Exhibit 10.1
EXECUTION VERSION





* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".
TERM LOAN CREDIT AGREEMENT

dated as of April 15, 2014,
among

BAUER PERFORMANCE SPORTS LTD.,

as

BORROWER,

VARIOUS LENDERS,

and

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC,
RBC CAPITAL MARKETS
and
MORGAN STANLEY SENIOR FUNDING, INC.,

as JOINT LEAD ARRANGERS


BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC
and
RBC CAPITAL MARKETS,

as JOINT BOOKRUNNERS


JPMORGAN CHASE BANK, N.A.
and
RBC CAPITAL MARKETS,

as SYNDICATION AGENTS






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
 
 
 
PAGE
 
 
Article 1
 
 
 
Definitions and Accounting Terms
 
 
 
 
 
Section 1.01.
 
Defined Terms
1


Section 1.02.
 
Terms Generally
58


 
 
 
 
 
 
Article 2
 
 
 
Amount and Terms of Credit
 
 
 
 
 
Section 2.01.
 
The Commitments
58


Section 2.02.
 
Minimum Amount of Each Borrowing
59


Section 2.03.
 
Notice of Borrowing
59


Section 2.04.
 
Disbursement of Funds
60


Section 2.05.
 
Notes
61


Section 2.06.
 
Interest Rate Conversions
62


Section 2.07.
 
Pro Rata Borrowings
63


Section 2.08.
 
Interest
63


Section 2.09.
 
Interest Periods
64


Section 2.10.
 
Increased Costs
65


Section 2.11.
 
Illegality
66


Section 2.12.
 
Compensation
67


Section 2.13.
 
Change of Lending Office and Replacement of Lenders
68


Section 2.14.
 
[Reserved]
68


Section 2.15.
 
Extended Term Loans
68


Section 2.16.
 
Incremental Term Loan Commitments
71


Section 2.17.
 
Refinancing Facilities
74


Section 2.18.
 
Reverse Dutch Auction Repurchases
77


Section 2.19.
 
Open Market Purchases
79


Section 2.20.
 
Canadian Interest Considerations
80


 
 
 
 
 
 
Article 3
 
 
 
Fees; Reductions of Commitment
 
 
 
 
 
Section 3.01.
 
Fees
81


Section 3.02.
 
Mandatory Reduction of Commitments
81


 
 
 
 
 
 
Article 4
 
 
 
Prepayments; Payments; Taxes
 
 
 
 
 
Section 4.01.
 
Voluntary Prepayments
82


Section 4.02.
 
Mandatory Repayments
83


Section 4.03.
 
Method and Place of Payment
87


Section 4.04.
 
Net Payments
88


 
 
 
 
 
 
Article 5
 
 
 
Conditions Precedent to Credit Events on the Closing Date
 
 
 
 
 


i



--------------------------------------------------------------------------------


Section 5.01.
 
Closing Date; Credit Documents; Notes
91


Section 5.02.
 
Officer’s Certificate
91


Section 5.03.
 
Opinions of Counsel
91


Section 5.04.
 
Corporate Documents; Proceedings, etc
91


Section 5.05.
 
Termination of Existing Credit Agreement
91


Section 5.06.
 
Consummation of the Acquisition
92


Section 5.07.
 
Company Material Adverse Effect
92


Section 5.08.
 
Pledge Agreements
92


Section 5.09.
 
Security Agreements
93


Section 5.10.
 
[Reserved]
93


Section 5.11.
 
Subsidiaries Guaranty
94


Section 5.12.
 
Financial Statements; Pro Forma Balance Sheets; Projections
94


Section 5.13.
 
Solvency Certificate
94


Section 5.14.
 
Fees, etc
94


Section 5.15.
 
Closing Date Representation and Warranties
94


Section 5.16.
 
Patriot Act and Canadian AML Acts
94


Section 5.17.
 
Borrowing Notice
94


 
 
 
 
 
 
Article 6
 
 
 
Conditions Precedent to all Credit Events after the Closing Date
 
 
 
 
 
Section 6.01.
 
Incremental Term Loans
95


Section 6.02.
 
Notice of Borrowing
95


 
 
 
 
 
 
Article 7
 
 
 
Representations, Warranties and Agreements
 
 
 
 
 
Section 7.01.
 
Organizational Status
96


Section 7.02.
 
Power and Authority
96


Section 7.03.
 
No Violation
96


Section 7.04.
 
Approvals
97


Section 7.05.
 
Financial Statements; Financial Condition; Projections
97


Section 7.06.
 
Litigation
98


Section 7.07.
 
True and Complete Disclosure
98


Section 7.08.
 
Use of Proceeds; Margin Regulations
99


Section 7.09.
 
Tax Returns and Payments
99


Section 7.10.
 
ERISA
99


Section 7.11.
 
The Security Documents
100


Section 7.12.
 
Properties
102


Section 7.13.
 
Capitalization
102


Section 7.14.
 
Subsidiaries
102


Section 7.15.
 
Compliance with Statutes, OFAC Rules and Regulations; Patriot Act and Canadian
AML Acts; FCPA
102


Section 7.16.
 
Investment Company Act
103


Section 7.17.
 
Environmental Matters
103


Section 7.18.
 
Labor Relations
104




ii



--------------------------------------------------------------------------------


Section 7.19.
 
Intellectual Property
105


Section 7.20.
 
Insurance
105


Section 7.21.
 
No Default
105


 
 
 
 
 
 
Article 8
 
 
 
Affirmative Covenants
 
 
 
 
 
Section 8.01.
 
Information Covenants
105


Section 8.02.
 
Books, Records and Inspections
109


Section 8.03.
 
Maintenance of Property; Insurance
110


Section 8.04.
 
Existence; Franchises
111


Section 8.05.
 
Compliance with Statutes, etc
111


Section 8.06.
 
Compliance with Environmental Laws
111


Section 8.07.
 
ERISA
112


Section 8.08.
 
Performance of Obligations
113


Section 8.09.
 
Payment of Taxes
113


Section 8.10.
 
Use of Proceeds
114


Section 8.11.
 
Additional Security; Further Assurances; etc
114


Section 8.12.
 
Post-Closing Actions
116


Section 8.13.
 
Permitted Acquisitions
116


Section 8.14.
 
Credit Ratings
118


Section 8.15.
 
Designation of Subsidiaries
118


Section 8.16.
 
Annual Lender Conference Calls
119


 
 
 
 
 
 
Article 9
 
 
 
Negative Covenants
 
 
 
 
 
Section 9.01.
 
Liens
119


Section 9.02.
 
Consolidation, Merger, or Sale of Assets, etc
125


Section 9.03.
 
Dividends
129


Section 9.04.
 
Indebtedness
131


Section 9.05.
 
Advances, Investments and Term Loans
136


Section 9.06.
 
Transactions with Affiliates
139


Section 9.07.
 
Limitations on Payments of Permitted Junior Debt; Modifications of Permitted
Junior Debt, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc
141


Section 9.08.
 
Limitation on Certain Restrictions on Subsidiaries
141


Section 9.09.
 
Business
143


Section 9.10.
 
Negative Pledges
143


 
 
 
 
 
 
Article 10
 
 
 
Events of Default
 
 
 
 
 
Section 10.01.
 
Events of Default
145


Section 10.02.
 
Remedies Upon Event of Default
148


 
 
 
 
 
 
Article 11
 
 
 
The Administrative Agent
 
 
 
 
 


iii



--------------------------------------------------------------------------------


Section 11.01.
 
Appointment and Authority
148


Section 11.02.
 
Rights as a Lender
149


Section 11.03.
 
Exculpatory Provisions
149


Section 11.04.
 
Reliance by Administrative Agent
150


Section 11.05.
 
Delegation of Duties
151


Section 11.06.
 
Resignation of Administrative Agent
151


Section 11.07.
 
Non-Reliance on Administrative Agent and Other Lenders
152


Section 11.08.
 
No Other Duties, Etc
152


Section 11.09.
 
Administrative Agent May File Proofs of Claim; Credit Bidding
153


Section 11.10.
 
Collateral and Guaranty Matters
154


Section 11.11.
 
Rights as a Lender
156


Section 11.12.
 
Reliance by Administrative Agent
156


Section 11.13.
 
Special Provisions Applicable to Joint Lead Arrangers and Syndication Agents
156


Section 11.14.
 
Withholding Taxes
156


 
 
 
 
 
 
Article 12
 
 
 
Miscellaneous
 
 
 
 
 
Section 12.01.
 
Payment of Expenses, etc
157


Section 12.02.
 
Right of Setoff
159


Section 12.03.
 
Notices; Effectiveness; Electronic Communications
160


Section 12.04.
 
Successors and Assigns
162


Section 12.05.
 
No Waiver; Remedies Cumulative
167


Section 12.06.
 
Payments Pro Rata
168


Section 12.07.
 
Calculations; Computations
168


Section 12.08.
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
170


Section 12.09.
 
Counterparts
171


Section 12.10.
 
Headings Descriptive
171


Section 12.11.
 
Amendment or Waiver; etc
171


Section 12.12.
 
Survival
175


Section 12.13.
 
Domicile of Term Loans
175


Section 12.14.
 
Confidentiality
175


Section 12.15.
 
USA Patriot Act and Canadian AML Acts Notice
176


Section 12.16.
 
Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions
176


Section 12.17.
 
Currency Indemnity
177


Section 12.18.
 
Waiver of Sovereign Immunity
177


Section 12.19.
 
INTERCREDITOR AGREEMENT
178


Section 12.20.
 
Replacement of Lenders
178


Section 12.21.
 
Absence of Fiduciary Relationship
179




iv



--------------------------------------------------------------------------------


SCHEDULE 1.01(a)
Unrestricted Subsidiaries
SCHEDULE 1.01(b)
Commitments
SCHEDULE 1.01(c)
Lender Addresses
SCHEDULE 2.18(a)(i)
Reverse Dutch Auction Procedures
SCHEDULE 7.12
Real Property
SCHEDULE 7.14
Subsidiaries
SCHEDULE 7.18
Labor Matters
SCHEDULE 8.12
Post-Closing Actions
SCHEDULE 9.01(iii)
Existing Liens
SCHEDULE 9.04(vi)
Existing Indebtedness
SCHEDULE 9.05(iii)
Existing Investments
SCHEDULE 9.05(xxvii)
Agreed Subordination Terms
SCHEDULE 9.06(vii)
Affiliate Transactions
 
 
EXHIBIT A-1
Form of Notice of Borrowing
EXHIBIT A-2
Form of Notice of Conversion/Continuation
EXHIBIT B-1
Form of Initial Term Note
EXHIBIT B-2
Form of Incremental Term Note
EXHIBIT C
Form of U.S. Tax Compliance Certificate
EXHIBIT D
[Reserved]
EXHIBIT E
Form of Officers’ Certificate
EXHIBIT F-1
Form of U.S. Pledge Agreement
EXHIBIT F-2
Form of Canadian Pledge Agreement
EXHIBIT G-1
Form of U.S. Security Agreement
EXHIBIT G-2
Form of Canadian Security Agreement
EXHIBIT G-3
Form of Hypothec
EXHIBIT H
Form of Subsidiaries Guaranty
EXHIBIT I
Form of Solvency Certificate
EXHIBIT J
Form of Compliance Certificate
EXHIBIT K
Form of Assignment and Assumption Agreement
EXHIBIT L
Form of Incremental Term Loan Commitment Agreement
EXHIBIT M
Form of ABL/Term Intercreditor Agreement




v



--------------------------------------------------------------------------------


THIS TERM LOAN CREDIT AGREEMENT, dated as of April 15, 2014, among BAUER
PERFORMANCE SPORTS LTD., a British Columbia corporation (the “Borrower”), the
Lenders party hereto from time to time, BANK OF AMERICA, N.A. (“Bank of
America”), as the Administrative Agent and Collateral Agent, BANK OF AMERICA,
N.A., J.P. MORGAN SECURITIES LLC, RBC CAPITAL MARKETS, and MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Arrangers (in such capacity, the “Joint Lead
Arrangers”) and BANK OF AMERICA, N.A., J.P. MORGAN SECURITIES LLC and RBC
CAPITAL MARKETS, as Joint Bookrunners, and JPMORGAN CHASE BANK, N.A. and ROYAL
BANK OF CANADA as Syndication Agents (in such capacities, the “Syndication
Agents”). All capitalized terms used herein and defined in Article 1 are used
herein as therein defined.
W I T N E S S E T H:
WHEREAS, pursuant to the Asset Purchase Agreement dated as of February 13, 2014
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among Easton Sports, Inc. and Easton Sports Canada, Inc. (together, the
“Sellers”), BPS Greenland, Inc. and BPS Greenland Corp. (together, the “Buyers”)
and the other parties thereto, the Buyers will purchase from the Sellers certain
of their assets, and assume certain liabilities of the Sellers, in each case
relating to the Sellers’ business of designing, developing, marketing,
manufacturing, selling and distributing baseball, softball and lacrosse
equipment, products, gear, apparel and related accessories (the “Acquired
Business”, and such transaction, the “Acquisition”).
WHEREAS, on the Closing Date, certain Subsidiaries of the Borrower will enter
into the ABL Credit Agreement to provide ongoing working capital and for other
general corporate purposes of the Borrower and its Subsidiaries.
WHEREAS, the Borrower has requested that the Lenders make Initial Term Loans
hereunder in the amount of $450,000,000 on the Closing Date, and the Borrower
will use the proceeds of such borrowings to fund a portion of the Transaction.
WHEREAS, the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:






--------------------------------------------------------------------------------


Article 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“ABL Agent” shall mean the “administrative agent” or the “collateral agent” (as
the context may require) under the ABL Credit Agreement (or any successor
thereto).
“ABL Credit Agreement” shall mean (a) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified or supplemented from time to time in accordance
with the terms hereof and thereof (including by reference to the ABL/Term
Intercreditor Agreement), among certain Subsidiaries of the Borrower, certain
lenders party thereto and Bank of America, N.A., as the Administrative Agent,
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that constitutes a
Permitted Refinancing of the agreement referred to in clause (i) that has been
incurred to extend (subject to the limitations set forth herein and in the
ABL/Term Intercreditor Agreement) or refinance in whole or in part the
Indebtedness and other obligations outstanding under (x) the credit agreement
referred to in clause (i) or (y) any subsequent ABL Credit Agreement, unless
such agreement or instrument expressly provides that it is not intended to be
and is not an ABL Credit Agreement hereunder. Any reference to the ABL Credit
Agreement hereunder shall be deemed a reference to any ABL Credit Agreement then
in existence.
“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Intercreditor Agreement.
“ABL/Term Intercreditor Agreement” shall mean that certain ABL/Term
Intercreditor Agreement in the form of Exhibit M, dated as of the Closing Date,
by and among the Administrative Agent, the Collateral Agent and the ABL Agent
(as the same may be amended, amended and restated, modified or supplemented from
time to time in accordance with the terms hereof and thereof).
“Acquired Business” shall have the meaning provided in the recitals.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Borrower, which assets
shall, as a result of the respective acquisition, be owned by a Restricted
Subsidiary of the Borrower or (y) 100% of the Equity Interests of any such
Person, which Person shall, as a result of the respective acquisition, become a
Wholly-Owned Restricted Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Wholly-Owned Restricted Subsidiary of the Borrower).
“Acquisition” shall have the meaning provided in the recitals.
“Acquisition Agreement” shall have the meaning provided in the recitals.

2



--------------------------------------------------------------------------------


“Acquisition Agreement Representations” shall mean those representations made by
Easton Sports, Inc., Easton Sports Canada, Inc. and Easton-Bell Sports, LLC, and
their respective Subsidiaries and businesses in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the Buyers
have the right to terminate their obligations under the Acquisition Agreement,
or to decline to consummate the Acquisition pursuant to the Acquisition
Agreement, as a result of a breach of such representations in the Acquisition
Agreement.
“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all exhibits and schedules thereto as in effect on February 13,
2014.
“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Junior
Representatives for holders of Permitted Junior Debt providing that, inter alia,
the Liens on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (for the benefit of the Secured Creditors) shall be senior
to such Liens in favor of the Junior Representatives (for the benefit of the
holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The Additional Intercreditor
Agreement shall be in the form of a Customary Intercreditor Agreement.
“Additional Security Documents” shall have the meaning provided in Section
8.11(a).
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.
“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 11.01.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.
“Agent Parties” shall have the meaning provided in Section 12.03(c).
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and any other agent with respect to the Credit Documents,
including, without limitation, the Joint Lead Arrangers.
“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

3



--------------------------------------------------------------------------------


“Applicable Increased Term Loan Spread” shall mean, at any time, with respect to
any Tranche of Initial Term Loans existing at the time of the provision of any
new Tranche of Incremental Term Loans pursuant to Section 2.16 which existing
Tranche is subject to an Effective Yield that is less than the Effective Yield
applicable to such new Tranche of Incremental Term Loans by more than 0.50%, the
margin per annum (expressed as a percentage) determined by Administrative Agent
(and notified to the Lenders) as the margin per annum required to cause the
Effective Yield applicable to such then-existing Tranche of Initial Term Loans
to equal (i) the Effective Yield applicable to such newly-created Tranche of
Incremental Term Loans minus (ii) 0.50%. Each determination of the “Applicable
Increased Term Loan Spread” shall be made by Administrative Agent taking into
account the relevant factors outlined in the proviso to subclause (B) of clause
(viii) of Section 2.16(a) and shall be conclusive and binding on all Lenders
absent manifest error.
“Applicable Margin” shall, except as provided below, mean a percentage per annum
determined in accordance with the pricing grid set forth below:
Consolidated First Lien Net Leverage Ratio
LIBO Rate
Base Rate
> 4.25:1.00
3.50%
2.50%
< 4.25:1.00
3.00%
2.00%



Provided; that for purposes of the Pricing Grid the Consolidated First Lien Net
Leverage Ratio (i) shall be deemed to be >4.25:1.00 until the end of the first
Test Period ending after the Closing Date, (ii) shall thereafter mean the
Borrower’s Consolidated First Lien Net Leverage Ratio as of the Test Period then
most recently ended and (iii) on and after the first day of the calendar month
beginning after the occurrence of the Leverage Step-Down Trigger but prior to
the end of the Test Period in which the Leverage Step-Down Trigger occurs, the
Borrower’s Consolidated First Lien Net Leverage Ratio as of the Test Period then
most recently ended on a Pro Forma Basis;
provided further; that (w) on and after the date of the provision of any new
Tranche of Incremental Term Loans that gives rise to a determination of a new
Applicable Increased Term Loan Spread in respect of any Tranche of Initial Term
Loans existing at such time, the Applicable Margins for such Tranche of Initial
Term Loans shall be such Applicable Increased Term Loan Spread for such Tranche
of Initial Term Loans; (x) the Applicable Margin in respect Incremental Term
Loans of any Tranche shall be (i) in the case of Incremental Term Loans added to
an existing Tranche, the same as the Applicable Margin for such existing
Tranche, and (ii) otherwise, the applicable percentages per annum provided
pursuant to the relevant Incremental Term Loan Commitment Agreement; (y) the
Applicable Margin in respect of Refinancing Term Loans of any Tranche shall be
the applicable percentages per annum provided pursuant to the relevant
Refinancing Term Loan Amendment; and (z) the Applicable Margin in respect of
Extended Term Loans of any Extension Series shall be the applicable percentages
per annum provided pursuant to the relevant Extension Amendment.

4



--------------------------------------------------------------------------------


“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that,
if at any time the Consolidated Total Net Leverage Ratio is (i) less than or
equal to 3.25:1.00 (as set forth in an officer’s certificate delivered pursuant
to Section 8.01(d) for the fiscal year then last ended), the Applicable
Prepayment Percentage shall instead be 25% and (ii) less than or equal to
2.50:1.00 (as set forth in an officer’s certificate delivered pursuant to
Section 8.01(d), for the fiscal year then last ended), the Applicable Prepayment
Percentage shall instead be 0%.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Subsidiary of the Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person)
pursuant to Sections 9.02(ii), (ix), (xi) or (xiii) .
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.
“Auction” shall have the meaning set forth in Section 2.18(a).
“Auction Manager” shall have the meaning set forth in Section 2.18(a).
“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:
(a)    $20,000,000; plus
(b)    (x) the sum of, without duplication:
(i)    the Retained Portion of Excess Cash Flow of the Borrower for the fiscal
years of the Borrower commencing with the fiscal year ended May 31, 2015, in
each case for which Section 8.01(b) Financials have been delivered on the
Determination Date; plus
(ii)    100 % of the aggregate Net Equity Proceeds and fair market value (as
determined in good faith by the Borrower) of property other than cash received
by the Borrower since the Closing Date (x) as a contribution to its common
equity capital or from the issue or sale of the Equity Interests of the Borrower
(excluding, without duplication, Qualified Preferred Stock, Equity Interests
sold to a Subsidiary of the Borrower or the sale of which was financed as
contemplated by Section 9.05(viii) or which were used as described in clause (v)
of the definition of Consolidated EBITDA), or (y) from the issue or sale of
Qualified Preferred Stock of the Borrower or debt securities of the Borrower, in
each case that have been converted into or exchanged for Equity Interests of the
Borrower (other than Qualified Preferred Stock and convertible or exchangeable
Equity Interests or debt securities

5



--------------------------------------------------------------------------------


sold to a Subsidiary of the Borrower), but in the cases of clauses (x) and (y),
(A) only to the extent of that portion of such Net Equity Proceeds in excess of
amounts that would be required to be applied to prepay the Term Loan in order to
cause the occurrence of the Leverage Step-Down Trigger (for the avoidance of
debt, only one time) and (B) excluding such amounts to the extent they
constitute Specified Equity Contributions under the ABL Credit Agreement; plus
(iii)    100% of the aggregate amount of cash proceeds and the fair market value
of property other than cash received by the Borrower or a Restricted Subsidiary
of the Borrower from (A) the sale or disposition (other than to the Borrower or
a Restricted Subsidiary of the Borrower) of Investments made after the Closing
Date the permissibility of which was contingent upon the utilization of the
Available Amount and from repayments, repurchases and redemptions of such
Investments from the Borrower and its Restricted Subsidiaries by any Person
(other than the Borrower or its Restricted Subsidiaries); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Borrower for such period, (C) the sale (other
than to the Borrower or any of its Restricted Subsidiaries) of the Equity
Interests of an Unrestricted Subsidiary; and (D) a distribution or dividend from
an Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income of the Borrower for such period; and (E)
any Investment that was made after the Closing Date in a Person that is not a
subsidiary at such time that subsequently becomes a Restricted Subsidiary of the
Borrower; provided that in each case, such amount will not exceed the amount of
the Investment initially made using the Available Amount; plus
(iv)    in the event that any Unrestricted Subsidiary of the Borrower designated
as such after the Closing Date is redesignated as a Restricted Subsidiary or has
been merged or consolidated with or into or transfers or conveys its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary of the Borrower,
in each case after Closing Date, the fair market value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed;
minus (c) the sum of:
(i)    the aggregate amount of the consideration paid by the Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under Section
8.13(a)(iii)(y) in connection with Permitted Acquisitions consummated on or
after the Closing Date and on or prior to the Determination Date;
(ii)    the aggregate amount of all Dividends made by the Borrower and its
Restricted Subsidiaries pursuant to Section 9.03(vii) on or after the Closing
Date and on or prior to the Determination Date;

6



--------------------------------------------------------------------------------


(iii)    the aggregate amount of all Investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 9.05(xix) on or after the Closing
Date and on or prior to the Determination Date; and
(iv)    the aggregate amount of repayments, repurchases, redemptions or
defeasances of Indebtedness pursuant to Section 9.07(a)(i).
“Bank of America” shall have the meaning provided in the first paragraph of this
Agreement.
“Bank Product” shall mean any of the following products, services or facilities
extended to the Borrower or any Credit Parties: (a) Cash Management Services;
(b) products under Swap Contracts; (c) commercial credit card and merchant card
services; and (d) other banking products or services as may be requested by the
Borrower or any Credit Parties.
“Bank Product Debt” shall mean the Indebtedness and other obligations of the
Borrower or any of its Subsidiaries relating to Bank Products.
“Bankruptcy Code” shall have the meaning provided in Section 10.01(e).
“Base Rate” means for any day, a per annum rate equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate”, and (c) the LIBO Rate plus 1.00%.  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Term Loan” shall mean each Term Loan that is designated or deemed
designated as a Base Rate Term Loan by the Borrower at the time of the
incurrence thereof or conversion thereto.
“Bona Fide Debt Fund” shall mean a bona fide debt fund or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in loans,
commitments and similar extensions of credit in the ordinary course of business.
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
“Borrower Materials” shall have the meaning provided in Section 8.01.
“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrower, as the case may be, from all the Lenders having
Commitments with respect to such Tranche on a given date (or resulting from a
conversion or conversions on such date), having in the case of LIBO Rate Term
Loans, the same Interest Period; provided any Incremental Term Loans incurred
pursuant to Section 2.01(a) shall be considered part of the related Borrowing of
the then outstanding Tranche of Term Loans (if any) to which such Incremental
Term Loans are added pursuant to, and in accordance with the requirements of,
Section 2.16(c).

7



--------------------------------------------------------------------------------


“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day that shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Term Loans, any day that is a Business Day described in
clause (i) above and that is also a day for trading by and between banks in the
New York or London interbank market.
“Buyers” shall have the meaning provided in the recitals.
“Canadian AML Acts” shall mean applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanctions and “know your
client” matters, including the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).
“Canadian Defined Benefit Plan” means a Canadian Pension Plan that contains a
“defined benefit provision” as defined in Subsection 147.1(1) of the ITA.
“Canadian Dollars” and the sign “Cdn. $” shall each mean freely transferable
lawful money (expressed in Canadian Dollars) of Canada.
“Canadian Employee Plan” means a Canadian Pension Plan, a Canadian Welfare Plan
or both.
“Canadian GAAP” shall mean, applied on a consistent basis, generally accepted
accounting principles in Canada as in effect from time to time, as published in
the Handbook of the Canadian Institute of Chartered Accountants.
“Canadian Pension Plan” means a pension plan or plan that is subject to the
Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
the Borrower or any Subsidiary of the Borrower.
“Canadian Pledge Agreement” shall mean, collectively, each pledge agreement, in
substantially the form of Exhibit F-2 (together with each other Canadian pledge
agreement delivered pursuant to the terms of this Agreement), as amended,
amended and restated, or otherwise modified or supplemented from time to time.
“Canadian Security Agreement” shall mean, collectively, each security agreement
and hypothec, in substantially the form of Exhibits G-2 and G-3 (together with
each other Canadian security agreement or hypothec delivered pursuant to the
terms of this Agreement), as amended, amended and restated, or otherwise
modified or supplemented from time to time.
“Canadian Statutory Plan” means any benefit plan that the Borrower or any
Subsidiary of the Borrower is required by statute to participate in or
contribute to in respect of any current or former employee, director, officer,
consultant or independent contractor in Canada of that Person, or any dependent
of any of them, including the Canada Pension Plan, the Quebec Pension Plan and

8



--------------------------------------------------------------------------------


plans administered pursuant to applicable legislation regarding healthcare,
workers' compensation insurance and employment insurance.
“Canadian Unfunded Pension Liability” of any Canadian Defined Benefit Plan shall
mean a solvency deficiency within the meaning of the Pension Benefits Act
(Ontario) or other similar legislation in any other jurisdiction of Canada
applicable to the Canadian Defined Benefit Plan, determined as of the end of the
most recent plan year of the Canadian Defined Benefit Plan.
“Canadian Welfare Plan” means any deferred compensation, bonus, share option or
purchase, savings, retirement savings, retirement benefit, profit sharing,
medical, health, hospitalization, insurance or any other benefit, program,
agreement or arrangement, funded or unfunded, formal or informal, written or
unwritten, that is applicable to any current or former employee, director,
officer, consultant or independent contractor in Canada of the Borrower or any
Subsidiary of the Borrower, or any dependent of any of them, other than a
Canadian Pension Plan or a Canadian Statutory Plan.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with IFRS and, without
duplication, the amount of Capital Expenditures incurred by such Person;
provided that Capital Expenditures shall not include (i) the purchase price paid
in connection with the Acquisition or a Permitted Acquisition, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding any Credit
Party or any of its Restricted Subsidiaries) and for which no Credit Party or
any of its Restricted Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period)
and (v) property, plant and equipment taken in settlement of accounts.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under IFRS are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with IFRS.
“Cash Equivalents” shall mean:
(i)    U.S. Dollars, Canadian Dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(ii)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade)

9



--------------------------------------------------------------------------------


by Moody’s or Aa3 by S&P;
(iii)    marketable general obligations issued by any state of the United States
or any province or territory of Canada or any political subdivision thereof or
any instrumentality thereof that are guaranteed by the full faith and credit of
such state, province or territory and, at the time of acquisition thereof,
having a credit rating of at least AA- (or the equivalent grade) by Moody’s or
Aa3 by S&P;
(iv)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States or Canadian government or any agency or instrumentality of the
United States or Canadian government (provided that the full faith and credit of
the United States or Canada is pledged in support of those securities), in such
case having maturities of not more than twelve months from the date of
acquisition;
(v)    certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Lender party to this Agreement or any commercial bank or trust
company having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s and a
combined capital and surplus greater than $500,000,000;
(vi)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;
(vii)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and
(viii)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.
“Cash Management Services” shall mean any services provided from time to time to
the Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” for purposes of Section 957 of the Code.

10



--------------------------------------------------------------------------------


“Change of Control” shall mean an event or series of events by which any of the
following occurs:
(a)    the direct or indirect sale, transfer, conveyance or other Disposition
(other than by way of merger, amalgamation or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries, taken as a whole, to any “person” or
“group” (as those terms are used in Section 13(d)(3) of the Exchange Act); or
(b)    any “person” (as defined above) becomes the beneficial owner, directly or
indirectly, of more than 35% of the combined voting power of all of Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of the Borrower; or
(c)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
Canadian or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.10
generally on other borrowers of loans under United States cash flow term loan
credit facilities.
“Closing Date” shall mean April 15, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to

11



--------------------------------------------------------------------------------


which any security interests or hypothecs have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents) or will be granted in accordance with requirements set forth on
Schedule 8.12, including, without limitation, all Pledge Agreement Collateral,
all collateral as described in the Security Agreements, all Mortgaged Properties
and all cash and Cash Equivalents.
“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Creditors pursuant to the Security Documents.
“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Extended Term Loan Commitment, Refinancing Term Loan
Commitment or an Incremental Term Loan Commitment of such Lender.
“Company Material Adverse Effect” shall mean any change, event, development,
condition or occurrence which, individually or together with any one or more
other changes, events, developments, conditions or occurrences, has had or would
reasonably be expected to have a material adverse effect on or with respect to
the assets, liabilities, properties, business, results of operations, condition
(financial or otherwise), of the Business and the Purchased Assets, taken as a
whole, in each case, except for any such change, event, development, condition
or occurrence resulting from or arising out of (a) changes in general economic,
financial, or market conditions, (b) changes generally affecting the industries
in which the Business is conducted, (c) changes in applicable laws or accounting
requirements or interpretations thereof after the date hereof, (d) an earthquake
or other natural disaster, (e) the taking of any actions permitted by the
Acquisition Agreement, (f) the failure to meet projections (but not the
underlying facts or reasons for such failure to meet such projections), or (g)
any act of war, terrorism or armed conflict which, in the case of any of the
foregoing clauses (a) through (g) does not disproportionately affect the
Business and the Purchased Assets relative to other Persons in the industry in
which the Sellers operate the Business. Capitalized terms used in the foregoing
definition and not defined herein shall have the meanings given such terms by
the Acquisition Agreement as in effect on February 13, 2014.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Borrower substantially in the form of Exhibit J hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Restricted Subsidiaries at such time (other than
cash and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans to third parties that are
permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Restricted Subsidiaries at such
time, but excluding the current portion of any Indebtedness under this
Agreement, the current portion of any other long-term

12



--------------------------------------------------------------------------------


Indebtedness which would otherwise be included therein, accruals of Interest
Expense (excluding Interest Expense that is due and unpaid), accruals for
current or deferred Taxes based on income or profits, accruals of any costs or
expenses related to restructuring reserves to the extent permitted to be
included in the calculation of Consolidated EBITDA and the current portion of
pension liabilities.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees, (ii)
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits and (iii) amortization of
intangibles (including goodwill and organizational costs) (excluding any such
adjustment to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such adjustment is
subsequently reversed), in each case of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with IFRS.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period; plus
all of the following, in each case as determined without duplication in
accordance with Section 12.07(a) and, except with respect to clause (ix), to the
extent deducted in calculating Consolidated Net Income for such period:
(i)    Interest Expense;
(ii)    provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, provincial, franchise and similar taxes and foreign withholding
taxes of the Borrower and its Restricted Subsidiaries for such period, including
payments made pursuant to any tax sharing agreements or arrangements among the
Borrower and its Restricted Subsidiaries (including penalties and interest
related to taxes or arising from tax examinations);
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period;
(iv)    other costs or expense pursuant to any management equity plan,
supplemental executive retirement plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of common Equity Interests of the Borrower or Qualified Preferred
Stock;
(v)    any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of the Borrower from employees, directors or
consultants of the Borrower or any of its Restricted Subsidiaries, in each case
pursuant to the provisions of Section 9.03(iii);

13



--------------------------------------------------------------------------------


(vi)    any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any nonrecurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful);
(vii)    cash restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, costs related to
the opening and closure and/or consolidation of facilities, retention charges,
contract termination costs, retention, recruiting, relocation, severance and
signing bonuses and expenses, transaction fees and expenses, future lease
commitments, systems establishment costs, conversion costs and excess pension
charges, consulting fees and any one-time expense relating to enhanced
accounting function or any other costs incurred in connection with any of the
foregoing; provided that the aggregate amount of add backs made pursuant to this
clause (vii) for any period of four consecutive fiscal quarters, when added to
the aggregate amount of add backs made pursuant to clause (viii) below for such
period of four consecutive fiscal quarters, shall not exceed an amount equal to
15% of Consolidated EBITDA for such period of four consecutive fiscal quarters
(without giving effect to any adjustments pursuant to this clause (vii) or
clause (viii) below);
(viii)    the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower in
good faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with the Transaction or any
acquisition or disposition or operational change by the Borrower or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent with the Compliance Certificate required to be delivered pursuant to
Section 8.01(d), certifying that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably expected
and factually supportable in the good faith judgment of the Borrower, and (y)
such actions are to be taken within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transaction, 12 months after the Closing Date and (II) in
all other cases, within 12 months after the consummation of the acquisition,
disposition, restructuring or the implementation of an initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) no cost savings, operating expense reductions,
other operating improvements and synergies shall be added pursuant to this
clause (viii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (C) to the extent that any cost savings, operating
expense reductions, other operating improvements and synergies

14



--------------------------------------------------------------------------------


are not associated with the Transaction or any other specified transaction, all
steps shall have been taken for realizing such savings, (D) projected amounts
(and not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (viii) to the extent occurring more than four full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions and synergies and (E) the
aggregate amount of add backs made pursuant to this clause (viii) for any period
of four consecutive fiscal quarters, when added to the aggregate amount of add
backs made pursuant to clause (vii) above for such period of four consecutive
fiscal quarters, shall not exceed an amount equal to 15% of Consolidated EBITDA
for such period of four consecutive fiscal quarters (without giving effect to
any adjustments pursuant to this clause (viii) or clause (vii) above);
(ix)    to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption;
(x)    expenses to the extent covered by contractual indemnification or
refunding provisions in favor of the Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days);
(xi)    the amount of any minority expense; and
(xii)    all non-cash charges and non-cash losses which were included in
arriving at Consolidated Net Income for such period (excluding any such non-cash
charges or non-cash losses to the extent that they represent an accrual or
reserve for potential cash charges or losses in any future period or
amortization of a prepaid cash charge or loss that was paid in a prior period);
minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);
provided that, notwithstanding the foregoing:
(1)    to the extent that any non-cash charge added back to Consolidated Net
Income pursuant to any of the foregoing provisions for any period (including

15



--------------------------------------------------------------------------------


periods prior to the Closing Date pursuant to the Existing Credit Agreement)
shall become a cash event during any subsequent period, the amount thereof shall
be deducted from Consolidated Net Income in determining Consolidated EBITDA for
such subsequent period, except, (x) in the case of compensation expense
resulting from the repurchase of any Equity Interests of the Borrower from
employees of the Borrower or any of its Restricted Subsidiaries, to the extent
permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (v) and (y) in the case of restructuring charges, to the extent
permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (vii);
(2)    in determining the Consolidated Total Net Leverage Ratio, Consolidated
First Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage
Ratio, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis to give effect to any Acquired Entity or Business (other than any
Unrestricted Subsidiary redesignated as a Restricted Subsidiary of the Borrower)
acquired during such period pursuant to a Permitted Acquisition and not
subsequently sold or otherwise disposed of by the Borrower or any of its
Restricted Subsidiaries during such period;
(3)    in determining the Consolidated Total Net Leverage Ratio, Consolidated
First Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage
Ratio, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis to give effect to any disposition of assets constituting a business,
division, product line, manufacturing facility or distribution facility of any
Subsidiary of the Borrower or of the Equity Interests of any Subsidiary of the
Borrower during such period and not subsequently reacquired by the Borrower or
any of its Restricted Subsidiaries during such period; and
(4)     Consolidated EBITDA shall be deemed to be $22,900,000 for the fiscal
quarter ended May 31, 2013, $37,600,000 for the fiscal quarter ended August 31,
2013 and $21,900,000 for the fiscal quarter ended November 30, 2013.
“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of the Borrower or any of its Restricted Subsidiaries less (i) the
aggregate principal amount of any such Indebtedness of the Borrower and its
Restricted Subsidiaries at such time that is contractually subordinated in right
of payment to the Obligations and, without duplication, (ii) the aggregate
principal amount of such Indebtedness of the Borrower and its Restricted
Subsidiaries at such time that is secured by a Lien on the assets of the
Borrower and its Restricted Subsidiaries that is contractually junior to the
Lien securing the Obligations, and (iii) the aggregate amount of unrestricted
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 9.01 and Liens created under the ABL
Credit Agreement and the credit documents related thereto, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
(it being understood that unrestricted cash and Cash Equivalents shall be deemed
to be equal to the

16



--------------------------------------------------------------------------------


average quarterly amount of unrestricted cash and Cash Equivalents over the last
completed four quarter period (provided that such unrestricted cash and Cash
Equivalents shall be deemed to be $7,398,000 for the fiscal quarter ended May
31, 2013, $9,217,000 for the fiscal quarter ended August 31, 2013, $7,184,000
for the fiscal quarter ended November 30, 2013 and $7,093,000 for the fiscal
quarter ended February 28, 2014)) not in excess of $10,000,000 included on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such time.
“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) Consolidated First Lien Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended (or, if no Test Period has
ended as of such time, for the period of four consecutive fiscal quarters of the
Borrower then most recently ended for which financial statements have been
delivered). If the Consolidated First Lien Net Leverage Ratio is being
determined for a given Test Period, Consolidated First Lien Secured Debt shall
be measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period on a Pro Forma Basis.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis (it being understood that Indebtedness
under the ABL Credit Agreement shall be deemed to be equal to the average
quarterly amount of obligations outstanding under the ABL Credit Agreement over
the last completed twelve month period (provided that such Indebtedness shall,
for months prior to the Closing Date, be deemed to be $60,440,000 for the fiscal
quarter ended May 31, 2013, $79,331,000 for the fiscal quarter ended August 31,
2013, $67,754,000 for the fiscal quarter ended November 30, 2013 and $57,203,000
for the fiscal quarter ended February 28, 2014)) that would be required to be
reflected as debt or Capitalized Lease Obligations on the liability side of a
consolidated balance sheet of the Borrower and its consolidated Restricted
Subsidiaries in accordance with IFRS, (ii) all Indebtedness of the Borrower and
its Restricted Subsidiaries of the type described in clause (i)(A) of the
definition of Indebtedness and (iii) all Contingent Obligations of the Borrower
and its Restricted Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in the preceding clauses (i) and (ii); provided that
Consolidated Indebtedness shall not include Indebtedness in respect of any
Refinancing Notes or Permitted Junior Notes that have been defeased or satisfied
and discharged in accordance with the applicable indenture or with respect to
which the required deposit has been made in connection with a call for
repurchase or redemption to occur within the time period set forth in the
applicable indenture, in each case to the extent such transactions are permitted
by Section 9.07.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that:
(i)    in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Restricted Subsidiary of the Borrower or is
accounted for by the Borrower by the equity method of accounting shall be
included (x) in the case of net income, only to the extent of the payment of
dividends, distributions or other payment that are actually paid in cash (or to
the extent converted into cash) by such other Person to the

17



--------------------------------------------------------------------------------


Borrower or a Restricted Subsidiary thereof during such period, or (y) in the
case of net loss, only to the extent of any losses actually funded (through
Investments or otherwise) by the Borrower or a Restricted Subsidiary thereof
during such period;
(ii)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) of extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
the Transaction and any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses) shall be excluded;
(iii)    the net income or loss for such period shall not include the cumulative
effect of a change in accounting principles during such period, whether effected
through a cumulative effect adjustment or a retroactive application, in each
case in accordance with IFRS;
(iv)     any net after-tax effect (using a reasonable estimate based on
applicable tax rates) from disposed, abandoned or discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded;
(v)     any net after-tax effect (using a reasonable estimate based on
applicable tax rates) of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;
(vi)    any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by IFRS, resulting from the application of
purchase accounting in relation to the Transaction or any Permitted Acquisition
or Investment that is consummated after the Closing Date, net of taxes, or the
amortization or write-up, writedown or write-off of any amounts thereof, net of
taxes, shall be excluded;
(vii)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) from the early extinguishment of Indebtedness, Swap
Contracts or Bank Product Debt or other derivative obligations shall be
excluded;
(viii)    any net unrealized after-tax gain or loss resulting from Swap
Contracts or Bank Product Debt or other derivative instruments and the
application of the application of Accounting Standards Codification No. 815 and
their respective related pronouncements and interpretations shall be excluded;
(ix)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) of any impairment charge or asset write-off, write-up or
write-down and the amortization of intangibles and other fair value adjustments,
in each case pursuant to IFRS, shall be excluded;
(x)    any net after-tax effect (using a reasonable estimate based on applicable
tax

18



--------------------------------------------------------------------------------


rates) of non-cash compensation expense recorded from grants or periodic
remeasurements of stock appreciation or similar rights, stock options,
restricted stock or other rights or any other issuance of Equity Interests to
employees, directors or consultants of the Borrower or any of its Restricted
Subsidiaries or any compensation expense arising out of the Borrower’s existing
supplemental executive retirement plans shall be excluded;
(xi)    accruals and reserves that are established after 12 months after the
Closing Date that are required to be established as a result of the Transaction
in accordance with IFRS shall be excluded;
(xii)    any adjustments attributable to foreign currency translations,
including those relating to mark-to-market of Indebtedness denominated in
foreign currencies resulting from the application of IFRS, including ASC No.
830, shall be excluded; and
(xiii)     (a) to the extent covered by insurance and actually reimbursed, or,
so long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and (b)
amounts estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Consolidated Net Income in
a future period).
“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Borrower or any of its Restricted Subsidiaries less (ii) the aggregate
principal amount of any such Indebtedness of the Borrower and its Restricted
Subsidiaries at such time that is contractually subordinated in right of payment
to the Obligations less (iii) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 9.01 and Liens created under the ABL Credit Agreement
and the credit documents related thereto, any Credit Document and any Permitted
Junior Debt Documents (to the extent that such cash and Cash Equivalents also
secure the Indebtedness hereunder on a senior priority basis)) (it being
understood that unrestricted cash and Cash Equivalents shall be deemed to be
equal to the average quarterly amount of unrestricted cash and Cash Equivalents
over the last completed four quarter period (provided that such unrestricted
cash and Cash Equivalents shall be deemed to be $7,398,000 for the fiscal
quarter ended May 31, 2013, $9,217,000 for the fiscal quarter ended August 31,
2013, $7,184,000 for the fiscal quarter ended November 30, 2013 and $7,093,000
for the fiscal quarter ended February 28, 2014) not in excess of $10,000,000
included on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such time.
“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended (or, if no Test Period has
ended as of such time, for the period of four

19



--------------------------------------------------------------------------------


consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements have been delivered). If the Consolidated Senior Secured
Net Leverage Ratio is being determined for a given Test Period, Consolidated
Senior Secured Debt shall be measured on the last day of such Test Period, with
Consolidated EBITDA being determined for such Test Period, in each case, on a
Pro Forma Basis.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with IFRS, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time minus the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 9.01 and Liens
created under the ABL Credit Agreement and the credit documents related thereto,
any Credit Document and any Permitted Junior Debt Documents (to the extent that
such cash and Cash Equivalents also secure the Indebtedness hereunder on a
senior priority basis)) (it being understood that unrestricted cash and Cash
Equivalents shall be deemed to be equal to the average quarterly amount of
unrestricted cash and Cash Equivalents over the last completed four quarter
period (provided that such unrestricted cash and Cash Equivalents shall be
deemed to be $7,398,000 for the fiscal quarter ended May 31, 2013, $9,217,000
for the fiscal quarter ended August 31, 2013, $7,184,000 for the fiscal quarter
ended November 30, 2013 and $7,093,000 for the fiscal quarter ended February 28,
2014) not in excess of $10,000,000 included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries at such time to (y) Consolidated
EBITDA for the Test Period then most recently ended (or, if no Test Period has
ended as of such time, for the period of four consecutive fiscal quarters of the
Borrower then most recently ended for which financial statements have been
delivered). If the Consolidated Total Net Leverage Ratio is being determined for
a given Test Period, Consolidated Indebtedness shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period, in each case, on a Pro Forma Basis.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be

20



--------------------------------------------------------------------------------


an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Subsidiaries Guaranty, each Security Document, the ABL/Term Intercreditor
Agreement, any Additional Intercreditor Agreement, each Incremental Term Loan
Commitment Agreement, each Refinancing Term Loan Amendment and each Extension
Amendment.
“Credit Event” shall mean the making of any Term Loan.
“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence, issuance or other obtaining of secured
Indebtedness the Liens on the Collateral securing such Indebtedness that are
intended to rank senior in priority (in the case of ABL Priority Collateral) and
junior in priority (in the case of Term Priority Collateral) to the Liens on the
Collateral securing the Obligations, the ABL/Term Intercreditor Agreement, (b)
to the extent executed in connection with the incurrence, issuance or other
obtaining of secured Indebtedness the Liens on the Collateral securing such
Indebtedness that are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations, a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank equal in priority to the Liens on the
Collateral securing the Obligations and (c) to the extent executed in connection
with the incurrence, issuance or other obtaining of secured Indebtedness the
Liens on the Collateral securing such Indebtedness that are intended to rank
junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the Lien
on the Collateral securing the Obligations.
“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors or debt security holders,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Term Loans within two Business Days of the date such Term
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that

21



--------------------------------------------------------------------------------


such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation, the Canada Deposit Insurance Corporation or any
other state, provincial or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and as of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a sale of assets that is so designated as Designated Non-Cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.
“Disqualified Stock” shall mean any preferred capital stock of the Borrower that
is not Qualified Preferred Stock.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common

22



--------------------------------------------------------------------------------


equity of such Person) or cash to its stockholders, partners or members as such,
or redeemed, retired, purchased or otherwise acquired, directly or indirectly,
for a consideration any shares of any class of its capital stock or any
partnership or membership interests outstanding on or after the Closing Date (or
any options or warrants issued by such Person with respect to its Equity
Interests), or set aside any funds for any of the foregoing purposes.
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of (i) the United States, any
state thereof or the District of Columbia (a “U.S. Subsidiary”) or (ii) Canada
or any province or territory thereof (a “Canadian Subsidiary”).
“Effective Yield” shall mean, as to any Term Loans of any Tranche, the effective
yield on such Term Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the four years following the date of incurrence
thereof) payable generally to Lenders making such Term Loans, but excluding any
arrangement, structuring, commitment, underwriting or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding, except
to the extent provided in Section 2.18 and Section 2.19, the Borrower and its
Subsidiaries and Affiliates.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, directives, claims,
liens, notices of liability, noncompliance or violation, penalties,
investigations and/or proceedings relating in any way to any Environmental Law
or any permit or license issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
investigation, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, injunctive or other equitable relief or other actions arising out
of or relating to any Environmental Law or an alleged injury or threat of injury
to human health, safety or the Environment due to the presence of Hazardous
Materials, including any Release or threat of Release of any Hazardous
Materials.
“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, by-law, restriction, ordinance, code, permit,
binding guideline, agreement and rule of common law, now or hereafter in effect
and in each case as amended, and any judicial or administrative interpretation
thereof, including any judicial or administrative order or direction,

23



--------------------------------------------------------------------------------


consent decree or judgment, relating to the Environment, human health or
Hazardous Materials, including, without limitation, in the United States:
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 5101 et seq.; the Clean Water Act, 33
U.S.C. § 1251 et seq.; in Canada: the Canadian Environmental Protection Act,
1999, S.C. 1999, c. 33, the Fisheries Act, R.S.C., 1985, c. F-14; Species at
Risk Act, S.C. 2002, c. 29; Transportation of Dangerous Goods Act, 1992, S.C.
1992, c. 34, and any state, provincial and local or foreign counterparts or
equivalents, in each case as amended from time to time.
“Equipment” shall have the meaning provided in the Security Agreements.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Restricted Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code, Sections
414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by the Borrower, a Restricted Subsidiary of the Borrower, or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of the Borrower, a Restricted Subsidiary of the
Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 of ERISA, or the receipt by the Borrower, a
Restricted Subsidiary of the Borrower, or an ERISA Affiliate from the PBGC or a
plan administrator of any notice of intent to terminate any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan, (e) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (f) the receipt by the
Borrower, a Restricted Subsidiary of the Borrower, or an ERISA Affiliate of any
notice concerning statutory liability arising from the withdrawal or partial
withdrawal of the

24



--------------------------------------------------------------------------------


Borrower, a Restricted Subsidiary of the Borrower, or an ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of any non-exempt “prohibited transaction” (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
which the Borrower or any Restricted Subsidiary is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any Restricted Subsidiary could reasonably be expected to have
liability, (h) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (i) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (j) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (k) the receipt by the Borrower, a Restricted Subsidiary
of the Borrower or any ERISA Affiliate of any notice, that a Multiemployer Plan
is, or is expected to be, in endangered or critical status under Section 305 of
ERISA or, (l) any other extraordinary event or condition with respect to a Plan
or Multiemployer Plan which could reasonably be expected to result in a Lien or
any acceleration of any statutory requirement to fund all or a substantial
portion of the unfunded accrued benefit liabilities of such plan.
“Event of Default” shall have the meaning provided in Article 10.
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Borrower and/or the Restricted Subsidiaries
during such period), minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital Expenditures made by the Borrower and its
Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions consummated by and other Investments permitted
under Section 9.05 made by the Borrower and its Restricted Subsidiaries during
such period, in each case to the extent financed with Internally Generated Cash,
(iii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Investments or Capital Expenditures to be consummated
or made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period, provided that to the extent the aggregate
amount of Internally Generated Cash actually utilized to finance such Permitted
Acquisitions, Investments or Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (iv) Dividends made in
cash during such fiscal year to the extent otherwise permitted by Section 9.03
(other than Section 9.03(vii) and Section 9.03(xi)) to the extent paid for with
Internally Generated Cash, (v) (A) the aggregate amount of Scheduled Repayments
and other permanent principal payments of Indebtedness of the Borrower and its
Restricted Subsidiaries during such period (other than voluntary prepayments of
Term Loans

25



--------------------------------------------------------------------------------


made pursuant to Section 4.01(a) and repayments of revolving loans under the ABL
Credit Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking senior or pari passu with the Lien on the Collateral securing
the Indebtedness hereunder, in each case, to the extent accompanied by a
permanent reduction in commitments therefor) in each case to the extent paid for
with Internally Generated Cash and (B) prepayments and repayments of Term Loans
pursuant to Sections 4.02(d) or 4.02(g) to the extent the Asset Sale or Recovery
Event giving rise to such prepayment or repayment resulted in an increase to
Consolidated Net Income (but not in excess of the amount of such increase), (vi)
the portion of Transaction Costs and other transaction costs and expenses
related to items (i)-(v) above paid in cash during such fiscal year not deducted
in determining Consolidated Net Income, (vii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period
(but excluding any such increase in Adjusted Consolidated Working Capital
arising from a Permitted Acquisition or disposition of any Person by the
Borrower and/or the Restricted Subsidiaries), (viii) cash payments in respect of
non-current liabilities to the extent made with Internally Generated Cash, (ix)
the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries with Internally Generated Cash during such period
(including expenditures for the payment of financing fees, taxes, rent and
pension and other retirement benefits) to the extent that such expenditures are
not expensed during such period, (x) the aggregate amount of any premium,
make-whole or penalty payments actually paid with Internally Generated Cash
during such period that are required to be made in connection with any
prepayment of Indebtedness and (xi) all non-cash gains to the extent included in
Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period).
“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Borrower’s annual audited financial statements are
required to be delivered pursuant to Section 8.01(b) (commencing with the fiscal
year of the Borrower ending May 31, 2015).
“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.

26



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



“Excluded Subsidiary” shall mean any Subsidiary of the Borrower that is (a) a
Foreign Subsidiary that is (i) a direct or indirect Subsidiary of a U.S.
Subsidiary and (ii) a CFC, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) a
U.S. Subsidiary of a non-U.S. Subsidiary, (e) not a Wholly-Owned Subsidiary of
the Borrower or one or more of its Wholly-Owned Restricted Subsidiaries, (f) an
Immaterial Subsidiary that is designated as such by the Borrower in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, (g) established or created pursuant to Section 9.05(xii)
and meeting the requirements of the proviso thereto; provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition, (h) prohibited by applicable Law from guaranteeing the
Facilities, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee in each case, unless,
such consent, approval, license or authorization has been received, in each case
so long as the Administrative Agent shall have received a certification from the
Borrower’s general counsel or a Responsible Officer of the Borrower as to the
existence of such prohibition or consent, approval, license or authorization
requirement, (i) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the
acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (j) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to the Borrower or the Restricted
Subsidiaries, as reasonably determined by the Borrower in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent, (k) a
not-for-profit Subsidiary, (l) any bankruptcy remote or special purpose
receivables entity that is designated as such by the Borrower in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent,
(m) [Redacted – Name of Subsidiary] and (n) any other Subsidiary where the
Borrower and Administrative Agent reasonably agree (in writing by the
Administrative Agent and confirmed by the Borrower), that the cost or other
consequences (including any adverse tax consequences) of guaranteeing the
Obligations shall be excessive in view of the value to be afforded thereby;
provided that, notwithstanding the above, (x) if a Subsidiary executes the
Subsidiaries Guaranty as a “Subsidiary Guarantor” then it shall not constitute
an “Excluded Subsidiary” (unless released from its obligations under the
Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the terms
hereof and thereof), (y) if a Subsidiary serves as a guarantor under (I)
Refinancing Notes, Permitted Junior Debt or any other Indebtedness incurred by
the Borrower or any Guarantor, in each case of this clause (I), with a principal
amount in excess of the Threshold Amount or (II) the ABL Credit Agreement, then
it shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the Subsidiaries Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof and thereof) and (z) no U.S. Subsidiary or
Canadian Subsidiary of the Borrower existing on the Closing Date will be an
Excluded Subsidiary and no U.S. Subsidiary or Canadian Subsidiary acquired or
formed after the Closing Date will be an Excluded Subsidiary under clause (a),
(d), (h) or (j) of this definition.

27



--------------------------------------------------------------------------------



“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other Recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, in each case, either pursuant to the laws of the
jurisdiction in which such Recipient is organized or in which the principal
office or applicable lending office of such Recipient is located (or any
political subdivision thereof) or that are Other Connection Taxes, (b) any
branch profits Taxes under Section 884(a) of the Code, Section 219 of the ITA or
any similar Tax imposed by any jurisdiction described in clause (a) above, (c)
in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.13), any U.S. federal or Canadian withholding Tax that
(i) is imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement (or designates a new lending office), except to the
extent that such Recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding tax pursuant to
Section 4.04(a) or (ii) is attributable to such Recipient’s failure to comply
with Section 4.04(b) or Section 4.04(c), (d) any U.S. federal withholding Taxes
under FATCA, (e) any Taxes imposed on a payment by or on account of any
obligation of a Credit Party under any Credit Document: (A) (i) to a Person with
which the Credit Party does not deal at arm’s length (for the purposes of the
ITA) at the time of making such payment or (ii) in respect of a debt or other
obligation to pay an amount to a Person with whom the payer is not dealing at
arm’s length (for the purposes of the ITA) at the time of such payment and
(%5)(%5)(B) on which the Tax is imposed by reason of such non-arm’s length
relationship and (f) any Taxes imposed on a Recipient by reason of such
Recipient: (i) being a “specified shareholder” (as defined in subsection 18(5)
of the ITA) of any Credit Party, or (ii) not dealing at arm’s length (for the
purposes of the ITA) with a “specified shareholder” (as defined in subsection
18(5) of the ITA) of any Credit Party.
“Existing Credit Agreement” shall mean that certain amended and restated credit
agreement dated as of March 10, 2011 among Bauer Hockey Corp., a Canadian
corporation as Canadian Borrower, Bauer Hockey, Inc., a Vermont corporation as
US Borrower, the other Credit Parties party thereto, GE Canada Finance Holding
Company, as Canadian Agent, General Electric Capital Corporation as US agent and
the financial institutions party thereto as Lenders (as amended, amended and
restated, modified or supplemented from time to time prior to the Closing Date).
“Existing Extended Term Loan Tranche” shall have the meaning provided in Section
2.15(a).
“Existing Incremental Term Loan Tranche” shall have the meaning provided in
Section 2.15(a).
“Existing Indebtedness” shall have the meaning provided in Section 9.04(vi).
“Existing Initial Term Loan Tranche” shall have the meaning provided in Section
2.15(a).
“Existing Term Loan Tranche” shall mean, at any time, any Existing Initial Term
Loan Tranche, Existing Extended Term Loan Tranche or Existing Incremental Term
Loan Tranche.

28



--------------------------------------------------------------------------------



“Extended Existing Term Loans” shall have the meaning provided in Section
2.15(a).
“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Extended Existing Term Loans under an Existing Extended
Term Loan Tranche of a given Extension Series pursuant to an Extension
Amendment.
“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Incremental Term Loans under an Existing Term Loan Tranche
to Extended Incremental Term Loans of a given Extension Series pursuant to an
Extension Amendment.
“Extended Incremental Term Loans” shall have the meaning provided in Section
2.15(a).
“Extended Initial Term Loan Commitments” shall mean one or more commitments
hereunder to convert Initial Term Loans under an Existing Initial Term Loan
Tranche of a given Extension Series pursuant to an Extension Amendment.
“Extended Initial Term Loans” shall have the meaning provided in Section
2.15(a).
“Extended Term Loan Commitment” shall mean, collectively, the Extended Initial
Term Loan Commitments, the Extended Incremental Term Loan Commitments, the
Refinancing Term Loan Commitments or one or more commitments hereunder to
convert Extended Term Loans under an Existing Term Loan Tranche of a given
Extension Series pursuant to an Extension Amendment.
“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified in the applicable Extension Amendment.
“Extended Term Loans” shall mean, collectively, the Extended Existing Term
Loans, Extended Initial Term Loans, Extended Incremental Term Loans or the
Refinancing Term Loans as the context may require.
“Extending Term Loan Lender” shall have the meaning provided in Section 2.15(b).
“Extension” shall mean any establishment of Extended Term Loan Commitments and
Extended Term Loans pursuant to Section 2.15 and the applicable Extension
Amendment.
“Extension Amendment” has the meaning provided in Section 2.15(c).
“Extension Election” has the meaning provided in Section 2.15(b).
“Extension Request” has the meaning provided in Section 2.15(a).
“Extension Series” has the meaning provided in Section 2.15(a).
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion

29



--------------------------------------------------------------------------------



to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreement entered into in connection with the foregoing or any
fiscal or regulatory legislation or rules adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“FCPA” shall have the meaning provided in Section 7.15(d).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Asset Sale” shall have the meaning provided in Section 4.02(k).
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Borrower
or such Restricted Subsidiaries residing outside the United States or Canada,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
“Foreign Recovery Event” shall have the meaning provided in Section 4.02(k).
“Foreign Subsidiaries” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

30



--------------------------------------------------------------------------------



“FSHCO” shall mean any U.S. Subsidiary that has no material assets other than
the Equity Interests in one or more CFCs.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession) which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, for the avoidance of doubt, any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent and the Lenders.
“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, and all Term Loans made to, the
Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the ABL/Term Intercreditor Agreement) to which the Borrower is a
party and the due performance and compliance by the Borrower with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the ABL/Term Intercreditor Agreement).
“Hazardous Materials” shall mean (a) any petroleum or petroleum products or
byproducts, hydrocarbons, radioactive materials, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas; (b) any chemicals, materials, substances or wastes
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material, substance or waste regulated or for
which liability may arise under any Environmental Law.

31



--------------------------------------------------------------------------------



“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002; provided, that the Borrower may elect by written notice to
the Agents that its financial statements be prepared and maintained in
accordance with GAAP and, in such event, “IFRS” shall mean GAAP as in effect
from time to time; provided, further, that the Borrower may elect by written
notice to the Agents that its financial statements be prepared and maintained in
accordance with Canadian GAAP and, in such event, “IFRS” shall mean Canadian
GAAP as in effect from time to time; provided, further, that determinations made
pursuant to this Agreement in accordance with IFRS are subject, to the extent
provided therein, to Section 12.07(a).
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that, as of
the date of the most recent financial statements required to be delivered
pursuant to Section 8.01(a) or (b), does not have, individually or in the
aggregate when taken together with all other such Immaterial Subsidiaries, (a)
assets in excess of 5% of Consolidated Total Assets or (b) revenues for the
period of four consecutive fiscal quarters ending on such date in excess of 5%
of the combined revenues of the Borrower and the Restricted Subsidiaries for
such period.
“Incremental Term Loan” shall have the meaning provided in Section 2.01(a).
“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(a), which date shall be the date
of the effectiveness of the respective Incremental Term Loan Commitment
Agreement pursuant to which such Incremental Term Loans are to be made.
“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.16
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.16, as the same may be terminated pursuant to Sections 3.02 and/or
Article 10.
“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and
with such modifications (not inconsistent with Section 2.16 or the other
relevant provisions of this Agreement) as may be approved by the Administrative
Agent) executed in accordance with Section 2.16.
“Incremental Term Loan Conditions” shall mean, with respect to any provision of
an Incremental Term Loan Commitment on a given Incremental Term Loan Borrowing
Date, the satisfaction of each of the following conditions: (a) no Default or
Event of Default then exists or would result therefrom; (b) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on the Incremental Term Loan
Borrowing Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date), except in the case of any Incremental Term Loan to
finance a Permitted Acquisition, in which case the

32



--------------------------------------------------------------------------------



requirements of this clause (b) shall be limited to the Specified
Representations; (c) the delivery by the relevant Credit Parties of such
technical amendments, modifications and/or supplements to the respective
Security Documents as are reasonably requested by the Administrative Agent to
ensure that the additional Obligations to be incurred pursuant to the
Incremental Term Loan Commitments are secured by, and entitled to the benefits
of, the relevant Security Documents, and each of the Lenders hereby agrees to,
and authorizes the Collateral Agent to enter into, any such technical
amendments, modifications or supplements; (d) the delivery by the Borrower, to
the Administrative Agent of an officer’s certificate executed by a Responsible
Officer certifying as to compliance with preceding clauses (a) and (b); and (e)
the satisfaction of all other conditions precedent that may be set forth in the
respective Incremental Term Loan Commitment Agreement.
“Incremental Term Loan Lender” shall have the meaning provided in Section
2.16(b).
“Incremental Term Note” shall have the meaning provided in Section 2.05(a).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such Indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
lesser of (x) the aggregate unpaid amount of Indebtedness secured by such Lien
and (y) the fair market value of the property to which such Lien relates as
determined in good faith by such Person), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of
such Person, (vi) all net obligations under any Swap Contracts and any Bank
Product Debt or under any similar type of agreement, (vii) all Off-Balance Sheet
Liabilities of such Person and (viii) all obligations in respect of Disqualified
Stock. Notwithstanding the foregoing, Indebtedness shall not include (a) trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person or (b)
earn-outs and other contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-outs or contingent payment
becomes fixed and is required by IFRS to be reflected as a liability on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.
“Indemnified Person” shall have the meaning provided in Section 12.01.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Credit Parties under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Ineligible Transferee” shall mean (i) certain Persons identified as
“Disqualified Lenders” in writing to the Administrative Agent by the Borrower on
or prior to the date of this Agreement and (ii) operating companies which are
bona fide competitors of the Borrower and such competitors’

33



--------------------------------------------------------------------------------



subsidiaries and controlling equity holders (other than Bona Fide Debt Funds) as
may be identified by name in writing to the Administrative Agent prior to the
date of this Agreement or following the Syndication Date (but only with the
consent of the Administrative Agent, not to be unreasonably withheld), by
delivery of notice to the Administrative Agent setting forth such person or
persons.
“Insolvent” shall mean (i) the fair value of such Person’s assets is less than
the amount that will be required to pay the total liability on such Person’s
existing debts as they become absolute and matured, (ii) the present fair
salable value of such Person’s assets is less than the amount that will be
required to pay the probable liability on such Person’s existing debts as they
become absolute and matured, (iii) such Person is unable to meet its obligations
as they generally become due, (iv) such Person ceases to pay its current
obligations in the ordinary course of business as they generally become due, or
(v) such Person’s aggregate property is not, at a fair valuation, sufficient, or
if disposed of at a fairly conducted sale under legal process, would not be,
sufficient to enable payment of all obligations, due and accruing due. The term
“debts” as used in this definition includes any legal liability, whether matured
or unmatured, liquidated or unliquidated, absolute, fixed or contingent (to the
extent any such contingent liabilities are reasonably anticipated to become due
and matured), and the term “values of assets” shall mean the amount of which the
assets (both tangible and intangible) in their entirety would change hands
between a willing buyer and a willing seller, with a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under compulsion to act.
“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto, provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.
“Initial Maturity Date for Initial Term Loans” shall mean April 15, 2021.
“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(b) directly below the column
entitled “Initial Term Loan Commitment,” as the same may be terminated pursuant
to Sections 3.02 and/or Article 10.
“Initial Term Note” shall have the meaning provided in Section 2.05(a).
“Intellectual Property” shall have the meaning provided in Section 7.19.
“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.
“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Borrower and its Restricted Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with IFRS,
including amortization or original issue discount on

34



--------------------------------------------------------------------------------



any Indebtedness and amortization of all fees payable in connection with the
incurrence of such Indebtedness, including, without limitation, the interest
portion of any deferred payment obligation and the interest component of any
Capitalized Lease Obligations, and, to the extent not included in such interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities.
“Interest Period” shall have the meaning provided in Section 2.09.
“Internally Generated Cash” shall mean cash generated from the Borrower and its
Restricted Subsidiaries’ operations and not representing (i) a reinvestment by
the Borrower or any Restricted Subsidiaries of the Net Sale Proceeds of any
Asset Sale or Net Recovery Event Proceeds of any Recovery Event, (ii) the
proceeds of any issuance of any Equity Interests or any Indebtedness (other than
drawings under the ABL Facility or any other revolving credit facility) of the
Borrower or any Restricted Subsidiary or (iii) any credit received by the
Borrower or any Restricted Subsidiary with respect to any trade in of property
for substantially similar property or any “like kind exchange” of assets.
“Investments” shall have the meaning provided in Section 9.05.
“ITA” shall mean the Income Tax Act (Canada), as amended from time to time.
“Joint Lead Arrangers” shall have the meaning provided in the first paragraph to
this Agreement.
“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Borrower (i) in which the Borrower or any of its Restricted Subsidiaries
holds or acquires an ownership interest (by way of ownership of Equity Interests
or other evidence of ownership) and (ii) which is engaged in a business
permitted by Section 9.09.
“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.
“Latest Maturity Date” means at any time, the latest Maturity Date applicable to
any Term Loan or Commitment (or, if so specified, applicable to the specified
Term Loans or Commitments or the Class thereof) hereunder at such time.
“Lender” shall mean each financial institution listed on Schedule 1.01(b) as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.14,
Section 2.16, Section 2.17, Section 12.04(b).
“Leverage Step-Down Trigger” shall mean that as a result of the application of
the proceeds of a sale or issuance of Equity Interests of the Borrower
(including through cash netting to the extent permitted pursuant to the
definition of “Consolidated Total Net Leverage Ratio”), the Borrower’s

35



--------------------------------------------------------------------------------



Consolidated Total Net Leverage Ratio as of the Test Period then most recently
ended (or, if no Test Period has ended as of such time, for the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements have been delivered), prior to such sale or issuance (on a
Pro Forma Basis) is no higher than 4.25:1.00.
“LIBO Rate” shall mean, (i) for any Interest Period, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on the applicable
Interest Determination Date, for Dollar deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and, with respect to the Borrower,
other similarly situated borrowers; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and with determinations for other
similarly situated borrowers; and (ii) for any interest rate calculation with
respect to a Base Rate Term Loan on any date, the rate per annum equal to the
LIBO Rate, at or about 11:00 a.m. (London time) determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for deposits in Dollars with a term of one (1) month commencing that day.
Notwithstanding any of the foregoing, the LIBO Rate shall not at any time be
less than 1.00% per annum (the “LIBO Rate Floor”).
“LIBO Rate Term Loan” shall mean each Term Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, hypothec, deemed or statutory trust,
security conveyance, lien (statutory or other), preference, priority or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, and any
lease having substantially the same effect as any of the foregoing).

36



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York or the PPSA, as applicable.
[Redacted – Definition Regarding Intercompany Arrangements].
[Redacted – Definition Regarding Intercompany Arrangements].
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Company Material Adverse Effect and (b) after the Closing Date (i) a material
adverse effect on the assets, business, operations, liabilities or financial
condition of the Borrower and its Restricted Subsidiaries taken as a whole or
(ii) a material adverse effect (x) on the material rights or remedies of the
Lenders or the Administrative Agent hereunder or under any other Credit Document
or (y) on the ability of the Credit Parties, taken as a whole, to perform their
payment obligations to the Lenders or the Administrative Agent hereunder or
under any other Credit Document.
“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by the Borrower in good faith) of at least $5,000,000.
“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.15, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.15, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans or Extended Term Loan Commitments, the Extended Term Loan Maturity
Date applicable thereto.
“Minimum Borrowing Amount” shall mean $1,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors.
“Mortgage Collateral Requirement” shall have the meaning provided in Section
8.11(a).
“Mortgaged Property” shall mean any Material Real Property of the Borrower or
any of its Restricted Subsidiaries that will be encumbered (or required to be
encumbered) by a Mortgage.

37



--------------------------------------------------------------------------------



“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which the Borrower or
a Restricted Subsidiary of the Borrower has any obligation or liability,
including on account of an ERISA Affiliate.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the gross cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by the
respective Person from such incurrence.
“Net Equity Proceeds” shall mean, with respect to any issuance of Equity
Interests of the Borrower, the gross cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith)
received by the Borrower from such issuance.
“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds (net of reasonable costs and any
taxes incurred in connection with such Recovery Event) received by the
respective Person in connection with such Recovery Event.
“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-Cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such sale of assets, net
of the reasonable costs of, and expenses associated with, such sale (including
fees and commissions, payments of unassumed liabilities relating to the assets
sold and required payments of any Indebtedness or other obligations (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
assets which were sold), and the incremental taxes paid or payable as a result
of such Asset Sale.
“Non-Consenting Lender” shall have the meaning provided in Section 12.11(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Note” shall mean each Initial Term Note and Incremental Term Note, as
applicable.
“Notice of Borrowing” shall have the meaning provided in Section 2.03.
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06(a).
“Notice Office” means the address for notices set forth on Schedule 2.03.
“Obligations” shall mean all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document (other than the ABL/Term Intercreditor

38



--------------------------------------------------------------------------------



Agreement), including, without limitation, all obligations to repay principal or
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loans, and to pay interest, fees,
costs, charges, expenses, professional fees, and all sums chargeable to the
Borrower or for which the Borrower is liable as indemnitor under the Credit
Documents, whether or not evidenced by any note or other instrument.
“OFAC” shall have the meaning provided in Section 7.15(b).
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Open Market Purchase” shall have the meaning provided in Section 2.19(a).
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes that
are imposed as a result of any present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than a connection
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Term Loan
or Credit Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.13).

39



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



“Participant” shall have the meaning provided in Section 12.04(d).
“Participant Register” shall have the meaning provided in Section 12.04(d).
“Patriot Act” shall have the meaning provided in Section 12.15.
“Payment Office” shall mean the office of the Administrative Agent specified on
Schedule 1.01(c) or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” shall mean the acquisition by the Borrower or any of its
Restricted Subsidiaries of an Acquired Entity or Business; provided that (in
each case) all applicable requirements of Section 8.13 are satisfied.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
“Permitted Junior Credit Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes,
(ii) any Permitted Junior Loans and (iii) any Refinancing Notes that are not
secured on a pari passu basis with the Term Loans and, for the avoidance of
doubt, shall exclude [Redacted – Intercompany Obligations].
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Credit Documents.
“Permitted Junior Loans” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness shall be secured by any asset of the Borrower or any of its
Subsidiaries, except that such Indebtedness, if incurred by a non-Credit Party
may be secured by the assets of such non-Credit Party and other non-Credit
Parties, (ii) no such Indebtedness shall be guaranteed by any Person other than
the Borrower or a Subsidiary Guarantor, except that such Indebtedness if
incurred by a non-Credit Party may be guaranteed by other non-Credit Parties
(and not by a Credit Party except as otherwise permitted under Section
9.05(vi)), (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity, in either case prior to the date

40



--------------------------------------------------------------------------------



occurring ninety-one (91) days following the then Latest Maturity Date, (iv) any
“asset sale” mandatory prepayment provision or offer to prepay covenant included
in the agreement governing such Indebtedness, to the extent incurred by any
Credit Party, shall provide that the Borrower or the respective Subsidiary shall
be permitted to repay obligations, and terminate commitments, under this
Agreement before prepaying or offering to prepay such Indebtedness, (v) in the
case of any such Indebtedness incurred by a Credit Party that is secured (a)
such Indebtedness is secured by only assets comprising Collateral (as defined in
the Security Documents) on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Borrower or any of its Subsidiaries other than the
Collateral (as defined in the Security Documents), (b) such Indebtedness (and
the Liens securing the same) are permitted by the terms of the Additional
Intercreditor Agreement (to the extent the Additional Intercreditor Agreement is
then in effect), (c) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (d) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt that is secured
by assets of the Borrower or any other Credit Party, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement and (vi) the covenants and events of
default, taken as a whole, shall be no more onerous in any material respect than
the related provisions contained in this Agreement; provided that (x) any such
terms may be more onerous to the extent they take effect after the Latest
Maturity Date and (y) in the event that any agreement evidencing such
Indebtedness contains financial maintenance covenants, this Agreement shall be
amended in a manner reasonably acceptable to the Administrative Agent to add any
such financial covenants as are not then contained in this Agreement, and the
financial covenants in such other Indebtedness shall be set back from any
financial covenants in this Agreement by at least 10% or such lesser cushion as
may be acceptable to the Administrative Agent (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (vi), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The incurrence of Permitted
Junior Loans shall be deemed to be a representation and warranty by the Borrower
that all conditions thereto have been satisfied in all material respects and
that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder, including, without limitation, Articles 6 and 10.
“Permitted Junior Notes” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary evidenced by senior or subordinated notes and incurred
pursuant to

41



--------------------------------------------------------------------------------



one or more issuances of such senior or subordinated notes; provided that in any
event, unless the Required Lenders otherwise expressly consent in writing prior
to the issuance thereof, (i) except as provided in clause (viii) below, no such
Indebtedness shall be secured by any asset of the Borrower or any of its
Subsidiaries, except that such Indebtedness if incurred by a non-Credit Party
may be secured by the assets of such non-Credit Party and other non-Credit
Parties, (ii) no such Indebtedness shall be guaranteed by any Person other than
the Borrower or any Subsidiary Guarantor except that such Indebtedness if
incurred by a non-Credit Party may be guaranteed by other non-Credit Parties
(and not by a Credit Party except as otherwise permitted under Section
9.05(vi)), (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity, in either case prior to the date occurring ninety-one
(91) days following the then Latest Maturity Date, (iv) any “asset sale” offer
to purchase covenant included in the indenture governing such Indebtedness, to
the extent incurred by any Credit Party, shall provide that the Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before offering to purchase such Indebtedness,
(v) (A) the covenants and events of default, taken as a whole, shall be
customary for the type of Indebtedness issued and in no event more onerous in
any material respect than the related provisions of this Agreement, (B) the
indenture governing such Indebtedness shall not include any financial
maintenance covenants and (C) the “default to other indebtedness” event of
default contained in the indenture governing such Indebtedness shall provide for
a “cross-acceleration” rather than a “cross-default” and (vi) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral (as defined in the
Security Documents) on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Borrower or any of its Subsidiaries other than the
Collateral (as defined in the Security Documents), (b) such Indebtedness (and
the Liens securing the same) are permitted by the terms of the Additional
Intercreditor Agreement (to the extent the Additional Intercreditor Agreement is
then in effect), (c) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (d) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt that is secured
by assets of the Borrower or any other Credit Party, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement. The issuance of Permitted Junior Notes
shall be deemed to be a representation and warranty by the Borrower that all
conditions thereto have been satisfied in all material respects and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder, including, without limitation, Articles 6 and 10.
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

42



--------------------------------------------------------------------------------



“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“Permitted Liens” shall have the meaning provided in Section 9.01.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any unpaid accrued interest, premium or other
reasonable amount paid, mortgage recording taxes, title insurance premiums and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension; (ii) except in the case of
Indebtedness permitted pursuant to Section 9.04(iii), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or longer than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended; (iii) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable, taken as a whole, to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (iv) at the time thereof,
no Default or Event of Default shall have occurred and be continuing; (v) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
secured, (A) except in the case of Indebtedness permitted pursuant to Section
9.04(iii), the terms and conditions relating to collateral of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Credit Parties or the Lenders than the
terms and conditions with respect to the collateral for the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole and the
Liens on any Collateral securing any such modified, refinanced, refunded,
renewed or extended Indebtedness shall have the same (or lesser) priority as the
Indebtedness being modified, refinanced, refunded, renewed or extended relative
to the Liens on the Collateral securing the Obligations and (B) a Senior
Representative or Junior Representative thereof, as applicable, on behalf of the
holders of such Indebtedness shall have entered into with the Administrative
Agent and/or the Collateral Agent an applicable Customary Intercreditor
Agreement; (vi) except in the case of Indebtedness permitted pursuant to Section
9.04(iii), the terms and conditions (excluding any subordination, pricing, fees,
rate floors, discounts, premiums and optional prepayment or redemption terms) of
any such modified, refinanced, refunded, renewed or extended Indebtedness, taken
as a whole, shall not be materially less favorable to the Credit Parties than
the Indebtedness being modified, refinanced, refunded, renewed or extended,
except for covenants or other provisions applicable only to periods after the
Latest Maturity Date; and (vii) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified,

43



--------------------------------------------------------------------------------



refinanced, refunded, renewed or extended and/or one or more Credit Parties.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan, a Canadian Employee Plan, a Canadian Statutory Plan
or a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Borrower or a Restricted Subsidiary
of the Borrower or with respect to which the Borrower, a Restricted Subsidiary
of the Borrower has, or may have, any liability.
“Platform” shall have the meaning provided in Section 8.01.
“Pledge Agreements” shall have the meaning provided in Section 5.08.
“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreements and all other Equity Interests or other property similar
to that pledged (or purported to have been pledged) pursuant to the Pledge
Agreements and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.
“Pledgee” shall have the meaning provided in the applicable Pledge Agreement.
“PPSA” means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest or hypothec in any Collateral is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, “PPSA” means the Personal Property Security Act as in effect from time
to time in such other jurisdiction or the Civil Code of Quebec, as applicable,
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period (or, if no Test Period has ended as of such
time, for the period of four consecutive fiscal quarters of the Borrower then
most recently ended for which financial statements have been delivered) as if
such Indebtedness had been incurred (and the proceeds thereof applied) on the
first day of the relevant Test Period (or, if no Test Period has ended as of
such time, for the period of four consecutive fiscal quarters of the Borrower
then most recently ended for which financial statements have been delivered),
(x) the permanent repayment of any Indebtedness (other than revolving
Indebtedness except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period (or, if no
Test Period has ended as of such time, for the period of four consecutive fiscal
quarters of the Borrower then most

44



--------------------------------------------------------------------------------



recently ended for which financial statements have been delivered) as if such
Indebtedness had been retired or redeemed on the first day of the relevant Test
Period (or, if no Test Period has ended as of such time, for the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements have been delivered), (y) any disposition of assets
constituting a business, division, product line, manufacturing facility or
distribution facility of any Subsidiary of the Borrower or of the Equity
Interests of any Subsidiary of the Borrower and/or (z) the Acquisition or the
Permitted Acquisition, if any, then being consummated as well as any other
Permitted Acquisition consummated after the first day of the Test Period most
recently ended prior to the date of any such Permitted Acquisition (or, if no
Test Period has ended as of such time, for the period of four consecutive fiscal
quarters of the Borrower then most recently ended for which financial statements
have been delivered) and on or prior to the date of the Acquisition or the
Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:
(i)    all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance the Acquisition or a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Test Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Test Period shall be
deemed to have been retired or redeemed on the first day of the respective Test
Period and remain retired through the date of determination;
(ii)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although Interest Expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding);
(iii)    in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of the Borrower or
any Restricted Subsidiary of the Borrower or of the Equity Interests of any
Subsidiary of the Borrower consummated during the periods described above, with
such Consolidated EBITDA to be determined as if such disposition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations for any fiscal period ending on or prior to the
first anniversary of a disposition of assets constituting a business, division,
product line, manufacturing

45



--------------------------------------------------------------------------------



facility or distribution facility of the Borrower or any Restricted Subsidiary
of the Borrower or of the Equity Interests of any Subsidiary of the Borrower may
offset operating expense reductions or other operating improvements or synergies
reasonably expected to result from a disposition (less the amount of costs
reasonably expected to be incurred by the Borrower and its Restricted
Subsidiaries to achieve such cost savings) against reductions in Consolidated
EBITDA attributable to such a disposition, to the extent that the Borrower
delivers to the Administrative Agent, (i) a certificate of the Chief Financial
Officer of the Borrower setting forth such operating expense reductions and the
costs to achieve such reductions and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
the costs to achieve such reductions; provided that any increase in Consolidated
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated EBITDA; and
(iv)    in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Permitted Acquisition consummated during the periods
described above (excluding that portion of the assets or business acquired
pursuant to any Permitted Acquisition which has been sold or disposed of
thereafter and prior to the date of the respective determination), with such
Consolidated EBITDA to be determined as if such Permitted Acquisition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations for any fiscal period ending on or prior to the
first anniversary of a Permitted Acquisition may include adjustments to reflect
operating expense reductions or other operating improvements or synergies
reasonably expected to result from such Permitted Acquisition, less the amount
of costs reasonably expected to be incurred by the Borrower and its Restricted
Subsidiaries to achieve such cost savings, to the extent that the Borrower
delivers to the Administrative Agent, (i) a certificate of the Chief Financial
Officer of the Borrower setting forth such operating expense reductions and the
costs to achieve such reductions and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
the costs to achieve such reductions; provided that any increase in Consolidated
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated EBITDA.
For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date).  For
purposes of this definition, interest on a Capitalized Lease Obligation will be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with IFRS.  For purposes of making the
computation referred

46



--------------------------------------------------------------------------------



to above, interest on any Indebtedness under a revolving credit facility
computed on a pro forma basis will be computed based upon the average daily
balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, will be deemed to have been based upon the rate actually chosen, or,
if none, then based upon such optional rate chosen as the Borrower may
designate.


“Projections” shall mean the detailed projected consolidated financial
statements of the Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.
“Public Lender” shall have the meaning provided in Section 8.01.
“Qualified Preferred Stock” shall mean any preferred capital stock of the
Borrower so long as the terms of any such preferred capital stock (x) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to July 15, 2021, or, if later, the 91st day after the then
Latest Maturity Date then in effect other than (i) provisions requiring payment
solely in the form of common Equity Interests of the Borrower or Qualified
Preferred Stock, (ii) provisions requiring payment solely as a result of a
change of control or asset sale, so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale are subject to the
payment in full of all Obligations in cash (other than unasserted contingent
indemnification obligations) unless such payment is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)) and (iii)
with respect to preferred capital stock issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, provisions requiring the repurchase thereof in order to satisfy
applicable statutory or regulatory obligations and (y) do not require the cash
payment of dividends or distributions at any time that such cash payment is not
permitted under this Agreement or would result in a Default or Event of Default
hereunder.
“Quarterly Payment Date” shall mean the last Business Day of each August,
November, February and May occurring after the Closing Date, commencing on the
last Business Day of August 2014.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Recovery Event” shall mean the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason

47



--------------------------------------------------------------------------------



of theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets constituting Term Priority Collateral of
the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 8.03
in respect of Term Priority Collateral, in each case to the extent such proceeds
or awards do not constitute reimbursement or compensation for amounts previously
paid by the Borrower or any of its Restricted Subsidiaries in respect of any
such event.
“Refinancing” shall mean the repayment of all of the outstanding indebtedness
(and termination of all commitments) under the Existing Credit Agreement as
provided in Section 5.05.
“Refinancing Effective Date” shall have the meaning specified in Section
2.17(a).
“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Refinancing Note Holder” shall have the meaning provided in Section 2.17(b).
“Refinancing Notes” shall have the meaning provided in Section 2.17(a).
“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.
“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to convert Initial Term Loans or Incremental Term Loans under an Existing
Initial Term Loan Tranche or Existing Incremental Term Loan Tranche into a new
Tranche of Refinancing Term Loans or Refinancing Term Loans under an existing
Tranche of Refinancing Term Loans.
“Refinancing Term Loan Lender” shall have the meaning specified in Section
2.17(b).
“Refinancing Term Loan Amendment” shall have the meaning specified in Section
2.17(b).
“Refinancing Term Loan Series” shall have the meaning specified in Section
2.17(b).
“Refinancing Term Loans” shall have the meaning specified in Section 2.17(a).
“Register” shall have the meaning provided in Section 12.04.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal

48



--------------------------------------------------------------------------------



Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Related Indemnified Person” of an Indemnified Person means (1) any controlling
Person or controlled Affiliate of such Indemnified Person, (2) the respective
directors, officers, or employees of such Indemnified Person or any of its
controlling Persons or controlled Affiliates and (3) the respective agents of
such Indemnified Person or any of its controlling Persons or controlled
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnified Person, controlling Person or such controlled Affiliate; provided
that each reference to a controlled Affiliate or controlling Person in this
definition pertains to a controlled Affiliate or controlling Person involved in
the negotiation or administration of this Agreement or the syndication of the
Term Loans.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.
“Repricing Transaction” shall mean (1) the repayment, prepayment, refinancing or
replacement of the Term Loans with other term loan Indebtedness having an
“effective” yield for the relevant Type of such Indebtedness that is less than
the Effective Yield for Initial Term Loans of the same Type (with the
comparative determinations to be made in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fees or
“original issue discount,” in each case, shared with all lenders or holders of
such Indebtedness or Initial Term Loans, as the case may be, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of such
Indebtedness or Initial Term Loans, as the case

49



--------------------------------------------------------------------------------



may be, and without taking into account any fluctuations in LIBO Rate or
comparable rate) but excluding Indebtedness incurred in connection with a Change
of Control, or (2) any effective reduction in the Effective Yield for the
Initial Term Loans (e.g., by way of amendment, waiver or otherwise) (with such
determination to be made in the reasonable judgment of the Administrative Agent,
consistent with generally accepted financial practices).  Any such determination
by the Administrative Agent as contemplated by preceding clauses (1) and (2)
shall be conclusive and binding on all Lenders holding Initial Term Loans.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.
“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, or any vice president, managing director,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Borrower, or any other officer of the
Borrower having substantially the same authority and responsibility.
“Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than
any Unrestricted Subsidiary.
“Retained Portion of Excess Cash Flow” means, for any fiscal year, the
percentage of Excess Cash Flow equal to the difference between 100% and the
Applicable Prepayment Percentage applicable to such fiscal year.
“Returns” shall have the meaning provided in Section 7.09.
“RPMRR” means the Register of Personal and Movable Real Rights (Québec).
“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person or to any other Person
to whom funds have been or

50



--------------------------------------------------------------------------------



are to be advanced by such Person in connection therewith.
“Scheduled Incremental TL Repayment” shall have the meaning provided in Section
4.02(b).
“Scheduled Initial TL Repayment” shall have the meaning provided in Section
4.02(a).
“Scheduled Initial TL Repayment Date” shall have the meaning provided in Section
4.02(a)
“Scheduled Repayment” shall mean any Scheduled Initial TL Repayment and/or
Scheduled Incremental TL Repayment.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 8.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 8.01(a) and (b).
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Commission” shall mean a securities commission or any other
securities regulatory authority in Canada.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Security Agreement” shall mean the U.S. Security Agreement or the Canadian
Security Agreement as the context may require.
“Security Document” shall mean and include each of the Security Agreements, the
Pledge Agreements, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.
“Sellers” shall have the meaning provided in the recitals.
“Senior Representative” means, with respect to any Indebtedness that is secured
by a Lien that is permitted under Section 9.01(iv)(z) and is not Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or other agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

51



--------------------------------------------------------------------------------



“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.
“Specified Representations” shall mean each representation and warranty, with
respect to the Borrower, contained in any of Section 7.01(i), Section 7.02,
Section 7.03(iii) (but only to the extent such conflict results in a Company
Material Adverse Effect), Section 7.05(b), Section 7.08(c), Section 7.11 (other
than, to the extent such representation and warranty relates to perfection of a
security interest in any Collateral referred to therein, if (x) such Collateral
may not be perfected by the filing of a financing statement under the Uniform
Commercial Code or PPSA (as applicable) or taking possession of a stock
certificate to the extent related to a material, wholly-owned Domestic
Subsidiary and (y) perfection of the Collateral Agent’s security interest in
such Collateral described in preceding clause (x) may not be accomplished prior
to or on the Closing Date after using commercially reasonable efforts), Section
7.15 or Section 7.16.
“Subsidiaries Guaranty” shall have the meaning provided in Section 5.11.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.
“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower in
existence on the Closing Date (after giving effect to the Transaction) other
than any Excluded Subsidiary, as well as each Domestic Subsidiary of the
Borrower established, created or acquired after the Closing Date which becomes a
party to the Subsidiaries Guaranty in accordance with the requirements of this
Agreement or the provisions of the Subsidiaries Guaranty.
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations,

52



--------------------------------------------------------------------------------



which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.
“Syndication Date” shall mean such date as has been agreed to in a separate
writing among the Joint Lead Arrangers and the Borrower.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions (including, without limitation, payroll deductions), charges, fees,
assessments, liabilities or withholdings (including backup withholding) imposed
by any Governmental Authority in the nature of a tax, including interest,
penalties and additions to tax with respect thereto.
“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment, its Extended Term Loan
Commitment or its Incremental Term Loan Commitment.
“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan made
pursuant to Section 2.01(a), each Refinancing Term Loan and each Extended Term
Loan of a given Extension Series.
“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Intercreditor Agreement.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower (in each case taken as one accounting period) for which Section 8.01
Financials have been delivered.
“Threshold Amount” shall mean $25,000,000.
“Total Commitment” shall mean, at any time, the sum of the Total Initial Term

53



--------------------------------------------------------------------------------



Loan Commitment and the Total Incremental Term Loan Commitment.
“Total Extended Term Loan Commitment” shall mean, at any time, the sum of
Extended Term Loan Commitments of each of the Lenders with such a Commitment at
such time.
“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.
“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.
“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.
“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in Section
2.16 (collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.15, shall include any
group of Extended Term Loans pursuant to Extended Term Loan Commitments,
extended, directly or indirectly, from the same Initial Tranche and having the
same Maturity Date, interest rate and fees and after giving effect to any
Refinancing Term Loan Amendment pursuant to Section 2.17, shall include any
group of Refinancing Term Loans refinancing, directly or indirectly, the same
Initial Tranche having the same Maturity Date, interest rate and fees; provided
that that only in the circumstances contemplated by Section 2.17(b), Refinancing
Term Loans may be made part of a then existing Tranche of Term Loans; provided
further that only in the circumstances contemplated by Section 2.16(c),
Incremental Term Loans may be made part of a then existing Tranche of Term
Loans.
“Transaction” shall mean, collectively, (i) the consummation of the Acquisition,
(ii) the consummation of the Refinancing, (iii) the entering into of the Credit
Documents and the incurrence of Term Loans on the Closing Date, (iv) the
entering into of the ABL Credit Agreement and (v) the payment of all Transaction
Costs.
“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Borrower and its Subsidiaries in connection with the transactions described in
clauses (i) through (iv) of the definition of “Transaction.”
“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in

54



--------------------------------------------------------------------------------



the relevant jurisdiction.
“Undisclosed Information Representation” shall mean, with respect to any Person,
a representation as to whether such Person is in possession of any material
non-public information with respect to the Borrower or any of its Subsidiaries
that has not been disclosed to the Lenders generally (other than those Lenders
who have elected to not receive any non-public information with respect to the
Borrower or any of its Subsidiaries), and if so disclosed could reasonably be
expected to have a material effect upon, or otherwise be material to, the market
price of the applicable Term Loan, or the decision of an assigning Lender to
sell, or of an assignee to purchase, such Term Loan.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Borrower listed
on Schedule 1.01(a) and (ii) any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 8.15 subsequent to the Closing Date.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. Pledge Agreement” shall mean that Pledge Agreement in the form attached
hereto as Exhibit F-1 (together with each other U.S. pledge agreement delivered
pursuant to the terms of this Agreement), as amended, amended and restated, or
otherwise modified or supplemented from time to time.
“U.S. Security Agreement” shall mean that Security Agreement in the form
attached hereto as Exhibit G-1 (together with each other U.S. security agreement
delivered pursuant to the terms of this Agreement), as amended, amended and
restated, or otherwise modified or supplemented from time to time.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.04(c).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of

55



--------------------------------------------------------------------------------



such payment.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
person.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary of such Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).
Section 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Unless otherwise expressly
provided herein, (b) all references to documents, instruments and other
agreements (including the Credit Documents and organizational documents) shall
be deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (c) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).
ARTICLE 2    


56



--------------------------------------------------------------------------------


AMOUNT AND TERMS OF CREDIT
Section 2.01.    The Commitments. (a) Subject to and upon the terms and
conditions set forth herein, each Lender with an Initial Term Loan Commitment
severally agrees to make an Initial Term Loan or Initial Term Loans to the
Borrower, which Initial Term Loans (i) shall be incurred by the Borrower
pursuant to a single drawing on the Closing Date, (ii) shall be denominated in
U.S. Dollars, (iii) shall except as hereinafter provided, at the option of the
Borrower, be incurred and maintained as, and/or converted into, one or more
Borrowings of Base Rate Term Loans or LIBO Rate Term Loans, provided that except
as otherwise specifically provided in Section 2.10, all Initial Term Loans
comprising the same Borrowing shall at all times be of the same Type, and (iv)
shall be made by each such Lender in that aggregate principal amount which does
not exceed the Initial Term Loan Commitment of such Lender on the Closing Date
(before giving effect to the termination thereof pursuant to Section 3.02(a)).
Once repaid, Initial Term Loans may not be reborrowed.
(a)    Subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Term Loan Commitment from time to time for a given
Tranche of Incremental Term Loans severally agrees to make term loans (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Borrower, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing on the applicable Incremental Term Loan Borrowing Date, (ii)
shall be denominated in U.S. Dollars, (iii) shall, except as hereinafter
provided, at the option of the Borrower, be incurred and maintained as, and/or
converted into one or more Borrowings of Base Rate Term Loans or LIBO Rate Term
Loans, provided that except as otherwise specifically provided in Section 2.10,
all Incremental Term Loans of a given Tranche made as part of the same Borrowing
shall at all times consist of Incremental Term Loans of the same Type, and (iv)
shall not exceed for any such Incremental Term Loan Lender at any time of any
incurrence thereof, the Incremental Term Loan Commitment of such Incremental
Term Loan Lender for such Tranche (before giving effect to the termination
thereof on such date pursuant to Section 3.02(b)). Once repaid, Incremental Term
Loans may not be reborrowed.
(b)    The obligations of the Lenders hereunder to make Term Loans or any other
payments are several and not joint. The failure of any Lender to make any Loan
or to make any other payment on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or payment.
Section 2.02.    Minimum Amount of Each Borrowing. The aggregate principal
amount of each Borrowing of Term Loans under any Tranche shall not be less than
the Minimum Borrowing Amount. More than one Borrowing may occur on the same
date, but at no time shall there be outstanding more than ten (10) Borrowings of
LIBO Rate Term Loans in the aggregate for all Tranches of Term Loans.
Section 2.03.    Notice of Borrowing. (d) Whenever the Borrower desires to make
a Borrowing of Term Loans hereunder, the Borrower shall give the Administrative
Agent at its Notice Office at least one Business Day’s prior written notice (or
telephonic notice

57



--------------------------------------------------------------------------------


promptly confirmed in writing) of each Base Rate Term Loan to be made hereunder
and at least three Business Days’ (or such shorter period as the Administrative
Agent shall agree in its sole and absolute discretion) prior written notice (or
telephonic notice promptly confirmed in writing) of each LIBO Rate Term Loan to
be made hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 a.m. (New York
City time) on such day (or such later time as the Administrative Agent shall
agree in it its sole and absolute discretion). Each such notice (each, a “Notice
of Borrowing”), except as otherwise expressly provided in Section 2.11, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing by or on behalf of the Borrower, in the form of Exhibit A-1,
appropriately completed to specify: (a) the aggregate principal amount of the
Term Loans to be made pursuant to such Borrowing, (b) the date of such Borrowing
(which shall be a Business Day), (c) whether the respective Borrowing shall
consist of Initial Term Loans or Incremental Term Loans, (d) whether the Term
Loans being made pursuant to such Borrowing are to be initially maintained as
Base Rate Term Loans or LIBO Rate Term Loans and (e) in the case of LIBO Rate
Term Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender which is required to make
Term Loans of the Tranche specified in the respective Notice of Borrowing,
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
(determined in accordance with Section 2.07) and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.
Section 2.04.    Disbursement of Funds. No later than 1:00 P.M. (New York City
time) on the date specified in each Notice of Borrowing, each Lender with a
Commitment of the relevant Tranche will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. All such amounts will be made available in U.S. Dollars
and in immediately available funds at the Payment Office, and the Administrative
Agent will make available to the Borrower at the Payment Office the aggregate of
the amounts so made available by the Lenders. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any Borrowing that
such Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate

58



--------------------------------------------------------------------------------


per annum equal to (f) if recovered from such Lender, the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to such Term Loans for each day thereafter and (g) if recovered from
the Borrower, the rate of interest applicable to the relevant Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Term Loans hereunder or
to prejudice any rights which the Borrower may have against any Lender as a
result of any failure by such Lender to make Term Loans hereunder.
Section 2.05.    Notes. (e) The Borrower’s obligation to pay the principal of,
and interest on, the Term Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 12.04(c),
and shall, if requested by such Lender, also be evidenced (a) in the case of an
Initial Term Loan, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, an “Initial Term Note” and,
collectively, the “Initial Term Notes”), and (b) in the case of Incremental Term
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-2 (with such modifications thereto as may
be necessary to reflect differing classes of Incremental Term Loans), with
blanks appropriately completed in conformity herewith (each, an “Incremental
Term Note” and, collectively, the “Incremental Term Notes”).
(a)    The Initial Term Note issued to each requesting Lender with outstanding
Initial Term Loans shall (c) be executed by the Borrower, (d) be payable to such
Lender or its registered assigns and be dated the Closing Date (or, if issued
after the Closing Date, be dated the date of issuance thereof), (e) be in a
stated principal amount equal to the Initial Term Loans made by such Lender on
the Closing Date (or, if issued after the Closing Date, be in a stated principal
amount equal to the outstanding Initial Term Loans of such Lender at such time)
and be payable in the outstanding principal amount of Initial Term Loans
evidenced thereby, (f) mature on the Maturity Date for Initial Term Loans, (g)
bear interest as provided in the appropriate clause of Section 2.08 in respect
of the Base Rate Term Loans and LIBO Rate Term Loans, as the case may be,
evidenced thereby, (h) be subject to voluntary prepayment as provided in Section
4.01, and mandatory repayment as provided in Section 4.02, and (i) be entitled
to the benefits of this Agreement and the other Credit Documents.
(b)    The Incremental Term Note issued to each requesting Lender with an
Incremental Term Loan Commitment or outstanding Incremental Term Loans under a
given Tranche shall (j) be executed by the Borrower, (k) be payable to such
Lender or its registered assigns and be dated the date of issuance thereof, (l)
be in a stated principal amount equal to the Incremental Term Loan Commitment of
such Lender on the Incremental Term Loan Borrowing Date (prior to the incurrence
of any Incremental Term Loans pursuant thereto on such date) (or, if issued
thereafter, be in a stated principal amount equal to the outstanding principal
amount of the Incremental Term Loans of such Lender on the date of issuance
thereof) and be payable in the principal amount of the Incremental Term Loans
evidenced thereby, (m) mature on the Maturity Date for such Incremental Term
Loans, (n) bear interest as provided in the appropriate clause of Section 2.08
or in the relevant Incremental Term

59



--------------------------------------------------------------------------------


Loan Commitment Agreement in respect of Base Rate Term Loans or LIBO Rate Term
Loans, as the case may be, evidenced thereby, (o) be subject to voluntary
prepayment as provided in Section 4.01 and mandatory repayment as provided in
Section 4.02 and (p) be entitled to the benefits of this Agreement and the other
Credit Documents.
(c)    Each Lender will note on its internal records the amount of each Term
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Term Loans evidenced thereby. Failure to make any such
notation or any error in such notation shall not affect the Borrower’s
obligations in respect of such Term Loans.
(d)    Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Term Loans to the Borrower
shall affect or in any manner impair the obligation of the Borrower to pay the
Term Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender that does not have
a Note evidencing its outstanding Term Loans shall in no event be required to
make the notations otherwise described in the preceding clause (d). At any time
when any Lender requests the delivery of a Note to evidence any of its Term
Loans, the Borrower shall promptly execute and deliver to the respective Lender
the requested Note in the appropriate amount or amounts to evidence such Term
Loans.
Section 2.06.    Interest Rate Conversions. (f) The Borrower shall have the
option to convert, on any Business Day, all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans of a
given Tranche made pursuant to one or more Borrowings of one or more Types of
Term Loans, into a Borrowing (of the same Tranche) of another Type of Term Loan,
provided that (a) except as otherwise provided in Section 2.12, (x) LIBO Rate
Term Loans may be converted into Base Rate Term Loans only on the last day of an
Interest Period applicable to the Term Loans being converted and no such partial
conversion of LIBO Rate Term Loans, as the case may be, shall reduce the
outstanding principal amount of such LIBO Rate Term Loans, made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(b) unless the Required Lenders otherwise agree, Base Rate Term Loans may only
be converted into LIBO Rate Term Loans if no Event of Default is in existence on
the date of the conversion, and (c) no conversion pursuant to this Section 2.06
shall result in a greater number of Borrowings of LIBO Rate Term Loans than is
permitted under Section 2.02. Such conversion shall be effected by the Borrower
by giving the Administrative Agent at the Notice Office prior to 11:00 a.m.(New
York City time) at least three Business Days’ prior notice (in the case of any
conversion to or continuation of LIBO Rate Term Loans) or one Business Day’s
notice (in the case of any conversion to Base Rate Term Loans) (each, a “Notice
of Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed
to specify the Term Loans of a given Tranche to be so converted, the Borrowing
or Borrowings pursuant to

60



--------------------------------------------------------------------------------


which such Term Loans were incurred and, if to be converted into LIBO Rate Term
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Term Loans.
Section 2.07.    Pro Rata Borrowings. All Borrowings of Initial Term Loans and
Incremental Term Loans under this Agreement shall be incurred from the Lenders
pro rata on the basis of such Lenders’ Initial Term Loan Commitments or
Incremental Term Loan Commitments, as the case may be. No Lender shall be
responsible for any default by any other Lender of its obligation to make Term
Loans hereunder, and each Lender shall be obligated to make the Term Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Term Loans hereunder.
Section 2.08.    Interest. (g) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Term Loan (including with respect
to any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to
Section 2.06 or 2.09) made to the Borrower hereunder from the date of Borrowing
thereof (or, in the circumstances described in the immediately preceding
parenthetical, from the date of conversion of the respective LIBO Rate Term Loan
into a Base Rate Term Loan) until the earlier of (a) the maturity thereof
(whether by acceleration or otherwise) and (b) the conversion of such Base Rate
Term Loan to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate, as in effect from time to time.
(a)    The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBO Rate Term Loan made to the Borrower from the date of
Borrowing thereof until the earlier of (c) the maturity thereof (whether by
acceleration or otherwise) and (d) the conversion of such LIBO Rate Term Loan to
a Base Rate Term Loan pursuant to Sections 2.06 or 2.09, as applicable, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin plus the applicable LIBO Rate for such
Interest Period.
(b)    During the occurrence of an Event of Default as set forth in Section
10.01(a) (with respect to overdue amounts) or Section 10.01(e) (with respect to
all amounts), principal and, to the extent permitted by law, interest in respect
of each Term Loan and any other amount payable hereunder shall, in each case,
bear interest at a rate per annum equal to (e) for Base Rate Term Loans and
associated interest, 2% per annum in excess of the Applicable Margin for Base
Rate Term Loans plus the Base Rate, (f) for LIBO Rate Term Loans and associated
interest, 2% per annum in excess of the Applicable Margin for LIBO Rate Term
Loans plus the LIBO Rate and (g) with respect to fees and all other amounts, 2%
per annum in excess of the Applicable Margin for Base Rate Term Loans plus the
Base Rate, each as in effect from time to time, in each case with such interest
to be payable on demand.
(c)    Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (h) in respect of each Base Rate Term Loan, quarterly in arrears on each
Quarterly Payment Date, (i) in respect of each LIBO Rate Term Loan, on (x) the
date of any conversion thereof into a Base Rate Term Loan, pursuant to Sections
2.06, 2.09 or Section 2.11, as applicable

61



--------------------------------------------------------------------------------


(on the amount converted) and (y) the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period and (j) in respect of each Term Loan, on (x) the date of
any prepayment or repayment thereof (on the amount prepaid or repaid), (y) at
maturity (whether by acceleration or otherwise) and (z) after such maturity, on
demand.
(d)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.
(e)    For the purposes of the Interest Act (Canada), the yearly rate of
interest to which any rate calculated on the basis of a period of time different
from the actual number of days in the year (three hundred sixty (360) days, for
example) is equivalent to the stated rate multiplied by the actual number of
days in the year (three hundred sixty-five (365) or three hundred sixty-six
(366), as applicable) and divided by the number of days in the shorter period
(three hundred sixty (360) days, in the example), and the parties hereto
acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest.
Section 2.09.    Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBO Rate Term Loan (in the case of the initial Interest
Period applicable thereto) or prior to 11:00 a.m.(New York City time) on the
third Business Day prior to the expiration of an Interest Period applicable to
such LIBO Rate Term Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such LIBO Rate Term Loan, which Interest Period shall, at
the option of the Borrower be a one, two, three or six month period (or twelve
months if agreed to by all applicable Lenders); provided that (in each case):
(i)    all LIBO Rate Term Loans comprising a Borrowing shall at all times have
the same Interest Period;
(ii)    the initial Interest Period for any LIBO Rate Term Loan shall commence
on the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans and each Interest Period occurring thereafter in respect of
such LIBO Rate Term Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
(iii)    if any Interest Period for a LIBO Rate Term Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the

62



--------------------------------------------------------------------------------


end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
(iv)    if any Interest Period for a LIBO Rate Term Loan would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a LIBO Rate Term Loan would otherwise expire on a day which is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;
(v)    unless the Required Lenders otherwise agree, no Interest Period for a
LIBO Rate Term Loan may be selected at any time when a Default or an Event of
Default is then in existence; and
(vi)    no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond the Maturity Date therefor.
With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Borrower, may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by having the Borrower give notice thereof together
with its election of one or more Interest Periods, in each case so long as each
resulting Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09, (y) has a principal amount which is not less
than the Minimum Borrowing Amount applicable to Borrowings of the respective
Type and Tranche, and (z) does not cause a violation of the requirements of
Section 2.02. If by 11:00 a.m.(New York City time) on the third Business Day
prior to the expiration of any Interest Period applicable to a Borrowing of LIBO
Rate Term Loans, the Borrower has failed to elect, or is not permitted to elect,
a new Interest Period to be applicable to such LIBO Rate, the Borrower shall be
deemed to have elected in the case of LIBO Rate Term Loans, to convert such LIBO
Rate Term Loans into Base Rate Term Loans with such conversion to be effective
as of the expiration date of such current Interest Period.
Section 2.10.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (i) Indemnified Taxes and
(ii) Taxes described in clauses (a) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other

63



--------------------------------------------------------------------------------


obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Term
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to increase the cost to such Lender or such other Recipient, or to
reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Term Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

64



--------------------------------------------------------------------------------


Section 2.11.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue LIBO
Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate Term Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Term Loans the interest rate on which is
determined by reference to the LIBO Rate component of the Base Rate, the
interest rate on which Base Rate Term Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Term
Loans of such Lender to Base Rate Term Loans (the interest rate on which Base
Rate Term Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Term
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Term Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the LIBO Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
Section 2.12.    Compensation. The Borrower agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Term Loans but excluding loss of anticipated profits) which such
Lender may sustain: (k) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of, or conversion from or into, LIBO
Rate Term Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10); (l) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 4.01,
Section 4.02 or as a result of an acceleration of the Term Loans pursuant to
Article 10) or conversion of any of its LIBO Rate Term Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (m) if

65



--------------------------------------------------------------------------------


any prepayment of any LIBO Rate Term Loans is not made on any date specified in
a notice of prepayment given by the Borrower; or (n) as a consequence of (x) any
other default by the Borrower to repay LIBO Rate Term Loans when required by the
terms of this Agreement or any Note held by such Lender or (y) any election made
pursuant to Section 2.11.
Section 2.13.    Change of Lending Office and Replacement of Lenders. (h) If any
Lender requests compensation under Section 2.10, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.04, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or Section 4.04, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(a)    If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.04 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.13(a), the
Borrower may replace such Lender in accordance with Section 12.20.
Section 2.14.    [Reserved].
Section 2.15.    Extended Term Loans. (i) Notwithstanding anything to the
contrary in this Agreement, subject to the terms of this Section 2.15, the
Borrower may at any time and from time to time when no Event of Default then
exists request that all or a portion of the Initial Term Loans, the Extended
Term Loans or any Tranche of Incremental Term Loans (each, an “Existing Initial
Term Loan Tranche,” “Existing Extended Term Loan Tranche” and “Existing
Incremental Term Loan Tranche,” respectively), together with any related
outstandings, be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or any portion of the principal amount
(and related outstandings) of such Initial Term Loans, Extended Term Loans or
Incremental Term Loans (any such Term Loans which have been so converted,
“Extended Initial Term Loans,” “Extended Existing Term Loans” and “Extended
Incremental Term Loans,” respectively) and to provide for other terms consistent
with this Section 2.15. In order to establish any Extended Term Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Term
Loan Tranche) (each, an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which shall (x) be identical as
offered to each Lender under the relevant Existing Term Loan Tranche (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Term Loans under the relevant

66



--------------------------------------------------------------------------------


Existing Term Loan Tranche from which such Extended Term Loans are to be
converted, except that: (a) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche to the extent provided in the applicable Extension Amendment;
(b) the Effective Yield with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Term Loans of such
Existing Term Loan Tranche to the extent provided in the applicable Extension
Amendment; (c) the Extension Amendment may provide for other covenants and terms
that apply solely to any period after the Latest Maturity Date that is in effect
on the effective date of the applicable Extension Amendment (immediately prior
to the establishment of such Extended Term Loans); (d) Extended Term Loans may
have mandatory prepayment terms which provide for the application of proceeds
from mandatory prepayment events to be made first to prepay the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans have been
converted before applying any such proceeds to prepay such Extending Term Loans;
and (e) Extended Term Loans may have optional prepayment terms (including call
protection and terms which allow Term Loans under the relevant Existing Term
Loan Tranche from which such Extended Term Loans have been converted to be
optionally prepaid prior to the prepayment of such Extended Term Loans) as may
be agreed by the Borrower and the Lenders thereof; provided that no Extended
Term Loans may be optionally prepaid prior to the date on which all Term Loans
with an earlier final stated maturity (including Term Loans under the Existing
Term Loan Tranche from which such Term Loans were converted) are repaid in full,
unless such optional prepayment is accompanied by a pro rata optional prepayment
of such other Term Loans; provided, however, that (i) in no event shall the
final maturity date of any Extended Term Loans of a given Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Term Loans hereunder and (ii) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of any other Tranche of Term Loans then outstanding. Any
Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (each, an “Extension Series”) of Extended Term Loans, as
applicable, for all purposes of this Agreement; provided that any Extended Term
Loans converted from an Existing Term Loan Tranche may, to the extent provided
in the applicable Extension Amendment, be designated as an increase in any
previously established Extension Series with respect to such Existing Term Loan
Tranche.
(a)    The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Term
Loan Tranche are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.15. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche converted into Extended Term Loans pursuant to any
Extension Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to
have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request converted into Extended Term Loans shall
notify the

67



--------------------------------------------------------------------------------


Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). Any Lender that does not respond to the Extension
Request on or prior to the date specified therein shall be deemed to have
rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche, subject to such Extension Elections
shall either (f) be converted to Extended Term Loans of such Existing Term Loan
Tranche on a pro rata basis based on the aggregate principal amount of Term
Loans of such Existing Term Loan Tranche included in such Extension Elections or
(g) to the extent such option is expressly set forth in the applicable Extension
Request, be converted to Extended Term Loans upon an increase in the amount of
Extended Term Loans so that such excess does not exist.
(b)    Extended Term Loans shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Loan Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.15(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Initial Term Loan Commitments so extended shall cease to be a
part of the Tranche they were a part of immediately prior to the Extension.
(c)    Extensions consummated by the Borrower pursuant to this Section 2.15
shall not constitute voluntary or mandatory payments or prepayments for purposes
of this Agreement. The Administrative Agent and the Lenders hereby consent to
each Extension and the other transactions contemplated by this Section 2.15
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, 4.01, 4.02, 4.03, 12.02 or
12.06) or any other Credit Document that may otherwise prohibit any Extension or
any other transaction contemplated by this Section 2.15, provided that such
consent shall not be deemed to be an acceptance of any Extension Request.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (h) reflect the existence and terms of any Extended Term Loans
incurred pursuant thereto, (i) modify the scheduled repayments set forth in
Section 4.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant

68



--------------------------------------------------------------------------------


to Section 4.02(a)), (j) make such other changes to this Agreement and the other
Credit Documents consistent with the provisions and intent of Section
12.11(d)(i), (k) establish new Tranches or sub- Tranches in respect of Term
Loans so extended and such technical amendments as may be necessary in
connection with the establishment of such new Tranches or sub-Tranches, in each
case on terms consistent with this Section 2.15, and (l) effect such other
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and each Lender hereby
expressly authorizes the Administrative Agent to enter into any such Extension
Amendment. In connection with any Extension, the applicable Credit Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the Latest Maturity Date
so that such maturity date is extended to the Latest Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent), to
the extent required pursuant to applicable local law.
Section 2.16.    Incremental Term Loan Commitments. (j) So long as no Default or
Event of Default is then in existence or would exist after giving effect
thereto, the Borrower shall have the right, in consultation and coordination
with the Administrative Agent as to all of the matters set forth below in this
Section 2.16, but without requiring the consent of the Administrative Agent or
any of the Lenders, to request at any time and from time to time that one or
more Lenders (and/or one or more other Persons that are Eligible Transferees and
which will become Lenders) provide Incremental Term Loan Commitments to the
Borrower and, subject to the terms and conditions contained in this Agreement
and in the relevant Incremental Term Loan Commitment Agreement, make Incremental
Term Loans pursuant thereto; it being understood and agreed, however, that (a)
no Lender shall be obligated to provide an Incremental Term Loan Commitment as a
result of any such request by the Borrower, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Term Loan
Commitment and executed and delivered to the Administrative Agent an Incremental
Term Loan Commitment Agreement as provided in clause (b) of this Section 2.16,
such Lender shall not be obligated to fund any Incremental Term Loans, (b) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Term Loan Commitment without the consent of any other
Lender, (c) each Tranche of Incremental Term Loan Commitments shall be
denominated in U.S. Dollars, (d) the amount of Incremental Term Loan Commitments
made available pursuant to a given Incremental Term Loan Commitment Agreement
shall be in a minimum aggregate amount for all Lenders that provide an
Incremental Term Loan Commitment thereunder (including Eligible Transferees who
will become Lenders) of at least $20,000,000, (e) the aggregate amount of all
Incremental Term Loan Commitments provided pursuant to this Section 2.15 after
the Closing Date, shall not exceed the amount that could be incurred at such
time without causing the Consolidated First Lien Net Leverage Ratio, determined
on a Pro Forma Basis as of the last day of the Test Period then most recently
ended for which financial statements have been delivered (or, if no Test Period
has ended as of such time, for the period of four consecutive fiscal quarters of
the Borrower then most recently ended for which financial statements have been
delivered), to exceed 4.25:1.00 plus, from and after the date on which the
Leverage Step-Down Trigger occurs (which shall

69



--------------------------------------------------------------------------------


only be required to occur once), $100,000,000, (f) the proceeds of all
Incremental Term Loans incurred by the Borrower shall be used for working
capital and other general corporate purposes (including, without limitation, to
finance one or more Permitted Acquisitions and to pay fees and expenses in
connection therewith), (g) each Incremental Term Loan Commitment Agreement shall
specifically designate, with the approval of the Administrative Agent, the
Tranche of the Incremental Term Loan Commitments being provided thereunder
(which Tranche shall be a new Tranche i.e., not the same as any existing Tranche
of Incremental Term Loans, Incremental Term Loan Commitments or other Term
Loans), unless the requirements of Section 2.16(c) are satisfied), (h)
Incremental Term Loans shall be on terms and pursuant to documentation to be
determined, provided that except to the extent such terms and documentation are
not consistent with the Initial Term Loans (except with respect to distinctions
otherwise addressed by this paragraph), all documentation with respect to such
Incremental Term Loans shall be reasonably satisfactory to the Administrative
Agent; provided, however, that (i) the maturity and amortization of such Tranche
of Incremental Term Loans may differ, so long as such Tranche of Incremental
Term Loans shall have (i) an Initial Incremental Term Loan Maturity Date of no
earlier than the Latest Maturity Date and (ii) a Weighted Average Life to
Maturity of no less than the Weighted Average Life to Maturity as then in effect
for the Tranche of then outstanding Term Loans with the then longest Weighted
Average Life to Maturity, (ii) the Effective Yield applicable to such Tranche of
Incremental Term Loans may differ from that applicable to the then outstanding
Tranches of Term Loans, with the Effective Yield applicable thereto to be
specified in the respective Incremental Term Loan Commitment Agreement;
provided, however, that if the Effective Yield for such Incremental Term Loans
as of the date of incurrence of such Tranche of Incremental Term Loans exceeds
the Effective Yield then applicable to any then outstanding Initial Term Loans
by more than 0.50% per annum, the Applicable Margins for all then outstanding
Initial Term Loans shall be increased as of such date in accordance with the
requirements of the definition of “Applicable Margin” so that the Effective
Yield applicable to such tranche is no greater than 0.50% per annum higher than
the Effective Yield applicable to the Initial Term Loans; provided that if the
LIBO Rate Floor or Base Rate floor for such Incremental Term Loan is greater
than the LIBO Rate Floor or Base Rate floor, respectively, for the then
outstanding Initial Term Loans, any resulting increase in the Effective Yield on
account of such increased LIBO Rate Floor or Base Rate floor shall be
implemented by increasing the LIBO Rate Floor or Base Rate floor applicable to
such Initial Term Loans, and (iii) such Tranche of Incremental Term Loans may
have other terms (other than those described in preceding clauses (A) and (B))
that may differ from those of other Tranches of Term Loans, including, without
limitation, as to the application of optional or voluntary prepayments among the
Incremental Term Loans and the existing Term Loans (but mandatory prepayments
shall not be required on a greater than pro rata basis with the Initial Term
Loans) and such other differences as may be agreed to by the Administrative
Agent, (ii) all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) incurred by the Borrower shall be Obligations of the Borrower
under this Agreement and the other applicable Credit Documents and shall be
secured by the Security Agreements, and guaranteed under each relevant
Subsidiaries Guaranty, on a pari passu basis with all other Term Loans secured
by the Security Agreements and guaranteed under each such Subsidiaries Guaranty,
(iii) each Lender (including any Eligible

70



--------------------------------------------------------------------------------


Transferee who will become a Lender) agreeing to provide an Incremental Term
Loan Commitment pursuant to an Incremental Term Loan Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 2.01(a) and
such Term Loans shall thereafter be deemed to be Incremental Term Loans under
such Tranche for all purposes of this Agreement and the other applicable Credit
Documents and (xi) the Incremental Term Loan Conditions shall be satisfied.
(a)    At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 2.16, the Borrower, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon upfront or arrangement fees owing to the Administrative Agent), (y) all
Incremental Term Loan Conditions are satisfied, and (z) all other conditions set
forth in this Section 2.16 shall have been satisfied. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Term Loan Commitment Agreement, and at such time, (i) Schedule 1.01(b) shall be
deemed modified to reflect the revised Incremental Term Loan Commitments of the
affected Lenders and (j) to the extent requested by any Incremental Term Loan
Lender, Incremental Term Notes will be issued at the Borrower’s expense to such
Incremental Term Loan Lender, to be in conformity with the requirements of
Section 2.05 (with appropriate modification) to the extent needed to reflect the
new Incremental Term Loans made by such Incremental Term Loan Lender.
(b)    Notwithstanding anything to the contrary contained above in this Section
2.16, the Incremental Term Loan Commitments provided by an Incremental Term Loan
Lender or Incremental Term Loan Lenders, as the case may be, pursuant to each
Incremental Term Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B, C,
etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, B-1,
B-2, C-1, C-2, etc.), provided that, with the consent of the Administrative
Agent, the parties to a given Incremental Term Loan Commitment Agreement may
specify therein that the Incremental Term Loans made pursuant thereto shall
constitute part of, and be added to, an existing Tranche of Term Loans, in any
case so long as the following requirements are satisfied:
(i)    the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Borrower, the same Maturity Date
and the same Applicable Margins as the Tranche of Term Loans to

71



--------------------------------------------------------------------------------


which the new Incremental Term Loans are being added;
(ii)    the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately; and
(iii)    on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to Section
2.01(a)) on a pro rata basis.
To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of LIBO Rate Term Loans of such Tranche, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods i.e., an Interest Period that began during
an Interest Period then applicable to outstanding LIBO Rate Term Loans of such
Tranche and which will end on the last day of such Interest Period). In
connection therewith, it is hereby agreed that, to the extent the Incremental
Term Loans are to be so added to the then outstanding Borrowings of Term Loans
of such Tranche which are maintained as LIBO Rate Term Loans, the Lenders that
have made such Incremental Term Loans shall be entitled to receive from the
Borrower such amounts, as reasonably determined by the respective Lenders, to
compensate them for funding the new Incremental Term Loans of the respective
Tranche during an existing Interest Period (rather than at the beginning of the
respective Interest Period based upon rates then applicable thereto). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
Section 2.17.    Refinancing Facilities. (k) The Borrower may by written notice
to the Administrative Agent elect to request the establishment of one or more
additional Tranches of Term Loans under this Agreement (“Refinancing Term
Loans”) or (x) one or more series of debt securities which are unsecured or
secured on a pari passu or junior basis to the Term Loans or (y) loans which are
unsecured or secured on a junior basis to the Term Loans ((x) and (y),
collectively, “Refinancing Notes”), which refinance, renew, replace, defease or
refund one or more Tranches of Term Loans (including any Incremental Term Loans
or Extended Term Loans) under this Agreement; provided, that such Refinancing

72



--------------------------------------------------------------------------------


Term Loans and/or Refinancing Notes may not be in an amount greater than the
aggregate principal amount of the Term Loans being refinanced, renewed,
replaced, defeased or refunded plus unpaid accrued interest and premium (if any)
thereon and upfront fees, underwriting discounts, fees, commissions and expenses
incurred in connection with the Refinancing Term Loans and/or Refinancing Notes;
provided that such aggregate principal amount may also be increased to the
extent such additional amount is capable of being incurred at such time pursuant
to Section 9.04 (and Section 9.01 to the extent secured) and such excess
incurrence shall for all purposes hereof be an incurrence under the relevant
subclauses of Section 9.04 (and Section 9.01 to the extent secured). Each such
notice shall specify the date (each, a “Refinancing Effective Date”) on which
the Borrower proposes that the Refinancing Term Loans shall be made or the
Refinancing Notes shall be issued, which shall be a date not less than three (3)
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:
(iv)    the Weighted Average Life to Maturity of such Refinancing Term Loans
and/or Refinancing Notes shall not be shorter than the remaining Weighted
Average Life to Maturity of the Term Loans being refinanced and the Refinancing
Term Loans and/or Refinancing Notes shall not have a final maturity before the
Maturity Date applicable to the Term Loans being refinanced;
(v)    such Refinancing Notes shall not have any scheduled amortization;
(vi)    such Refinancing Term Loans and/or Refinancing Notes shall have pricing
(including interest rates, fees and premiums), (without limitation of clause
(i)) amortization (in the case of Refinancing Term Loans), optional prepayment,
mandatory prepayment and redemption terms as may be agreed to by the Borrower
and the relevant Refinancing Term Loan Lenders (as defined below) and/or
Refinancing Note Holders (as defined below); provided, however that such
Refinancing Term Loans or Refinancing Notes shall not contain any mandatory
prepayment provisions (other than related to customary asset sale and change of
control offers or events of default) that could result in prepayment of such
Refinancing Term Loans or Refinancing Notes prior to the applicable Maturity
Date and any Refinancing Term Loans or Refinancing Notes shall share in
prepayments with the existing Term Loans on a no greater than pro rata basis;
(vii)    such Refinancing Term Loans and/or Refinancing Notes shall not be
issued, borrowed or guaranteed by any Person other than the Borrower or a
Subsidiary Guarantor;
(viii)    in the case of any such Refinancing Term Loans and/or Refinancing
Notes that are secured (i) such Refinancing Term Loans and/or Refinancing Notes
are secured by only assets comprising Collateral (as defined in the Security
Documents), and not secured by any property or assets of the Borrower or any of
its Subsidiaries other than the Collateral (as defined in the Security
Documents) and (B) the Junior Representative in respect of such Refinancing
Notes has entered into an Additional Intercreditor Agreement (and, in the case
of debt

73



--------------------------------------------------------------------------------


securities that are secured on a pari passu basis, the applicable Senior
Representative has entered into a joinder to the ABL/Term Intercreditor
Agreement);
(ix)    all other terms applicable to such Refinancing Term Loans and/or
Refinancing Notes (excluding pricing (including interest rates margins, rate
floors, discounts, fees and premiums), (without limitation of clause (i))
amortization (in the case of Refinancing Term Loans), optional prepayment or
optional redemptions terms) shall (ii) be substantially identical to, or (iii)
(taken as a whole) be otherwise not materially more favorable to the Refinancing
Term Loan Lenders and/or Refinancing Note Holders than those applicable to the
then outstanding Term Loans, except to the extent such covenants and other terms
apply solely to any period after the Maturity Date of the Term Loans being
refinanced (provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (v), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower of an objection during such five Business Day
period (including a reasonable description of the basis upon which it objects));
and
(x)    The proceeds of such Refinancing Term Loans or Refinancing Notes shall be
substantially simultaneously applied to permanently prepay in whole or in part
the applicable Refinanced Debt.
(b)    The Borrower may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”) or Refinancing Notes (a
“Refinancing Note Holder”); provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans and/or Refinancing Notes
may elect or decline, in its sole discretion, to provide a Refinancing Term Loan
or purchase Refinancing Notes. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated a series (a “Refinancing Term
Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Refinancing Term Loan Series of Refinancing Term Loans
made to the Borrower.
(c)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by Section 2.17(a) (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Term Loans and Refinancing Notes on the terms specified by the
Borrower) and hereby waive the requirements of this Agreement or any other
Credit Document that may otherwise prohibit any transaction contemplated by
Section 2.17(a). The Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among the Borrower and the

74



--------------------------------------------------------------------------------


Refinancing Term Loan Lenders providing such Refinancing Term Loans (a
“Refinancing Term Loan Amendment”) which shall be consistent with the provisions
set forth in Section 2.17(a). The Refinancing Notes shall be established
pursuant to a Refinancing Notes Indenture which shall be consistent with the
provisions set forth in Section 2.17(a). Each Refinancing Term Loan Amendment
shall be binding on the Lenders, the Administrative Agent, the Credit Parties
party thereto and the other parties hereto without the consent of any other
Lender and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of Section 2.17, including in order
to establish new Tranches or sub-Tranches in respect of the Refinancing Term
Loans and such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 4.02(a)
(insofar as such schedule relates to payments due to Lenders the Term Loans of
which are refinanced with the proceeds of Refinancing Term Loans; provided that
no such amendment shall reduce the pro rata share of any such payment that would
have otherwise been payable to the Lenders, the Term Loans of which are not
refinanced with the proceeds of Refinancing Term Loans). The Administrative
Agent shall be permitted, and each is hereby authorized, to enter into such
amendments with the Borrower to effect the foregoing.
Section 2.18.    Reverse Dutch Auction Repurchases. (l) Notwithstanding anything
to the contrary contained in this Agreement or any other Credit Document, the
Borrower may, at any time and from time to time, conduct reverse Dutch auctions
in order to purchase Term Loans of a particular Tranche (each, an “Auction”)
(each such Auction to be managed exclusively by MLPFS or another investment bank
of recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.18(a) and Schedule 2.18(a)(i);
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each auction notice and at the time of purchase of
Term Loans in connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $5,000,000 (unless another amount is agreed to by the
Administrative Agent);
(iv)    the Borrower shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase;
(v)    the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase

75



--------------------------------------------------------------------------------


(and may not be resold);
(vi)    no more than one Auction may be ongoing at any one time;
(vii)    the Borrower shall make the Undisclosed Information Representation;
provided this shall not require that the Borrower not be in possession of
material non-public information with respect to the Borrower or any of its
Subsidiaries; and
(viii)    at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with preceding clauses (ii),
(iv) and (vii).
(b)    The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to such
Auction. If the Borrower commences any Auction (and all relevant requirements
set forth above which are required to be satisfied at the time of the
commencement of such Auction have in fact been satisfied), and if at such time
of commencement the Borrower believes in good faith that all required conditions
set forth above which are required to be satisfied at the time of the purchase
of Term Loans pursuant to such Auction shall be satisfied, then the Borrower
shall have no liability to any Lender for any termination of such Auction as a
result of its failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to the such Auction, and any such
failure shall not result in any Default or Event of Default hereunder. With
respect to all purchases of Term Loans made by the Borrower pursuant to this
Section 2.18, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made by the Borrower and the cancellation of the purchased Term Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 4.01, 4.02 or Section
12.06. At the time of purchases of Term Loans pursuant to an Auction, the then
remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Auction, with such reduction to be applied to such Scheduled Repayments on
a pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 4.01, 4.02 and Section 12.06 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.18 shall not constitute Investments by the Borrower)) or any
other Credit Document that may otherwise prohibit any Auction or any

76



--------------------------------------------------------------------------------


other transaction contemplated by this Section 2.18. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article 11 and Section 12.01 mutatis mutandis as if each reference
therein to the “Administrative Agent” were a reference to the Auction Manager,
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
Section 2.19.    Open Market Purchases. (m) Notwithstanding anything to the
contrary contained in this Agreement or any other Credit Document, the Borrower
or any of its Restricted Subsidiaries or any of its or their Affiliates may, at
any time and from time to time, make open market purchases of Term Loans (each,
an “Open Market Purchase”), so long as the following conditions are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such Open Market Purchase or result therefrom;
(ii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans purchased pursuant to this Section 2.19 shall not exceed 15%
of the then outstanding Term Loan Commitments;
(iii)    the Borrower or any of its Restricted Subsidiaries shall not use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
repurchase;
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold);
(v)    the Borrower shall make the Undisclosed Information Representation;
provided this shall not require that the Borrower not be in possession of
material non-public information with respect to the Borrower or any of its
Subsidiaries; and
(vi)    at the time of each purchase of Term Loans through Open Market
Purchases, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate of a Responsible Officer certifying as to compliance with
preceding clauses (i), (iv) and (v).
(b)    With respect to all purchases of Term Loans made by the Borrower pursuant
to this Section 2.19, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest, if any, on the purchased Term
Loans up to the settlement date of such purchase (except to the extent otherwise
set forth in the relevant purchase documents as agreed by the respective selling
Lender) and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Term Loans, in each case in connection therewith)
shall not constitute voluntary or mandatory payments or

77



--------------------------------------------------------------------------------


prepayments for purposes of Sections 4.01, 4.02 or 12.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Open Market
Purchase, with such reduction to be applied to such Scheduled Repayments on a
pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).
(c)    The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.19 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 4.01, 4.02 and 12.06 (it being understood and acknowledged that
purchases of the Term Loans by the Borrower contemplated by this Section 2.19
shall not constitute Investments by the Borrower)) or any other Credit Document
that may otherwise prohibit any Open Market Purchase by this Section 2.19.
Section 2.20.    Canadian Interest Considerations. The parties hereto intend to
comply with applicable law relating to usury. Notwithstanding any other
provision of this Agreement or any other Credit Document, in no event shall any
Credit Document require the payment or permit the collection of interest or
other amounts in an amount or at a rate in excess of the amount or rate that is
permitted by applicable law or in an amount or at a rate that would result in
the receipt by the Lender or the Agents of interest at a criminal rate, as the
terms “interest” and “criminal rate” are defined under the Criminal Code
(Canada). Where more than one applicable law applies to the Credit Parties, the
Credit Parties shall not be obliged to make payment in an amount or at a rate
higher than the lowest permitted amount or rate. If from any circumstance
whatever, fulfilment of any provision of any Credit Document would result in
exceeding the highest rate or amount permitted by applicable law for the
collection or charging of interest, the obligation to be fulfilled shall be
reduced to reflect the highest permitted rate or amount. If from any
circumstance the Agents or the Lenders shall ever receive anything of value as
interest or deemed interest under any Credit Document that would result in
exceeding the highest lawful rate or amount of interest permitted by applicable
law, the amount that would be excessive interest shall be applied to the
reduction of the principal amount of the relevant Term Loan, and not to the
payment of interest, or if the excessive interest exceeds the unpaid principal
balance of the relevant Term Loan, the amount exceeding the unpaid balance shall
be refunded to the Credit Parties. In determining whether or not the interest
paid or payable under any specified contingency exceeds the highest lawful rate,
the Credit Parties, the Agents and the Lenders shall, to the maximum extent
permitted by applicable law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and their effects, (iii) amortize, prorate, allocate and spread the
total amount of interest throughout the term of the applicable Term Loan so that
interest does not exceed the maximum amount permitted by applicable law, and/or
(iv) allocate interest between portions of the Obligations to the end that no
portion shall bear interest at a rate greater than that permitted by applicable
law. For the purposes of the Criminal Code (Canada), if there is any dispute as
to the calculation of the effective annual rate of interest, the determination
of a Fellow of the Canadian Institute of Actuaries appointed by the Agents shall
be

78



--------------------------------------------------------------------------------


conclusive.
ARTICLE 3    
FEES; REDUCTIONS OF COMMITMENT
Section 3.01.    Fees. (n) The Borrower shall pay to the Administrative Agent
for distribution to each Incremental Lender such fees and other amounts, if any,
as are specified in the relevant Incremental Commitment Agreement, with the fees
and other amounts, if any, to be payable on the relevant Incremental Term Loan
Borrowing Date.
(a)    The Borrower agrees to pay to the Administrative Agent such fees as may
be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.
(b)    At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the sixth month anniversary of the Closing Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with outstanding Initial Term Loans that are repaid or prepaid
(and/or converted) pursuant to such Repricing Transaction (including each Lender
that withholds its consent to such Repricing Transaction and is replaced as a
Non-Consenting Lender under Section 12.20), a fee in an amount equal to 1.00% of
(x) in the case of a Repricing Transaction of the type described in clause (1)
of the definition thereof, the aggregate principal amount of all Initial Term
Loans prepaid (or converted) by Borrower in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction of the type described
in clause (2) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding with respect to the Borrower on such date that
are subject to an effective reduction of the Applicable Margin pursuant to such
Repricing Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.
Section 3.02.    Mandatory Reduction of Commitments. (o) In addition to any
other mandatory commitment reductions pursuant to this Section 3.02, the Total
Initial Term Loan Commitment shall terminate in its entirety on the Closing Date
(after giving effect to the incurrence of Initial Term Loans on such date).
(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 3.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment (after giving effect to the incurrence of the relevant
Incremental Term Loans on such date).
(b)    Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this Section
3.02 as provided above (or pursuant to Section 4.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

79



--------------------------------------------------------------------------------


ARTICLE 4    
PREPAYMENTS; PAYMENTS; TAXES
Section 4.01.    Voluntary Prepayments. (p) The Borrower shall have the right to
prepay the Term Loans, without premium or penalty (other than as provided in
Section 3.01(c)), in whole or in part at any time and from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at its Notice Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Term Loans, whether such Term
Loans are Initial Term Loans or Incremental Term Loans of a given Tranche, the
amount of the Term Loans to be prepaid, the Types of Term Loans to be repaid,
the manner in which such prepayment shall apply to reduce the Scheduled
Repayments and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice shall be given by the Borrower
(x) prior to 11:00 a.m.(New York City time) at least one Business Day prior to
the date of such prepayment in the case of Term Loans maintained as Base Rate
Term Loans and (y) prior to 11:00 a.m.(New York City time) at least three
Business Days prior to the date of such prepayment in the case of LIBO Rate Term
Loans (or, in the case of clause (x) and (y), such shorter period as the
Administrative Agent shall agree in its sole and absolute discretion), and be
promptly transmitted by the Administrative Agent to each of the Lenders; (b)
each partial prepayment of Term Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $1,000,000 or such lesser amount as
is acceptable to the Administrative Agent, provided that if any partial
prepayment of LIBO Rate Term Loans made pursuant to any Borrowing shall reduce
the outstanding principal amount of LIBO Rate Term Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then if such Borrowing is a Borrowing of LIBO Rate Term Loans, such
Borrowing shall automatically be converted into a Borrowing of Base Rate Term
Loans and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (c) each prepayment pursuant to this
Section 4.01(a) in respect of any Term Loans made pursuant to a Borrowing shall
be applied pro rata among such Term Loans, provided that it is understood and
agreed that this clause (iii) may be modified as expressly provided in Section
2.15 in connection with an Extension Amendment; (d) each prepayment of principal
of Initial Term Loans and Incremental Term Loans of a given Tranche pursuant to
this Section 4.01(a) shall be applied as directed by the Borrower in the
applicable notice of prepayment delivered pursuant to Section 4.01(a) or, if no
such direction is given (i) first, to reduce the Scheduled Repayments of the
applicable Tranche which will become due within twelve months after the date of
such repayment in direct order of maturity of the dates of such Scheduled
Repayments, and (ii) second, to the extent in excess of the amount applied as
provided in the preceding clause (1), to reduce the then remaining Scheduled
Repayments of the applicable Tranche of Term Loans on a pro rata basis (based
upon the then remaining unpaid principal amounts of the Scheduled Repayments of
such Tranche of Term Loans after giving effect to all prior reductions thereto).
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to Section 4.01(a), if such prepayment would have
resulted in a refinancing of all of the Term Loans and Commitments, may state
that it is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness

80



--------------------------------------------------------------------------------


of other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
(c)    In the event (e) of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 12.11(b), or (f) any Lender becomes a Defaulting
Lender, the Borrower may, upon five (5) Business Days’ prior written notice to
the Administrative Agent at the Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders) repay all Term Loans,
together with accrued and unpaid interest, Fees and other amounts owing to such
Lender in accordance with, and subject to the requirements of, said Section
12.11(b), so long as the consents, if any, required under Section 12.11(b) in
connection with the repayment pursuant to clause (b) have been obtained. Each
prepayment of any Term Loan pursuant to this Section 4.01(b) shall reduce the
then remaining Scheduled Repayments of the applicable Tranche of Term Loans on a
pro rata basis (based upon the then remaining unpaid principal amounts of
Scheduled Repayments of the respective Tranche after giving effect to all prior
reductions thereto).
Section 4.02.    Mandatory Repayments. (q) In addition to any other mandatory
repayments pursuant to this Section 4.02, on each date set forth below (each, a
“Scheduled Initial TL Repayment Date”), the Borrower shall be required to repay
that principal amount of Initial Term Loans, to the extent then outstanding, as
is set forth opposite each such date below (each such repayment, as the same may
be reduced as provided in this Agreement, including in Section 2.18, 2.19, 4.01
or 4.02(h), or as a result of the application of prepayments in connection with
any Extension as provided in Section 2.15, a “Scheduled Initial TL Repayment”):

81



--------------------------------------------------------------------------------


Scheduled Initial TL Repayment Date
Amount
August 31, 2014
$
1,125,000


November 30, 2014
$
1,125,000


February 28, 2015
$
1,125,000


May 31, 2015
$
1,125,000


August 31, 2015
$
1,125,000


November 30, 2015
$
1,125,000


February 29, 2016
$
1,125,000


May 31, 2016
$
1,125,000


August 31, 2016
$
1,125,000


November 30, 2016
$
1,125,000


February 28, 2017
$
1,125,000


May 30, 2017
$
1,125,000


August 31, 2017
$
1,125,000


November 30, 2017
$
1,125,000


February 28, 2018
$
1,125,000


May 31, 2018
$
1,125,000


August 31, 2018
$
1,125,000


November 30, 2018
$
1,125,000


February 28, 2019
$
1,125,000


May 31, 2019
$
1,125,000


August 31, 2019
$
1,125,000


November 30, 2019
$
1,125,000


February 29, 2020
$
1,125,000


May 31, 2020
$
1,125,000


August 31, 2020
$
1,125,000


November 30, 2020
$
1,125,000


February 28, 2021
$
1,125,000


Initial Maturity Date for Initial Term Loans
$
419,625,000





(a)    In addition to any other mandatory repayments pursuant to this Section
4.02, the Borrower shall be required to make, with respect to each new Tranche
(i.e., other than Initial Term Loans, which are addressed in the preceding
clause (a)) of Incremental Term Loans to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the Incremental Term Loan Commitment
Agreement applicable thereto (each such repayment, as the same may be reduced as
provided in this Agreement, including in Sections 2.18, 2.19, 4.01 and 4.02(h),
a “Scheduled Incremental TL Repayment”).
(b)    In addition to any other mandatory repayments pursuant to this Section
4.02, within five (5) Business Days following each date on or after the Closing
Date upon which the Borrower or any of its Restricted Subsidiaries receives any
cash proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred

82



--------------------------------------------------------------------------------


pursuant to Section 9.04 (other than Section 9.04(xxvi)), an amount equal to
100% of the Net Debt Proceeds therefrom shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(h) and (i).
(c)    In addition to any other mandatory repayments pursuant to this Section
4.02, unless the Leverage Step-Down Trigger has occurred (following which
occurrence this Section 4.02(d) shall cease to apply), within five (5) Business
Days following each date on or after the Closing Date upon which the Borrower or
any of its Restricted Subsidiaries receives any cash proceeds from any issuances
of Equity Interests by the Borrower, 100% of the Net Equity Proceeds therefrom,
or such lesser amount as shall be necessary to cause the Leverage Step-Down
Trigger to occur, shall be applied as a mandatory repayment in accordance with
the requirements of Sections 4.02(h) and (i).
(d)    In addition to any other mandatory repayments pursuant to this Section
4.02, within five Business Days following each date on or after the Closing Date
upon which the Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any Asset Sale of Term Priority Collateral, an amount equal to
100% of the Net Sale Proceeds therefrom shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(h) and (i);
provided, however, with respect to no more than $7,500,000 in the aggregate of
such Net Sale Proceeds received by the Borrower and its Restricted Subsidiaries
in any fiscal year of the Borrower, such Net Sale Proceeds shall not be required
to be so applied or used to make mandatory repayments of Term Loans if no Event
of Default then exists. Notwithstanding the foregoing, the Borrower may deliver
within 45 days of the date of receipt of such Net Sale Proceeds a certificate to
the Administrative Agent setting forth that portion of such Net Sale Proceeds
that the Borrower and/or its Restricted Subsidiaries, as the case may be,
intends to reinvest in the purchase of assets useful in the business of the
Borrower and its Restricted Subsidiaries, in each case to be used in the
business of the Borrower and its Restricted Subsidiaries within 12 months
following the date of receipt of such proceeds (or, if within such 12-month
period, the Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest such Net Sale Proceeds, within 18 months following the
date of receipt of such proceeds); provided, further, that if within 12 months
(or, to the extent applicable, 18 months) after the date of receipt by the
Borrower or its Restricted Subsidiaries of such Net Sale Proceeds, the Borrower
or its Restricted Subsidiaries have not so used all or a portion of such Net
Sale Proceeds otherwise required to be applied as a mandatory repayment pursuant
to this sentence, the remaining portion of such Net Sale Proceeds shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(h) and (i) on the last day of such 12-month (or, to the extent applicable,
18-month) period.
(e)    In addition to any other mandatory repayments pursuant to this Section
4.02, on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(a) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (b) the aggregate amount of (i) all
voluntary prepayments of Term Loans made pursuant to Section 4.01(a) and
prepayments of revolving loans under the ABL Credit Agreement or any other
revolving credit facility secured by a Lien on the Collateral

83



--------------------------------------------------------------------------------


ranking senior or pari passu with the Lien on the Collateral securing the
Indebtedness hereunder or under the ABL Credit Agreement, in each case, to the
extent accompanied by permanent reductions in commitments therefor, during such
Excess Cash Flow Payment Period with Internally Generated Cash and (ii) all
dollars spent on the repurchase of Term Loans (including through Auctions and
Open Market Purchases), during such Excess Cash Flow Payment Period, shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(h) and (i).
(f)    In addition to any other mandatory repayments pursuant to this Section
4.02, within 10 days following each date on or after the Closing Date upon which
the Borrower or any of its Restricted Subsidiaries receives any cash proceeds
from any Recovery Event, an amount equal to 100% of the Net Recovery Event
Proceeds from such Recovery Event shall be applied as a mandatory repayment in
accordance with the requirements of Section 4.02(h) and (i); provided, however,
with respect to no more than $7,500,000 in the aggregate of such Net Recovery
Event Proceeds received by the Borrower and its Restricted Subsidiaries in any
fiscal year of the Borrower, such Net Recovery Event Proceeds shall not give
rise to a mandatory repayment within such ten-day period to the extent that no
Event of Default then exists. Notwithstanding the foregoing, the Borrower may
deliver within 45 days of the date of receipt of such Net Recovery Event
Proceeds a certificate to the Administrative Agent setting forth that portion of
such Net Recovery Event Proceeds that the Borrower and/or its Restricted
Subsidiaries, as the case may be, intends to (c) in the case of a Recovery Event
in respect of ABL Priority Collateral, (x) prepay Indebtedness under the ABL
Credit Agreement or any other Indebtedness secured by Liens ranking senior to
the Liens securing the Indebtedness hereunder on such ABL Priority Collateral
and in the case of revolving borrowings, to the extent accompanied by permanent
reductions in commitments with respect thereto or (y) apply such cash proceeds
in accordance with clause (ii) below or (d) in the case of a Recovery Event with
respect to Term Priority Collateral, reinvest in the purchase of assets useful
in the business of the Borrower and its Restricted Subsidiaries, in each case to
be used in the business of the Borrower and its Restricted Subsidiaries within
12 months following the date of receipt of such proceeds (or, if within such
12-month period, the Borrower or any of its Restricted Subsidiaries enters into
a binding commitment to so reinvest in such Net Sale Proceeds, within 18 months
following the date of receipt of such proceeds) (and, in connection therewith,
shall thereafter promptly provide such other information with respect to such
reinvestment as the Administrative Agent may from time to time reasonably
request); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by the Borrower or any of its
Restricted Subsidiaries of such Net Recovery Event Proceeds, the Borrower or any
of its Restricted Subsidiaries have not so used all or a portion of such Net
Recovery Event Proceeds otherwise required to be applied as a mandatory
repayment pursuant to this sentence, the remaining portion of such Net Recovery
Event Proceeds shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(h) and (i) on the last day of such 12-month (or,
to the extent applicable, 18-month) period, as the case may be.
(g)    Each amount required to be applied pursuant to Section 4.02(c), (d), (d),
(f) and (g) in accordance with this Section 4.02(h) shall be applied to repay
the outstanding

84



--------------------------------------------------------------------------------


principal amount of Term Loans, with each Tranche of then outstanding Term Loans
to be allocated its Term Loan Percentage of each amount so required to be
applied. Except as otherwise provided below, all repayments of outstanding Term
Loans of a given Tranche pursuant to Sections 4.02(c), (d), (d), (f) and (g)
(and applied pursuant to this clause (h)) shall be applied to reduce the
Scheduled Repayments of the applicable Tranche in direct order of maturity of
such Scheduled Repayments.
(h)    With respect to each repayment of Term Loans required by this Section
4.02, the Borrower may (subject to the priority payment requirements of Section
4.02(h)) designate the Types of Term Loans of the applicable Tranche which are
to be repaid and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings of the applicable Tranche pursuant to which such LIBO Rate Term Loans
were made, provided that: (e) repayments of LIBO Rate Term Loans pursuant to
this Section 4.02 may only be made on the last day of an Interest Period
applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and (f)
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among such Term Loans. In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its sole discretion.
(i)    In addition to any other mandatory repayments pursuant to this Section
4.02, all then outstanding Term Loans of any Tranche of Term Loans shall be
repaid in full on the Maturity Date for such Tranche of Term Loans.
(j)    Notwithstanding any other provisions of this Section 4.02, (g) to the
extent that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Recovery Event Proceeds of any
Recovery Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the United States, the portion of such Net
Sale Proceeds, Net Recovery Event Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 4.02 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to the United
States (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any such restrictions on repatriation and/or minimize
any such costs of prepayment and/or use the other cash sources of the Borrower
and its Restricted Subsidiaries to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Sale Proceeds,
Net Recovery Event Proceeds or Excess Cash Flow is permitted under the
applicable local law or applicable organizational documents of such Foreign
Subsidiary, such repatriation will be immediately effected and such repatriated
Net Sale Proceeds, Net Recovery Event Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such

85



--------------------------------------------------------------------------------


repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Term Loans pursuant to this Section 4.02 and (h) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Sale Proceeds of any Foreign Asset Sale, Net Recovery Event Proceeds
of any Foreign Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess
Cash Flow would have adverse tax cost consequences with respect to such Net Sale
Proceeds, Net Recovery Event Proceeds or Excess Cash Flow, such Net Sale
Proceeds, Net Recovery Event Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary.
(k)    Notwithstanding any other provisions of this Section 4.02, except in the
case of a mandatory prepayment of the type described in Section 4.02(d), each
Lender shall have the right to reject its pro rata share of any mandatory
prepayments described above, in which case the amounts so rejected may be
retained by the Borrower.
Section 4.03.    Method and Place of Payment. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
or any counterclaim, defense recoupment or setoff. Except as otherwise
specifically provided herein, all payments under this Agreement and under any
Note shall be made to the Administrative Agent or the account of the Lender or
Lenders entitled thereto not later than 11:00 a.m.(New York City time) on the
date when due and shall be made in U.S. Dollars in immediately available funds
at the Payment Office of the Administrative Agent. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
Section 4.04.    Net Payments. (r) All payments made by or on account of any
Credit Party under any Credit Document shall be made free and clear of, and
without deduction or withholding for, any Taxes, except as required by
applicable law (as determined in the good-faith discretion of the withholding
agent). If any Indemnified Taxes or Other Taxes are required to be withheld or
deducted from such payments, then the Credit Parties jointly and severally agree
that (a) to the extent such deduction or withholding is on account of an
Indemnified Tax or Other Tax, the sum payable by the Credit Parties shall be
increased as necessary so that after making all required deductions or
withholding (including deduction or withholdings applicable to additional sums
payable under this Section 4.04), the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (b) the applicable withholding agent
will make such deductions or withholdings, and (c) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes to a Governmental Authority, the
Credit Parties will furnish to the Administrative Agent certified copies of tax
receipts evidencing such payment by the applicable Credit

86



--------------------------------------------------------------------------------


Party, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent. The Credit Parties
jointly and severally agree to indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse the Administrative Agent and each Lender,
within 10 days of written request therefor, for the amount of any Indemnified
Taxes (including any Indemnified Taxes imposed on amounts payable under this
Section 4.04) payable or paid by the Administrative Agent or such Lender or
required to be withheld or deducted from a payment to the Administrative Agent
or such Lender, and any Other Taxes, and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduce rate of, withholding Tax. In addition, each Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 4.04(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.
(b)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower: (x) Each Lender that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or prior to the Closing Date or, in
the case of a Lender that is a Lender to the Borrower and that is an assignee or
transferee of an interest under this Agreement pursuant to Section 12.04 or
Section 12.20 (unless the relevant Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (d) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI (or successor form), or (e) in the case of a
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” “a
certificate

87



--------------------------------------------------------------------------------


substantially in the form of Exhibit C (any such certificate, a “U.S. Tax
Compliance Certificate”) and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying to such
Lender’s entitlement as of such date to a complete exemption from U.S.
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note; or (f) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a
participating Lender), two accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, U.S. Tax Compliance Certificate, Form
W-8IMY, and/or any other required information (or successor or other applicable
form) from each beneficial owner that would be required under this Section
4.04(c) if such beneficial owner were a Lender (provided that, if the Lender is
a partnership for U.S. federal income Tax purposes (and not a participating
Lender), and one or more beneficial owners are claiming the portfolio interest
exemption), the U.S. Tax Compliance Certificate may be provided by such Lender
on behalf of such beneficial owners); (y) Each Lender to the Borrower that is a
United States person, as defined in Section 7701(a)(30) of the Code, shall
deliver to the Borrower and the Administrative Agent, at the times specified in
Section 4.04(b), two accurate and complete original signed copies of Internal
Revenue Service Form W-9, or any successor form that such Person is entitled to
provide at such time, in order to qualify for an exemption from U.S. federal
backup withholding requirements; and (z) if any payment made to a Lender under
any Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine, if necessary, the amount to
deduct and withhold from such payment. Solely for purposes of this Section
4.04(c)(z), “FATCA” shall include any amendment made to FATCA after the Closing
Date.
Notwithstanding any other provision of this Section 4.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(c)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 4.04(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 4.04(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses, including any Taxes, of
the Administrative Agent or

88



--------------------------------------------------------------------------------


such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the relevant Credit Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Credit Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
4.04(d), in no event will the Administrative Agent or any Lender be required to
pay any amount to any Credit Party pursuant to this Section 4.04(d) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than such party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 4.04 shall not be
construed to require any Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.
(d)    Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
ARTICLE 5    
CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE
The obligation of each Lender to make Term Loans on the Closing Date, is subject
at the time of the making of such Term Loans to the satisfaction or waiver of
the following conditions:
Section 5.01.    Closing Date; Credit Documents; Notes. On or prior to the
Closing Date, the Borrower, the Administrative Agent and each of the Lenders on
the date hereof shall have signed a counterpart of this Agreement in form and
substance satisfactory to each Lender and the Administrative Agent (whether the
same or different counterparts) and shall have delivered (by electronic
transmission or otherwise) the same to the Administrative Agent.  
Section 5.02.    Officer’s Certificate. On the Closing Date, the Administrative
Agent shall have received a certificate, dated the Closing Date and signed on
behalf of the Borrower (and not in any individual capacity) by a Responsible
Officer of the Borrower, certifying on behalf of the Borrower that all of the
conditions in Sections 5.06, 5.07 and 5.15 have been satisfied on such date.
Section 5.03.    Opinions of Counsel. On the Closing Date, the Administrative
Agent shall have received an opinion addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent from (g) Paul, Weiss, Rifkind, Wharton
& Garrison LLP, special

89



--------------------------------------------------------------------------------


counsel to the Credit Parties, (h) Stikeman Elliott LLP, special Canadian
counsel to the Credit Parties and (i) local counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent practicing in those
jurisdictions in which the Credit Parties are organized (if organized other than
under the laws of Delaware and New York).
Section 5.04.    Corporate Documents; Proceedings, etc. (a) On the Closing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Closing Date, signed by a Responsible Officer of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit E with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, or
equivalents, for the Credit Parties which the Administrative Agent or either
Joint Lead Arranger reasonably may have requested, certified by proper
governmental authorities.
Section 5.05.    Termination of Existing Credit Agreement. The Borrower and its
Subsidiaries shall have repaid in full all Indebtedness outstanding under the
Existing Credit Agreement, together with all accrued but unpaid interest, fees
and other amounts owing thereunder (other than contingent indemnification
obligations not yet due and payable and letters of credit rolled over on the
Closing Date pursuant to the terms of the ABL Credit Agreement) and (s) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (t) all security interests and hypothecs in respect of, and
Liens securing, the Indebtedness and other obligations thereunder created
pursuant to the security documentation relating thereto shall have been
terminated and released (or arrangements therefor reasonably satisfactory to the
Administrative Agent shall have been made), and the Administrative Agent shall
have received all such releases as may have been reasonably requested by the
Administrative Agent, which releases shall be in form and substance reasonably
satisfactory to Administrative Agent, including, without limiting the foregoing,
(a) proper termination statements (Form UCC-3 or the appropriate equivalent) and
discharges for filing under the UCC, the PPSA or equivalent statute or
regulation of each jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent) was filed with respect
to the Borrower or any of its Subsidiaries in connection with the security
interests created with respect to the Existing Credit Agreement and (b)
terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks or copyrights of the Borrower or any of its Subsidiaries
solely to the extent that such security interests or Liens are granted pursuant
to the Existing Credit Agreement and (u) the Borrower and its Subsidiaries shall
have made arrangements reasonably satisfactory to the Administrative Agent for
the cancellation of any letters of credit outstanding thereunder that are not
rolling over on the Closing Date pursuant to the terms of the ABL Credit
Agreement (if any).

90



--------------------------------------------------------------------------------


Section 5.06.    Consummation of the Acquisition. (v) Substantially concurrently
with the occurrence of the Closing Date, the Acquisition shall have been
consummated pursuant to, and in accordance with, the terms and conditions of the
Acquisition Agreement.
(b)    On the Closing Date, (x) the Administrative Agent shall have received
true and correct copies of all material Acquisition Documents, certified as such
by an appropriate officer of the Borrower, and (y) the Acquisition Agreement
(including all schedules and exhibits thereto) shall be in full force and
effect.
Section 5.07.    Company Material Adverse Effect. Since October 31, 2013, there
shall not have occurred a Company Material Adverse Effect.
Section 5.08.    Pledge Agreements. On the Closing Date, each Credit Party (as
applicable) shall have duly authorized, executed and delivered, as applicable,
the U.S. Pledge Agreement and the Canadian Pledge Agreement substantially in the
form of Exhibits O-1 and O-2 (respectively) (together, as each may be amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreements”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral (in the case of Equity
Interests), if any, referred to therein and then owned by such Credit Party
together with executed and undated endorsements for transfer in the case of
Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary, to perfect (to the extent
required in the Pledge Agreements) the security interests in Equity Interests
purported to be created by the Pledge Agreements have been taken.
Section 5.09.    Security Agreements. (a) On the Closing Date, each Credit Party
shall have duly authorized, executed and delivered, as applicable, the U.S.
Security Agreement covering all of such Credit Party’s present and future
Collateral referred to therein, and shall have delivered:
(i)    proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the U.S. Security Agreement; and
(ii)    certified copies, each of a recent date, of (x) requests for information
or copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name the Borrower or any other Credit Party
as debtor and that are filed in the jurisdictions referred to in clause (i)
above, together with copies of such other financing statements that name the
Borrower or any other Credit Party as debtor (none of which shall cover any of
the Collateral except to the extent evidencing Permitted Liens, (y) United
States Patent and Trademark Office and the United States Copyright Office
searches reasonably requested by the Administrative Agent and (z) reports as of
a recent date listing all effective tax and judgment liens with respect to the
Borrower or any other Credit Party in each jurisdiction as the Agents may
reasonably require.

91



--------------------------------------------------------------------------------


(b)    On the Closing Date, each Credit Party, as applicable, shall have duly
authorized, executed and delivered the Canadian Security Agreement covering all
of such Credit Party’s present and future Collateral referred to therein, and
shall have delivered:
(i)    RPMRR registrations and PPSA financing statements filed under the PPSA of
each jurisdiction or other appropriate filing offices as may be reasonably
necessary or desirable to perfect the security interests purported to be created
by the Canadian Security Agreement; and
(ii)    certified copies, each of a recent date, of (x) RPMRR, PPSA, Bank Act
(Canada), or equivalent reports as of a recent date, listing all effective
financing statements or other registrations that name the Borrower or any other
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (i) above, together with copies of such other financing statements or
other registrations that name the Borrower or any other Credit Party as debtor
(none of which shall cover any of the Collateral except to the extent evidencing
Permitted Liens, (y) Canadian Intellectual Property Office searches reasonably
requested by the Administrative Agent and (z) reports as of a recent date
listing all effective executions, writs and judgment liens with respect to the
Borrower or any other Credit Party in each jurisdiction as the Agents may
reasonably require.
Section 5.10.    [Reserved].
Section 5.11.    Subsidiaries Guaranty. On the Closing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty substantially in the form of Exhibit H (as amended, amended and
restated, modified or supplemented from time to time, the “Subsidiaries
Guaranty”), guaranteeing all of the obligations of the Borrower as more fully
provided therein.
Section 5.12.    Financial Statements; Pro Forma Balance Sheets; Projections. On
or prior to the Closing Date, the Agents and the Lenders shall have received (a)
the audited consolidated balance sheets and related consolidated statements of
operations, cash flows and shareholders’ equity for the Borrower for the three
most recently completed fiscal years of the Borrower, ended at least 90 days
before the Closing Date; (b) the unaudited consolidated balance sheets and
related statements of operations and cash flows of the Borrower for each
subsequent fiscal quarter of the Borrower (other than the fourth fiscal
quarter), ended at least 45 days before the Closing Date and (iii) pro forma
consolidated balance sheet and related statement of operations of the Borrower
and its Subsidiaries (including the Acquired Business as of and for the twelve
months ending December 31, 2013 as reflected in the Financial Statements (as
defined in the Acquisition Agreement)) as of and for the twelve-month period
ending with the latest quarterly period of the Borrower covered by the financial
statements referred to in clause (ii), all of which shall be prepared in
accordance with IFRS.
Section 5.13.    Solvency Certificate. On the Closing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Borrower

92



--------------------------------------------------------------------------------


substantially in the form of Exhibit I.
Section 5.14.    Fees, etc. On the Closing Date, the Borrower shall have paid to
the Agents and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses to the extent invoiced at least two Business
Days prior the Closing Date) and other compensation payable to the Agents or
such Lender or otherwise payable in respect of the Transaction to the extent
then due.
Section 5.15.    Closing Date Representation and Warranties. All Acquisition
Agreement Representations shall be true and correct in all material respects on
the Closing Date, and all Specified Representations made by any Credit Party
shall be true and correct in all material respects on the Closing Date (in each
case, any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the Closing Date).
Section 5.16.    Patriot Act and Canadian AML Acts. The Agent shall have
received from the Credit Parties all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Canadian AML Acts, in each case to the extent requested in writing at least 10
days prior to the Closing Date.
Section 5.17.    Borrowing Notice. Prior to the making of a Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03(a). Each of the requirements set forth
in Sections 5.08 and 5.09 above (except (c) to the extent that a Lien on such
Collateral may under applicable law be perfected upon closing by the filing of
financing statements (or other local equivalent) under the Uniform Commercial
Code or the PPSA and (d) the delivery of stock certificates of the Borrower and
its Wholly-Owned Domestic Subsidiaries (including Guarantors but other than
Immaterial Subsidiaries) to the extent included in the Collateral, with respect
to which a Lien may be perfected upon closing by the delivery of a stock
certificate) shall not constitute conditions precedent to any Credit Events on
the Closing Date after the Borrower’s use of commercially reasonable efforts to
satisfy such requirements without undue burden or expense, to provide such items
on or prior to the Closing Date if the Borrower agrees to deliver, or cause to
be delivered, such documents and instruments, or take or cause to be taken such
other actions as may be required to perfect such security interests within
ninety (90) days after the Closing Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).
Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Article 5, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.



93



--------------------------------------------------------------------------------


ARTICLE 6    
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE
The obligation of each Lender to make Term Loans after the Closing Date (other
than the incurrence of any Incremental Term Loans which, except as set forth
below, shall be governed by Section 6.01), to the satisfaction of the following
conditions:
Section 6.01.    Incremental Term Loans. Prior to the incurrence of any
Incremental Term Loans on a given Incremental Term Loan Borrowing Date the
Borrower shall have satisfied (or caused to be satisfied) all of the applicable
conditions set forth in Section 2.16 and the relevant Incremental Term Loan
Commitment Agreement. The acceptance of the benefits of each Credit Event after
the Closing Date shall constitute a representation and warranty by the Borrower
to the Administrative Agent and each of the Lenders that all the conditions
specified in this Article 6 and applicable to such Credit Event are satisfied as
of that time (other than such conditions which are subject to the discretion of
the Administrative Agent or the Lenders). All of the Notes, certificates, legal
opinions and other documents and papers referred to in Article 5 and in this
Article 6, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.
Section 6.02.    Notice of Borrowing. Prior to the making of each Term Loan
after the Closing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a).
ARTICLE 7    
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction.
Section 7.01.    Organizational Status. The Borrower and each of its Restricted
Subsidiaries (e) is a duly organized and validly existing corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
organization, (f) has the corporate, partnership, limited liability company or
unlimited holding company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (g) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

94



--------------------------------------------------------------------------------


Section 7.02.    Power and Authority. Each Credit Party has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
Section 7.03.    No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (h) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality, (i) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
respective Restricted Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound or to which it may be subject (except, in the
case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (j) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.
Section 7.04.    Approvals. Except to the extent the failure to obtain or make
the same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests or hypothecs created under the Security Documents), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, the execution, delivery and performance of
any Credit Document.
Section 7.05.    Financial Statements; Financial Condition; Projections. (w) (a)
The consolidated balance sheets of the Borrower and its consolidated
Subsidiaries for each of

95



--------------------------------------------------------------------------------


the fiscal years ended May 31, 2011, May 31, 2012 and May 31, 2013,
respectively, and the related consolidated statements of income, cash flows and
retained earnings of the Borrower and its consolidated Subsidiaries for each
such fiscal year present fairly in all material respects the consolidated
financial position of the Borrower and its consolidated Subsidiaries at the
dates of such balance sheets and the consolidated results of the operations of
the Borrower and its consolidated Subsidiaries for the periods covered thereby.
All of the foregoing historical financial statements have been audited by KPMG
LLP and prepared in accordance with IFRS consistently applied.
(iii)    All unaudited financial statements of the Borrower and its Subsidiaries
furnished to the Lenders on or prior to the Closing Date pursuant to clause (i)
of Section 5.12, have been prepared in accordance with IFRS consistently applied
by the Borrower, except as otherwise noted therein, subject to normal year-end
audit adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.
(iv)    The pro forma consolidated balance sheet of the Borrower furnished to
the Lenders pursuant to clause (iii) of Section 5.12 has been prepared as of
December 31, 2013 as if the Transaction and the financing therefor had occurred
on such date. Such pro forma consolidated balance sheet presents a good faith
estimate of the pro forma consolidated financial position of the Borrower as of
December 31, 2013. The pro forma consolidated statement of operations of the
Borrower furnished to the Lenders pursuant to clause (iii) of Section 5.12 has
been prepared as of and for the twelve month period ending with the latest
quarterly period of the Borrower covered by the financial statements referred to
in clause (ii) of Section 5.12, as if the Transaction and the financing therefor
had occurred on the first day of such four-quarter period. Such pro forma
consolidated statement of operations presents a good faith estimate of the pro
forma consolidated statement of operations of the Borrower as if the Transaction
and the financing therefor had occurred on the first day of such four-quarter
period.
(e)    On and as of the Closing Date, after giving effect to the consummation of
the Transaction and the related financing transactions (including the incurrence
of all Term Loans), the Borrower and its Subsidiaries, taken as a whole, are not
nor will they immediately become, Insolvent.
(f)    The Projections have been prepared in good faith and are based on
assumptions that were believed by the Borrower to be reasonable at the time made
and at the time delivered to the Administrative Agent.
(g)    After giving effect to the Transaction (but for this purpose assuming
that the Transaction and the related financing had occurred prior to May 31,
2013), since May 31, 2013 there has been no Material Adverse Effect, and there
has been no change, event or occurrence that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

96



--------------------------------------------------------------------------------


Section 7.06.    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of any Credit Party, threatened (b) with respect to the
Transaction or any Credit Document or (c) that either individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect.
Section 7.07.    True and Complete Disclosure. (x) All written information
(taken as a whole) furnished by or on behalf of any Credit Party in writing to
the Administrative Agent or any Lender (including, without limitation, all such
written information contained in the Credit Documents) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein does not, and all other such written information
(taken as a whole) hereafter furnished by or on behalf of any Credit Party in
writing to the Administrative Agent or any Lender will not, on the date as of
which such written information is dated or certified, contain any material
misstatement of fact or omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such written information was
provided.
(c)    Notwithstanding anything to the contrary in the foregoing clause (a) of
this Section 7.07, none of the Credit Parties makes any representation, warranty
or covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Borrower or
any of its Subsidiaries, or regarding the future condition of the industries in
which they operate other than that such information has been (and in the case of
such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof.
Section 7.08.    Use of Proceeds; Margin Regulations. (y) All proceeds of the
Term Loans incurred on the Closing Date will be used by the Borrower to finance,
in part, the Acquisition and the Refinancing and to pay the Transaction Costs.
(b)    All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.16(a).
(c)    No part of any Credit Event (or the proceeds thereof) will be used to,
directly or indirectly, and whether immediately, incidentally, or ultimately,
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock or to refund indebtedness originally
incurred for such purpose. Neither the making of any Term Loan nor the use of
the proceeds thereof nor the occurrence of any other Credit Event will violate
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
Section 7.09.    Tax Returns and Payments. Except as would not reasonably be
expected to result in a Material Adverse Effect, (a) the Borrower and each of
its Subsidiaries has timely filed or caused to be timely filed with the
appropriate taxing authority all Tax returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Borrower and/or any of its

97



--------------------------------------------------------------------------------


Subsidiaries, (b) the Returns accurately reflect in all material respects all
liability for Taxes of the Borrower and its Subsidiaries for the periods covered
thereby, and (c) the Borrower and each of its Subsidiaries have paid all Taxes
payable by them, other than those that are being contested in good faith by
appropriate proceedings and fully provided for as a reserve on the financial
statements of the Borrower and its Subsidiaries in accordance with IFRS. There
is no material action, suit, proceeding, investigation, audit or claim now
pending or, to the best knowledge of the Borrower or any of its Subsidiaries,
threatened in writing by any authority regarding any material Taxes relating to
the Borrower or any of its Subsidiaries.
Section 7.10.    ERISA. (z) No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in a Material
Adverse Effect. Each Plan is in compliance in form and operation with its terms
and with the applicable provisions of ERISA, the Code and other applicable law,
except for such non-compliance that would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter.
(e)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected to have a Material Adverse Effect.
(f)    If each of the Borrower, each Restricted Subsidiary of the Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.
(g)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Restricted Subsidiary of the Borrower or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
(h)    The Borrower, any Restricted Subsidiary of the Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(i)    Except as would not reasonably be expected to have a Material Adverse
Effect: (a) each Foreign Pension Plan and Canadian Employee Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities; (b) all contributions required to be

98



--------------------------------------------------------------------------------


made with respect to a Foreign Pension Plan, each Canadian Employee Plan and
Canadian Statutory Plan have been timely made; and (c) neither the Borrower nor
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan or Canadian
Employee Plan.
(j)     Neither the Borrower nor any of its Subsidiaries maintains, contributes
to, or has any liability or contingent liability with respect to, any Canadian
Defined Benefit Plan as of the Closing Date, and thereafter, neither the
Borrower nor any of its Subsidiaries maintains, contributes to, or has any
liability or contingent liability with respect to, any Canadian Defined Benefit
Plan, except as expressly permitted by Section 8.13.

99



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Section 7.11.    The Security Documents. (a) The provisions of the Security
Agreements are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest or hypothec (except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreements), and upon (b) the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured party, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (c) sufficient identification of commercial
tort claims (as applicable), (d) the recordation of the Notice of Grant of
Security Interest in U.S. federally registered or applied for patents, if
applicable, and the Notice of Grant of Security Interest in U.S. federally
issued or applied for trademarks, if applicable, in the respective form attached
to the relevant Security Agreement, in each case in the United States Patent and
Trademark Office, (e) the Notice of Grant of Security Interest in U.S. federally
registered copyrights, if applicable, in the form attached to the relevant
Security Agreement with the United States Copyright Office, and (f) the
Confirmation of Grant of Security Interest in Canadian Copyrights, Patents and
Trademarks, if applicable, in the form attached to the Canadian Security
Agreement with the Canadian Intellectual Property Office, the Collateral Agent,
for the benefit of the Secured Creditors, has (to the extent provided in the
Security Agreements) a fully perfected security interest or hypothec in all
right, title and interest in all of the Collateral (as described in the Security
Agreements), subject to no other Liens other than Permitted Liens, in each case,
to the extent perfection can be accomplished under applicable law through these
actions. Notwithstanding anything herein to the contrary, the Credit Parties
shall not be required to take any action to perfect any security interest in any
Collateral consisting of Intellectual Property under the laws of any
jurisdiction outside of the United States or Canada or any other Collateral
under the laws of any jurisdiction outside of the United States and Canada
(other than to perfect against any Equity Interests and/or debt obligation of
[Redacted – Name of Subsidiary]).
(b)    The provisions of the Pledge Agreements are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest or hypothec (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law) in all right, title and interest of
the Credit Parties in the Collateral (as described in the Pledge Agreements),
upon the timely and proper filing of financing statements (or other local
equivalent) listing each applicable Credit Party, as a debtor, and Collateral
Agent, as secured party, in the secretary of state’s office (or other similar
governmental entity) of the jurisdiction of organization of such Credit Party,
the security interests or hypothecs created under the Pledge Agreements in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreements) security
interests or hypothecs in the

100



--------------------------------------------------------------------------------



Collateral (as described in the Pledge Agreements (other than Collateral in
which a security interest or hypothec cannot be perfected under the UCC or PPSA
as in effect at the relevant time in the relevant jurisdiction or by the taking
of the foregoing actions), subject to no other Liens other than Permitted Liens,
in each case, to the extent perfection can be accomplished under applicable law
through these actions.
(c)    Upon delivery in accordance with Section 8.11 or 8.12 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law) and, upon recordation in the appropriate recording office,
perfected security interest in and mortgage lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except as may exist
pursuant to the Permitted Encumbrances related thereto) and subject to no other
Liens (other than Permitted Liens related thereto).
Section 7.12.    Properties. All Real Property owned in fee by any Credit Party
as of the Closing Date, and the nature of the interest therein, is correctly set
forth in Schedule 7.12, which Schedule 7.12 also indicates each property that
constitutes a Material Real Property as of the Closing Date. The Borrower and
each of its Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property and intangible property, to all material tangible and
intangible properties owned by it, including all material property reflected in
the most recent historical balance sheets referred to in Section 7.05(a) (except
as sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement (or,
to the extent disposed or disposed of prior to the Closing Date, the Existing
Credit Agreement)), free and clear of all Liens, other than Permitted Liens.
Section 7.13.    Capitalization. All outstanding shares of capital stock of the
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Borrower that may be
imposed as a matter of law). The Borrower does not have outstanding any capital
stock or other securities convertible into or exchangeable for its capital stock
or any rights to subscribe for or to purchase, or any options for the purchase
of, or any agreement providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital
stock.
Section 7.14.    Subsidiaries. On and as of the Closing Date and after giving
effect to the consummation of the Transaction, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule 7.14. Schedule 7.14 correctly
sets forth, as of the Closing Date and after giving effect to the Transaction,
the percentage ownership (direct and indirect) of the Borrower in each class of
capital stock of each of its Subsidiaries and also identifies

101



--------------------------------------------------------------------------------


the direct owner thereof.
Section 7.15.    Compliance with Statutes, OFAC Rules and Regulations; Patriot
Act and Canadian AML Acts; FCPA. (bb) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of (including any laws relating to terrorism, money laundering or
embargoed persons, the Bank Secrecy Act, as amended by Title III of the USA
PATRIOT Act, and the Canadian AML Acts), and all applicable restrictions imposed
by, all governmental bodies, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders, directions and restrictions relating
to environmental standards and controls).
(a)    None of the Borrower or any Subsidiary is in violation of any of the
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or any enabling legislation or executive order relating thereto
or any other relevant sanctions authority applicable in countries where the
Borrower or its Subsidiaries do business (collectively, “Sanctions”), and none
of the Borrower or any Subsidiary or any Affiliate thereof is in violation of
and shall not violate any of the country or list based economic and trade
sanctions.
(b)    None of the Borrower or any Subsidiary will, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).
(c)    The Borrower and each Subsidiary is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et seq., as
amended, and the rules and regulations thereunder (“FCPA”), the Corruption of
Foreign Public Officials Act (Canada) and any foreign counterpart thereto
applicable to the Borrower or such Subsidiary, and have instituted and maintain
policies and procedures designed to ensure continued compliance therewith.
Neither the Borrower nor, to the knowledge of the Borrower,or any Subsidiary,
nor, to the knowledge of the Borrower, any director, officer, agent, employee,
or other person acting on behalf of the Borrower or any of its Subsidiaries, is
aware of or has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to the Borrower or any Subsidiary or to any other Person, in
violation of FCPA or the Corruption of Foreign Public Officials Act (Canada). No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official

102



--------------------------------------------------------------------------------


of a political party, candidate for political office, or anyone else acting in
an official capacity in violation of the FCPA or any other applicable
anti-corruption law.
Section 7.16.    Investment Company Act. None of the Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.
Section 7.17.    Environmental Matters. (cc) The Borrower and each of its
Subsidiaries are and have been in compliance with all applicable Environmental
Laws and the requirements of any permits or certificates of approval issued
under such Environmental Laws. There are no pending or, to the knowledge of any
Credit Party, threatened Environmental Claims and no liabilities under any
applicable Environmental Laws relating to the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries (including any such claim or liability arising out of
the ownership, lease or operation by the Borrower or any of its Subsidiaries of
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of the Borrower or any of
its Subsidiaries, or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries (including any Real Property formerly owned, leased
or operated by the Borrower or any of its Subsidiaries but no longer owned,
leased or operated by the Borrower or any of its Subsidiaries) that would be
reasonably expected (a) to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries, (b) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law or (c) to give rise to liability under any applicable
Environmental Law.
(a)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries where such generation, use, treatment, storage, transportation or
Release has (d) violated or would be reasonably expected to violate any
applicable Environmental Law, (e) given rise to or would be reasonably expected
to give rise to an Environmental Claim or (f) given rise to or would be
reasonably expected to give rise to liability under any applicable Environmental
Law.
(b)    Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in this Section 7.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
For purposes of this Section 7.17, the terms “Borrower” and “Subsidiary” shall
include any business or business entity (including a corporation) which is, in
whole or in part, a predecessor of the Borrower or any Subsidiary.

103



--------------------------------------------------------------------------------




Section 7.18.    Labor Relations. Except as set forth in Schedule 7.18 and
except to the extent the same has not, either individually or in the aggregate,
had and would not reasonably be expected to have a Material Adverse Effect, (dd)
there are no strikes, lockouts, slowdowns or other labor disputes pending
against the Borrower or any of its Restricted Subsidiaries or, to the knowledge
of each Credit Party, threatened against the Borrower or any of its Restricted
Subsidiaries, (ee) the hours worked by and payments made to employees of the
Borrower or any of its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local, or foreign law dealing with such matters and (ff) to the knowledge of
each Credit Party, no wage and hour department investigation has been made of
the Borrower or any of its Restricted Subsidiaries.
Section 7.19.    Intellectual Property. The Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, applications and registration for
any of the foregoing, inventions, industrial designs, trade secrets, formulas,
proprietary information, technology, processes, know-how of any type, whether or
not written (including, but not limited to, rights in computer programs,
software and databases) and other similar intellectual property rights
(collectively, “Intellectual Property”), used in, held for use in, or necessary
for the present conduct of its respective business, without any known conflict
with the Intellectual Property rights of others, except for such failures to own
or have the right to use and/or conflicts as have not had, and would not
reasonably be expected to have, a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has infringed upon, misappropriated or otherwise
violated any Intellectual Property rights of any Person and no claim or
litigation alleging any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, except in each case as would not reasonably be expected to
have a Material Adverse Effect.
Section 7.20.    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. Notwithstanding the foregoing, the Borrower and its
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in similar businesses in the same
general area usually self-insure.
Section 7.21.    No Default. No Default has occurred and is continuing, or would
result from the consummation of the transactions contemplated by this Agreement
or any other Credit Document.
ARTICLE 8    
AFFIRMATIVE COVENANTS
The Borrower and each of its Restricted Subsidiaries hereby covenants and agrees
that on and after the Closing Date and until the Term Loans and Notes (in each
case together

104



--------------------------------------------------------------------------------


with interest thereon), Fees and all other Obligations (other than any
indemnification obligations arising hereunder which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
Section 8.01.    Information Covenants. The Borrower will furnish to the
Administrative Agent for distribution to each Lender:
(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the
Borrower, (a) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year and comparable forecasted figures for
such quarterly accounting period based on the corresponding forecasts delivered
pursuant to Section 8.01(c), all of which shall be certified by a Responsible
Officer of the Borrower that they fairly present in all material respects in
accordance with IFRS the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (b) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period. If the Borrower has filed (within the time period required
above) an interim financial report and related management's discussion and
analysis with any Securities Commission pursuant to National Instrument 51-102
adopted by the Canadian Securities Administrators (“NI 51-102”) for any fiscal
quarter described above, then to the extent that such interim financial report
and related management's discussion and analysis contains any of the foregoing
items, the Lenders shall accept such filings in lieu of such items.
(b)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Borrower, (c) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth (commencing with the Borrower’s fiscal
year ending May 31, 2014) comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 8.01(c) or in the case of the fiscal
year ending May 31, 2014, delivered to the Administrative Agent prior to the
Closing Date and certified, in the case of consolidated financial statements, by
KPMG LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, together
with an opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) which demonstrates that such statements
fairly present in all material respects in accordance with IFRS the financial
condition of the Borrower and its Subsidiaries as of the date indicated and the
results of their operations and changes in their cash flows for the periods
indicated and (d)

105



--------------------------------------------------------------------------------


management’s discussion and analysis of the important operational and financial
developments during such fiscal year. If the Borrower has filed (within the time
period required above) annual financial statements and related management’s
discussion and analysis with any Securities Commission pursuant to NI 51-102 for
any fiscal year described above, then to the extent that such annual financial
statements and related management’s discussion and analysis contains any of the
foregoing items, the Lenders shall accept such filings in lieu of such items.
(c)    Forecasts. No later than 90 days following the first day of each fiscal
year of the Borrower (commencing with the Borrower’s fiscal year ended May 31,
2015, a forecast in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets for the Borrower and its Subsidiaries on a consolidated basis) for each
of the twelve months of such fiscal year prepared in detail, with appropriate
discussions, the principal assumptions upon which such forecast is based.
(d)    Officer’s Certificates. At the time of the delivery of any Section 8.01
Financials, a Compliance Certificate, certifying on behalf of the Borrower that,
to such Responsible Officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (e) if delivered with the financial statements required by
Section 8.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
applicable Excess Cash Flow Payment Period, and (f) certify that there have been
no changes to Annexes A through D and Annexes F through H, in each case of the
Security Agreements and Annexes A through E of the Pledge Agreements, in each
case since the Closing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(d), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
(e)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (g) the occurrence of any event which constitutes a Default
or an Event of Default or any default or event of default under the ABL Credit
Agreement or any refinancing thereof or any Permitted Junior Debt or other debt
instrument in excess of the Threshold Amount, (h) any litigation or governmental
investigation or proceeding pending against the Borrower or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (i) any other event, change or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.
(f)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies

106



--------------------------------------------------------------------------------


of all financial information, proxy materials and reports, if any, which the
Borrower or any of its Subsidiaries shall publicly file with a Securities
Commission or the SEC.
(g)    Environmental Matters. Promptly after any officer of the Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:
(v)    any pending or threatened Environmental Claim relating to the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries;
(vi)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (i) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (ii) would reasonably be expected to form the basis of an
Environmental Claim against or give rise to liability under any applicable
Environmental Law of the Borrower or any of its Subsidiaries or any such Real
Property;
(vii)    any condition or occurrence on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Subsidiaries of such Real Property under any Environmental Law; and
(viii)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Borrower or any of its Subsidiaries from any government
or governmental agency under, or pursuant to, Environmental Law which identify
the Borrower or any of its Subsidiaries as potentially responsible parties for
remediation costs or which otherwise notify the Borrower or any of its
Subsidiaries of potential liability under Environmental Law.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.
(h)    Notices to Holders of Permitted Junior or ABL Credit Agreement Debt.
Contemporaneously with the sending or filing thereof, the Borrower will provide
to the Administrative Agent for distribution to each of the Lenders, any notices
provided to, or received from, holders of (iii) any Permitted Junior Debt or
other Indebtedness, in each case of this clause (A), with a principal amount in
excess of the Threshold Amount or (iv) the

107



--------------------------------------------------------------------------------


ABL Credit Agreement.
(i)    Financial Statements of Unrestricted Subsidiaries. Simultaneously with
the delivery of each set of Section 8.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.
(j)    Other Information. From time to time, such other information (financial
or otherwise) with respect to the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.15);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Section 8.02.    Books, Records and Inspections. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with IFRS and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Borrower or such Restricted Subsidiary, any of the properties of
the Borrower or such Restricted Subsidiary, and to examine the books of account
of the Borrower or such Restricted Subsidiary and discuss the affairs, finances
and accounts of the Borrower or such Restricted Subsidiary with, and be advised
as to the same by, its and their

108



--------------------------------------------------------------------------------


officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
the Administrative Agent shall give the Borrower an opportunity to participate
in any discussions with its accountants; provided further that in the absence of
the existence of an Event of Default, (j) only the Administrative Agent on
behalf of the Lenders may exercise the rights of the Administrative Agent and
the Lenders under this Section 8.02 and (k) the Administrative Agent shall not
exercise its inspection rights under this Section 8.02 more often than two times
during any fiscal year and only one such time shall be at the Borrower’s
expense; provided, further, however, that when an Event of Default exists, the
Administrative Agent or any Lender and their respective designees may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.
Section 8.03.    Maintenance of Property; Insurance. (gg) The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep all tangible
property necessary to the business of the Borrower and its Restricted
Subsidiaries in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted, (b) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Borrower and its Restricted Subsidiaries, and (c) furnish to
the Administrative Agent, upon its request therefor, full information as to the
insurance carried. The provisions of this Section 8.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.
(c)    If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Credit Party to maintain, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.
(d)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
at all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Restricted Subsidiaries) (d) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee, mortgagee
and/or additional insured), (e) if agreed by the insurer (which agreement the
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, 10 days’
prior written notice) by the respective insurer to the Collateral

109



--------------------------------------------------------------------------------


Agent; provided, that the requirements of this Section 8.03(c) shall not apply
to (x) insurance policies covering (i) directors and officers, fiduciary or
other professional liability, (ii) employment practices liability, (iii) workers
compensation liability, (iv) automobile and aviation liability, (v) health,
medical, dental and life insurance, and (vi) (such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (f) shall be deposited with the Collateral Agent.
(e)    If the Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 8.03, or the Borrower or any
of its Restricted Subsidiaries shall fail to so endorse and deposit all policies
or certificates with respect thereto, after any applicable grace period, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance, and the Credit Parties jointly and severally agree to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.
Section 8.04.    Existence; Franchises. The Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and, in the case of
the Borrower and its Restricted Subsidiaries, its and their rights, franchises,
licenses, permits, and Intellectual Property, in each case to the extent
material; provided, however, that nothing in this Section 8.04 shall prevent (g)
sales of assets and other transactions by the Borrower or any of its Restricted
Subsidiaries in accordance with Section 9.02, (h) the abandonment by the
Borrower or any of its Restricted Subsidiaries of any rights, franchises,
licenses, permits, or Intellectual Property that the Borrower reasonably
determines are no longer material to the operations of the Borrower and its
Restricted Subsidiaries taken as a whole or (i) the withdrawal by the Borrower
or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 8.05.    Compliance with Statutes, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 8.06.    Compliance with Environmental Laws. (hh) The Borrower will
comply, and will cause each of its Restricted Subsidiaries to comply, with all
Environmental Laws and certificates of approval and permits applicable to, or
required by, the ownership, lease, operation or use of Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection

110



--------------------------------------------------------------------------------


with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws (other
than Liens imposed on leased Real Property resulting from the acts or omissions
of the owner of such leased Real Property or of other tenants of such leased
Real Property who are not within the control of the Borrower or any of its
Restricted Subsidiaries). Except as have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of,
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties or transported to or from
such Real Properties in compliance with all applicable Environmental Laws.
(d)    (a) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(g), (b) at any time that the
Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 8.06(a) or (c) at any time when an Event of Default is in existence, the
Credit Parties will (in each case) jointly and severally provide, at the written
request of the Administrative Agent, an environmental site assessment report,
including a phase I and phase II report if required by the Administrative Agent,
concerning any Mortgaged Property owned, leased or operated by the Borrower or
any of its Restricted Subsidiaries (in the event of (i) or (ii) that is the
subject of or could reasonably be expected to be the subject of such notice or
noncompliance), prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials, compliance or non-compliance with all Environmental Laws and permits
thereunder, and the reasonable worst case cost of any removal or remedial action
in connection with any such Hazardous Materials on or non-compliance with
Environmental Laws in connection with such Mortgaged Property. If the Credit
Parties fail to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the reasonable cost of which shall be
borne by the Borrower, and the Credit Parties shall grant and hereby grant to
the Administrative Agent and the Lenders and their respective agents access to
such Mortgaged Property and specifically grant the Administrative Agent and the
Lenders an irrevocable non-exclusive license to undertake such an environmental
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Credit Parties (who shall be jointly and severally
liable therefor).
Section 8.07.    ERISA. As soon as possible and, in any event, within ten (10)
Business Days after the Borrower or any Restricted Subsidiary of the Borrower
knows of the occurrence of any of the following, the Borrower will deliver to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that the Borrower, such Restricted Subsidiary or an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Borrower, such Restricted Subsidiary, the Plan administrator or
such ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan

111



--------------------------------------------------------------------------------


participant and any notices received by the Borrower, such Restricted Subsidiary
or such ERISA Affiliate from the PBGC or any other Governmental Authority, or a
Plan participant with respect thereto: that (ii) an ERISA Event has occurred
that is reasonably expected to result in a Material Adverse Effect; (jj) there
has been an increase in Unfunded Pension Liabilities since the date the
representations hereunder are given, or from any prior notice, as applicable, in
either case, which is reasonably expected to result in a Material Adverse
Effect; (kk) there has been an increase in the estimated withdrawal liability
under Section 4201 of ERISA, if the Borrower, any Restricted Subsidiary of the
Borrower and the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which is reasonably expected to result in a Material Adverse
Effect, (ll) the Borrower, any Restricted Subsidiary of the Borrower or any
ERISA Affiliate adopts, or commences contributions to, any Plan subject to
Section 412 of the Code, or adopts any amendment to a Plan subject to Section
412 of the Code which is reasonably expected to result in a Material Adverse
Effect, (mm) that a contribution required to be made with respect to a Foreign
Pension Plan has not been timely made which failure is reasonably likely to
result in a Material Adverse Effect; or (nn) that a Foreign Pension Plan has
been or is reasonably expected to be terminated, reorganized, partitioned or
declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. The Borrower will also deliver to the Administrative Agent, upon
request by the Administrative Agent, a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500-series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by the Borrower or a Restricted Subsidiary.
As soon as possible and, in any event, within ten (10) Business Days after the
Borrower or any Subsidiary of the Borrower knows of the occurrence of any of the
following, the Borrower will deliver to the Administrative Agent a certificate
of a Responsible Officer of the Borrower setting forth the full details as to
such occurrence and the action, if any, that the Borrower or such Subsidiary is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Borrower, such Subsidiary or the Canadian Pension Plan
administrator to or with any Governmental Authority, or a Canadian Pension Plan
participant and any notices received by the Borrower or such Subsidiary from any
Governmental Authority, or a Canadian Pension Plan participant with respect
thereto: (a) that a contribution required to be made with respect to a Canadian
Employee Plan or Canadian Statutory Plan has not been timely made which failure
is reasonably likely to result in a Material Adverse Effect; (b) that Canadian
Unfunded Pension Liability has arisen in an amount exceeding the Threshold
Amount or in such amount as would reasonably be expected to result in a Material
Adverse Effect; or (c) that a Canadian Pension Plan has been or is reasonably
expected to be terminated, reorganized, partitioned or declared insolvent and
such event is reasonably expected to result in a Material Adverse Effect. The
Borrower will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) filed with each Governmental Authority in respect

112



--------------------------------------------------------------------------------


of each Canadian Pension Plan that is maintained or sponsored by the Borrower or
a Subsidiary.
Section 8.08.    Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as, individually and in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect.
Section 8.09.    Payment of Taxes. The Borrower will pay and discharge prior to
or when due, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon it or upon its income or profits or upon any
properties belonging to it, and all material lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries not otherwise permitted under Section 9.01(i); provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such Tax which is being contested in good faith and by appropriate proceedings
if it has maintained adequate reserves with respect thereto in accordance with
IFRS.
Section 8.10.    Use of Proceeds. The Borrower will use the proceeds of the Term
Loans only as provided in Section 7.08.
Section 8.11.    Additional Security; Further Assurances; etc.
(a)    The Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Borrower to, grant to the Collateral Agent
for the benefit of the Secured Creditors security interests in and mortgage
liens on such assets and properties (in the case of Real Property, limited to
Material Real Property) of the Borrower and such other Credit Parties that are
Restricted Subsidiaries of the Borrower as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, as may be amended,
modified or supplemented from time to time, the “Additional Security
Documents”); provided that (a) the pledge of the outstanding capital stock of
any FSHCO or CFC shall be limited to (x) no more than sixty-five percent (65%)
of the total combined voting power for all classes of the voting Equity
Interests of such FSHCO or CFC and (y) one-hundred percent (100%) of the
non-voting Equity Interests of such FSHCO or CFC, (b) mortgage liens shall not
be required with respect to any Real Property that is not Material Real Property
and (c) security interests and mortgage liens shall not be required with respect
to any assets or properties to the extent that such security interests or
mortgage liens would result in a material adverse tax consequence to the
Borrower or its Restricted Subsidiaries, as reasonably determined by the
Borrower and notified in writing to the Administrative Agent. All security
interests and mortgage liens shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
shall constitute, upon taking all necessary perfection action (which the Credit
Parties agree to promptly take) valid and enforceable perfected security
interests and mortgage liens (except to the extent that the

113



--------------------------------------------------------------------------------


enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law), subject to the ABL/Term
Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Administrative Agent) the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all Taxes, fees and other charges payable in connection therewith shall be paid
in full. Notwithstanding any other provision in this Agreement or any other
Credit Document, no FSHCO or CFC shall be required to pledge any of its assets
to secure any obligations of the Borrower under the Credit Documents or
guarantee the obligations of the Borrower under the Credit Documents). In
connection with any Additional Security Documents for any Material Real
Property, the Borrower shall cause the Mortgage Collateral Requirement to be
satisfied. “Mortgage Collateral Requirement” means that (i) the Administrative
Agent shall receive, in order to comply with the Flood Laws, (A) a completed
standard flood hazard determination form, (B) if the improvement(s) to the
improved Material Real Property is located in a special flood hazard area, a
notification to the borrower and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program is or
is not available in that community, (C) documentation evidencing the Borrower’s
receipt of such notice to Borrower (e.g., countersigned notice) and (D) if such
notice is required to be given and flood insurance is available in the community
in which the property is located, a copy of one of the following: the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent; and (ii) with respect to each Mortgage, the Administrative
Agent shall receive (A) a fully paid policy of title insurance (or “pro forma”
or marked up commitment having the same effect of a title insurance policy) in
form and substance reasonably satisfactory to the Administrative Agent and (B)
an opinion of counsel (other than as to title to such Material Real Property)
for the jurisdiction in which the Material Real Property covered by such
Mortgage is located. Notwithstanding anything herein to the contrary, the Credit
Parties shall not be required to take any action to perfect any security
interest in any Collateral consisting of Intellectual Property under the laws of
any jurisdiction outside of the United States or Canada or any other Collateral
under the

114



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



laws of any jurisdiction outside of the United States or Canada (other than to
perfect against any Equity Interests and/or debt obligation of [Redacted – Name
of Subsidiary]).
(b)    Subject to the terms of the ABL/Term Intercreditor Agreement, with
respect to any person that is or becomes a Restricted Subsidiary after the
Closing Date, promptly (d) deliver to the Collateral Agent the certificates, if
any, representing all (or such lesser amount as is required) of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party (to the extent required pursuant to the Security
Agreements), (e) cause such new Subsidiary (other than an Excluded Subsidiary)
(i) to execute a joinder agreement to the Subsidiaries Guaranty and a joinder
agreement to each applicable Security Document, substantially in the form
annexed thereto, (ii) if such new Subsidiary owns any Material Real Property,
cause such new Subsidiary to comply with Section 8.11(a) as to such Material
Real Property, and (iii) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent and
(f) at the request of the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 8.11(b) as the
Administrative Agent may reasonable request.
(c)    The Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Borrower to, at the expense of the Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, any additional Security Document or
document or instrument supplemental to or confirmatory of the Security
Documents, including opinions of counsel, or otherwise deemed by the
Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.
(d)    If the Administrative Agent reasonably determines that it or the Lenders
are required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which (to the extent applicable) satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.
(e)    The Borrower agrees that each action required by clauses (a) through (d)
of this Section 8.11 shall be completed as soon as reasonably practicable, but
in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the

115



--------------------------------------------------------------------------------



Administrative Agent or the Required Lenders (or such longer period as the
Administrative Agent shall otherwise agree), as the case may be; provided that,
in no event will the Borrower or any of its Restricted Subsidiaries be required
to take any action, other than using its commercially reasonable efforts, to
obtain consents from third parties with respect to its compliance with this
Section 8.11.


Section 8.12.    Post-Closing Actions. The Borrower agrees that it will, or will
cause its relevant Subsidiaries to, complete each of the actions described on
Schedule 8.12 as soon as commercially reasonable and by no later than the date
set forth in Schedule 8.12 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
Section 8.13.    Permitted Acquisitions. (oo) Subject to the provisions of this
Section 8.13 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and its Restricted Subsidiaries may from time to time
after the Closing Date effect Permitted Acquisitions, so long as (in each case
except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition):
(a) no Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto;
(b) the Acquired Entity or Business shall be engaged in a business permitted by
Section 9.09;
(c) the aggregate consideration paid by the Borrower and its Restricted
Subsidiaries in connection with Permitted Acquisitions consummated from and
after the Closing Date where the Acquired Entity or Business does not become a
Subsidiary Guarantor (in the case of an Acquired Entity) or owned by a
Subsidiary Guarantor (in the case of a Business) shall not exceed (x) the
greater of $60,000,000 and 7.50% of Consolidated Total Assets, plus (y) the
Available Amount,
(d) after completion of the Permitted Acquisition, neither the Borrower nor any
of its Subsidiaries maintains, contributes to, or has any liability or
contingent liability with respect to Canadian Defined Benefit Plans, where
Canadian Unfunded Pension Liability exists in an amount exceeding the Threshold
Amount or in such amount as would reasonably be expected to result in a Material
Adverse Effect; and
(e) the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate executed by its chief financial officer or treasurer,
certifying to the best of such officer’s knowledge, compliance with the
requirements of the preceding clauses (i) through (iv), inclusive.
(d)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be

116



--------------------------------------------------------------------------------


pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Pledge Agreement; provided that the pledge of the outstanding
capital stock of any FSHCO or CFC shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such Foreign Subsidiary and (y) one-hundred
percent (100%) of the non- voting Equity Interest of such FSHCO or CFC; provided
that for the avoidance of doubt, no FSHCO or CFC shall be required to pledge any
of its assets in connection with any such Permitted Acquisition.
(e)    The Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary, subject to clause (a)(iii) of Section 8.13(a)) which is
formed to effect, or is acquired pursuant to, a Permitted Acquisition to comply
with, and to execute and deliver all of the documentation as and to the extent
required by, Section 8.11, to the reasonable satisfaction of the Administrative
Agent.
(f)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 8.13 are true and correct in all material respects and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Articles 7 and 10.
Section 8.14.    Credit Ratings. The Borrower shall use commercially reasonable
efforts to maintain a corporate credit rating from S&P and a corporate family
rating from Moody’s, in each case, with respect to the Borrower, and a credit
rating from S&P and Moody’s with respect to the Indebtedness incurred pursuant
to this Agreement, in all cases, but not a specific rating.
Section 8.15.    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Subsidiary acquired or created after the Closing
Date as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (f) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (g) immediately after giving effect to
such designation, the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the Test Period then most recently ended (or,
if no Test Period has ended as of such time, as of the last day of the period of
four consecutive fiscal quarters of the Borrower then most recently ended for
which financial statements have been delivered), does not exceed 5.50 to 1.00,
(h) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, such designation shall constitute an Investment in such Unrestricted
Subsidiary for purposes of Section 9.05 (calculated as

117



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



an amount equal to the sum of (x) the net worth of the Subsidiary designated
immediately prior to such designation (such net worth to be calculated without
regard to any Obligations of such Subsidiary under the Subsidiaries Guaranty)
and (y) the aggregate principal amount of any Indebtedness owed by the
Subsidiary to the Borrower or any of its Subsidiaries immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(x) above, on a consolidated basis in accordance with IFRS), and such Investment
must otherwise be permitted at such time under Section 9.05, (i) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of (I) the ABL Credit Agreement, (II) any
Refinancing Notes Indenture, any Permitted Junior Notes Document or (III) any
other debt instrument, in the case of this clause (III), with a principal amount
in excess of the Threshold Amount, (j) immediately after giving effect to the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
Borrower shall comply with the provisions of Section 8.11 with respect to such
designated Restricted Subsidiary, (k) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (l) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, no recourse whatsoever (whether by
contract or by operation of law or otherwise) may be had to the Borrower or any
of its Restricted Subsidiaries or any of their respective properties or assets
for any obligations of such Unrestricted Subsidiary, and (m) the Borrower shall
have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer or treasurer, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clauses (i) through (vii), inclusive, and containing the calculations (in
reasonable detail) required by the preceding clause (ii). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s Investment in such Subsidiary. Notwithstanding any other provision of
this Agreement, [Redacted – Name of Subsidiary] may not be designated as an
Unrestricted Subsidiary.


Section 8.16.    Annual Lender Conference Calls. At the request of the
Administrative Agent or the Required Lenders, the Borrower shall, following the
end of each fiscal year, hold a conference call at a mutually agreeable time
with all Lenders who choose to participate in such conference call, during which
call shall be reviewed the financial results of the previous fiscal year and the
financial condition of the Borrower and its Subsidiaries and the budgets
presented for the current fiscal year.
ARTICLE 9    
NEGATIVE COVENANTS
The Borrower and each of its Restricted Subsidiaries hereby covenant and agree
that on and after the Closing Date and until the Term Loans and Notes (in each
case, together with interest thereon), Fees and all other Obligations (other
than any indemnification obligations arising hereunder which are not then due
and payable) incurred hereunder and thereunder, are paid in full:

118



--------------------------------------------------------------------------------


Section 9.01.    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Borrower or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired, or sell accounts receivable with recourse to the
Borrower or any of its Restricted Subsidiaries) or authorize the filing of any
financing statement under the UCC or PPSA with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):
(iii)    Liens for Taxes, assessments or governmental charges or levies not
overdue or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
IFRS (or, for Foreign Subsidiaries, in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization);
(iv)    Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets, and
for which adequate reserves have been established in accordance with IFRS;
(v)    Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 9.01(iii) (or to the extent not listed on
such Schedule 9.01(iii), where the fair market value of all property to which
such Liens under this clause (iii) attach is less than $5,000,000 in the
aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Borrower or any of its Restricted Subsidiaries (other than
after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 9.01;
(vi)    (x) Liens created pursuant to the Credit Documents, (y) Liens securing
Obligations (as defined in the ABL Credit Agreement) and the credit documents
related thereto and incurred pursuant to Section 9.04(i)(y); provided that

119



--------------------------------------------------------------------------------


in the case of Liens securing such Indebtedness under the ABL Credit Agreement,
the collateral agent under the ABL Credit Agreement (or other applicable
representative thereof on behalf of the holders of such Indebtedness) shall have
entered into with the Administrative Agent and/or the Collateral Agent the
ABL/Term Intercreditor Agreement, and (z) Liens securing any Refinancing Notes
subject to the Additional Intercreditor Agreement, as applicable;
(vii)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
(viii)    Liens upon assets of the Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 9.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Borrower or any of its Restricted
Subsidiaries other than the proceeds of the assets giving rise to such
Capitalized Lease Obligations;
(ix)    Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Borrower or any of its Restricted Subsidiaries and placed at the time of
the acquisition or construction thereof by the Borrower or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase or construction price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of any such equipment, machinery or other fixed assets or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 9.04(iii) and (y) in all events, the Lien encumbering the
equipment, machinery or other fixed assets so acquired or constructed does not
encumber any other asset of the Borrower or such Restricted Subsidiary; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender on
customary terms;
(x)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which individually or in the aggregate do not materially
interfere with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
(xi)    Liens arising from precautionary UCC, PPSA or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;

120



--------------------------------------------------------------------------------


(xii)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 10.01(i);
(xiii)    statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;
(xiv)    Liens (other than Liens imposed under ERISA or in respect of any
Canadian Pension Plan) incurred in the ordinary course of business in connection
with workers’ compensation claims, unemployment insurance and social security
benefits and Liens securing the performance of bids, tenders, leases and
contracts in the ordinary course of business, statutory obligations, surety,
stay, customs or appeal bonds, performance bonds and other obligations of a like
nature (including (i) those to secure health, safety and environmental
obligations and (ii) those required or requested by any Governmental Authority
other than letters of credit) incurred in the ordinary course of business;
(xv)    With respect to any Mortgaged Property, Permitted Encumbrances;
(xvi)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of the Borrower
in existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition, provided that (x) any Indebtedness that is secured by
such Liens is permitted to exist under Section 9.04, and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Borrower or
any of its Restricted Subsidiaries; and any extensions, renewals and
replacements thereof so long as the aggregate principal amount of the
Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such extension, renewal or replacement, plus
accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Borrower or any of its Restricted Subsidiaries other than the proceeds of
the assets subject to such Lien;
(xvii)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;
(xviii)    Liens on assets of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 9.04;

121



--------------------------------------------------------------------------------


(xix)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(xx)    Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 9.02(xi);
(xxi)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture;
(xxii)    Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 9.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 9.05 shall
be subordinated to the Liens created pursuant to the Security Documents;
(xxiii)    Liens on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(xxiv)    Liens on insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 9.04(viii);
(xxv)    Liens that may arise on inventory or equipment of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than the Borrower and its Restricted Subsidiaries;
(xxvi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxvii)    Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(xxviii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not

122



--------------------------------------------------------------------------------


given in connection with the incurrence or issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any Restricted Subsidiary
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;
(xxix)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
(xxx)    Liens not otherwise permitted by the foregoing clauses (i) through
(xxvii), or by following clauses (xxix) through (xxxix), to the extent attaching
to properties and assets with an aggregate fair market value not in excess of,
and securing liabilities not in excess of, the greater of $20,000,000 and 2.50%
of Consolidated Total Assets in the aggregate at any time outstanding;
(xxxi)    Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Junior Loans and Permitted Junior
Notes that are secured as provided in the definitions thereof, or Liens on
assets of non-Credit Parties securing obligations of non-Credit Parties under
Permitted Junior Loans and Permitted Junior Notes to the extent permitted by
Section 9.04(xxiii);
(xxxii)    [Reserved];
(xxxiii)    cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 9.07;
(xxxiv)    Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(xxxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxxvi)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in, or any development agreement,
site plan agreement, subdivision agreement or other similar agreement with any
Governmental Authority to control or regulate the use of any real property
lease, license, franchise, grant or permit that does not materially interfere
with the ordinary

123



--------------------------------------------------------------------------------


conduct of the business of the Borrower or any Restricted Subsidiary;
(xxxvii)    deposits made in the ordinary course of business to secure liability
to insurance carriers;
(xxxviii)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(xxxix)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Swap Contracts permitted hereunder;
(xl)    [Reserved];
(xli)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, or any Permitted Junior Debt; and
(xlii)    the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Borrower or any Restricted Subsidiary to terminate any such lease,
license, franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof.
In connection with the granting of Liens of the type described in this Section
9.01 by the Borrower or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall, and shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
Section 9.02.    Consolidation, Merger, or Sale of Assets, etc. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger, amalgamation or consolidation, or convey, sell, lease
or otherwise dispose of all or any part of its property or assets, or enter into
any sale-leaseback transactions of any Person, except that:
(ix)    any Investment permitted by Section 9.05 may be structured as a merger,
consolidation or amalgamation so long as, in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower is the
surviving entity;
(x)    the Borrower and its Restricted Subsidiaries may sell assets, so long as
(x) each such sale is on terms and conditions not less favorable to the Borrower

124



--------------------------------------------------------------------------------


or such Restricted Subsidiary as would reasonably be obtained by the Borrower or
such Restricted Subsidiary at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate and the Borrower or the respective
Restricted Subsidiary receives at least fair market value (as determined in good
faith by the Borrower or such Restricted Subsidiary, as the case may be), (y) in
the case of any single transaction that involves assets or Equity Interests
having a fair market value of more than $2,500,000, at least 75% of the
consideration received by the Borrower or such Restricted Subsidiary shall be in
the form of cash, Cash Equivalents or, subject to the proviso below, Designated
Non-Cash Consideration (taking into account the amount of cash and Cash
Equivalents, the principal amount of any promissory notes and the fair market
value, as determined by the Borrower or such Restricted Subsidiary, as the case
may be, in good faith, of any other consideration (including Designated Non-Cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (i) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which the Borrower
and the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable asset sale, and (iii) any
Designated Non-Cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such asset sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y) that is at that time outstanding, not to exceed the
greater of (A) $20,000,000 and (B) 2.50% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value) and
(z) the Net Sale Proceeds therefrom are applied as (and to the extent) required
by Section 4.02(e).
(xi)    each of the Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 9.04(iii));
(xii)    each of the Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
(xiii)    each of the Borrower and its Restricted Subsidiaries may grant

125



--------------------------------------------------------------------------------


licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;
(xiv)    (w) any U.S. Subsidiary of the Borrower may be merged, consolidated,
dissolved, or liquidated with or into any U.S. Subsidiary that is a Subsidiary
Guarantor (so long as the surviving Person of such merger, consolidation,
dissolution or liquidation is a Wholly-Owned U.S. Subsidiary of the Borrower, is
a corporation, limited liability company or limited partnership and is or
becomes a Subsidiary Guarantor concurrently with such merger, consolidation,
dissolution, amalgamation, or liquidation), (x) any Canadian Subsidiary of the
Borrower may be consolidated, dissolved, amalgamated or liquidated with or into
the Borrower (so long as the surviving or resulting Person of such
consolidation, dissolution, amalgamation or liquidation is a corporation
organized or existing under the laws of Canada or any province or territory
thereof and, such Person expressly assumes or confirms, as applicable, in
writing, all the obligations of the Borrower under the Credit Documents pursuant
to an assumption agreement or confirmation, as applicable, in each case in form
and substance reasonably satisfactory to the Administrative Agent) or with or
into any Canadian Subsidiary that is a Subsidiary Guarantor (so long as the
surviving or resulting Person of such consolidation, dissolution, amalgamation
or liquidation is a Wholly-Owned Domestic Subsidiary of the Borrower, is a
corporation or limited partnership and is or becomes a Subsidiary Guarantor
concurrently with such consolidation, dissolution, amalgamation, or liquidation,
and such Person expressly assumes or confirms, as applicable, in writing, all
the obligations of such Subsidiaries under the Credit Documents pursuant to an
assumption agreement or confirmation, as applicable, in each case in form and
substance reasonably satisfactory to the Administrative Agent) (y) any Foreign
Subsidiary of the Borrower may be merged, consolidated, dissolved, amalgamated
or liquidated with or into any Wholly-Owned Foreign Subsidiary of the Borrower
or any Wholly-Owned Domestic Subsidiary of the Borrower that is an Excluded
Subsidiary, so long as such Wholly-Owned Foreign Subsidiary or such Excluded
Subsidiary, as applicable, is the surviving corporation of such merger,
consolidation, dissolution, amalgamation or liquidation and (z) any Foreign
Subsidiary of the Borrower may be merged, consolidated, dissolved, amalgamated
or liquidated with or into any Credit Party (so long as such Credit Party is the
surviving corporation of such merger, consolidation, dissolution, amalgamation
or liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Default and no Event of Default then exists or would
exist immediately after giving effect thereto and (II) any security interests or
hypothecs granted to the Collateral Agent for the benefit of the Secured
Creditors in the assets (and Equity Interests) of any such Person subject to any
such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution, amalgamation or liquidation);

126



--------------------------------------------------------------------------------


(xv)    each of the Borrower and its Restricted Subsidiaries may make sales or
leases of (iv) inventory and (v) goods held for sale, in each case, in the
ordinary course of business and (vi) immaterial assets with a fair market value,
in the case of this clause (C), of less than $7,500,000 in the aggregate;
(xvi)    each of the Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property and
(ii) property no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries, in each case, in the ordinary course
of business;
(xvii)    each of the Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition which
assets (w) are not used or useful to the core or principal business of the
Borrower and its Restricted Subsidiaries, (x) have a fair market value not in
excess of $10,000,000, (y) the aggregate proceeds (determined in a manner
consistent with clause (viii) above) received by the Borrower or such Restricted
Subsidiary) from all such sales, transfers or dispositions relating to a given
Permitted Acquisition shall not exceed 30% of the aggregate consideration paid
for such Permitted Acquisition, and (z) such assets are sold, transferred or
disposed of on or prior to the first anniversary of the relevant Permitted
Acquisition;
(xviii)    in order to effect a sale, transfer or disposition otherwise
permitted by this Section 9.02, a Restricted Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into another Person, or may be
dissolved or liquidated;
(xix)    each of the Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property; provided that any
the excess of Net Sale Proceeds received by the Borrower or any of its
Restricted Subsidiaries from any such Sale-Leaseback Transaction from and after
such time as when the Borrower and its Restricted Subsidiaries shall have
received Net Sale Proceeds of at least $25,000,000 from all Sale-Leaseback
Transactions occurring after the Closing Date shall be applied as (and to the
extent) required by Section 4.02(e);
(xx)    the Borrower and its Subsidiaries may consummate the Transaction and
make any dispositions on the Closing Date contemplated by the Acquisition
Agreement to consummate the Transaction;
(xxi)    each of the Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;
(xxii)    each of the Borrower and its Restricted Subsidiaries may

127



--------------------------------------------------------------------------------


make transfers of property subject to casualty or condemnation proceedings upon
the occurrence of the related Recovery Event;
(xxiii)    each of the Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the Borrower or a Restricted Subsidiary
are not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;
(xxiv)    each of the Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Swap Contracts;
(xxv)    each of the Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Borrower or any of its Restricted Subsidiaries and acquisitions by the Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;
(xxvi)    each of the Borrower and its Restricted Subsidiaries may terminate
leases and subleases;
(xxvii)    each of the Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents to make payments that are otherwise permitted under Sections
9.03 and 9.07;
(xxviii)    each of the Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property, for reasonably equivalent value, to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such sale or disposition
are promptly applied to the purchase price of such replacement property;
(xxix)    sales, dispositions or contributions of property (vii) between Credit
Parties, (viii) between Restricted Subsidiaries (other than Credit Parties),
(ix) by Restricted Subsidiaries that are not Credit Parties to the Credit
Parties or (x) by Credit Parties to any Restricted Subsidiary that is not a
Credit Party; provided that (i) the portion (if any) of any such sale,
disposition or contribution of property made for less than fair market value and
(ii) any noncash consideration received in exchange for any such sale,
disposition or contribution of property, shall in each case constitute an
Investment in such Restricted Subsidiary;
(xxx)    dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(xxxi)    transfers of condemned property as a result of the exercise of

128



--------------------------------------------------------------------------------


“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement; provided that the proceeds of such dispositions are
applied in accordance with Section 4.02(g);
(xxxii)    any disposition of any asset between or among the Restricted
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to this Section 9.02; and
(xxxiii)    dispositions permitted by Section 9.03 or Section 9.05(xxvii).
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.
Section 9.03.    Dividends. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, authorize, declare or pay any Dividends with
respect to the Borrower or any of its Restricted Subsidiaries, except that:
(i)    any Restricted Subsidiary of the Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Borrower or to other Restricted Subsidiaries of the
Borrower which directly or indirectly own equity therein;
(ii)    any non-Wholly-Owned Subsidiary of the Borrower may declare and pay cash
Dividends to its shareholders generally so long as the Borrower or its
Restricted Subsidiary that owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii)    so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Borrower may pay cash Dividends to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of the
Borrower from management, employees, officers and directors (and their
successors and assigns) of the Borrower and its Restricted Subsidiaries;
provided that (xi) the aggregate amount of Dividends made by the Borrower
pursuant to this clause (iii), and the aggregate amount paid by the Borrower in
respect of all such Equity Interests so redeemed or repurchased shall not (net
of any cash proceeds received by the Borrower

129



--------------------------------------------------------------------------------


from issuances of its Equity Interests (other than to the extent included in the
Available Amount or in clause (II) below) and contributed to the Borrower in
connection with such redemption or repurchase), in either case, exceed either
(x) during any fiscal year of the Borrower, $7,500,000 (provided that subject to
the immediately succeeding clause (y), the amount of cash Dividends permitted to
be, but not, paid in any fiscal year pursuant to this clause (iii) shall
increase the amount of cash Dividends permitted to be paid in any succeeding
fiscal year pursuant to this clause (iii)) or (y) for all periods after the
Closing Date (taken as a single period), $20,000,000; (xii) such amount in any
calendar year may be increased by an amount not to exceed: (I) the cash proceeds
of key man life insurance policies received by the Borrower or any of its
Restricted Subsidiaries after the Closing Date; plus (II) the net proceeds from
the sale of Equity Interest of the Borrower, in each case to members of
management, managers, directors or consultants of the Borrower or any of its
Subsidiaries that occurs after the Closing Date, where the net proceeds of such
sale are received by or contributed to the Borrower; provided that the amount of
any such net proceeds that are utilized for any Dividend under this clause (iii)
will not be considered to be net proceeds of Equity Interests for purposes of
clause (b)(x)(ii) of the definition of “Available Amount”; less (III) the amount
of any Dividends previously made with the cash proceeds described in the
preceding clause (I); and (xiii) cancellation of Indebtedness owing to the
Borrower from members of management, officers, directors, employees of the
Borrower or any of its Subsidiaries in connection with a repurchase of Equity
Interests of any Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement;
(iv)    any Dividend used to fund the Transaction, including Transaction Costs;
(v)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;
(vi)    Dividends, so long as no Default or Event of Default shall have occurred
and be continuing and the Consolidated Total Net Leverage Ratio does not exceed
3.00:1.00, determined on a Pro Forma Basis as of the last day of the Test Period
then most recently ended (or, if no Test Period has ended as of such time, for
the period of four consecutive fiscal quarters of the Borrower then most
recently ended for which financial statements have been delivered) after giving
effect to such Dividend;
(vii)    so long as no Default or Event of Default shall have occurred and be
continuing at the time of the proposed Dividend or immediately after giving
effect thereto, and subject to compliance with Consolidated Total Net Leverage
Ratio not in excess of 4.25:1.00, any Dividends to the extent same are made
solely with the Available Amount;
(viii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Borrower and the Guarantors; provided that the aggregate amount

130



--------------------------------------------------------------------------------


of such purchases, when added to the aggregate amount of Investments pursuant to
Section 9.05(xviii), shall not exceed $10,000,000;
(ix)    the declaration and payment of dividends or the payment of other
distributions by the Borrower in an aggregate amount since the Closing Date not
to exceed the greater of (x) $15,000,000 and (y) 2.00% of Consolidated Total
Assets, less any amounts used under Section 9.07(a)(ii);
(x)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common Equity Interests of
such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution; and
(xi)    following the occurrence of the Leverage Step-Down Trigger (which shall
only be required to occur once), the Borrower may pay dividends and
distributions with the net cash proceeds of any equity issuance not required to
be applied to repay Term Loans in accordance with Section 4.02, so long as, with
respect to any such payments, no Event of Default shall have occurred and be
continuing or would result therefrom; provided that the amount of any such cash
proceeds that are utilized for any Dividend under this clause (xii) will not be
considered to be cash proceeds of Equity Interests for purposes of clause
(b)(x)(ii) of the definition of “Available Amount”;
(xii)    the Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 9.03.
Section 9.04.    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:
(i)    (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents and (y) Indebtedness incurred pursuant to the ABL Credit Agreement in
an aggregate principal amount not to exceed $275,000,000 at any one time
outstanding;
(ii)    Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 9.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;
(iii)    Indebtedness of the Borrower and its Restricted Subsidiaries consisting
of Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) described in Section 9.01(vii);
provided

131



--------------------------------------------------------------------------------


that in no event shall the aggregate principal amount of Capitalized Lease
Obligations and the principal amount of all such Indebtedness incurred or
assumed in each case after the Closing Date permitted by this clause (iii)
exceed the greater of $20,000,000 and 2.50% of Consolidated Total Assets at any
one time outstanding;
(iv)    Indebtedness of a Restricted Subsidiary of the Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) in no event shall the
aggregate principal amount of Indebtedness incurred or assumed in each case
after the Closing Date permitted by this clause (iv) exceed the greater of
$25,000,000 and 3.25% of Consolidated Total Assets;
(v)    intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 9.05(vi);
(vi)    Indebtedness outstanding on the Closing Date and listed on Schedule
9.04(vi) (“Existing Indebtedness”) and any Permitted Refinancing thereof;
(vii)    Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (vii) shall
not at any time exceed the greater of $35,000,000 and 4.50% of Consolidated
Total Assets (with, for purposes of this clause (vii), Consolidated Total Assets
being calculated excluding all assets other than those owned by Foreign
Subsidiaries);
(viii)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;
(ix)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;
(x)    unsecured Indebtedness of the Borrower and any or all Subsidiary
Guarantors, in an aggregate outstanding principal amount not to exceed the
greater of $35,000,000 and 4.50% of Consolidated Total Assets at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 8.13, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent or the Required Lenders;

132



--------------------------------------------------------------------------------


(xi)    Permitted Refinancings of any Indebtedness incurred pursuant to clause
(iv) above;
(xii)    additional Indebtedness of the Borrower and its Restricted Subsidiaries
not to exceed the greater of $35,000,000 and 4.50% of Consolidated Total Assets
in aggregate principal amount outstanding at any time;
(xiii)    Contingent Obligations for customs, stay, performance, appeal,
judgment, replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;
(xiv)    Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
(xv)    guarantees made by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 9.04; provided that such guarantees are
permitted by Section 9.05;
(xvi)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 9.04;
(xvii)    guarantees made by Restricted Subsidiaries acquired pursuant to a
Permitted Acquisition of Indebtedness acquired or assumed pursuant thereto in
accordance with Section 9.04, or any refinancing thereof pursuant to Section
9.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to Section 9.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;
(xviii)    customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 9.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;
(xix)    guarantees of Indebtedness of directors, officers and employees of the
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;
(xx)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is

133



--------------------------------------------------------------------------------


extinguished within two Business Days of its incurrence;
(xxi)    (x) severance, pension and health and welfare retirement benefits or
the equivalent thereof to current and former employees of the Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of the Borrower and the Restricted Subsidiaries, and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 9.03;
(xxii)    (x) guarantees made by the Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party as an account party in respect of trade letters
of credit issued in the ordinary course of business;
(xxiii)    Following the occurrence of the Leverage Step-Down Trigger (which
shall only be required to occur once), unsecured Permitted Junior Debt of the
Borrower and its Restricted Subsidiaries incurred under Permitted Junior Debt
Documents so long as (i) no Default or Event of Default then exists or would
result therefrom, (ii) 100% of the Net Debt Proceeds therefrom shall be used for
working capital or other general corporate purposes (including without
limitation, to finance one or more Permitted Acquisitions and to pay fees in
connection therewith), (iii) the aggregate principal amount of unsecured
Permitted Junior Debt issued or incurred after the Closing Date shall not cause
the Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the Test Period then most recently ended (or, if no Test Period
has ended as of such time, for the period of four consecutive fiscal quarters of
the Borrower then most recently ended for which financial statements have been
delivered), to exceed 5.50 to 1.00 (or, in the case of unsecured Indebtedness
incurred in connection with a Permitted Acquisition, the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the Test
Period then most recently ended (or, if no Test Period has ended as of such
time, for the period of four consecutive fiscal quarters of the Borrower then
most recently ended for which financial statements have been delivered) would be
lower after giving effect to such Permitted Acquisition and the incurrence of
such unsecured Indebtedness than prior thereto) and (iv) the Borrower shall have
furnished to the Administrative Agent a certificate from a Responsible Officer
certifying as to compliance with the requirements of preceding clauses (i), (ii)
and (iii), containing the calculations required by preceding clause (iv), and
Permitted Refinancing thereof; provided that the amount of Permitted Junior Debt
which may be incurred, in the aggregate pursuant to this paragraph (xxiii), by
non-Credit Parties, shall not exceed the greater of $25,000,000 and 3.25% of
Consolidated Total Assets);

134



--------------------------------------------------------------------------------


(xxiv)    Indebtedness consisting of lease obligations arising out of the
Sale-Leaseback Transactions permitted by Section 9.02(xi);
(xxv)    Following the occurrence of the Leverage Step-Down Trigger (which shall
only be required to occur once), Secured Permitted Junior Debt of the Credit
Parties incurred under Permitted Junior Debt Documents so long as (i) no Default
or Event of Default then exists or would result therefrom, (ii) 100% of the Net
Debt Proceeds therefrom shall be used for working capital or other general
corporate purposes (including without limitation, to finance one or more
Permitted Acquisitions and to pay fees in connection therewith), (iii) the
aggregate principal amount of such secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
Test Period then most recently ended (or, if no Test Period has ended as of such
time, for the period of four consecutive quarters of the Borrower then most
recently ended for which financial statements have been delivered), to exceed
5.25 to 1.00 and (iv) the Borrower shall have furnished to the Administrative
Agent a certificate from a Responsible Officer certifying as to compliance with
the requirements of preceding clauses (i), (ii) and (iii) and containing the
calculations required by preceding clauses (iii), and Permitted Refinancing
thereof;
(xxvi)    Indebtedness under Refinancing Notes and Refinancing Term Loans, 100%
of the Net Debt Proceeds of which are applied to repay outstanding Term Loans in
accordance with Section 4.02(c);
(xxvii)    Guarantees of Indebtedness of a Person in connection with a Joint
Venture, provided that the aggregate principal amount of any Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments thereto
for made in respect of such guarantees and the amount of Investments then
outstanding (and deemed outstanding) under clause (xx) of Section 9.05, shall
not exceed the greater of $20,000,000 and 2.50% of Consolidated Total Assets;
and
(xxviii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxvii) above.
Section 9.05.    Advances, Investments and Term Loans. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, lend money or credit or make advances to or guaranty the
Indebtedness of any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
or designate a Subsidiary as an Unrestricted Subsidiary (each of the foregoing,
an “Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-

135



--------------------------------------------------------------------------------


offs thereof but giving effect to any cash return or cash distributions received
by the Borrower and its Restricted Subsidiaries with respect thereto), except
that the following shall be permitted:
(i)    the Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Borrower or such Restricted Subsidiary;
(ii)    the Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;
(iii)    the Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 9.05 (iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 9.05;
(iv)    the Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(v)    the Borrower and its Restricted Subsidiaries may enter into Swap
Contracts to the extent permitted by Section 9.04(ii);
(vi)    (a) the Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties, (b) any Foreign Subsidiary may
make intercompany loans to and other investments in the Borrower or any of its
Restricted Subsidiaries so long as in the case of such intercompany loans to
Credit Parties, all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments in,
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (vi) does not exceed the greater of $40,000,000 and 5.00% of
Consolidated Total Assets, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties and (f) Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments in,
Subsidiaries that are not

136



--------------------------------------------------------------------------------


Credit Parties (x) to fund the operating expenses of such Subsidiaries in an
amount not to exceed $250,000 during any fiscal year of the Borrower and (y) to
enable such Subsidiaries to pay Taxes so long as such Subsidiaries are
Immaterial Subsidiaries;
(vii)    Permitted Acquisitions shall be permitted in accordance with Section
8.13;
(viii)    loans and advances by the Borrower and its Restricted Subsidiaries to
officers, directors and employees of the Borrower and its Restricted
Subsidiaries in connection with (i) relocations and other ordinary course of
business purposes (including travel and entertainment expenses) shall be
permitted and (ii) any such Person’s purchase of Equity Interests of the
Borrower; provided that no cash is actually advanced pursuant to this clause
(ii) unless immediately repaid;
(ix)    [Reserved];
(x)    advances of payroll payments to employees of the Borrower and its
Restricted Subsidiaries in the ordinary course of business;
(xi)    non-cash consideration may be received in connection with any Asset Sale
to the extent permitted pursuant to Section 9.02(ii) or (ix);
(xii)    additional Restricted Subsidiaries of the Borrower may be established
or created if the Borrower and such Subsidiary comply with the requirements of
Section 8.11, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 9.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 8.11,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);
(xiii)    extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors consistent with past
practice), Investments received in satisfaction or partial satisfaction of
previously extended trade credit from financially troubled account debtors,
Investments consisting of prepayments to suppliers made in the ordinary course
of business and loans or advances made to distributors in the ordinary course of
business;
(xiv)    earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 9.01(xxvii);
(xv)    Investments in deposit accounts or securities accounts opened

137



--------------------------------------------------------------------------------


in the ordinary course of business;
(xvi)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(xvii)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit;
(xviii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to Section
9.03(viii), shall not exceed $10,000,000;
(xix)    if no Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed Investment or immediately after giving
effect thereto, Investments to the extent same are made solely with the
Available Amount;
(xx)    in addition to Investments permitted by clauses (i) through (xix) and
(xxi) through (xxvi) of this Section 9.05, the Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Joint Venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xx), not to exceed
the greater of $30,000,000 and 3.75% of Consolidated Total Assets;  
(xxi)    the licensing, sublicensing or contribution of Intellectual Property
pursuant to arrangements with Persons other than the Borrower and the Restricted
Subsidiaries in the ordinary course of business for fair market value, as
determined by the Borrower or such Restricted Subsidiary, as the case may be, in
good faith;
(xxii)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of the Borrower to the seller of such Investments;
(xxiii)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 9.05 and/or Section 9.02, as applicable, to the extent that
such

138



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(xxiv)    Investments in a Restricted Subsidiary that is not a Credit Party or
in a Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;
(xxv)    Investments made on or prior to the Closing Date to consummate the
Transaction;
(xxvi)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business; and
(xxvii)    [Redacted – Intercompany Investments].


Section 9.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Borrower or such Restricted Subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except:
(xxviii)    Dividends may be paid to the extent provided in Section 9.03;
(xxix)    loans and other transactions among the Borrower and its Restricted
Subsidiaries may be made to the extent otherwise expressly permitted under
Article 9;
(xxx)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Borrower and its
Restricted Subsidiaries;
(xxxi)    the Borrower and its Restricted Subsidiaries may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with officers, employees and directors of the
Borrower and its Restricted Subsidiaries in the ordinary course of business;
(xxxii)    the Transaction (including Transaction Costs) shall be permitted;

139



--------------------------------------------------------------------------------


(xxxiii)    to the extent not otherwise prohibited by this Agreement,
transactions between or among the Borrower and any of its Restricted
Subsidiaries shall be permitted (including equity issuances);
(xxxiv)    transactions described on Schedule 9.06(vii) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;
(xxxv)    Investments in the Borrower’s Subsidiaries (to the extent any such
Subsidiary that is not a Restricted Subsidiary is only an Affiliate as a result
of Investments by the Borrower and the Restricted Subsidiaries in such
Subsidiary) to the extent otherwise permitted under Section 9.05;
(xxxvi)    any payments required to be made pursuant to the Acquisition
Agreement;
(xxxvii)    transactions between the Borrower and any Person that is an
Affiliate solely due to the fact that a director of such Person is also a
director of the Borrower; provided, however, that such director abstains from
voting as a director of the Borrower, as the case may be, on any matter
involving such other Person; and
(xxxviii)    the issuance of Equity Interests in the form of common stock or
Qualified Preferred Stock to any director, officer, employee or consultant
thereof.
Section 9.07.    Limitations on Payments of Permitted Junior Debt; Modifications
of Permitted Junior Debt, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to:
(a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 10.01(a) or Section 10.01(e) and no Event of Default then exists or
would exist immediately after giving effect to the respective repayment,
redemption or repurchase, Permitted Junior Debt may be repaid, redeemed,
repurchased or defeased (so long as then retired or the required deposit under
the applicable indenture is then made) or the applicable indenture is discharged
(so long as the Permitted Junior Debt will be paid in full within the time
period set forth in the applicable indenture) with, (i)(x) if the Consolidated
Total Net Leverage Ratio does not exceed 4.25:1.00, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period (or, if no Test
Period has ended as of such time, for the period of four consecutive fiscal
quarters of the Borrower then most recently ended for which financial

140



--------------------------------------------------------------------------------


statements have been delivered) and (y) no Event of Default shall have occurred
and be continuing at the time of the consummation of the proposed repayment or
prepayment or immediately after giving effect thereto, the Available Amount,
(ii) amounts not otherwise used under Section 9.03(ix) and (iii) an aggregate
amount since the Closing Date not to exceed the greater of $20,000,000 and 2.50%
of Consolidated Total Assets.
(b)    amend or modify, or permit the amendment or modification of any provision
of, any Refinancing Notes or Permitted Junior Debt Document (after the entering
into thereof) with a principal amount in excess of the Threshold Amount, other
than any amendment or modification to the extent the Borrower and its Restricted
Subsidiaries would be permitted to enter into new Refinancing Notes or Permitted
Junior Debt Documents on terms reflecting such amendment; or
(c)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (c) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

141



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Section 9.08.    Limitation on Certain Restrictions on Subsidiaries. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to (pp) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed
to the Borrower or any of its Restricted Subsidiaries, (qq) make loans or
advances to the Borrower or any of its Restricted Subsidiaries or (rr) transfer
any of its properties or assets to the Borrower or any of its Restricted
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents, the ABL Credit Agreement
and, if and when entered into, [Redacted – Intercompany Documentation];
(iii)    any Refinancing Note Documents;
(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any of its Restricted
Subsidiaries;
(v)    customary provisions restricting assignment of any licensing agreement
(in which the Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;
(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;
(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Borrower or any Restricted Subsidiary of the Borrower, or the properties of any
such Person, other than the Persons or the properties acquired in such Permitted
Acquisition;
(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 9.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

142



--------------------------------------------------------------------------------



(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);
(xi)    restrictions on the transfer of any asset subject to a Lien permitted by
Section 9.01 (in the case of Liens securing Indebtedness for borrowed money,
subject to clause (xv) below);
(xii)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Credit Party, which Indebtedness is permitted by Section 9.04;
(xiii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.05 and
applicable solely to such joint venture;
(xiv)    on or after the execution and delivery thereof, the Permitted Junior
Debt Documents; and
(xv)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 9.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Parties with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.
Section 9.09.    Business. The Borrower will not permit at any time the business
activities taken as a whole conducted by the Borrower and its Restricted
Subsidiaries to be materially different from the business activities taken as a
whole conducted by the Borrower and its Restricted Subsidiaries on the Closing
Date (after giving effect to the Transaction) and Similar Business.
Section 9.10.    Negative Pledges. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, agree or covenant with any Person to
restrict in any way its ability to grant any Lien on its assets in favor of the
Lenders, other than pursuant to the ABL/Term Intercreditor Agreement, any
Additional Intercreditor Agreement or any other intercreditor agreement
contemplated by this Agreement, and except that this Section 9.10 shall not
apply to
(xvi)    any covenants contained in this Agreement or any other Credit

143



--------------------------------------------------------------------------------


Documents or that exist on the Closing Date;
(xvii)    covenants existing under the ABL Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;
(xviii)    the covenants contained in any Refinancing Note Documents or any
Permitted Junior Debt (in each case so long as same do not restrict the granting
of Liens to secure Indebtedness pursuant to this Agreement;
(xix)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;
(xx)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(xxi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(xxii)    restrictions imposed by law;
(xxiii)    customary restrictions and conditions contained in agreements
relating to any sale of assets or Equity Interests pending such sale, provided
such restrictions and conditions apply only to the Person or property that is to
be sold;
(xxiv)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(xxv)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 9.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Parties with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis except pursuant to the
ABL/Term Intercreditor Agreement or an Additional Intercreditor Agreement;
(xxvi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

144



--------------------------------------------------------------------------------


(xxvii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
(xxviii)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

145



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



ARTICLE 10    
EVENTS OF DEFAULT
Section 10.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Payments. The Borrower shall (a) default in the payment when due of any
principal of any Term Loan or any Note or (b) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Term Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or
(b)    Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; provided, that in the case of any representation or
warranty made or deemed made on the Closing Date which is not an Acquisition
Agreement Representation or a Specified Representation, such inaccuracy shall
not be an Event of Default under this clause (b) unless such representation and
warranty remains untrue on or after the date that is 90 days following the
Closing Date; or
(c)    Covenants. The Parent or any of its Restricted Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.01(e)(i), 8.02(b), 8.04 (as to the Parent),
8.08, 8.09, 8.11, 8.14(a), 8.17(a)(i), 8.17(c) (other than any such default
which is not directly caused by the action or inaction of the Parent or any of
its Restricted Subsidiaries, which such default shall be subject to clause (iii)
below), or Article 9, (ii) fail to deliver a Borrowing Base Certificate required
to be delivered pursuant to Section 8.17(a)(ii) within three (3) days of the
date such Borrowing Base Certificate is required to be delivered (or
immediately, during the occurrence of a Liquidity Period), (iii) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 10.01(a) and 10.01(b)), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or
(d)    Default Under Other Agreements. (a) The Parent or any of its Restricted
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
[Redacted – Intercompany Obligations] and other than the Obligations) beyond the
period of grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than [Redacted –
Intercompany Obligations] and other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a

146



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (b) any Indebtedness (other than
[Redacted – Intercompany Obligations] and other than the Obligations) of the
Parent or any of its Restricted Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that (i) it shall not be a Default or an Event of Default under this Section
10.01(d) unless the aggregate principal amount of all Indebtedness as described
in preceding clauses (a) and (b) is at least equal to the Threshold Amount and
(ii) the preceding clause (b) shall not apply to Indebtedness that becomes due
as a result of a voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is otherwise permitted hereunder; or
(e)    Bankruptcy, etc. The Parent or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) shall commence a voluntary case or proceeding
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”) or under the provisions of the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada) or any other
bankruptcy, insolvency or other similar law or makes an assignment in
bankruptcy, makes a proposal to its creditors or files notice of its intention
to do so, institutes any other proceeding under applicable law seeking to
adjudicate it a bankrupt or an insolvent, or seeking liquidation, dissolution,
winding‑up, reorganization, receivership compromise, arrangement, adjustment,
protection, moratorium, relief, stay of proceedings of creditors, composition of
it or its debts or any other similar relief; or an involuntary case or
proceeding is commenced against the Parent or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary), and the petition is not controverted
within 21 days, or is not dismissed within 30 days, after commencement of the
case; or the Parent or any of its Restricted Subsidiaries applies for the
appointment of, or the taking of possession by a custodian (as defined in the
Bankruptcy Code), receiver, receiver-manager, interim receiver, trustee,
monitor, liquidator or other similar official, or such official is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
the Parent or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Parent or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against the Parent or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) any such proceeding which remains undismissed for a
period of 30 days, or the Parent or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Parent or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) suffers any appointment of any custodian, receiver,
receiver-manager, interim receiver, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 30 days; or the Parent or any of its Restricted Subsidiaries (other
than any

147



--------------------------------------------------------------------------------



Immaterial Subsidiary) makes a general assignment for the benefit of creditors;
or any corporate, limited liability company or similar action is taken by the
Parent or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) for the purpose of effecting any of the foregoing; or
(f)    ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the Lead Borrowers, any Restricted Subsidiary of the
Parent or the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (d) a Foreign Pension Plan or Canadian Pension
Plan has failed to comply with, or be funded in accordance with, applicable law
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, or (e) there arises with respect to the Parent, any Borrower or
any Restricted Subsidiaries, any Canadian Unfunded Pension Liability in an
amount exceeding the Threshold Amount or in such other amount as would
reasonably be expected to result in a Material Adverse Effect; or
(g)    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest or hypothec in, and Lien on,
all of the Collateral (other than Collateral with an aggregate fair market value
not in excess of $10,000,000), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 9.01),
and subject to no other Liens (except as permitted by Section 9.01)); or
(h)    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or
(i)    Judgments. One or more judgments or decrees shall be entered against the
Parent or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
the Parent involving in the aggregate for the Parent and its Restricted
Subsidiaries a liability or liabilities (not paid or fully covered by a
reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and (i) the aggregate amount of
all such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount or (ii) such
judgments, individually and in the aggregate, have had, or would reasonably be
expected to have, a Material Adverse Effect; or
(j)    Change of Control. A Change of Control shall occur; or

148



--------------------------------------------------------------------------------



(k)    Actual or Asserted Impairment. At any time after the execution thereof,
(i) any Credit Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof) or shall
be declared null and void or (ii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability or shall contest in writing the validity or perfection of
any Lien in any material portion of the Collateral purported to be covered by
the Security Documents.


Section 10.02.    Remedies Upon Event of Default. If any Event of Default shall
have occurred and be continuing, the Administrative Agent may, with the consent
of the Required Lenders, and shall, upon the written request of the Required
Lenders, in each case by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 10.01(e) shall
occur with respect to any Credit Party, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately; (j) declare the principal of and
any accrued interest in respect of all Term Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (k)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; and (l) enforce the Subsidiaries Guaranty.
ARTICLE 11    
THE ADMINISTRATIVE AGENT
Section 11.01.    Appointment and Authority
(ss)Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “Collateral Agent” under
the Credit Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 11.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 11
(including Section 11.05, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.
Section 11.02.    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
Section 11.03.    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

149



--------------------------------------------------------------------------------


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 and Section 12.11) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 11.04.    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website

150



--------------------------------------------------------------------------------


posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 11.05.    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Section 11.06.    Resignation of Administrative Agent.
(k)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person

151



--------------------------------------------------------------------------------


as Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.04(e) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
Section 11.08.    No Other Duties, Etc. Anything herein to the contrary

152



--------------------------------------------------------------------------------


notwithstanding, none of the Bookrunners, Arrangers or other titles as necessary
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
Section 11.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(d)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.01 and Section 11.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.01 and Section 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United

153



--------------------------------------------------------------------------------


States, or under the provisions of the Bankruptcy and Insolvency Act (Canada) or
the Companies’ Creditors Arrangement Act (Canada), or any similar Laws in any
other jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (g) of Section 12.11, (iii) the Administrative Agent shall be authorized
to assign the relevant Obligations to any such acquisition vehicle pro rata by
the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.


Section 11.10.    Collateral and Guaranty Matters. Without limiting the
provision of Section 11.10, the Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Credit Document
to a Person that is not a Credit Party, (iii) that constitutes “Excluded
Property” (as such term is defined in the Security Agreement), or (iv) if
approved, authorized or ratified

154



--------------------------------------------------------------------------------


in writing in accordance with Section 12.11;
(b)    to release any Guarantor from its obligations under the Subsidiaries
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Credit Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 9.01(vi).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiaries Guaranty pursuant to
this Section 11.10. In each case as specified in this Section 12.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiaries Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 11.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
Without limiting the powers of the Collateral Agent under this Agreement and the
Security Documents, each Lender and the Collateral Agent acknowledges and agrees
that the Collateral Agent shall, for the purposes of holding any security
granted under the Security Documents governed by the laws of the Province of
Québec to secure payment of bonds or any other title of Indebtedness
(collectively, in this subsection, the “Bonds”), be the holder of an irrevocable
power of attorney (fondé de pouvoir), within the meaning of Article 2692 of the
Civil Code of Québec, for all present and future holders and depositaries of the
Bonds. Each of the Lenders and the Collateral Agent constitutes, to the extent
necessary, the Collateral Agent as the holder of such irrevocable power of
attorney (fondé de pouvoir) in order to hold security granted under the Security
Documents governed by the laws of the Province of Québec to secure payment of
the Bonds. Each Person who becomes a Lender and any successor to the Collateral
Agent shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir). Furthermore, the Lenders hereby authorize the Collateral Agent to act
in the capacity of the holder and depositary of any Bond for the benefit of all
present and future Lenders. Notwithstanding the provisions of Section 32 of an
Act respecting the Special Powers of Legal Persons (Québec), the Collateral
Agent may acquire and be the holder of a Bond. Each Credit Party acknowledges
that each of the Bonds executed by it

155



--------------------------------------------------------------------------------


shall constitute a title of indebtedness, as such term is used in Article 2692
of the Civil Code of Québec. Notwithstanding the provisions of Section 12.10,
the provisions of this subsection shall be governed by the laws of the Province
of Québec and the federal laws of Canada applicable therein.


Section 11.11.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 11.12.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 11.13.    Special Provisions Applicable to Joint Lead Arrangers and
Syndication Agents. Notwithstanding anything to the contrary contained above in
this Article 11, the Lenders and Credit Parties hereby recognize and agree that
the Joint Lead Arrangers and the Syndication Agents are titles given for
recognition purposes only, and no Joint Lead Arranger or Syndication Agents
shall have any obligation, duty or responsibility under this Agreement or the
other Credit Documents. Furthermore, each Joint Lead Arranger or Syndication
Agents may at any time resign hereunder by providing written notice of such
resignation to the Administrative Agent and the Borrower.
Section 11.14.    Withholding Taxes. To the extent required by any applicable
law (as determined in the good-faith discretion of the withholding agent), the
Administrative Agent may withhold from any payment to any lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service,
the Canada Revenue Agency or any other

156



--------------------------------------------------------------------------------


authority of the United States, Canada or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 4.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 11.14. The agreements in this Section 11.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.


ARTICLE 12    
MISCELLANEOUS
Section 12.01.    Payment of Expenses, etc.
(b)    The Credit Parties hereby jointly and severally agree to: (a) if the
Closing Date occurs, pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (including, without limitation, the reasonable fees and
disbursements of Davis Polk & Wardwell LLP and Borden Ladner Gervais LLP and, if
reasonably necessary, one local counsel in any other relevant jurisdiction) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein, the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto (whether or not effective), of the Agents in
connection with their syndication efforts with respect to this Agreement and of
the Agents and each Lender in connection with the enforcement of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings (and, in each case, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel, for each such affected
party similarly situated); (b) pay and hold each Agent and each Lender harmless
from and against

157



--------------------------------------------------------------------------------


any and all Other Taxes with respect to the foregoing matters and save each
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Agent, such Lender or Joint Lead Arranger) to pay such
Other Taxes; and (c) indemnify each Agent and each Lender and each of their
respective Affiliates, successors and assigns, and the partners, officers,
directors, employees, trustees, agents, advisors, controlling persons,
investment advisors and other representatives of each of the foregoing (each, an
“Indemnified Person”) from and against and hold each of them harmless against
(and will reimburse each Indemnified Person as the same are incurred for) any
and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements and documented out-of-pocket expenses) incurred by, imposed on,
assessed or asserted against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Term Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
Environment relating in any way to any Real Property owned, leased or operated,
at any time, by the Borrower, any of its Subsidiaries or any of their respective
predecessors; the generation, storage, transportation, handling, treatment, use,
Release or threat of Release of Hazardous Materials by or on behalf of the
Borrower, any of its Subsidiaries or any of their respective predecessors at any
location, whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries or any of their respective predecessors; the non-compliance by the
Borrower or any of its Subsidiaries or any of their respective predecessors with
any Environmental Law (including applicable permits thereunder); or any
Environmental Claim or liability under any applicable Environmental Laws related
to the Borrower or any of its Subsidiaries or any of their respective
predecessors or relating in any way to any Real Property at any time owned,
leased or operated by the Borrower or any of its Subsidiaries or any of their
respective predecessors (but excluding in each case any losses, liabilities,
claims, damages or expenses (d) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified Person
or any of its Related Indemnified Persons (e) to the extent incurred by reason
of any material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (f) that do not involve or arise from an
act or omission by the Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person against an Indemnified Person
(other than claims against any Agent or any Joint Lead Arranger in its capacity
as such or in its fulfilling such role). To the extent that the undertaking to
indemnify, pay or hold harmless any Agent or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment

158



--------------------------------------------------------------------------------


and satisfaction of each of the indemnified liabilities which is permissible
under applicable law. Notwithstanding the foregoing, this Section 12.01(a) shall
not apply with respect to Taxes other than any Taxes that represent losses,
liabilities, claims and damages arising from a non-Tax claim.
(c)    To the fullest extent permitted by applicable law, each of the Credit
Parties shall not assert, and hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnified
Person referred to above shall be liable for any damages arising from the use by
others of any information or other materials distributed to such party by such
Indemnified Person through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(d)    To the extent that the Credit Parties for any reason fail to indefeasibly
pay any amount required under subsection(a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof) or any Affiliate
thereof, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Affiliate, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the aggregate Term
Loan Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Affiliate thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.01(b).
Section 12.02.    Right of Setoff.
(e)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or

159



--------------------------------------------------------------------------------


special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent or such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for the credit or the account of the Borrower or
any of its Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 12.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, liabilities or
claims, or any of them, shall be contingent or unmatured.
(f)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
Section 12.03.    Notices; Effectiveness; Electronic Communications.
(d)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(xiii)    if to the Borrower or the Administrative Agent, to the address,

160



--------------------------------------------------------------------------------


facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 1.01(c); and
(xiv)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(e)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(f)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

161



--------------------------------------------------------------------------------


ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet
except for losses, claims, damages, liabilities or expenses to the extent that
such losses, claims, damages, liabilities or expenses (x) are determined by a
court of competent jurisdiction by a final an nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party.
(g)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws and Canadian Federal and provincial securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of such Laws.
(h)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

162



--------------------------------------------------------------------------------


Section 12.04.    Successors and Assigns
(d)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
12.04(b), (ii) by way of participation in accordance with the provisions of
Section 12.04(d), or (iii) by way of pledge or assignment of a security interest
or hypothec subject to the restrictions of Section 12.04(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. No Lender
may assign or transfer any of its rights or obligations hereunder to an
Ineligible Transferee. Notwithstanding any other provision of this Agreement,
the Administrative Agent shall have no responsibility for monitoring any
assignments or participations to Ineligible Transferees. The list of all
Ineligible Transferees shall be made available to all Lenders.
(e)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Term Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(ix)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Term Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Term Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $1,000 000
unless each of the Administrative Agent and, so long as no Event of Default
under Sections

163



--------------------------------------------------------------------------------


10.01(a) or (e) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(x)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;
(xi)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Sections
10.01(a)or (e) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment if such assignment is to a Person that is
not a Lender with a Term Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.
(xii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(xiii)    No Assignment to Certain Persons. Except as expressly provided herein,
no such assignment shall be made (A) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to an
Ineligible Transferee or (D) to a natural Person.
(xiv)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions

164



--------------------------------------------------------------------------------


thereto set forth herein, the parties to the assignment shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Term Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Term
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(xv)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.10,
Section 2.12, Section 4.04 and Section 12.01 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 12.04.
(f)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office in the United States of America a
copy of each Assignment and Assumption Agreement delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Term Loans owing to,

165



--------------------------------------------------------------------------------


each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(g)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than an Ineligible Transferee, a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Term Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.14
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i), (ii)
and (iii) of the first proviso to Section 12.11 or clause (1) of the second
proviso to Section 12.11, in each case, that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.10, Section 2.12 and Section 4.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.13 as
if it were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Section 2.10 or Section 4.04
(subject to the requirements and limitations therein, including Section
4.04(b)-(c) (it being understood that the documentation required under Section
4.04(b)-(c) shall be delivered to the participating Lender)), than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.02 as though it were a Lender; provided
that such Participant agrees to be subject to Section 12.06(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the

166



--------------------------------------------------------------------------------


Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or in connection with an enquiry by the Canada Revenue
Agency in accordance with the provisions of the ITA. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest or hypothec in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
Section 12.05.    No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent, the Collateral Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent, the Collateral
Agent or any Lender would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure

167



--------------------------------------------------------------------------------


to its benefit (solely in its capacity as Administrative Agent) hereunder and
under the other Credit Documents, (b) any Lender from exercising setoff rights
in accordance with Section 12.02 (subject to the terms of Section 12.11(f)), or
(c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.05 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 12.11(f), any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


Section 12.06.    Payments Pro Rata.
(e)    The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.
(f)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Term Loans or Fees, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
(g)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 12.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

168



--------------------------------------------------------------------------------


Section 12.07.    Calculations; Computations.
(i)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with IFRS consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (g) except as otherwise specifically provided herein, all
computations of Excess Cash Flow and the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Section 8.13, shall utilize IFRS and policies in conformity with those used
to prepare the audited financial statements of the Borrower referred to in
Section 7.05(a)(i) for the fiscal year of the Borrower ended May 31, 2013 and,
(h) to the extent expressly provided herein, certain calculations shall be made
on a Pro Forma Basis; provided, further, that if any change in IFRS (including
any change that is the result of an election by the Borrower that its financial
statements be prepared and maintained in accordance with GAAP or Canadian GAAP)
results in a change in the calculation of the financial covenants or
interpretation of related provisions of this Agreement or any other Credit
Document, then the Borrower, the Administrative Agent and the Lenders agree to
amend such provisions of this Agreement so as to equitably reflect such changes
in IFRS (including any change that is the result of an election by the Borrower
that its financial statements be prepared and maintained in accordance with GAAP
or Canadian GAAP) with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such change in IFRS as if
such change had not been made; provided, further, that, notwithstanding any
other provision of this Agreement, the Required Lenders’ agreement to any
amendment of such provisions shall be sufficient to bind all Lenders; provided,
further, that until such time as the financial covenants and the related
provisions of this Agreement have been amended in accordance with the terms of
this paragraph, the calculations of financial covenants and the interpretation
of any related provisions shall be calculated and interpreted in accordance with
IFRS as in effect immediately prior to such change in IFRS (including any change
that is the result of an election by the Borrower that its financial statements
be prepared and maintained in accordance with GAAP or Canadian GAAP); provided,
further, that all determinations made pursuant to any applicable leverage test
or any financial definition used therein shall be determined on the basis of
IFRS as applied and in effect immediately before the relevant change in IFRS or
the application thereof became effective, until such leverage test or such
financial definition is amended. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting Standards
141R or ASC 805 (or any other financial accounting standard having a similar
result or effect). Notwithstanding any changes in IFRS after the Closing Date,
any lease of the Borrower or the Subsidiaries that would be characterized as an
operating lease under IFRS in effect on the Closing Date (whether such lease is
entered into before or after the Closing Date) shall not constitute Indebtedness
or a Capitalized Lease Obligation under this Agreement or any other Credit
Document as a result of such changes in IFRS.
(j)    All computations of interest (other than interest based on the Base Rate)
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number

169



--------------------------------------------------------------------------------


of days (including the first day but excluding the last day) occurring in the
period for which such interest or Fees are payable. All computations of interest
determined by reference to the Base Rate shall be based on a 365 day or 366 day
year, as the case may be.
(k)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).
Section 12.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
(e)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF ANY
MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE JURISDICTION IN WHICH THE
RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO

170



--------------------------------------------------------------------------------


THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(f)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(g)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
Section 12.09.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

171



--------------------------------------------------------------------------------


Section 12.10.    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 12.11.    Amendment or Waiver; etc.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall:
(i) without the prior written consent of each Lender directly and adversely
affected thereby, extend the final scheduled maturity or scheduled date of any
amortization payment of any Term Loan or Note, or reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
applicability of any post-default increase in interest rates) or reduce or
forgive the principal amount thereof;
(j) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
without the prior written consent of each Lender;
(k) except as otherwise provided in the Credit Documents, release all or
substantially all of the value of the Subsidiaries Guaranty without the prior
written consent of each Lender;
(l) amend, modify or waive any provision of this Section 12.11(a) or Section
12.06 (except for technical amendments with respect to additional extensions of
credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Initial Term Loans
on the Closing Date), in each case, without the prior written consent of each
Lender directly and adversely affected thereby;
(m) reduce the percentage specified in the definition of Required Lenders
without the prior written consent of each Lender directly and adversely affected
thereby (it being understood that, with the prior written consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders, as applicable, on
substantially the same basis as the extensions of Initial Term Loans are
included on the Closing Date); or
(n) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement without the consent of each Lender;

172



--------------------------------------------------------------------------------


provided, further, that no such change, waiver, discharge or termination shall
(i) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender), (ii) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Article 11 or any other provision as same relates to the rights or obligations
of such Agent, (iii) without the consent of Collateral Agent, amend, modify or
waive any provision relating to the rights or obligations of the Collateral
Agent, (iv) except in cases where additional extensions of term loans are being
afforded substantially the same treatment afforded to the Term Loans pursuant to
this Agreement as in effect on the Closing Date, without the consent of the
Majority Lenders of each Tranche which is being allocated a lesser prepayment,
repayment or commitment reduction, alter the required application of any
prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 4.01 or 4.02 (although (x) the Required Lenders
may waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered and (y) any conversion of any Tranche of Term Loans into
another Tranche of Term Loans hereunder in like principal amount and any other
conversion of any Tranche of Term Loans into Extended Term Loans pursuant to an
Extension Amendment shall not be considered a “prepayment” or “repayment” for
purposes of this clause (4)) or (v) without the consent of the Majority Lenders
of the respective Tranche affected thereby, amend the definition of Majority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Commitments are included on the Closing Date); and
provided further that only the consent the Administrative Agent shall be
necessary for amendments described in clause (y) of the second proviso contained
in clause (vi) of the definition of “Permitted Junior Loans.”
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 12.11(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained (such Lender, a
“Non-Consenting Lender”), then the Borrower shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (ii) replace each such
Non-Consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 12.20 so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination or (iii) terminate such Non-Consenting Lender’s Commitments and/or
repay the outstanding Term Loans of each

173



--------------------------------------------------------------------------------


Tranche of such Lender in accordance with Section 4.01(b), provided that, unless
the Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Term Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
12.11(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 12.11, the Borrower, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.16 enter into an
Incremental Term Loan Commitment Agreement, provided that after the execution
and delivery by the Borrower, the Administrative Agent and each such Incremental
Term Loan Lender of such Incremental Term Loan Commitment Agreement, such
Incremental Term Loan Commitment Agreement, may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 12.11.
(d)    Notwithstanding anything to the contrary in clause (a) above of this
Section 12.11, this Agreement may be amended (or amended and restated) (o) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (p) with the written consent of the Administrative
Agent, the Borrower and the Refinancing Term Loan Lenders, in connection with
any refinancing facilities permitted pursuant to Section 2.17.
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the

174



--------------------------------------------------------------------------------


Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 12.11, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
Section 12.12.    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.03,Section 11.07 and 12.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Event, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.


Section 12.13.    Domicile of Term Loans. Each Lender may transfer and carry its
Term Loans at, to or for the account of any office, Subsidiary or Affiliate of
such Lender. Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Term Loans pursuant to this Section 12.13 would, at
the time of such transfer, result in increased costs under Section 2.10, 2.11 or
4.03 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
Section 12.14.    Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 12.14, each
Agent, Joint Lead Arranger, Syndication Agent and Lender agrees that it will use
its commercially reasonable efforts not to disclose without the prior consent of
the Borrower (other than to

175



--------------------------------------------------------------------------------


its directors, officers, employees, accountants, auditors, advisors or counsel
or other representatives or to another Lender if such Lender or such Lender’s
holding or parent company in its sole discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 12.14 to the same extent as such Lender (or
language substantially similar to this Section 12.14(a)) any information with
respect to the Borrower or any of its Subsidiaries that is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (q) as has become generally
available to the public other than by virtue of a breach of this Section
12.14(a) by such Lender, (r) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state, provincial or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Canada Deposit Insurance Corporation or similar organizations (whether in the
United States, Canada or elsewhere) or their successors, (s) as may be required
or appropriate in respect to any summons or subpoena or in connection with any
litigation, (t) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (u) to the Administrative Agent or the Collateral
Agent, (v) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 12.14 (or language substantially similar to this Section 12.14(a)), and
(w) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 12.14 (or language
substantially similar to this Section 12.14(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Borrower in advance
of such disclosure so as to afford the Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.
(b)    The Borrower hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 12.14 to the same extent as
such Lender.
Section 12.15.    USA Patriot Act and Canadian AML Acts Notice. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
Title III of Pub. 107-56 (signed into law October 26, 2001 and amended on March
9, 2009) (the “Patriot Act”) and the Canadian AML Acts, it is required to
obtain, verify, and record information that identifies

176



--------------------------------------------------------------------------------


the Borrower and each Subsidiary Guarantor, which information includes the name
of each Credit Party and other information that will allow such Lender to
identify the Credit Party in accordance with the Patriot Act and the Canadian
AML Acts, and each Credit Party agrees to promptly provide such information from
time to time to any Lender.
Section 12.16.    Special Provisions Regarding Pledges of Equity Interests in
Persons Not Organized in Qualified Jurisdictions. The parties hereto acknowledge
and agree that the provisions of the various Security Documents executed and
delivered by the Credit Parties require that, among other things, all Equity
Interests in various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests or hypothecs granted
pursuant to the various Security Documents and to take all actions under the
laws of the United States or Canada (as applicable) to perfect the security
interests in the Equity Interests of any Person organized under the laws of said
jurisdictions (to the extent said Equity Interests are owned by any Credit
Party).
Section 12.17.    Currency Indemnity. If a judgment or order is rendered by any
court or tribunal for the payment of any amount owing to the Agents or any
Lender under any Credit Document or for the payment of damages in respect of any
breach of any Credit Document, or under or in respect of a judgment or order of
another court or tribunal for the payment of those amounts or damages, and the
judgment or order is expressed in a currency (the “Judgment Currency”) except
the currency payable under the relevant Credit Document (the “Agreed Currency”),
the party against whom the judgment or order is made shall indemnify and hold
the Agents and the Lenders harmless against any deficiency in terms of the
Agreed Currency in the amounts received by the Agents and the Lenders arising or
resulting from any variation as between (a) the actual rate of exchange at which
the Agreed Currency is converted into the Judgment Currency for the purposes of
the judgment or order, and (b) the actual rate of exchange at which the Agents
or the Lender is able to purchase the Agreed Currency with the amount of the
Judgment Currency actually received by the Agent or the Lender on the date of
receipt. The indemnity in this Section shall constitute a separate and
independent obligation from the other obligations of the Credit Parties under
the Credit Documents and shall apply irrespective of any indulgence granted by
the Agents or any Lender.
Section 12.18.    Waiver of Sovereign Immunity. Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower and
its Subsidiaries or any of their properties has or may hereafter acquire any
right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States, Canada or elsewhere,
to enforce or collect upon the Term Loans or any Credit Document or any other
liability or obligation of the Borrower or any of their respective Subsidiaries
related to or arising from the transactions contemplated by any of the Credit
Documents, including, without limitation, immunity from service of process,
immunity from jurisdiction

177



--------------------------------------------------------------------------------


or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of its Subsidiaries, hereby expressly waives, to the fullest
extent permissible under applicable law, any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, Canada or elsewhere. Without limiting the generality of the foregoing,
the Borrower further agrees that the waivers set forth in this Section 12.18
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.
Section 12.19.    INTERCREDITOR AGREEMENT.
(a)    EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE ABL/TERM INTERCREDITOR
AGREEMENT AND ANY ADDITIONAL INTERCREDITOR AGREEMENT, WHICH IN CERTAIN
CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 12.19 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE ABL/TERM INTERCREDITOR AGREEMENT OR ANY
ADDITIONAL INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE ABL/TERM
INTERCREDITOR AGREEMENT OR ANY ADDITIONAL INTERCREDITOR AGREEMENT, AS
APPLICABLE, TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL/TERM INTERCREDITOR
AGREEMENT AND ANY ADDITIONAL INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION
TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED
IN THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR
AGREEMENT. A COPY OF THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL
INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT.
(c)    THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR
AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR SUCCESSORS AND
ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE ABL/TERM
INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR

178



--------------------------------------------------------------------------------


AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.
Section 12.20.    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 2.13, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
12.04), all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.10 and Section 4.04) and obligations under this Agreement
and the related Credit Documents to an Eligible Transferee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Administrative Agent shall have received all assignment fees required
by Section 12.04;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 4.04, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrowers elect to replace such
Lender in accordance with this Section, it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such non-consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
Section 12.21.    Absence of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment,

179



--------------------------------------------------------------------------------


waiver or other modification hereof or of any other Credit Document),  the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers, and
the Lenders are arm’s-length commercial transactions between the Borrower and
its respective  Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Joint Lead Arrangers and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Joint Lead Arrangers,
nor any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Arranger, the Joint Lead Arrangers, the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Joint Lead Arrangers, nor any Lender has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
*    *    *


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
BAUER PERFORMANCE SPORTS, LTD.
By:
/s/ Michael J. Wall
 
Name: Michael J. Wall
 
Title: Secretary and General Counsel






180



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Lender
 
/s/ Ronaldo Naval
 
Name: Ronaldo Naval
 
Title: Vice President






[Signature Page to the Bauer Term Loan Credit Agreement]

--------------------------------------------------------------------------------







[Signature Page to the Bauer Term Loan Credit Agreement]

--------------------------------------------------------------------------------


Schedule 1.01(a)
Unrestricted Subsidiaries




None.














--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 1.01(b)
Commitments




[Redacted – Lender Commitments].










--------------------------------------------------------------------------------


Schedule 1.01(c)
Lender Addresses


Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124














--------------------------------------------------------------------------------


Schedule 2.18(a)(i)
Reverse Dutch Auction Procedures


Reference is made to the Term Loan Credit Agreement dated as of April 15, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Bauer Performance Sports Ltd.,
a Canadian corporation (the “Borrower”), the lenders party thereto and Bank of
America, N.A., as administrative agent and as collateral agent. Terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
This outline is intended to summarize certain basic terms of procedures with
respect to Reverse Dutch Auctions pursuant to and in accordance with the terms
and conditions of Section 2.18(a) of the Credit Agreement to which this Schedule
2.19(a) is attached. It is not intended to be a definitive list of all of the
terms and conditions of a Reverse Dutch Auction and all such terms and
conditions shall be set forth in the applicable auction procedures documentation
set for each Reverse Dutch Auction (the “Offer Documents”). None of the
Administrative Agent, Bank of America, N.A. (or, if Bank of America, N.A.
declines to act in such capacity, an investment bank of recognized standing
selected by the Borrower) (the “Auction Manager”) or any of their respective
Affiliates makes any recommendation pursuant to the Offer Documents as to
whether or not any Lender should sell by assignment any of its Term Loans
pursuant to the Offer Documents (including, for the avoidance of doubt, by
participating in the Reverse Dutch Auction as a Lender) or whether or not the
Borrower should purchase by assignment any Term Loans from any Lender pursuant
to any Reverse Dutch Auction. Each Lender should make its own decision as to
whether to sell by assignment any of its Term Loans and, if so, the principal
amount of and price to be sought for such Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning any Reverse Dutch Auction and the
Offer Documents.
Summary. The Borrower may, subject to Section 2.18(a) of the Credit Agreement,
purchase (by assignment) Loans on a non-pro rata basis by conducting one or more
Reverse Dutch Auctions pursuant to the procedures described herein; provided
that no more than one Reverse Dutch Auction may be ongoing at any one time.
Notice Procedures. In connection with each Reverse Dutch Auction, the Borrower
will provide notification to the Auction Manager (for distribution to the
Lenders) of the Term Loans that will be the subject of the Reverse Dutch Auction
by delivering to the Auction Manager a written notice in form and substance
reasonably satisfactory to the Auction Manager (an “Auction Notice”). Each
Auction Notice shall contain (i) the minimum principal amount (calculated on the
face amount thereof) of all Term Loans that the Borrower offers to purchase in
any such Auction (the “Auction Amount”) shall be no less than $5,000,000, (ii)
the range of discounts to par (the “Discount Range”), expressed as a range of
prices per $1,000 of Term Loans, at which the Borrower would be willing to
purchase Term Loans in the Reverse Dutch Auction and (iii) the date on which the
Reverse Dutch Auction will conclude, on which date Return Bids (as defined
below) will be due at the time provided in the Auction Notice (such time, the
“Expiration Time”), as such date and time may be extended upon notice by the
Borrower to the Auction Manager not less than 24 hours before the original






--------------------------------------------------------------------------------


Expiration Time. The Auction Manager will deliver a copy of the Offer Documents
to each Lender promptly following completion thereof.
Reply Procedures. In connection with any Reverse Dutch Auction, each Lender
holding Term Loans wishing to participate in such Reverse Dutch Auction shall,
prior to the Expiration Time, provide the Auction Manager with a notice of
participation in form and substance reasonably satisfactory to the Auction
Manager (the “Return Bid”) to be included in the Offer Documents, which shall
specify (i) a discount to par that must be expressed as a price per $1,000 of
Term Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans, in an amount not less than $1,000,000, that such Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided that
each Lender may submit a Reply Amount that is less than the minimum amount and
incremental amount requirements described above only if the Reply Amount
comprises the entire amount of the Term Loans held by such Lender at such time.
A Lender may only submit one Return Bid per Reverse Dutch Auction, but each
Return Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, a participating Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Agent (the “Auction Assignment and Acceptance”). The Borrower
will not purchase any Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).
Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Reverse Dutch Auction within the Discount Range for the Reverse Dutch
Auction that will allow the Borrower to complete the Reverse Dutch Auction by
purchasing the full Auction Amount (or such lesser amount of Terms Loans for
which the Borrower has received Qualifying Bids). The Borrower shall purchase
(by assignment) Term Loans from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration.
Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in

2



--------------------------------------------------------------------------------


any given Reverse Dutch Auction equal to the Applicable Threshold Price would
exceed the remaining portion of the Auction Amount (after deducting all Term
Loans purchased below the Applicable Threshold Price), the Borrower shall
purchase the Term Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the amount necessary to complete the
purchase of the Auction Amount. For the avoidance of doubt, no Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.
Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Borrower onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Lender, the Auction Manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.
Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw a Reverse Dutch Auction by written notice to the Auction Manager no
later than 24 hours before the original Expiration Time so long as no Qualifying
Bids have been received by the Auction Manager at or prior to the time the
Auction Manager receives such written notice from the applicable Borrower. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled; provided that a
Lender may modify a Return Bid at any time prior to the Expiration Time solely
to reduce the Reply Price included in such Return Bid. However, a Reverse Dutch
Auction shall become void if the Borrower fails to satisfy one or more of the
conditions to the purchase of Term Loans set forth in, or to otherwise comply
with the provisions of Section 2.18(a) of the Credit Agreement. The purchase
price for all Term Loans purchased in a Reverse Dutch Auction shall be paid in
cash by the Borrower directly to the respective assigning Lender on a settlement
date as determined by the Auction Manager in consultation with the Borrower
(which shall be no later than ten (10) Business Days after the date Return Bids
are due or such longer time as otherwise agreed by each of the Administrative
Agent, the Auction Manager, the Borrower and the respective assigning Lender),
along with accrued and unpaid interest (if any) on the applicable Term Loans up
to the settlement date. The Borrower shall execute each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Reverse Dutch Auction will be determined by the
Auction Manager, in consultation with the Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding.
None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower or any of its Affiliates
contained in the Offer Documents or otherwise or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.

3



--------------------------------------------------------------------------------


The Auction Manager acting in its capacity as such under a Reverse Dutch Auction
shall be entitled to the benefits of the provisions of Article 11 and Section
12.01 of the Credit Agreement to the same extent as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, each
reference therein to the “Loan Documents” were a reference to the Offer
Documents, the Auction Notice and Auction Assignment and Acceptance and each
reference therein to the “Transactions” were a reference to the transactions
contemplated hereby and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Reverse Dutch Auction.
This Schedule 2.19(a) shall not require the Borrower to initiate any Reverse
Dutch Auction, nor shall any Lender be obligated to participate in any Reverse
Dutch Auction.







4



--------------------------------------------------------------------------------


Schedule 7.12
Real Property




•
Owned Real Property

None.
















--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 7.14
Subsidiaries


Issuer
Class of Stock or other Interests
No. of Shares or Interests Issued and Outstanding
Holder
Percentage of Class of Shares or Interests
KBAU Holdings Canada, Inc.
Common Stock
1,114.757
Bauer Performance Sports Ltd.
100%
BPS US Holdings Inc.
Common Stock
3082.43
Bauer Performance Sports Ltd.


Bauer Hockey Corp.
75.67%




24.33%
Bauer
Hockey Inc.
Common Stock
218.093
BPS US Holdings Inc.
100%
BPS Greenland Inc.
Common Stock
100
BPS US Holdings Inc.
100%
Bauer
Hockey Corp.
Common Stock
1,114.757
KBAU Holdings Canada Inc.
100%
BPS Greenland Corp.
Common Stock
1
KBAU Holdings Canada Inc.
100%
Mission Itech
Hockey, Inc.
Common Stock
1,541,344
Bauer Hockey, Inc.
100%
Bauer Performance Sports Uniforms Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
Bauer Performance Lacrosse Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
BPS Diamond Sports Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
BPS Diamond Sports Corp.
Common Stock
1
Bauer Hockey Corp.
100%
Bauer Performance Lacrosse Corp.
Common Stock
1
Bauer Hockey Corp.
100%
Bauer Performance Sports Uniforms Corp.
Common Stock
1
Bauer Hockey Corp.
100%
8848076 Canada Corp.
Common Stock
3,329,011
Bauer Hockey Corp.
100%







--------------------------------------------------------------------------------


Issuer
Class of Stock or other Interests
No. of Shares or Interests Issued and Outstanding
Holder
Percentage of Class of Shares or Interests
Bauer Hockey AB
N/A 
SEK 250,000
Bauer Hockey Corp.
100%
Bauer Hockey GmbH
N/A
25,564.59
EUR
Bauer Hockey Corp.
100%
Jacmal BV (Netherlands)
N/A
453,780.22
EUR
Bauer Hockey Corp.
100%
Bauer CR spol s.r.o. (Czech)
N/A
CZK 100,000
Jacmal BV (Netherlands)
100%
Bauer Hockey Finland
N/A
N/A
Bauer Hockey AB
100%
Bauer Hockey Norway
N/A
N/A
Bauer Hockey AB
100%
Bauer Hockey Denmark
N/A
N/A
Bauer Hockey AB
100%
[Redacted – Name of Subsidiary]
[Redacted]
[Redacted]
[Redacted]
[Redacted]








2



--------------------------------------------------------------------------------


Schedule 7.18
Labor Matters




None.












--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 8.12
Post-Closing Actions


1.
Within 45 days after the Closing Date (or such later date that the
Administrative Agent in its sole discretion may permit), the Parent shall
deliver or cause to be delivered to the Administrative Agent all certificates of
insurance and accompanying endorsements required to be delivered to the pursuant
to Section 8.04(c) of the Credit Agreement.

2.
The Administrative Agent shall be permitted a reasonable amount of time to
engage any [Redacted – Jurisdiction of Counsel] counsel to review the collateral
arrangements entered into on the Closing Date to provide or perfect a security
interest in the Equity Interests of any [Redacted – Name of Subsidiary] and any
debt obligations of [Redacted – Name of Subsidiary] and the parties shall
negotiate in good faith any reasonably required changes to such arrangements. 
Any expenses or fees incurred by the Administrative Agent in connection with and
pursuant to such engagement and negotiations will be reimbursed by the Credit
Parties pursuant to and in accordance with Section 12.01 of this Agreement.















--------------------------------------------------------------------------------


Schedule 9.01(iii)
Existing Liens


None.














--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 9.04(vi)
Existing Indebtedness


[Redacted – Intercompany Debt].














--------------------------------------------------------------------------------


Schedule 9.05(iii)
Existing Investments


None.










--------------------------------------------------------------------------------


Schedule 9.05(xxvii)
Agreed Subordination Terms


SECTION 1.01. Defined Terms.
“ABL Administrative Agent” shall mean Bank of America, N.A, as Administrative
Agent under the ABL Credit Agreement.
“ABL Collateral Agent” shall mean Bank of America, N.A, as Collateral Agent
under the ABL Credit Agreement.
“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of April __,
2014, by and among the Parent, Bauer Hockey Corp., a Canadian corporation, Bauer
Hockey, Inc., a Vermont corporation, the other subsidiaries of the Parent party
thereto, the ABL Administrative Agent and the ABL Collateral Agent.
“ABL Term Intercreditor Agreement” shall mean the ABL/Term Intercreditor
Agreement dated as of April __, 2014, by and among the Parent, Bauer Hockey
Corp., a Canadian corporation, Bauer Hockey, Inc., a Vermont corporation, the
other subsidiaries of the Parent party thereto, the ABL Administrative Agent,
the ABL Collateral Agent, the Term Administrative Agent and the Term Collateral
Agent.
“Agreement” shall mean the Agreement to which this Annex A is attached.
“Borrower” shall have the meaning ascribed to such term in the Agreement.
“Collateral Agents” shall mean the Term Collateral Agent together with the ABL
Collateral Agent.
“Credit Agreement” shall mean the Term Credit Agreement or the ABL Credit
Agreement as applicable.
“Default” shall have the meaning ascribed to such term in the ABL Credit
Agreement or the Term Credit Agreement as applicable.
“Event of Default” shall have the meaning ascribed to such term in the ABL
Credit Agreement or the Term Credit Agreement as applicable.
“Lender” shall have the meaning ascribed to such term in the Agreement.
“Loan” shall have the meaning ascribed to such term in the Agreement.
“Parent” shall mean Bauer Performance Sports Ltd., a British Columbia
corporation.
“Proceeding” shall mean any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, assignment for the benefit of creditors or other
proceeding for the liquidation, dissolution or other winding up of any Borrower.




--------------------------------------------------------------------------------


“Senior Indebtedness” shall mean (a) the “Obligations” (as such term is defined
in the ABL Credit Agreement and (b) the “Obligations” (as such term is defined
in the Term Credit Agreement, in each case, together with (i) any amendments,
restatements, modifications, renewals or extensions of any thereof and (ii) any
interest accruing thereon after the commencement of a Proceeding, without regard
to whether or not such interest is an allowed or allowable claim. The Senior
Indebtedness shall be considered to be outstanding whenever any commitment to
make loans, issue letter of credits or otherwise extend credit under the ABL
Credit Agreement or the Term Credit Agreement.
“Subordinated Indebtedness” of the principal of, interest on, and all other
amounts owing in respect of, the Loan.
“Term Administrative Agent” shall mean Bank of America, N.A, as Administrative
Agent under the Term Credit Agreement.
“Term Collateral Agent” shall mean Bank of America, N.A, as Collateral Agent
under the Term Credit Agreement.
“Term Credit Agreement” shall mean the Term Loan Credit Agreement dated as of
April __, 2014, by and among Parent, the lenders from time to time party
thereto, the Term Administrative Agent and the Term Collateral Agent.
SECTION 1.02. Subordination of Liabilities. Each Borrower, for itself, and its
successors and assigns, covenants and agrees, and each Lender under the
Agreement by its acceptance thereof likewise covenants and agrees, that the
payment of the Subordinated Indebtedness is hereby expressly subordinated, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash of all Senior Indebtedness. The provisions of this Annex A shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder the same as if their names
were written herein as such, and they and/or each of them may proceed to enforce
such provisions.
SECTION 1.03. Borrowers Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon receipt, by the Parent on behalf
of each Borrower, of notice (delivered in accordance with the Credit Agreements)
of the maturity of any Senior Indebtedness (including interest thereon, premium,
if any, or fees or any amounts owing in respect thereof), whether at stated
maturity, by acceleration or otherwise, all Obligations owing in respect thereof
shall be paid in full in cash, before any payment (whether in cash, property,
securities or otherwise) is made on account of the Subordinated Indebtedness.
(b) No Borrower may, directly or indirectly, make any payment of any
Subordinated Indebtedness or acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash following
receipt, by the Parent on behalf of such Borrower, of notice (delivered in
accordance with the Credit Agreements) that any Default or Event of Default
under the ABL Credit Agreement or the Term Credit Agreement is then

2



--------------------------------------------------------------------------------


in existence or would result therefrom. Each Lender hereby agrees that,
following receipt, by the Parent on behalf of such Lender, of notice (delivered
in accordance with the Credit Agreements) of the existence of any such Default
or Event of Default, and for so long as any such Default or Event of Default
exists, it will not ask, demand, sue for, or otherwise take, accept or receive,
any amounts owing in respect of the Loan.
(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, any Borrower shall make any
payment on account of (or any Lender receives any payment on account of) the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by such Lender, in trust for
the benefit of, and shall be paid forthwith over and delivered to, the
Collateral Agents, for application, subject to the ABL/Term Intercreditor
Agreement, to the payment of the Obligations remaining unpaid to the extent
necessary to pay all such Obligations in full in cash in accordance with the
terms of the Credit Agreement or other agreement governing such Obligations.
SECTION 1.04. Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Borrowers. Upon any distribution
of assets of any Borrower upon dissolution, winding up, liquidation or
reorganization of such Borrower (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before any Lender is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;
(b) any payment or distributions of assets of such Borrower of any kind or
character, whether in cash, property or securities, to which the Lender would be
entitled except for the provisions of this Annex A, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, first, subject to the ABL/Term Intercreditor
Agreement, directly to the Collateral Agents to the extent necessary to pay all
Obligations remaining unpaid in full in cash in accordance with the terms of the
Credit Agreement or other agreement governing such Obligations; and
(c) in the event that, notwithstanding the foregoing provisions of this Section
1.03, any payment or distribution of assets of such Borrower of any kind or
character, whether they be cash, property or securities, shall be received by
the Lender on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment shall be held by such Lender,
in trust for the benefit of, and shall be paid forthwith over and delivered to,
the Collateral Agents, for application, subject to the ABL/Term Intercreditor
Agreement, to the payment of the Obligations remaining unpaid to the extent
necessary to pay all such Obligations in full in cash in accordance with the
terms of the

3



--------------------------------------------------------------------------------


Credit Agreement or other agreement governing such Obligations.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, if the hereafter referenced notice is not given,
each Borrower shall give prompt written notice to the Lender of any dissolution,
winding up, liquidation or reorganization of such Borrower (whether in
bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).
SECTION 1.05. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, each Lender shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of assets of
the Issuers applicable to the Senior Indebtedness until all amounts owing under
the Agreement shall be paid in full, and for the purpose of such subrogation no
payments or distributions to the holders of the Senior Indebtedness by or on
behalf of any Borrower or by or on behalf of any Lender by virtue of this Annex
A that otherwise would have been made to a Lender shall, as between such
Borrower, its creditors other than the holders of Senior Indebtedness, and such
Lender, be deemed to be payment by such Borrower to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex A are and
are intended solely for the purpose of defining the relative rights of the
Lenders, on the one hand, and the holders of the Senior Indebtedness, on the
other hand.
SECTION 1.06. Obligation of the Issuers Unconditional. Nothing contained in this
Annex A or in the Agreement is intended to or shall impair, as between the
Borrowers and the Lenders, the obligation of each Borrower, which is absolute
and unconditional, to pay to the Lenders the principal of and interest on the
Loan as and when the same shall become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Lenders and
other creditors of the Borrowers other than the Senior Indebtedness, nor, except
as specifically provided herein, shall anything herein or therein prevent the
Lenders from exercising all remedies otherwise permitted by applicable law upon
an event of default under the Agreement, subject to the rights, if any, under
this Annex A of the holders of Senior Indebtedness in respect of cash, property,
or securities of the Borrowers received upon the exercise of any such remedy.
Upon any distribution of assets of an Borrower, each Lender shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction in
which such dissolution, winding up, liquidation or reorganization proceedings
are pending, or a certificate of the liquidating trustee or agent or other
person making any distribution to the Lenders, for the purpose of ascertaining
the persons entitled to participate in such distribution, the holders of the
Senior Indebtedness and other indebtedness of the Borrower, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Annex A.
SECTION 1.07. Subordination Rights Not Impaired by Acts or Omissions of the
Issuers or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of an Issuer or by any act or failure to act in good faith by
any such holder, or by any noncompliance by a Borrower with the terms and
provisions of the Agreement, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.

4



--------------------------------------------------------------------------------


SECTION 1.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a)
THESE AGREED SUBORDINATION TERMS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THESE AGREED SUBORDINATION TERMS
(EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS
WITH RESPECT TO ANY CREDIT PARTY (AS DEFINED IN THE CREDIT AGREEMENT), ACTIONS
OR PROCEEDINGS RELATED TO THESE AGREED SUBORDINATION TERMS SHALL BE BROUGHT IN
SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THESE AGREED SUBORDINATION TERMS,
EACH OF THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THESE AGREED
SUBORDINATION TERMS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN
ANY OTHER JURISDICTION.

(b)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION


5



--------------------------------------------------------------------------------


WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THESE
AGREED SUBORDINATION TERMS BROUGHT IN THE COURTS REFERRED TO IN SECTION 1.08(a)
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THESE AGREED SUBORDINATION
TERMS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

SECTION 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore by a Borrower or any other person is
rescinded or must otherwise be returned by the holder of Senior Indebtedness for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Borrower or such other persons), the subordination
provisions set forth herein shall continue to be effective and be reinstated, as
the case may be, all as though such payment had not been made.





6



--------------------------------------------------------------------------------


Schedule 9.06(vii)
Affiliate Transactions


None.










--------------------------------------------------------------------------------


EXHIBIT A-1


FORM OF NOTICE OF BORROWING
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders party
to the Term Loan Credit Agreement referred to below
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ramon Gomez, Jr.
Email:  ramon.gomez_jr@baml.com


Ladies and Gentlemen:
The undersigned, Bauer Performance Sports Ltd., a Canadian corporation, refers
to the Term Loan Credit Agreement, dated as of April 15, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent, hereby gives you
irrevocable notice pursuant to Section 2.03 of the Term Loan Credit Agreement
that the undersigned hereby requests a Borrowing under the Term Loan Credit
Agreement and sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Term Loan Credit
Agreement:
(i)The Business Day of the Proposed Borrowing is ______, ________.
(ii)The aggregate principal amount of the Proposed Borrowing is US$__________].
(iii)The Term Loans to be made pursuant to the Proposed Borrowing shall consist
of [Initial Term Loans][Incremental Term Loans].
(iv)The Term Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Term Loans] [LIBO Rate Term Loans].
(v)[The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [twelve months]].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:






--------------------------------------------------------------------------------


(A)the representations and warranties contained in the Term Loan Credit
Agreement and the other Credit Documents are and will be true and correct in all
material respects (in each case, any representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date), before and after giving
effect to the Proposed Borrowing and to the application of the proceeds thereof,
as though made on such date, unless stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date; and
(B)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.
Very truly yours,
BAUER PERFORMANCE SPORTS LTD.
By:
 
 
Name:
 
Title:








2



--------------------------------------------------------------------------------


EXHIBIT A-2


FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders party
to the Term Loan Credit Agreement referred to below
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ramon Gomez, Jr.
Email:  ramon.gomez_jr@baml.com


Ladies and Gentlemen:
The undersigned, Bauer Performance Sports Ltd., a Canadian corporation, refers
to the Term Loan Credit Agreement, dated as of April 15, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent, hereby gives you
irrevocable notice that the undersigned hereby requests to [convert][continue]
the Borrowing of Term Loans referred to below and sets forth below the
information relating to such [conversion][continuation] (the “Proposed
[Conversion][Continuation]”) as required by Section 2.06 of the Credit
Agreement:
(i)The Proposed [Conversion][Continuation] relates to the Borrowing of Term
Loans originally made on _____ __, 201_ (the “Outstanding Borrowing”) in the
principal amount of [$________ and currently maintained as a Borrowing of [Base
Rate Term Loans][LIBO Rate Term Loans with an Interest Period ending
on___________ ___, 201_].
(ii)The Business Day of the Proposed [Conversion][Continuation] is ____________.
(iii)The Outstanding Borrowing shall be [continued as a Borrowing of [Base Rate
Term Loans] [LIBO Rate Term Loans with an Interest Period ending on___________
___,______]][converted into a Borrowing of [Base Rate Term Loans] [LIBO Rate
Term Loans with an Interest Period ending on___________ ___, ______]].
[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion.]
Very truly yours,






--------------------------------------------------------------------------------


BAUER PERFORMANCE SPORTS LTD.
By:
 
 
Name:
 
Title:








2



--------------------------------------------------------------------------------


EXHIBIT B-1


FORM OF INITIAL TERM NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, BAUER PERFORMANCE SPORTS LTD., a Canadian corporation (the
“Borrower”), hereby promises to pay to [_____________________] (the “Lender”),
in lawful money of the United States of America in immediately available funds,
at the Payment Office (as defined in the Term Loan Credit Agreement referred to
below) on or before the Maturity Date (as defined in the Term Loan Credit
Agreement) the principal sum of ___________________ DOLLARS ($___________) or,
if less, the unpaid principal amount of all Initial Term Loans (as defined in
the Term Loan Credit Agreement) made by the Lender pursuant to the Term Loan
Credit Agreement, payable at such times and in such amounts as are specified in
the Term Loan Credit Agreement.
The Borrower promises also to pay interest on the unpaid principal amount of
each Initial Term Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Term Loan Credit Agreement.
This Note is one of the Initial Term Notes referred to in the Term Loan Credit
Agreement, dated as of April 15, 2014, among the Borrower, various Lenders, Bank
of America, N.A., as Administrative Agent and Collateral Agent (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”) and is entitled to the benefits thereof and of the
other Credit Documents (as defined in the Term Loan Credit Agreement). This Note
is secured by the Security Documents (as defined in the Term Loan Credit
Agreement) and is entitled to the benefits of the Guaranty (as defined in the
Term Loan Credit Agreement). As provided in the Term Loan Credit Agreement, this
Note is subject to voluntary prepayment and mandatory repayment prior to the
Maturity Date, in whole or in part, and Initial Term Loans may be converted from
one Type (as defined in the Term Loan Credit Agreement) into another Type to the
extent provided in the Term Loan Credit Agreement. This Note may only be
transferred to the extent and in the manner set forth in the Term Loan Credit
Agreement.
In case an Event of Default (as defined in the Term Loan Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
be declared to be due and payable in the manner and with the effect provided in
the Term Loan Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.
[Continued on following page]






--------------------------------------------------------------------------------






THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
BAUER PERFORMANCE SPORTS LTD.


By:
 
 
Name:
 
Title:








2



--------------------------------------------------------------------------------


EXHIBIT B-2


FORM OF INCREMENTAL TERM NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, BAUER PERFORMANCE SPORTS LTD., a Canadian corporation (the
“Borrower”), hereby promise to pay to [_____________________] (the “Lender”), in
lawful money of the United States of America in immediately available funds, at
the Payment Office (as defined in the Term Loan Credit Agreement referred to
below) on or before the Initial Incremental Term Loan Maturity Date (as defined
in the Term Loan Credit Agreement) the principal sum of ___________________
DOLLARS ($___________) or, if less, the unpaid principal amount of all
Incremental Term Loans (as defined in the Term Loan Credit Agreement) made by
the Lender pursuant to the Term Loan Credit Agreement, payable at such times and
in such amounts as are specified in the Term Loan Credit Agreement.
The Borrower promises also to pay interest on the unpaid principal amount of
each Incremental Term Loan made by the Lender in like money at said office from
the date hereof until paid at the rates and at the times provided in Section
2.08 of the Term Loan Credit Agreement.
This Note is one of the Incremental Term Notes referred to in the Term Loan
Credit Agreement, dated as of April 15, 2014, among the Borrower, various
Lenders, Bank of America, N.A., as Administrative Agent and Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”) and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Term Loan Credit
Agreement). This Note is secured by the Security Documents (as defined in the
Term Loan Credit Agreement) and is entitled to the benefits of the Guaranty (as
defined in the Term Loan Credit Agreement). As provided in the Term Loan Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Initial Incremental Term Loan Maturity Date, in whole or in part,
and Incremental Term Loans may be converted from one Type (as defined in the
Term Loan Credit Agreement) into another Type to the extent provided in the Term
Loan Credit Agreement. This Note may only be transferred to the extent and in
the manner set forth in the Term Loan Credit Agreement.
In case an Event of Default (as defined in the Term Loan Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
be declared to be due and payable in the manner and with the effect provided in
the Term Loan Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.
[Continued on following page]






--------------------------------------------------------------------------------




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
BAUER PERFORMANCE SPORTS LTD.


By:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------


EXHIBIT C-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement, dated as of April
15, 2014 (as amended, restated, modified and/or supplemented from time to time,
the “Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., (the “Borrower”), various
Lenders and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Pursuant to the provisions of Section 4.04(c) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]










--------------------------------------------------------------------------------


EXHIBIT C-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement, dated as of April
15, 2014 (as amended, restated, modified and/or supplemented from time to time,
the “Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., (the “Borrower”), various
Lenders and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Pursuant to the provisions of Section 4.04(c) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]










--------------------------------------------------------------------------------

EXHIBIT B-3



EXHIBIT C-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement, dated as of April
15, 2014 (as amended, restated, modified and/or supplemented from time to time,
the “Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., (the “Borrower”), various
Lenders and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Pursuant to the provisions of Section 4.04(c) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT B-3











--------------------------------------------------------------------------------


EXHIBIT C-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Credit Agreement, dated as of April
15, 2014 (as amended, restated, modified and/or supplemented from time to time,
the “Term Loan Credit Agreement,” the terms defined therein being used herein as
therein defined), among Bauer Performance Sports Ltd., (the “Borrower”), various
Lenders and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Pursuant to the provisions of Section 4.04(c) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Term Loan Credit Agreement or any other Credit
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




Date: ________ __, 20[ ]





2



--------------------------------------------------------------------------------


EXHIBIT E


FORM OF CERTIFICATE OF OFFICER


[_______] (the “Company”)


TO:
Bank of America, N.A., as ABL Agent and Term Agent (as defined below)

AND TO:
Each of the other Lenders (as defined in the Credit Agreements, as defined
below)

RE:
Credit agreement (the “ABL Credit Agreement”) dated April 15, 2014 among, inter
alia, Bauer Performance Sports Ltd., as parent, Bauer Hockey Corp., as lead
Canadian borrower, Bauer Hockey, Inc., as lead U.S. borrower, each of the other
borrowers from time to time party thereto, each of the guarantors from time to
time party thereto, Bank of America, N.A., as administrative agent and
collateral agent (the “ABL Agent”) and each lender from time to time party
thereto.

AND RE:
Term loan credit agreement (the “Term Credit Agreement”, and together with the
ABL Credit Agreement, the “Credit Agreements”) dated April 15, 2014 among, inter
alia, the Company, as borrower, Bank of America, N.A., as administrative agent
and collateral agent (the “Term Agent”) and each lender from time to time party
thereto.




--------------------------------------------------------------------------------



Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the ABL Credit Agreement or Term Credit Agreement, as
applicable.
I, [___], am the [____]of the Company. As [___], I certify for and on behalf of
the Company and without personal liability, that:
1.
Attached as Exhibit “A” is a true and complete copy of the [notice of
articles][articles of incorporation][certificate of formation] of the Company,
including all amendments thereto, which, as so amended, is in full force and
effect on the date hereof.

2.
Attached hereto as Exhibit “B” is a true and complete copy of the
[by-laws][limited liability company agreement] of the Company, with all
amendments thereto, which, as so amended, is in full force and effect as of the
date hereof and at all times since a date prior to the date of the resolutions
described in clause (4) below.



3.
Attached hereto as Exhibit “C” is a certificate of [existence][good standing] of
the Company certified as of a recent date by the Secretary of State (or other
similar official) of the Company’s jurisdiction of organization. The Company
has, from the date of such certificate, remained in good standing under the laws
of such jurisdiction of organization.







--------------------------------------------------------------------------------


4.
Attached as Exhibit “D” are true and complete copies of certain resolutions of
the directors of the Company authorizing, inter alia, the execution, delivery
and performance by the Company of the Credit Agreements and the other Credit
Documents to which the Company is a party and such resolutions are in full force
and effect and have not been amended.

5.
Attached as Exhibit “E” is a list of certain of the officers and directors of
the Company and set forth opposite each person’s name is the position he or she
occupies with the Company and, for those persons signing Credit Documents, a
true specimen of his or her signature.

6.
There is no pending proceeding for the dissolution or liquidation of the Company
or, to my knowledge, threatening the existence of the Company.

[Remainder of page intentionally left blank.]





2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.


                    
Name:    [___]
Title:
[___]









IN WITNESS WHEREOF, the undersigned, the [___]of the Company, hereby certifies
that the person named above is the duly elected and qualified [___]of the
Company and that the signature above is such [___]’s true and genuine signature.


                    
Name:    [___]
Title:    [___]







3



--------------------------------------------------------------------------------


EXHIBIT F-1


FORM OF U.S. PLEDGE AGREEMENT
[See Attached.]














--------------------------------------------------------------------------------


EXECUTION VERSION





--------------------------------------------------------------------------------









TERM LOAN U.S. PLEDGE AGREEMENT

among

BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY, INC.,
BPS US HOLDINGS INC.,
BPS GREENLAND INC.,
CERTAIN OTHER SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,

as

COLLATERAL AGENT
Dated as of April 15, 2014



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
PAGE
Section 1. Security for Obligations
1


Section 2. Definitions
2


Section 3. Pledge of Securities, Etc.
5


Section 4. Appointment of Sub-Agents; Endorsements, Etc.
10


Section 5. Voting, Etc., While No Event of Default
11


Section 6. Dividends and Other Distributions
11


Section 7. Remedies in Case of an Event of Default
12


Section 8. Remedies, Cumulative, Etc.
13


Section 9. Application of Proceeds
14


Section 10. Purchasers of Collateral
14


Section 11. Indemnity and Payment of Expenses
14


Section 12. Pledgee Not A Partner or Limited Liability Company
14


Section 13. Further Assurances; Power-of-Attorney
15


Section 14. The Pledgee as Collateral Agent
16


Section 15. Transfer by the Pledgors
16


Section 16. Representations, Warranties and Covenants of the Pledgors
16


Section 17. Pledgors’ Obligations Absolute, Etc.
18


Section 18. Sale of Collateral Without Registration
19


Section 19. Termination; Release
19


Section 20. Notices, Etc.
21


Section 21. Waiver; Amendment
21


Section 22. Successors and Assigns
22


Section 23. Headings Descriptive
22


Section 24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL
22


Section 25. Pledgor’s Duties
24


Section 26. Counterparts
24


Section 27. Severability
24


Section 28. Recourse
24


Section 29. Additional Pledgors
24


Section 30. Limited Obligations
25


Section 31. Release of Pledgors
25


Section 32. ABL/Term Intercreditor Agreement
25



ANNEX A –
[RESERVED]
 
 
ANNEX B -
SCHEDULE OF STOCK
 
 
ANNEX C -
SCHEDULE OF NOTES
 
 
ANNEX D -
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
 
 
ANNEX E -
SCHEDULE OF PARTNERSHIP INTERESTS
 
 
ANNEX F -
FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS




i



--------------------------------------------------------------------------------


TERM LOAN U.S. PLEDGE AGREEMENT


TERM LOAN U.S. PLEDGE AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of April 15, 2014,
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 29 hereof, the
“Pledgors”) and Bank of America, N.A., as collateral agent (together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below).
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”), Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Term Loan Credit Agreement, dated
as of even date herewith (as amended, modified, restated and/or supplemented
from time to time in accordance with its terms, the “Credit Agreement”),
providing for the making of Term Loans to the Borrower as contemplated therein
(the Lenders, the Collateral Agent, the Administrative Agent and each other
agent named therein are herein called the “Secured Creditors”);
WHEREAS, pursuant to the Term Loan Guaranty dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the “Term Loan Guaranty”), each Subsidiary Guarantor (as defined
in the Credit Agreement) has jointly and severally guaranteed to the Secured
Creditors the payment when due of all Secured Obligations;
WHEREAS, it is a condition precedent to the making of Term Loans to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and
WHEREAS, each Pledgor will obtain benefits from the incurrence of Term Loans by
the Borrower under the Credit Agreement and, accordingly, desires to execute
this Agreement in order to satisfy the condition described in the preceding
paragraph and to induce the Lenders to make Term Loans to the Borrower;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
Section 1.    Security for Obligations.
This Agreement is made by each Pledgor for the benefit of the Secured Creditors
to secure such Pledgor’s Secured Obligations:

1

--------------------------------------------------------------------------------


Section 2.    Definitions.
(a)    Unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.
(b)    The following capitalized terms used herein shall have the definitions
specified below:
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
“Agreement” shall have the meaning set forth in the first paragraph hereof.
“Borrower” shall have the meaning set forth in the recitals hereto.
“Certificated Security” shall have the meaning given such term in Section
8102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8‑102(a)(5) of the UCC.
“Collateral” shall have the meaning set forth in Section 3(a) hereof.
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”
“Event of Default” shall mean (a) at any time prior to the time at which all
Commitments have been terminated and all Commitments under the Credit Agreement
have been terminated, any Event of Default under, and as defined in, the Credit
Agreement and (b) at any time thereafter, any payment default on any of the
Obligations after the expiration of any applicable grace period.
“Excluded Collateral” shall have the meaning given such term in the U.S.
Security Agreement.
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”
“Guaranteed Obligations” shall have the meaning given such term in the Term Loan
Guaranty.

2

--------------------------------------------------------------------------------


“Indemnitees” shall have the meaning set forth in Section 11 hereof.
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
“Secured Creditors” shall have the meaning set forth in the recitals hereto.
“Lenders” shall have the meaning set forth in the recitals hereto.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.
“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Notes” shall mean (a) all intercompany notes at any time issued to each Pledgor
and (b) all other promissory notes from time to time issued to, or held by, each
Pledgor.
“Other Creditors” shall have the meaning set forth in the recitals hereto.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
“Pledgee” shall have the meaning set forth in the first paragraph hereof.
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.

3

--------------------------------------------------------------------------------


“Required Secured Creditors” shall have the meaning provided in the U.S.
Security Agreement.
“Secured Creditors” shall have the meaning set forth in the recitals hereto.
“Secured Obligations” shall mean, with respect to each Pledgor, the Guaranteed
Obligations of such Pledgor.
“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Securities Intermediary” shall have the meaning given such term in Section
8-102(a)(14) of the UCC.
“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.
“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
“Stock” shall mean (a) with respect to any corporation, company or other body
corporate incorporated under the laws of (i) the United States, any State
thereof or the District of Columbia or (ii) Canada or any Province or Territory
thereof (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of such Domestic Corporation at any time owned by any
Pledgor and (b) with respect to any corporation, company or other body corporate
not a Domestic Corporation (each, a “Foreign Corporation”), all of the issued
and outstanding shares of capital stock of such Foreign Corporation at any time
owned by any Pledgor.
“Term Loan Guaranty” shall have the meaning set forth in the recitals hereto.
“Termination Date” shall have the meaning set forth in Section 20 hereof.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
“Voting Equity Interests” shall have the meaning provided in the U.S. Security
Agreement.

4

--------------------------------------------------------------------------------


Section 3.    Pledge of Securities, Etc.
(a)    Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to clause (x) of the proviso at the end
of this Section 3(a) in the case of the Voting Equity Interests of Foreign
Subsidiaries and FSHCOs pledged hereunder), each Pledgor does hereby grant,
pledge and assign to the Pledgee for the benefit of the Secured Creditors, and
does hereby create a continuing security interest (subject to those Liens
permitted to exist with respect to the Collateral pursuant to the terms of all
Credit Documents then in effect) in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
(i)    each of the Collateral Accounts (to the extent a security interest
therein is not created pursuant to the Security Agreement), including any and
all assets of whatever type or kind deposited by such Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, monies, checks, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Credit Document to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;
(ii)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
(iii)    all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement

5

--------------------------------------------------------------------------------


or operating agreement, or at law or otherwise in respect of such Limited
Liability Company Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
(E)    all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(iv)    all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

6

--------------------------------------------------------------------------------


(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(v)    all Financial Assets and Investment Property owned by such Pledgor from
time to time;
(vi)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(vii)    all Proceeds of any and all of the foregoing;
provided that notwithstanding anything to the contrary in this clause (a), the
term “Collateral” and the pledge hereunder shall not include any Excluded
Collateral.
(b)    Procedures.
(i)    To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by such
Pledgor) be pledged pursuant to Section 3(a) hereof and, in addition thereto,
subject to the ABL/Term Intercreditor Agreement, such Pledgor shall (to the
extent provided below) take the following actions as set forth below (as
promptly as practicable) for the benefit of the Pledgee and the other Secured
Creditors:
(A)    with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee,

7

--------------------------------------------------------------------------------


endorsed to the Pledgee or endorsed in blank to the extent the interests
represented by such Certificated Security are required to be pledged hereunder;
(B)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), and at any time any Event of Default under the Credit Agreement
has occurred and is continuing, such Pledgor shall cause the issuer of such
Uncertificated Security, promptly, upon the request of the Collateral Agent, to
duly authorize, execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the other Secured Creditors substantially in the form
of Annex F hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;
(C)    with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3(b)(i)(A) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3(b)(i)(B);
(D)    with respect to any Note (other than a Note which does not have a
principal amount in excess of $100,000), such Pledgor shall physically deliver
such Note to the Pledgee, endorsed in blank, or, at the request of the Pledgee,
endorsed to the Pledgee; and
(E)    with respect to cash proceeds from any of the Collateral described in
Section 3(a) hereof, such Pledgor shall deposit of such cash in the Dominion
Account or any other Deposit Account that is subject to a Deposit Account
Control Agreement;
provided that, notwithstanding anything to the contrary contained in this
Section 3(b)(i), a Pledgor shall not be required to take the actions set forth
in this Section with respect to any Certificated Security, Uncertificated
Security, Partnership Interest or Limited Liability Company Interest of a Person
that is not a Subsidiary of such Pledgor to the extent the aggregate fair market
value of all such Collateral does not exceed $100,000.
(ii)    In addition to the actions required to be taken pursuant to Section
3(b)(i) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:
(A)    with respect to all Collateral of such Pledgor described in Sections 3

8

--------------------------------------------------------------------------------


(b)(i)(A) to (D) hereof, whereby or with respect to which the Pledgee may obtain
“control” thereof within the meaning of Section 8-106 of the UCC (or under any
provision of the UCC as same may be amended or supplemented from time to time,
or under the laws of any relevant State other than the State of New York), such
Pledgor shall take all actions as may be reasonably requested from time to time
by the Pledgee so that “control” of such Collateral is obtained and at all times
held by the Pledgee (including, without limitation, the delivery of Certificated
Securities, accompanied by executed instruments of transfer endorsed in blank,
or, at the request of the Pledgee, endorsed to the Pledgee); and
(B)    each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code, covering
all Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices, so that at all times the Pledgee’s security interest in the Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected.
(c)    Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3(a)
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable) with respect to such Collateral
in accordance with the procedures set forth in Section 3(b) hereof. Without
limiting the foregoing, each Pledgor shall be required to pledge hereunder the
Equity Interests of any FSHCO or Foreign Subsidiary at any time and from time to
time after the date hereof acquired by such Pledgor, provided that any such
pledge of Voting Equity Interests of any FSHCO or Foreign Subsidiary shall be
subject to the proviso to Section 3(a) hereof.
(d)    Transfer Taxes. Each pledge of Collateral under Section 3(a) or Section
3(c) hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
(e)    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex A hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex B
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation (or other applicable issuer) as is set forth in Annex B hereto;
(iv) the Notes held by such Pledgor consist of the intercompany notes and the
promissory notes described in Annex C hereto where such Pledgor is listed as the
lender; (v) the Limited Liability Company Interests held by such Pledgor consist
of the number and type of interests of the Persons

9

--------------------------------------------------------------------------------


described in Annex D hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex D hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex E hereto;
(viii) each such Partnership Interest referenced in clause (ix) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex E hereto; (ix) the Pledgor has
complied with the respective procedure set forth in Section 3(b)(i) hereof with
respect to each item of Collateral described in Annexes B through E hereto; and
(x) on the date hereof, such Pledgor owns no other Securities, Stock, Notes,
Limited Liability Company Interests or Partnership Interests which are required
to be pledged under Section 3(a) hereof.
Section 4.    Appointment of Sub-Agents; Endorsements, Etc.
The Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of the Collateral, which may be held
(in the reasonable discretion of the Pledgee) in the name of the relevant
Pledgor, endorsed or assigned in blank or in favor of the Pledgee or any nominee
or nominees of the Pledgee or a sub-agent appointed by the Pledgee.
Section 5.    Voting, Etc., While No Event of Default.
For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Pledgor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof. All such rights of each Pledgor to vote and to
give consents, waivers and ratifications shall cease at any time after the
occurrence and during the continuance of an Event of Default and, except in the
case of an Event of Default under Section 10.01(e) of the Credit Agreement, upon
prior written notice from the Pledgee of its intent to exercise its rights under
this Agreement, and Section 7 hereof shall become applicable.
Section 6.    Dividends and Other Distributions.
For greater certainty, except as permitted under the Credit Agreement, unless
and until there shall have occurred and be continuing an Event of Default and,
other than in the case of an Event of Default under Section 10.01(e) of the
Credit Agreement, the Pledgee shall have given prior written notice of its
intent to exercise such rights to the Pledgor, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor, provided, that all cash
dividends payable in respect of the Collateral which are reasonably determined
by the Pledgee to represent in whole or in part an extraordinary, liquidating or
other distribution in return of capital shall be paid, to the extent so
determined to represent an extraordinary, liquidating or other distribution in
return of capital, to the Pledgee and retained by it as part of the Collateral.
While this Agreement is in effect, the Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:
(a)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in

10

--------------------------------------------------------------------------------


respect of the Collateral;
(b)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
(c)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 hereof.
All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 or Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
Section 7.    Remedies in Case of an Event of Default. (a) If there shall have
occurred and be continuing an Event of Default, then and in every such case,
subject to the terms of the ABL/Term Intercreditor Agreement, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Credit Document or by law) for the protection
and enforcement of its rights in respect of the Collateral, and the Pledgee
shall be entitled to exercise all the rights and remedies of a secured party
under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, with each
Pledgor hereby agreeing that the rights set forth in clauses (i), (ii), (iii),
(iv) and (vi) below are commercially reasonable:
(i)    to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
(ii)    to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably

11



--------------------------------------------------------------------------------


constituting and appointing the Pledgee the proxy and attorney-in-fact of such
Pledgor, with full power of substitution to do so);
(v)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and at such time or times, at such place or places and on such
terms as the Pledgee may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable, provided at least 10
days’ written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Pledgee shall not be obligated to make any such sale
of Collateral regardless of whether any such notice of sale has theretofore been
given. Each Pledgor hereby waives and releases to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling the
Collateral and any other security or the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Pledgee on behalf of the Secured
Creditors may bid for and purchase all or any part of the Collateral so sold
free from any such right or equity of redemption. Neither the Pledgee nor any
other Secured Creditor shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall any of them
be under any obligation to take any action whatsoever with regard thereto; and
(vi)    to set off any and all Collateral against any and all Secured
Obligations, and to withdraw any and all cash or other Collateral from any and
all Collateral Accounts and to apply such cash and other Collateral to the
payment of any and all Secured Obligations.
(b)    It is understood and agreed that in respect of Collateral consisting of
Uncertificated Securities, Partnership Interests and Limited Liability Company
Interests subject of an agreement substantially in the form of Annex F and as
described in Section 3(b)(i)(B), unless an Event of Default has occurred and is
continuing, the Pledgee shall not deliver to the issuer of such Uncertificated
Securities, Partnership Interests or Limited Liability Company Interests, as the
case may be, a notice stating that the Pledgee is exercising exclusive control
of such Uncertificated Securities, Partnership Interests or Limited Liability
Company Interests, as the case may be, under, and as described in such
respective agreement.
Section 8.    Remedies, Cumulative, Etc.
Each and every right, power and remedy of the Pledgee provided for in this
Agreement or in any other Credit Document, or now or hereafter existing at law
or in equity or by statute shall be cumulative and concurrent and, subject to
Section 12(c) hereof, shall be in addition to every other such right, power or
remedy. The exercise or beginning of the exercise by the Pledgee or any other
Secured Creditor of any one or more of the rights, powers or remedies provided
for in this Agreement or any other Credit Document or now or hereafter existing
at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured

12

--------------------------------------------------------------------------------


Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.
Section 9.    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all monies
collected by the Pledgee upon any sale or other disposition of the Collateral as
a result of the exercise of any remedies by the Pledgee after the occurrence and
during the continuance of an Event of Default pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in the Credit Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Secured Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of the Secured Obligations.
Section 10.    Purchasers of Collateral.
Upon any sale of the Collateral by the Pledgee hereunder (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt of the Pledgee or the officer making such sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Pledgee or such officer or be
answerable in any way for the misapplication or nonapplication thereof.
Section 11.    Indemnity and Payment of Expenses.
The terms of Section 12.01 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
Section 12.    Pledgee Not A Partner or Limited Liability Company.
(a)    Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Pledgee nor any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto

13

--------------------------------------------------------------------------------


expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.
(b)    Except as provided in the last sentence of paragraph (a) of this Section
12, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.
(c)    The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.
Section 13.    Further Assurances; Power-of-Attorney.
(a)    Each Pledgor agrees that it will join with the Pledgee in executing and,
at such Pledgor’s own expense, file and refile under the UCC or other applicable
law such financing statements, continuation statements and other documents, in
form reasonably acceptable to the Pledgee, in such offices as the Pledgee
(acting on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
(including, without limitation, financing statements which list the Collateral
specifically and/or as “all assets whether now owned or hereafter acquired”
without the signature of such Pledgor where permitted by law), and agrees to do
such further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.
(b)    Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default and after
giving any written prior notice required hereunder (if any) to the relevant
Pledgor, in the Pledgee’s discretion, to act, require, demand, receive and give
acquittance for any and all monies and claims for monies due or to become due to
such Pledgor under or arising out of

14

--------------------------------------------------------------------------------


the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings and to execute any instrument which the Pledgee may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement to the
fullest extent permitted by applicable law, which appointment as attorney is
coupled with an interest.
Section 14.    The Pledgee as Collateral Agent.
The Pledgee will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article 11 of the Credit Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Article 11 of the Credit Agreement.
Section 15.    Transfer by the Pledgors.
Except as permitted prior to the date all Secured Obligations have been paid in
full and all Commitments under the Credit Agreement have been terminated,
pursuant to the Credit Agreement, no Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein.
Section 16.    Representations, Warranties and Covenants of the Pledgors.
(a)    Each Pledgor represents, warrants and, until the Termination Date,
covenants as to itself and each of its Subsidiaries that:
(i)    it is the legal, beneficial and (except as to Securities credited on the
books of a Clearing Corporation or a Securities Intermediary) record owner of,
and has good and valid title to, all of its Collateral consisting of one or more
Securities, Partnership Interests and Limited Liability Company Interests and
that it has sufficient interest in all of its Collateral in which a security
interest is purported to be created hereunder for such security interest to
attach (subject, in each case, to no pledge, lien, mortgage, hypothecation,
security interest, charge, option, Adverse Claim or other encumbrance
whatsoever, except the liens and security interests created by this Agreement or
permitted under the Credit Documents);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to (A)
the effects of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforcement is sought

15

--------------------------------------------------------------------------------


in equity or at law) and (B) as it relates to the pledge of any capital stock of
Foreign Subsidiaries of the Borrower, the effects of the possible judicial
application of foreign laws or foreign governmental or judicial action affecting
creditors’ rights;
(iv)    no consent of any other party (including, without limitation, any
stockholder, partner, member or creditor of such Pledgor or any of its
Subsidiaries) and no material consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (A) the execution, delivery or performance of this
Agreement by such Pledgor, (B) the validity or enforceability of this Agreement
against such Pledgor, (C) the filing of any financing statements, the perfection
or enforceability of the Pledgee’s security interest in such Pledgor’s
Collateral or (D) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein, in each case, except as would not reasonable be expected to
have a Material Adverse Effect;
(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Credit Document to which it is a party, nor compliance
by it with the terms and provisions hereof and thereof, (A) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
domestic or foreign, applicable to such Pledgor, (B) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents and Permitted Liens) upon any of the properties or assets of
any such Pledgor or any of its Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which such
Pledgor or any of its Subsidiaries is a party or by which it or any of its
properties or assets is bound or to which it may be subject (except, in the case
of preceding clauses (A) and (B), other than in the case of any contravention,
breach, default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect); or (C)
will violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of such Pledgor or any of
its Subsidiaries.
(vi)    all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests issued by any Pledgor or
any Subsidiary of any Pledgor) has been duly and validly issued, is fully paid
and non-assessable and is subject to no options to purchase or similar rights;
(vii)    each of such Pledgor’s Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by

16

--------------------------------------------------------------------------------


applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
(viii)    the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement and the continued possession thereof by the Pledgee
or an Affiliate creates a valid and perfected security interest in such
Certificated Securities and Pledged Notes, and the proceeds thereof, having the
priority specified in the ABL/Term Intercreditor Agreement, subject to no prior
Lien or encumbrance or to any agreement purporting to grant to any third party a
Lien or encumbrance on the property or assets of such Pledgor which would
include the Securities (other than the liens and security interests permitted
under the Credit Documents then in effect) and the Pledgee is entitled to all
the rights, priorities and benefits afforded by the UCC or other relevant law as
enacted in any relevant jurisdiction to perfect security interests in respect of
such Collateral; and
(ix)    to the extent required by Section 3(b) hereof, the Pledgor shall have
taken all steps in its control so that the Pledgee may obtain “control” (as
defined in Section 8-106 of the UCC) over all of such Pledgor’s Collateral
consisting of Securities (including, without limitation, Notes that are
Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, except to the extent that the obligation of the
applicable Pledgor to provide the Pledgee with “control” of such Collateral has
not yet arisen under this Agreement.
(b)    Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to such Pledgor’s Collateral (whether
now owned or hereinafter acquired) and the proceeds thereof against the claims
and demands of all persons whomsoever.
Section 17.    Pledgors’ Obligations Absolute, Etc. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 19 hereof or, with respect to a specific Pledgor, release of such
Pledgor pursuant to Section 31 hereof), including, without limitation:
(a)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Credit Document (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;
(b)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
(c)    any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

17

--------------------------------------------------------------------------------


(d)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
Section 18.    Sale of Collateral Without Registration.
If at any time when the Pledgee shall determine to exercise its right to sell
all or any part of the Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests pursuant to Section 7 hereof, and
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (a) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (b) may approach
and negotiate with a single possible purchaser to effect such sale, and (c) may
restrict such sale to a purchaser who will represent and agree, among other
things, that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.
Section 19.    Termination; Release.
(a)    On the Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement (including, without limitation, UCC
termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee or any of its sub-agents hereunder and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto

18

--------------------------------------------------------------------------------


executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3(b)(i)(B) or by the respective partnership or limited liability company
pursuant to Section 3(b)(i)(D)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Secured Obligations have been paid in full, no Note
under the Credit Agreement is outstanding and all Term Loans thereunder have
been repaid in full.
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) at any time prior to the
time at which all Secured Obligations have been paid in full and all Commitments
under the Credit Agreement have been terminated, in connection with a sale or
disposition permitted by Section 9.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or a greater percentage of
Lenders if required by Section 12.10 of the Credit Agreement), the Pledgee, at
the request and expense of such Pledgor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or released and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereof, such sub-agent) and has not theretofore been released
pursuant to this Agreement.
(c)    At any time that any Pledgor desires that the Pledgee take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 20(a) or (b), such Pledgor shall deliver to the Pledgee (and
the relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by a Responsible Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to (a) or (b) hereof.
(d)    The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 20.
Section 20.    Notices, Etc.
(a)    Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:
(i)    if to any Pledgor, at its address set forth opposite its signature below;
(ii)    if to the Pledgee, at:

19

--------------------------------------------------------------------------------


Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ronaldo Naval
Telephone No.: (214) 209-1162
Telecopier No.: (877) 511-6124


(iii)    if to any Secured Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Secured Creditor shall have specified in the Credit
Agreement; and
(iv)    if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Pledgors and the Pledgee;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
(v)    Notices and other communications to the Pledgee hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Pledgee. The Pledgee or any Pledgor may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Section 21.    Waiver; Amendment.
Except as provided in Section 31 and 32 hereof, none of the terms and conditions
of this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in accordance with the requirements specified in the Security
Agreement.
Section 22.    Successors and Assigns.
This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 19 hereof, (ii) be binding upon each Pledgor, its
successors and assigns; provided, however, that no Pledgor shall assign any of
its rights or obligations hereunder without the prior written consent of the
Pledgee (with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Pledgee hereunder, to
the benefit of the Pledgee, the other Secured Creditors and their respective
successors, transferees and permitted assigns. All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Credit Documents regardless of any investigation made by the Secured Creditors
or on their behalf.

20

--------------------------------------------------------------------------------


Section 23.    Headings Descriptive.
The headings of the several Sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
Section 24.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS THAT WOULD CAUSE THE
LAW OF ANY OTHER JURISDICTION TO APPLY. ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT (EXCEPT THAT, (X) IN THE CASE OF ANY
COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW YORK, PROCEEDINGS MAY BE BROUGHT
BY THE ADMINISTRATIVE AGENT OR PLEDGEE IN THE STATE IN WHICH THE RESPECTIVE
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING, WITH RESPECT TO ANY CREDIT
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDING), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH SUCH
PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER IT. EACH SUCH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE OR ANY SECURED CREDITOR TO
SERVE

21

--------------------------------------------------------------------------------


PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 25.    Pledgor’s Duties.
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Pledgor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
Section 26.    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with each
Pledgor and the Pledgee. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
Section 27.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

22

--------------------------------------------------------------------------------


Section 28.    Recourse.
This Agreement is made with full recourse to each Pledgor and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of such Pledgor contained herein and in the other Credit Documents and otherwise
in writing in connection herewith or therewith.
Section 29.    Additional Pledgors.
It is understood and agreed that any Restricted Subsidiary of the Borrower that
is required to become a party to this Agreement after the date hereof pursuant
to the requirements of the Credit Agreement or any other Credit Document, shall
become a Pledgor hereunder by (x) executing a counterpart hereof, or a joinder
agreement in form and substance satisfactory to the Pledgee, and delivering the
same to the Pledgee, (y) delivering supplements to Annexes A through G, hereto
as are necessary to cause such annexes to be complete and accurate with respect
to such additional Pledgor on such date and (z) taking all actions as specified
in this Agreement as would have been taken by such Pledgor had it been an
original party to this Agreement, in each case with all documents required above
to be delivered to the Pledgee and with all documents and actions required above
to be taken to the reasonable satisfaction of the Pledgee.
Section 30.    Limited Obligations.
It is the desire and intent of each Pledgor and the Secured Creditors that this
Agreement shall be enforced against each Pledgor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought. Notwithstanding anything to the contrary contained herein, in
furtherance of the foregoing, it is noted that the obligations of each Pledgor
constituting a Guarantor have been limited as provided in the Term Loan
Guaranty.
Section 31.    Release of Pledgors.
If at any time all of the Equity Interests of any Pledgor owned by the Borrower
or any of its Subsidiaries are sold (to a Person other than a Credit Party) in a
transaction permitted pursuant to the Credit Agreement, then, such Pledgor shall
be released as a Pledgor pursuant to this Agreement without any further action
hereunder (it being understood that the sale of all of the Equity Interests in
any Person that owns, directly or indirectly, all of the Equity Interests in any
Pledgor shall be deemed to be a sale of all of the Equity Interests in such
Pledgor for purposes of this Section), and the Pledgee is authorized and
directed to execute and deliver such instruments of release as are reasonably
satisfactory to it. At any time that the Lead U.S. Borrower desires that a
Pledgor be released from this Agreement as provided in this Section 32, the Lead
U.S. Borrower shall deliver to the Pledgee a certificate signed by a Responsible
Officer of the Borrower stating that the release of such Pledgor is permitted
pursuant to this Section 31.
Section 32.    ABL/Term Intercreditor Agreement.
This Agreement and the other Credit Documents are subject to the terms and
conditions set forth in the ABL/Term Intercreditor Agreement in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of ABL/

23

--------------------------------------------------------------------------------


Term Intercreditor Agreement shall govern. Notwithstanding anything herein to
the contrary, the Lien and security interest granted to the Pledgee pursuant to
any Credit Document and the exercise of any right or remedy in respect of the
Collateral by the Pledgee (or any Secured Creditor) hereunder or under any other
Credit Document are subject to the provisions of the ABL/Term Intercreditor
Agreement and in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement, this Agreement and any other Credit Document, the terms
of the ABL/Term Intercreditor Agreement shall govern and control with respect to
the exercise of any such right or remedy. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, no Credit Party
shall be required hereunder or under any Credit Document to take any action with
respect to the Collateral that is inconsistent with such Credit Parties’
obligations under the ABL/Term Intercreditor Agreement.
* * * *



24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.
BAUER PERFORMANCE SPORTS LTD. 
 
BAUER HOCKEY, INC. 
 
BAUER HOCKEY CORP. 
 
BAUER PERFORMANCE LACROSSE INC. 
 
BAUER PERFORMANCE SPORTS UNIFORMS INC.  
 
BPS DIAMOND SPORTS INC.  
 
BPS GREENLAND INC. 
 
BPS US HOLDINGS INC.  
 
MISSION ITECH HOCKEY, INC.
By:
 
 
Name:
 
Title:





Address:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com




[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------




Accepted and Agreed to:
BANK OF AMERICA, N.A
as Collateral Agent and Pledgee
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:










[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX A
to
TERM LOAN U.S. PLEDGE AGREEMENT




SCHEDULE OF SUBSIDIARIES


Entity
Ownership
Jurisdiction of Organization
Direct Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX B
to
TERM LOAN U.S. PLEDGE AGREEMENT




SCHEDULE OF STOCK


1.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
Sub-clause
of Section
3.2(a) of
Term Loan
U.S.
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 





2.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
Sub-clause
of Section
3.2(a) of
Term Loan
U.S.
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 






[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX C
to
TERM LOAN U.S. PLEDGE AGREEMENT


SCHEDULE OF NOTES









[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX D
to
TERM LOAN U.S. PLEDGE AGREEMENT


SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
1.
Name of Issuing
Limited Company
Type of Shares
Certificate No.
Percentage Owned
Sub-clause of Section 3.2(a) of Term Loan U.S. Pledge Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







2.


Name of Issuing
Limited Company
Type of Shares
Certificate No.
Percentage Owned
Sub-clause of Section 3.2(a) of Term Loan U.S. Pledge Agreement
 
 
 
 
 
 
 
 
 
 






[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------






ANNEX E
to
TERM LOAN U.S. PLEDGE AGREEMENT


SCHEDULE OF PARTNERSHIP INTERESTS













[Signature Page to the Term Loan U.S. Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX F
to
TERM LOAN U.S. PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [______ __, 20_], among the undersigned pledgor
(the “Pledgor”), [_____________], not in its individual capacity but solely as
Collateral Agent (the “Pledgee”), and [_____________] as the issuer of the
Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).
W I T N E S S E T H :
WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into an Term Loan U.S. Pledge Agreement, dated as of April 15, 2014 (as amended,
modified, restated and/or supplemented from time to time, the “Term Loan U.S.
Pledge Agreement”), under which, among other things, in order to secure the
payment of the Secured Obligations (as defined in the Term Loan U.S. Pledge
Agreement), the Pledgor has or will pledge to the Pledgee for the benefit of the
Secured Creditors (as defined in the Term Loan U.S. Pledge Agreement), and grant
a security interest in favor of the Pledgee for the benefit of the Secured
Creditors in, all of the right, title and interest of the Pledgor in and to
certain [“uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”)] [Partnership Interests (as defined in the Term Loan U.S. Pledge
Agreement)] [Limited Liability Company Interests (as defined in the Term Loan
U.S. Pledge Agreement)], from time to time issued by the Issuer, whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such [Uncertificated Securities] [Partnership Interests] [Limited Liability
Company Interests] being herein collectively called the “Issuer Pledged
Interests”); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Term Loan U.S. Pledge
Agreement in the Issuer Pledged Interests, to vest in the Pledgee control of the
Issuer Pledged Interests and to provide for the rights of the parties under this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court






--------------------------------------------------------------------------------


of competent jurisdiction.
2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the Permitted Liens) has been received by it, and (ii) the security
interest of the Pledgee in the Issuer Pledged Interests has been registered in
the books and records of the Issuer.
3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
4.    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ronaldo Naval
Telephone No.: (214) 209-1162
Telecopier No.: (877) 511-6124
5.    Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that the
Termination Date has occurred and this Agreement is terminated, the Issuer will
send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.
6.    Except as expressly provided otherwise in Sections 4 and 5 hereof, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

2



--------------------------------------------------------------------------------


(i)    if to the Pledgor, at:
[__________]
[__________]
[__________]
Attention: [__________]
Telephone No.: [__________]
Telecopier No.: [__________]
(ii)    if to the Pledgee, at the address given in Section 4 hereof;
(iii)    if to the Issuer, at
 
 
 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
7.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and permitted assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.
9.    This Agreement is subject to the terms and conditions set forth in the
ABL/Term Intercreditor Agreement (as defined in the Credit Agreement) in all
respects and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of the ABL/Term
Intercreditor Agreement shall govern.

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
[________], as Pledgor
By:
 
 
Name:
 
Title:





BANK OF AMERICA, N.A., not in its individual capacity but solely as Collateral
Agent and Pledgee
By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





[[________], as the Issuer]
By:
 
 
Name:
 
Title:










4



--------------------------------------------------------------------------------


EXHIBIT F-2


FORM OF CANADIAN PLEDGE AGREEMENT
[See Attached.]












--------------------------------------------------------------------------------









--------------------------------------------------------------------------------







TERM LOAN CANADIAN PLEDGE AGREEMENT

among

BAUER PERFORMANCE SPORTS LTD.,

CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,

as

COLLATERAL AGENT
Dated as of April 15, 2014



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
 
 
PAGE
Section 1.
Security for Obligations
1


Section 2.
Definitions
2


Section 3.
Pledge of Securities, Etc
4


Section 4.
Appointment of Sub-Agents; Endorsements, Etc
8


Section 5.
Voting, Etc., While No Event of Default
9


Section 6.
Dividends and Other Distributions
9


Section 7.
Remedies in Case of an Event of Default
10


Section 8.
Remedies, Cumulative, Etc
11


Section 9.
Application of Proceeds
12


Section 10.
Purchasers of Collateral
12


Section 11.
Indemnity and Payment of Expenses
12


Section 12.
Collateral Agent Not A Partner or Limited Liability Company
12


Section 13.
Further Assurances; Power-of-Attorney
13


Section 14.
The Collateral Agent as Collateral Agent
14


Section 15.
Transfer by the Pledgors
14


Section 16.
Representations, Warranties and Covenants of the Pledgors
14


Section 17.
Pledgors' Obligations Absolute, Etc
16


Section 18.
Sale of Collateral Without Qualification
17


Section 19.
Termination; Release
18


Section 20.
Notices, Etc
19


Section 21.
Waiver; Amendment
20


Section 22.
Successors and Assigns
20


Section 23.
Headings Descriptive
20


Section 24.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
20


Section 25.
Pledgor's Duties
21


Section 26.
Counterparts
21


Section 27.
Severability
21


Section 28.
Recourse
22


Section 29.
Limited Obligations
22


Section 30.
Release of Pledgors
22


Section 31.
Amalgamation, Merger
22


Section 32.
Limitation Periods
22


Section 33.
ABL/Term Intercreditor Agreement
23


Section 34.
ULC Provisions
23





ANNEX A
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, SUBSIDIARIES
 
 
ANNEX B -
SCHEDULE OF STOCK
 
 
ANNEX C -
SCHEDULE OF NOTES
 
 
ANNEX D -
SCHEDULE OF PARTNERSHIP INTERESTS
 
 
ANNEX E -
FORM OF ISSUER CONTROL AGREEMENT


i



--------------------------------------------------------------------------------


TERM LOAN CANADIAN PLEDGE AGREEMENT


TERM LOAN CANADIAN PLEDGE AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this "Agreement"), dated as of April 15, 2014,
among each of the undersigned pledgors (each, a "Pledgor" and, together, the
"Pledgors") and Bank of America, N.A., as collateral agent (together with any
successor collateral agent, the "Collateral Agent"), for the benefit of the
Secured Creditors (as defined below).
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the "Borrower"), the lenders party
thereto from time to time (the "Lenders"), Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
"Administrative Agent"), have entered into a Term Loan Credit Agreement, dated
as of even date herewith (as amended, modified, restated and/or supplemented
from time to time in accordance with its terms, the "Credit Agreement"),
providing for the making of Term Loans to the Borrower as contemplated therein
(the Lenders, the Collateral Agent, the Administrative Agent and each other
agent named therein are herein called the "Secured Creditors");
WHEREAS, pursuant to the Term Loan Guaranty dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the "Term Loan Guaranty"), each Subsidiary Guarantor (as defined
in the Credit Agreement) has jointly and severally guaranteed to the Secured
Creditors the payment when due of all Secured Obligations;
WHEREAS, it is a condition precedent to the making of Term Loans to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Collateral Agent this Agreement; and
WHEREAS, each Pledgor will obtain benefits from the incurrence of Term Loans by
the Borrower under the Credit Agreement and, accordingly, desires to execute
this Agreement in order to satisfy the condition described in the preceding
paragraph and to induce the Lenders to make Term Loans to the Borrower;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:
Section 1.    Security for Obligations.
This Agreement is made by each Pledgor for the benefit of the Secured Creditors
to secure such Pledgor's Secured Obligations:

ii



--------------------------------------------------------------------------------


Section 2.    Definitions.
(a)    Unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.
(b)    The following capitalized terms used herein shall have the definitions
specified below:
"Administrative Agent" shall have the meaning set forth in the recitals hereto.
"Agreement" shall have the meaning set forth in the first paragraph hereof.
"Borrower" shall have the meaning set forth in the recitals hereto.
"Certificated Security" shall have the meaning given such term in the PPSA.
"Clearing House" shall have the meaning given such term in the PPSA.
"Collateral" shall have the meaning set forth in Section 3(a) hereof.
"Collateral Accounts" shall mean any and all accounts established and maintained
by the Collateral Agent in the name of any Pledgor to which Collateral may be
credited.
"Collateral Agent" shall have the meaning set forth in the first paragraph
hereof.
"Credit Agreement" shall have the meaning set forth in the recitals hereto.
"Domestic Corporation" shall have the meaning set forth in the definition of
"Stock."
"Event of Default" shall mean (a) at any time prior to the time at which all
Commitments have been terminated and all Commitments under the Credit Agreement
have been terminated, any Event of Default under, and as defined in, the Credit
Agreement and (b) at any time thereafter, any payment default on any of the
Obligations after the expiration of any applicable grace period.
"Excluded Collateral" shall have the meaning given such term in the Canadian
Security Agreement.
"Financial Asset" shall have the meaning given such term in the PPSA.
"Foreign Corporation" shall have the meaning set forth in the definition of
"Stock."
"Guaranteed Obligations" shall have the meaning given such term in the Term Loan
Guaranty.
"Instrument" shall have the meaning given such term in the PPSA.
"Investment Property" shall have the meaning given such term in the PPSA.

iii



--------------------------------------------------------------------------------


"Lenders" shall have the meaning set forth in the recitals hereto.
"Non-Voting Equity Interests" shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
"Notes" shall mean (a) all intercompany notes at any time issued to each Pledgor
and (b) all other promissory notes from time to time issued to, or held by, each
Pledgor.
"Other Creditors" shall have the meaning set forth in the recitals hereto.
"Partnership Assets" shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.
"Partnership Interest" shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
"Pledged Notes" shall mean all Notes at any time pledged or required to be
pledged hereunder.
"Pledgor" shall have the meaning set forth in the first paragraph hereof.
"PPSA" means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection of the priority of the
security interests created by this Agreement is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, "PPSA" means the Personal Property Security Act as in effect from time
to time in such other jurisdiction, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
"Proceeds" shall have the meaning given such term in the PPSA.
"Required Secured Creditors" shall have the meaning provided in the Canadian
Security Agreement.
"Secured Creditors" shall have the meaning set forth in the recitals hereto.
"Secured Obligations" shall mean, with respect to each Pledgor, the Obligations
(as such term is defined in the Canadian Security Agreement) and the Guaranteed
Obligations of such Pledgor.
"Securities Account" shall have the meaning given such term in the PPSA.
"Securities Intermediary" shall have the meaning given such term in the PPSA.
"Security" and "Securities" shall have the meaning given such term in the PPSA
and shall in any event also include all Stock and all Notes.

iv



--------------------------------------------------------------------------------


"Security Entitlement" shall have the meaning given such term in the PPSA.
"Stock" shall mean (a) with respect to any corporation, company or other body
corporate incorporated under the laws of (i) the United States, any state
thereof or the District of Columbia or (ii) Canada or any province or territory
thereof (each, a "Domestic Corporation"), all of the issued and outstanding
shares, units, trust units, partnership, membership or other interests,
participations or other equivalent rights in such Domestic Corporation's equity
or capital at any time owned by any Pledgor and (b) with respect to any
corporation, company or other body corporate not a Domestic Corporation (each, a
"Foreign Corporation"), all of the issued and outstanding shares, units, trust
units, partnership, membership or other interests, participations or other
equivalent rights in such Foreign Corporation's equity or capital at any time
owned by any Pledgor.
"Term Loan Guaranty" shall have the meaning set forth in the recitals hereto.
"Termination Date" shall have the meaning set forth in Section 19 hereof.
"ULC", "ULC Legislation" and "ULC Shares" shall have the meanings set forth in
Section 34 hereof.
"Uncertificated Security" shall have the meaning given such term in the PPSA.
"Voting Equity Interests" shall have the meaning provided in the U.S. Security
Agreement.
Section 3.    Pledge of Securities, Etc.
(a)    Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby pledge, assign, mortgage,
charge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, as and by way of a fixed and specific mortgage and charge, and grant
to the Collateral Agent, for the benefit of the Secured Creditors, a continuing
security interest (subject to those Liens permitted to exist with respect to the
Collateral pursuant to the terms of all Credit Documents then in effect) in, all
of its right, title and interest in and to the following, whether now existing
or hereafter from time to time acquired (collectively, the "Collateral"):
(i)    each of the Collateral Accounts (to the extent a security interest
therein is not created pursuant to the Security Agreement), including any and
all assets of whatever type or kind deposited by such Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, Money, cheques, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Credit Document to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash, Money and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;

v



--------------------------------------------------------------------------------


(ii)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
(iii)    all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor's rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any cheques, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(iv)    all Financial Assets and Investment Property owned by such Pledgor from
time to time;

vi



--------------------------------------------------------------------------------


(v)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(vi)    all Proceeds of any and all of the foregoing;
provided that notwithstanding anything to the contrary in this clause (a), the
term "Collateral" and the pledge hereunder shall not include any Excluded
Collateral.
(b)    Procedures.
(i)    To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by such
Pledgor) be pledged pursuant to Section 3(a) hereof and, in addition thereto,
subject to the ABL/Term Intercreditor Agreement, such Pledgor shall (to the
extent provided below) take the following actions as set forth below (as
promptly as practicable) for the benefit of the Collateral Agent and the other
Secured Creditors:
(A)    with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing House or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank to the
extent the interests represented by such Certificated Security are required to
be pledged hereunder;
(B)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing House or Securities Intermediary),
and at any time any Event of Default under the Credit Agreement has occurred and
is continuing, such Pledgor shall cause the issuer of such Uncertificated
Security, promptly, upon the request of the Collateral Agent, to duly authorize,
execute, and deliver to the Collateral Agent, an agreement for the benefit of
the Collateral Agent and the other Secured Creditors substantially in the form
of Annex E hereto (appropriately completed to the reasonable satisfaction of the
Collateral Agent and with such modifications, if any, as shall be reasonably
satisfactory to the Collateral Agent) pursuant to which such issuer agrees to
comply with any and all instructions originated by the Collateral Agent without
further consent by the registered owner and not to comply with instructions
regarding such Uncertificated Security (and any Partnership Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;
(C)    with respect to a Partnership Interest (other than a Partnership Interest
credited on the books of a Clearing House or Securities Intermediary), (1) if
such Partnership Interest is represented by a certificate and is a Security for
purposes of the Securities Transfer Act, 2006 (Ontario) (the "STA)" or
securities transfer legislation in another applicable jurisdiction in Canada,
the procedure set forth in Section 3(b)(i)(A) hereof, and (2) if such
Partnership Interest is not represented by a certificate or is not a Security
for purposes of the STA or securities transfer

vii



--------------------------------------------------------------------------------


legislation in another applicable jurisdiction in Canada, the procedure set
forth in Section 3(b)(i)(B) hereof;
(D)    with respect to any Note (other than a Note which does not have a
principal amount in excess of $100,000), such Pledgor shall physically deliver
such Note to the Collateral Agent, endorsed in blank, or, at the request of the
Collateral Agent, endorsed to the Collateral Agent; and
(E)    with respect to cash proceeds from any of the Collateral described in
Section 3(a) hereof, such Pledgor shall deposit of such cash in the Dominion
Account or any other Deposit Account that is subject to a Deposit Account
Control Agreement;
provided that, notwithstanding anything to the contrary contained in this
Section 3(b)(i), a Pledgor shall not be required to take the actions set forth
in this Section with respect to any Certificated Security, Uncertificated
Security or Partnership Interest of a Person that is not a Subsidiary of such
Pledgor to the extent the aggregate fair market value of all such Collateral
does not exceed $100,000.
(ii)    In addition to the actions required to be taken pursuant to Section
3(b)(i) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:
(A)    with respect to all Collateral of such Pledgor described in Sections
3(b)(i)(A) to (D) hereof, whereby or with respect to which the Collateral Agent
may obtain "control" thereof within the meaning of the PPSA, such Pledgor shall
take all actions as may be reasonably requested from time to time by the
Collateral Agent so that "control" of such Collateral is obtained and at all
times held by the Collateral Agent (including, without limitation, the delivery
of Certificated Securities, accompanied by executed instruments of transfer
endorsed in blank, or, at the request of the Collateral Agent, endorsed to the
Collateral Agent); and
(B)    each Pledgor shall from time to time cause appropriate financing
statements under the PPSA, covering all Collateral hereunder (with the form of
such financing statements to be reasonably satisfactory to the Collateral
Agent), to be filed in the relevant filing offices, so that at all times the
Collateral Agent's security interest in the Investment Property and other
Collateral which can be perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
laws of the relevant jurisdiction, including, without limitation, Section 23 of
the PPSA) is so perfected.
(c)    Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3(a)
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable) with respect to such Collateral
in accordance with the procedures set forth in Section 3(b) hereof.

viii



--------------------------------------------------------------------------------


(d)    Transfer Taxes. Each pledge of Collateral under Section 3(a) or Section
3(c) hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
(e)    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex B
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation (or other applicable issuer) as is set forth in Annex B hereto; (iv)
the Notes held by such Pledgor consist of the intercompany notes and the
promissory notes described in Annex C hereto where such Pledgor is listed as the
lender; (v) the Partnership Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex D hereto; (vi) each such
Partnership Interest referenced in clause (v) of this paragraph constitutes that
percentage or portion of the entire partnership interest of the Partnership as
set forth in Annex D hereto; (vii) the Pledgor has complied with the respective
procedure set forth in Section 3(b)(i) hereof with respect to each item of
Collateral described in Annexes B through E hereto; and (viii) on the date
hereof, such Pledgor owns no other Securities, Stock, Notes or Partnership
Interests which are required to be pledged under Section 3(a) hereof.
(f)    Attachment. Each Pledgor has rights in its Collateral and agrees that the
Secured Creditors have given value and that the security interests created by
this Agreement are intended to attach (a) with respect to Collateral that is now
in existence, upon execution of this Agreement, and (b) with respect to
Collateral that comes into existence in the future, upon such Pledgor acquiring
rights in the Collateral or the power to transfer rights in the Collateral to
the Collateral Agent. In each case, the parties do not intend to postpone the
attachment of any security interests created by this Agreement.
(g)    In Addition to Other Rights; No Marshalling. This Agreement is in
addition to and is not in any way prejudiced by or merged with any other
security interest or Lien now or subsequently held by the Collateral Agent in
respect of any Secured Obligations. The Secured Creditors shall be under no
obligation to marshal in favour of the Pledgors any other security interest or
Lien or any money or other property that the Secured Creditors may be entitled
to receive or may have a claim upon.
Section 4.    Appointment of Sub-Agents; Endorsements, Etc.
The Collateral Agent shall have the right to appoint one or more sub-agents for
the purpose of retaining physical possession of the Collateral, which may be
held (in the reasonable discretion of the Collateral Agent) in the name of the
relevant Pledgor, endorsed or assigned in blank or in favour of the Collateral
Agent or any nominee or nominees of the Collateral Agent or a sub-agent
appointed by the Collateral Agent.

ix



--------------------------------------------------------------------------------


Section 5.    Voting, Etc., While No Event of Default.
For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Pledgor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof. Subject to Section 34 hereof, all such rights
of each Pledgor to vote and to give consents, waivers and ratifications shall
cease at any time after the occurrence and during the continuance of an Event of
Default and, except in the case of an Event of Default under Section 10.01(e) of
the Credit Agreement, upon prior written notice from the Collateral Agent of its
intent to exercise its rights under this Agreement, and Section 7 hereof shall
become applicable.
Section 6.    Dividends and Other Distributions.
For greater certainty, except as permitted under the Credit Agreement, unless
and until there shall have occurred and be continuing an Event of Default and,
other than in the case of an Event of Default under Section 10.01(e) of the
Credit Agreement, the Collateral Agent shall have given prior written notice of
its intent to exercise such rights to the Pledgor, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor, provided, that all cash
dividends payable in respect of the Collateral which are reasonably determined
by the Collateral Agent to represent in whole or in part an extraordinary,
liquidating or other distribution in return of capital shall be paid, to the
extent so determined to represent an extraordinary, liquidating or other
distribution in return of capital, to the Collateral Agent and retained by it as
part of the Collateral. While this Agreement is in effect, the Collateral Agent
shall be entitled to receive directly, and to retain as part of the Collateral:
(a)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;
(b)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash (although such cash may be paid directly to
the respective Pledgor so long as no Event of Default then exists)) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, reorganization, combination of shares or similar
rearrangement; and
(c)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, amalgamation, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Collateral Agent's right to receive the proceeds of the Collateral in any form
in accordance with Section 3 hereof. All dividends, distributions or other
payments which are received by any Pledgor contrary to the provisions of this

x



--------------------------------------------------------------------------------


Section 6 or Section 7 hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).
Section 7.    Remedies in Case of an Event of Default. (a) If there shall have
occurred and be continuing an Event of Default, then and in every such case,
subject to the terms of the ABL/Term Intercreditor Agreement, the Collateral
Agent shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Credit Document or by law)
for the protection and enforcement of its rights in respect of the Collateral,
and the Collateral Agent shall be entitled to exercise all the rights and
remedies of a secured party under the PPSA and the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following rights, with each Pledgor hereby agreeing that the rights
set forth in clauses (i), (ii), (iii), (iv) and (vi) below are commercially
reasonable:
(i)    to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
(ii)    to transfer all or any part of the Collateral into the Collateral
Agent's name or the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Pledgor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Pledgor,
with full power of substitution to do so);
(v)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and at such time or times, at such place or places and on such
terms as the Collateral Agent may, in compliance with any mandatory requirements
of applicable law, determine to be commercially reasonable, provided at least 10
days' written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Collateral Agent shall not be obligated to make any
such sale of Collateral regardless of whether any such notice of sale has
theretofore been given. Each Pledgor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security or the Obligations or
otherwise. At any such sale, unless prohibited

xi



--------------------------------------------------------------------------------


by applicable law, the Collateral Agent on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. The Collateral Agent may also accept the
Collateral in satisfaction of the Secured Obligations. Neither the Collateral
Agent nor any other Secured Creditor shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
any of them be under any obligation to take any action whatsoever with regard
thereto; and
(vi)    to set off any and all Collateral against any and all Secured
Obligations, and to withdraw any and all cash or other Collateral from any and
all Collateral Accounts and to apply such cash and other Collateral to the
payment of any and all Secured Obligations.
(b)    It is understood and agreed that in respect of Collateral consisting of
Uncertificated Securities and Partnership Interests subject of an agreement
substantially in the form of Annex E and as described in Section 3(b)(i)(B),
unless an Event of Default has occurred and is continuing, the Collateral Agent
shall not deliver to the issuer of such Uncertificated Securities or Partnership
Interests, as the case may be, a notice stating that the Collateral Agent is
exercising exclusive control of such Uncertificated Securities or Partnership
Interests, as the case may be, under, and as described in such respective
agreement.
(c)    The Collateral Agent may take proceedings in any court of competent
jurisdiction for the appointment of a receiver (which term includes a receiver
and manager) of the Collateral or may by appointment in writing appoint any
person to be a receiver of the Collateral. The Collateral Agent may remove any
receiver appointed by it and appoint another in its place, and may determine the
remuneration of any receiver, which may be paid from the proceeds of the
Collateral in priority to other Secured Obligations. Any receiver appointed by
the Collateral Agent shall, to the extent permitted by applicable law, have all
of the rights, benefits and powers of the Collateral Agent under this Agreement,
the PPSA or otherwise. Any receiver shall be deemed the agent of the Obligors
and the Agent shall not be in any way responsible for any misconduct or
negligence of any receiver.
Section 8.    Remedies, Cumulative, Etc.
Each and every right, power and remedy of the Collateral Agent provided for in
this Agreement or in any other Credit Document, or now or hereafter existing at
law or in equity or by statute shall be cumulative and concurrent and, subject
to Section 12(c) hereof, shall be in addition to every other such right, power
or remedy. The exercise or beginning of the exercise by the Collateral Agent or
any other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Credit Document or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Collateral Agent or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Collateral Agent or any other Secured Creditor to exercise
any such right, power or remedy shall operate as a waiver thereof. No notice to
or demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent or any other Secured Creditor to any other
or further action in any circumstances without notice or demand. The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Collateral Agent, in

xii



--------------------------------------------------------------------------------


each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Creditors
upon the terms of this Agreement and the Security Agreement.
Section 9.    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all monies
collected by the Collateral Agent upon any sale or other disposition of the
Collateral as a result of the exercise of any remedies by the Collateral Agent
after the occurrence and during the continuance of an Event of Default pursuant
to the terms of this Agreement, together with all other monies received by the
Collateral Agent hereunder, shall be applied in the manner provided in the
Credit Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Secured Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of the Secured Obligations.
Section 10.    Purchasers of Collateral.
Upon any sale of the Collateral by the Collateral Agent hereunder (whether by
virtue of the power of sale herein granted, pursuant to judicial process or
otherwise), the receipt of the Collateral Agent or the officer making such sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
Section 11.    Indemnity and Payment of Expenses.
The terms of Section 12.01 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
Section 12. Collateral Agent Not A Partner or Limited Liability Company.
(a)    Nothing herein shall be construed to make the Collateral Agent or any
other Secured Creditor liable as a member of any limited liability company or as
a partner of any partnership and neither the Collateral Agent nor any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Collateral consisting of a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Collateral Agent, any other Secured
Creditor, any Pledgor and/or any other Person.
(b)    Except as provided in the last sentence of paragraph (a) of this Section
12, the

xiii



--------------------------------------------------------------------------------


Collateral Agent, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Collateral Agent shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
(c)    The Collateral Agent and the other Secured Creditors shall not be
obligated to perform or discharge any obligation of any Pledgor as a result of
the pledge hereby effected.
(d)    The acceptance by the Collateral Agent of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Collateral Agent or any other Secured Creditor to appear
in or defend any action or proceeding relating to the Collateral to which it is
not a party, or to take any action hereunder or thereunder, or to expend any
money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral.
Section 13.    Further Assurances; Power-of-Attorney.
(a)    Each Pledgor agrees that it will join with the Collateral Agent in
executing and, at such Pledgor's own expense, file and refile under the PPSA or
other applicable law such financing statements, financing change statements,
renewals and other documents, in form reasonably acceptable to the Collateral
Agent, in such offices as the Collateral Agent (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Collateral Agent's security interest in the Collateral hereunder
and hereby authorizes the Collateral Agent to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, financing statements which list the Collateral specifically
and/or as "all present and after-acquired personal property" without the
signature of such Pledgor where permitted by law), and agrees to do such further
acts and things and to execute and deliver to the Collateral Agent such
additional conveyances, assignments, agreements and instruments as the
Collateral Agent may reasonably require or deem advisable to carry into effect
the purposes of this Agreement or to further assure and confirm unto the
Collateral Agent its rights, powers and remedies hereunder or thereunder. Each
Pledgor waives the right to receive a copy of any financing statement or
financing change statement that may be registered in connection with this
Agreement or any verification statement issued with respect to a registration,
if waiver is not otherwise prohibited by law.
(b)    Each Pledgor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney-in-fact, irrevocably, with full authority in the place
and stead of such Pledgor and in the name of such Pledgor or otherwise, from
time to time after the occurrence and during the continuance of an Event of
Default and after giving any written prior notice required hereunder (if any) to
the relevant Pledgor, in the Collateral Agent's discretion, to act, require,
demand, receive and give acquittance for any and all monies and claims for
monies due or to become due to such Pledgor under or arising out of the
Collateral, to endorse any cheques or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
and to

xiv



--------------------------------------------------------------------------------


execute any instrument which the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement to the fullest extent
permitted by applicable law, which appointment as attorney is coupled with an
interest.
Section 14.    The Collateral Agent as Collateral Agent.
The Collateral Agent will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Collateral Agent as holder of the Collateral
and interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Article 11 of the Credit
Agreement.
Section 15.    Transfer by the Pledgors.
Except as permitted prior to the date all Secured Obligations have been paid in
full and all Commitments under the Credit Agreement have been terminated,
pursuant to the Credit Agreement, no Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein.
Section 16.    Representations, Warranties and Covenants of the Pledgors.
(a)    Each Pledgor represents, warrants and, until the Termination Date,
covenants as to itself and each of its Subsidiaries that:
(i)    it is the legal, beneficial and (except as to Securities credited on the
books of a Clearing House or a Securities Intermediary) record owner of, and has
good and valid title to, all of its Collateral consisting of one or more
Securities and Partnership Interests and that it has sufficient interest in all
of its Collateral in which a security interest is purported to be created
hereunder for such security interest to attach (subject, in each case, to no
pledge, lien, mortgage, hypothecation, security interest, charge, option or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement or permitted under the Credit Documents);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to (A)
the effects of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally and by general equitable
principles (regardless of whether enforcement is sought in equity or at law) and
(B) as it relates to the pledge of any Stock of Foreign Subsidiaries of the
Borrower, the effects of the possible judicial application of foreign laws or
foreign

xv



--------------------------------------------------------------------------------


governmental or judicial action affecting creditors' rights;
(iv)    other than any approval or consent that may be required from the board
of directors or shareholders of any Pledgor or any of its Subsidiaries pursuant
to its constating documents, which has already been obtained and will be
maintained in full force and effect during the term of this Agreement, except in
the case of ULC Shares, no consent of any other party (including, without
limitation, any shareholder, unitholder, stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no material consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required to be obtained by such Pledgor in connection with (A) the execution,
delivery or performance of this Agreement by such Pledgor, (B) the validity or
enforceability of this Agreement against such Pledgor, (C) the filing of any
financing statements, the perfection or enforceability of the Collateral Agent's
security interest in such Pledgor's Collateral or (D) except for compliance with
or as may be required by applicable securities laws, the exercise by the
Collateral Agent of any of its rights or remedies provided herein, in each case,
except as would not reasonable be expected to have a Material Adverse Effect;
(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Credit Document to which it is a party, nor compliance
by it with the terms and provisions hereof and thereof, (A) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
domestic or foreign, applicable to such Pledgor, (B) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents and Permitted Liens) upon any of the properties or assets of
any such Pledgor or any of its Subsidiaries pursuant to the terms of, any
indenture, mortgage, debenture, hypothec, deed of trust, credit agreement or
loan agreement, or any other material agreement, contract or instrument, in each
case to which such Pledgor or any of its Subsidiaries is a party or by which it
or any of its properties or assets is bound or to which it may be subject
(except, in the case of preceding clauses (A) and (B), other than in the case of
any contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect); or (C) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement,
by-laws or partnership agreement (or equivalent organizational documents), as
applicable, of such Pledgor or any of its Subsidiaries.
(vi)    all of such Pledgor's Collateral (consisting of Securities and
Partnership Interests issued by any Pledgor or any Subsidiary of any Pledgor)
has been duly and validly issued, is fully paid and non-assessable and is
subject to no options to purchase or similar rights;
(vii)    each of such Pledgor's Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal,

xvi



--------------------------------------------------------------------------------


valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
(viii)    the pledge, collateral assignment and delivery to the Collateral Agent
of such Pledgor's Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement and the continued possession thereof by the
Collateral Agent or an Affiliate creates a valid and perfected security interest
in such Certificated Securities and Pledged Notes, and the proceeds thereof,
having the priority specified in the ABL/Term Intercreditor Agreement, subject
to no prior Lien or encumbrance or to any agreement purporting to grant to any
third party a Lien or encumbrance on the property or assets of such Pledgor
which would include the Securities (other than the liens and security interests
permitted under the Credit Documents then in effect) and the Collateral Agent is
entitled to all the rights, priorities and benefits afforded by the PPSA or
other relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and
(ix)    to the extent required by Section 3(b) hereof, the Pledgor shall have
taken all steps in its control so that the Collateral Agent may obtain "control"
within the meaning of the PPSA over all of such Pledgor's Collateral consisting
of Securities (including, without limitation, Notes that are Securities) with
respect to which such "control" may be obtained pursuant to the PPSA, except to
the extent that the obligation of the applicable Pledgor to provide the
Collateral Agent with "control" of such Collateral has not yet arisen under this
Agreement.
(b)    Each Pledgor covenants and agrees that it will defend the Collateral
Agent's right, title and security interest in and to such Pledgor's Collateral
(whether now owned or hereinafter acquired) and the proceeds thereof against the
claims and demands of all persons whomsoever.
Section 17.    Pledgors' Obligations Absolute, Etc. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 19 hereof or, with respect to a specific Pledgor, release of such
Pledgor pursuant to Section 30 hereof), including, without limitation:
(a)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Credit Document (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;
(b)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
(c)    any furnishing of any additional security to the Collateral Agent or its
assignee or any

xvii



--------------------------------------------------------------------------------


acceptance thereof or any release of any security by the Collateral Agent or its
assignee;
(d)    any limitation on any party's liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
Section 18.    Sale of Collateral Without Qualification.
If the Collateral Agent determines to exercise its right to sell any or all of
the Collateral consisting of Securities or Partnership Interests pursuant to
Section 7 hereof, each Pledgor agrees that, upon request of the Collateral
Agent, each Pledgor will, at its own expense, do or cause to be done all such
other acts and things as may be necessary to make such sale of the Collateral or
any part thereof valid and binding and in compliance with applicable law. The
Collateral Agent is not required to take steps to qualify, or cause to be
qualified, any Securities or Partnership Interests forming part of the
Collateral for public distribution or request the issuer to qualify them. The
Collateral Agent need not dispose of any Securities or Partnership Interests by
public distribution even if they are qualified for public distribution. The
Collateral Agent may dispose of Securities or Partnership Interests by an
exemption from the prospectus requirements of applicable securities legislation
as it considers appropriate notwithstanding that doing so may require them to
comply with limitations or restrictions relating to the exemption. The
limitations or restrictions may include complying with procedures that may
restrict the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications (including being
accredited investors, agreeing to pay a minimum price or demonstrating
qualifications required to obtain any approval of the sale or resulting purchase
that is required under applicable law), and restricting prospective bidders and
purchasers to those who will represent and agree that they are purchasing as
principal for their own account for investment and not with a view to
distribution or resale. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price which the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.
Section 19.    Termination; Release.
(a)    On the Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Collateral Agent, at the request and expense of such Pledgor, will execute and
deliver to such Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
PPSA financing change statements or discharges and instruments of satisfaction,
discharge and/or reconveyance), and will duly release from the security interest
created hereby and assign, transfer and deliver to

xviii



--------------------------------------------------------------------------------


such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent or any of
its sub-agents hereunder and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Collateral Agent or any of its sub-agents hereunder and, with
respect to any Collateral consisting of an Uncertificated Security or a
Partnership Interest (other than an Uncertificated Security or Partnership
Interest credited on the books of a Clearing House or Securities Intermediary),
a termination of the agreement relating thereto executed and delivered by the
issuer of such Uncertificated Security pursuant to Section 3(b)(i)(B) or by the
respective partnership pursuant to Section 3(b)(i)(C)(2). As used in this
Agreement, "Termination Date" shall mean the date upon which the Commitments
under the Credit Agreement have been terminated and all Secured Obligations have
been paid in full, no Note under the Credit Agreement is outstanding and all
Term Loans thereunder have been repaid in full.
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) at any time prior to the
time at which all Secured Obligations have been paid in full and all Commitments
under the Credit Agreement have been terminated, in connection with a sale or
disposition permitted by Section 9.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or a greater percentage of
Lenders if required by Section 12.10 of the Credit Agreement), the Collateral
Agent, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Collateral Agent (or, in the case of Collateral held by
any sub-agent designated pursuant to Section 4 hereof, such sub-agent) and has
not theretofore been released pursuant to this Agreement.
(c)    At any time that any Pledgor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 19(a) or (b), such Pledgor shall deliver to the Collateral
Agent (and the relevant sub-agent, if any, designated pursuant to Section 4
hereof) a certificate signed by a Responsible Officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to (a) or
(b) hereof.
(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in the absence of gross negligence and
willful misconduct believes to be in accordance with) this Section 19.
Section 20.    Notices, Etc.
(a)    Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Collateral Agent or

xix



--------------------------------------------------------------------------------


any Pledgor shall not be effective until received by the Collateral Agent or
such Pledgor, as the case may be. All notices and other communications shall be
in writing and addressed as follows:
(i)    if to any Pledgor, at its address set forth opposite its signature below;
(ii)    if to the Collateral Agent, at:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ronaldo Naval
Telephone No.: (214) 209-1162
Telecopier No.: (877) 511-6124


(iii)    if to any Secured Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Secured Creditor shall have specified in the Credit
Agreement; and
(iv)    if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Pledgors and the Collateral Agent;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
(v)    Notices and other communications to the Collateral Agent hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Collateral Agent. The Collateral Agent or any Pledgor may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
Section 21.    Waiver; Amendment.
Except as provided in Section 30 and 33 hereof, none of the terms and conditions
of this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in accordance with the requirements specified in the Security
Agreement.
Section 22.    Successors and Assigns.
This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 19 hereof, (ii) be binding upon each Pledgor, its
successors and assigns; provided, however, that no Pledgor shall assign any of
its rights or obligations hereunder without the prior written consent of the
Collateral Agent (with the prior written consent of the Required Secured
Creditors), and (iii) inure,

xx



--------------------------------------------------------------------------------


together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent, the other Secured Creditors and their
respective successors, transferees and permitted assigns. All agreements,
statements, representations and warranties made by each Pledgor herein or in any
certificate or other instrument delivered by such Pledgor or on its behalf under
this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
Credit Documents regardless of any investigation made by the Secured Creditors
or on their behalf.
Section 23.    Headings Descriptive.
The headings of the several Sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
Section 24.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN. EACH
PLEDGOR AGREES THAT THE COURTS OF THE PROVINCE OF ONTARIO HAVE EXCLUSIVE
JURISDICTION OVER ANY DISPUTE ARISING FROM OR IN RELATION TO THIS AGREEMENT AND
EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY ATTORNS TO THE EXCLUSIVE
JURISDICTION OF THAT PROVINCE. EACH PLEDGOR AGREES THAT THE COURTS OF THE
PROVINCE OF ONTARIO ARE THE MOST APPROPRIATE AND CONVENIENT FORUM TO SETTLE
DISPUTES AND AGREES NOT TO ARGUE TO THE CONTRARY. EACH SUCH PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY
BE, AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 20 ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH
PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES

xxi



--------------------------------------------------------------------------------


AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 25.    Pledgor's Duties.
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Pledgor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor's possession, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.
Section 26.    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with each
Pledgor and the Collateral Agent. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
Section 27.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 28.    Recourse.
This Agreement is made with full recourse to each Pledgor and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of such Pledgor contained herein and in the other Credit Documents otherwise in
writing in connection herewith or therewith.
Section 29.    Limited Obligations.
It is the desire and intent of each Pledgor and the Secured Creditors that this
Agreement

xxii



--------------------------------------------------------------------------------


shall be enforced against each Pledgor to the fullest extent permissible under
the laws applied in each jurisdiction in which enforcement is sought.
Notwithstanding anything to the contrary contained herein, in furtherance of the
foregoing, it is noted that the obligations of each Pledgor constituting a
Guarantor have been limited as provided in the Term Loan Guaranty.
Section 30.     Release of Pledgors.
If at any time all of the Equity Interests of any Pledgor owned by the Borrower
or any of its Subsidiaries are sold (to a Person other than a Credit Party) in a
transaction permitted pursuant to the Credit Agreement, then, such Pledgor shall
be released as a Pledgor pursuant to this Agreement without any further action
hereunder (it being understood that the sale of all of the Equity Interests in
any Person that owns, directly or indirectly, all of the Equity Interests in any
Pledgor shall be deemed to be a sale of all of the Equity Interests in such
Pledgor for purposes of this Section), and the Collateral Agent is authorized
and directed to execute and deliver such instruments of release as are
reasonably satisfactory to it. At any time that the Parent desires that a
Pledgor be released from this Agreement as provided in this Section 30, the
Parent shall deliver to the Collateral Agent a certificate signed by a
Responsible Officer of the Borrower stating that the release of such Pledgor is
permitted pursuant to this Section 30.
Section 31.     Amalgamation, Merger.
If any Pledgor amalgamates or merges with one or more other entities, the
Obligations and the security interest granted to the Collateral Agent pursuant
to this Agreement shall continue as to the Obligations and the Collateral of
such Grantor at the time of amalgamation or merger, and shall extend to the
Obligations and the present and future Collateral of the amalgamated or merged
entity, and the term Grantor shall extend to the amalgamated or merged entity,
all as if the amalgamated or merged entity had executed this Agreement as such
Grantor.
Section 32.    Limitation Periods.
To the extent that any limitation period applies to any claim for payment of the
Secured Obligations or remedy for enforcement of the Secured Obligations, each
Pledgor agrees that: (a) any limitation period is expressly excluded and waived
entirely if permitted by applicable law; (b) if a complete exclusion and waiver
of any limitation period is not permitted by applicable law, any limitation
period is extended to the maximum length permitted by applicable law; (c) any
applicable limitation period shall not begin before an express demand for
payment of the Secured Obligations is made in writing by the Collateral Agent to
the Pledgors; (d) any applicable limitation period shall begin afresh upon any
payment or other acknowledgment of the Secured Obligations by the Credit
Parties; and (e) this Agreement is a "business agreement" as defined in the
Limitations Act, 2002 (Ontario) if that Act applies.
Section 33.    ABL/Term Intercreditor Agreement.
This Agreement and the other Credit Documents are subject to the terms and
conditions set forth in the ABL/Term Intercreditor Agreement in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of ABL/

xxiii



--------------------------------------------------------------------------------


Term Intercreditor Agreement shall govern. Notwithstanding anything herein to
the contrary, the Lien and security interest granted to the Collateral Agent
pursuant to any Credit Document and the exercise of any right or remedy in
respect of the Collateral by the Collateral Agent (or any Secured Creditor)
hereunder or under any other Credit Document are subject to the provisions of
the ABL/Term Intercreditor Agreement and in the event of any conflict between
the terms of the ABL/Term Intercreditor Agreement, this Agreement and any other
Credit Document, the terms of the ABL/Term Intercreditor Agreement shall govern
and control with respect to the exercise of any such right or remedy. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, no Credit Party shall be required hereunder or under any Credit
Document to take any action with respect to the Collateral that is inconsistent
with such Credit Parties' obligations under the ABL/Term Intercreditor
Agreement.
Section 34.    ULC Provisions.
Notwithstanding any provisions to the contrary contained in this Agreement, any
other Credit Document or any other document or agreement to which any party to
this Agreement is also party, each Pledgor is the sole registered and beneficial
owner of the Securities and other Equity Interests (collectively, the "ULC
Shares") of each unlimited company, unlimited liability company or unlimited
liability corporation incorporated or otherwise existing under the laws of any
province of Canada or under the federal laws of Canada, or any other entity
whose members or shareholders have liability comparable to that of members or
shareholders of any of those entities (each, a "ULC") that is from time to time
a Subsidiary. Each Pledgor will remain so until the ULC Shares are, with the
prior written consent of the Collateral Agent (which has not been revoked) and
in the course of realization of the liens under this Agreement, transferred on
the books and records of the applicable issuer into the name of the Collateral
Agent, its nominee or a purchaser designated by the Collateral Agent.
Accordingly, each Pledgor shall be entitled to receive and retain for its own
account any dividend, distribution, payment or other proceeds in respect of the
ULC Shares (except insofar as such Pledgor has granted a security interest in
the dividend or other distribution in favour of the Collateral Agent under this
Agreement, in which case the other terms of the security interest will apply)
and shall have the right to vote the ULC Shares and to control the direction,
management and policies of the applicable issuer to the same extent as such
Pledgor would if the ULC Shares were not pledged to the Collateral Agent.
Nothing in this Agreement or any other Credit Document is intended to or shall
constitute the Collateral Agent or any Person other than the Pledgors, a
shareholder or member of any issuer of ULC Shares for the purposes of the
Business Corporations Act (Alberta), the Companies Act (Nova Scotia), the
Business Corporations Act (British Columbia) or any other applicable legislation
governing the formation of a ULC ("ULC Legislation") until such time as the ULC
Shares are transferred in the course of realization as described above. To the
extent any provision of this Agreement would have the effect of constituting the
Collateral Agent or any Person other than the Pledgors as a shareholder or
member of any ULC that is from time to time an issuer for the purposes of the
ULC Legislation before then, the provision shall be deemed not to apply to the
ULC Shares or that ULC, as the case may be, and shall be ineffective without
otherwise invalidating or rendering this Agreement unenforceable or invalidating
or rendering the provision in question unenforceable insofar as it relates to
property that is not the ULC Shares. Notwithstanding anything else in this
Agreement, except upon the exercise of rights to sell or otherwise dispose of
the ULC Shares following the occurrence of an Event of Default, the Pledgors

xxiv



--------------------------------------------------------------------------------


shall not cause, permit or enable any issuer of ULC Shares to cause, permit, or
enable, the Collateral Agent to:
(a)    be registered as a shareholder of the issuer;
(b)    have any notation entered in its favour in the share register or other
books and records of a ULC in respect of the ULC Shares;
(c)    act or purport to act as a shareholder of the issuer, or obtain, exercise
or attempt to exercise any rights of a shareholder of the issuer, including the
right to attend a meeting of the issuer, or to vote the ULC Shares;
(d)    be held out as shareholder or member of the issuer; or
(e)     receive, directly or indirectly, any dividends, property or other
distributions from the issuer by reason of the Collateral Agent holding a
security interest in the ULC Shares.
The limitations in this Section shall not restrict the Collateral Agent from (i)
exercising the rights to sell or otherwise dispose of ULC Shares that it is
entitled to exercise under this Agreement or (ii) having the ULC Shares
registered in its name, in either case at any time that the Collateral Agent is
entitled to realize on all or any portion of the ULC Shares pursuant to this
Agreement and, in either case, provided that the Collateral Agent has (x) given
notice to the applicable Pledgor of its intention to realize upon those ULC
Shares (including by selling or disposing of or re-registering those ULC Shares)
and (y) consented in writing to any change in registration and not revoked its
consent.
* * * *



1



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
BAUER PERFORMANCE SPORTS LTD.
By:
    
Name:
Title:

KBAU HOLDINGS CANADA, INC.
By:
    
Name:
Title:

BAUER HOCKEY CORP.
By:
    
Name:
Title:

BPS GREENLAND CORP.
By:
    
Name:
Title:

BPS DIAMOND SPORTS CORP.
By:
    
Name:
Title:


[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------




BAUER PERFORMANCE LACROSSE CORP.
By:
    
Name:
Title:

BAUER PERFORMANCE SPORTS UNIFORMS CORP.
By:
    
Name:
Title:

8848076 CANADA CORP.
By:
    
Name:
Title:

Address:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President 
   and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@,bauer.com




[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------




Accepted and Agreed to:
BANK OF AMERICA, N.A
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX A
to
TERM CANADIAN PLEDGE AGREEMENT


SCHEDULE OF SUBSIDIARIES
Entity
Ownership
Jurisdiction of Organization
Direct Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX B
to
TERM CANADIAN PLEDGE AGREEMENT


SCHEDULE OF STOCK




1.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
[Sub-clause
of Section
3.2(a)] of
Term
Canadian
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 





2.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
[Sub-clause
of Section
3.2(a)] of
Term
Canadian
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 




[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX C
to
TERM CANADIAN PLEDGE AGREEMENT


SCHEDULE OF NOTES









[Signature Page to the Term Loan Canadian Pledge Agreement]



--------------------------------------------------------------------------------


ANNEX D
to
TERM CANADIAN PLEDGE AGREEMENT


SCHEDULE OF PARTNERSHIP INTERESTS
















--------------------------------------------------------------------------------


ANNEX E
to
TERM LOAN CANADIAN PLEDGE AGREEMENT


Form of Issuer Control Agreement
THIS ISSUER CONTROL AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this "Agreement"), dated as of [______ __, 20_],
among the undersigned pledgor (the "Pledgor"), [__________], not in its
individual capacity but solely as Collateral Agent (the "Collateral Agent"), and
[__________] as the issuer of the Uncertificated Securities and/or Partnership
Interests (each as defined below) (the "Issuer").
W I T N E S S E T H :
WHEREAS, the Pledgor, certain of its affiliates and the Collateral Agent have
entered into an Term Loan Canadian Pledge Agreement, dated as of April 15, 2014
(as amended, modified, restated and/or supplemented from time to time, the "Term
Loan Canadian Pledge Agreement"), under which, among other things, in order to
secure the payment of the Secured Obligations (as defined in the Term Loan
Canadian Pledge Agreement), the Pledgor has or will pledge to the Collateral
Agent for the benefit of the Secured Creditors (as defined in the Term Loan
Canadian Pledge Agreement), and grant a security interest in favour of the
Collateral Agent for the benefit of the Secured Creditors in, all of the right,
title and interest of the Pledgor in and to certain ["uncertificated securities"
(as defined in the Personal Property Security Act (Ontario)) ("Uncertificated
Securities")] [Partnership Interests (as defined in the Term Loan Canadian
Pledge Agreement)], from time to time issued by the Issuer, whether now existing
or hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] being herein collectively
called the "Issuer Pledged Interests"); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Term Loan
Canadian Pledge Agreement in the Issuer Pledged Interests, to vest in the
Collateral Agent control of the Issuer Pledged Interests and to provide for the
rights of the parties under this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.




--------------------------------------------------------------------------------


2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the Permitted Liens) has been received by it, (ii) the security interest of
the Collateral Agent in the Issuer Pledged Interests has been registered in the
books and records of the Issuer and (iii) it has not entered into any other
agreement establishing control (as defined in the Securities Transfer Act, 2006
(Ontario) (the "STA")) in relation to the Issuer Pledged Interests.
3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the Secured
Creditors, does not violate the charter, articles, by-laws, partnership
agreement, membership agreement or any other agreement governing the Issuer or
the Issuer Pledged Interests, and (ii) the Issuer Pledged Interests consisting
of capital stock of a corporation are fully paid and nonassessable.
4.    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Collateral Agent at the following
address:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ronaldo Naval
Telephone No.: (214) 209-1162
Telecopier No.: (877) 511-6124
5.    Following its receipt of a notice from the Collateral Agent stating that
the Collateral Agent is exercising exclusive control of the Issuer Pledged
Interests and until the Collateral Agent shall have delivered written notice to
the Issuer that the Termination Date has occurred and this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Issuer Pledged Interests from the
Issuer for the account of the Collateral Agent only by wire transfers to such
account as the Collateral Agent shall instruct.
6.    Except as expressly provided otherwise in Sections 4 and 5 hereof, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Collateral Agent or the Issuer
shall not be effective until received. All notices and other communications
shall be in writing and addressed as follows:

2



--------------------------------------------------------------------------------


(i)    if to the Pledgor, at:
[__________]
[__________]
[__________]
Attention: [__________]
Telephone No.: [__________]
Telecopier No. [__________]
(ii)    if to the Collateral Agent, at the address given in Section 4 hereof;
(iii)    if to the Issuer, at
 
 
 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, "Business Day" means any day other than a Saturday, Sunday, or other
day in which banks in Toronto, Ontario are authorized to remain closed.
7.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Collateral Agent and its successors and permitted assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto. None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Collateral Agent, the
Issuer and the Pledgor.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to its principles of conflict of laws. Each of the
parties hereto hereby irrevocably attorns to, and submits to the non-exclusive
jurisdiction of, the courts of the Province of Ontario with respect to any
matter arising hereunder or related hereto.
9.    This Agreement is subject to the terms and conditions set forth in the
ABL/Term Intercreditor Agreement (as defined in the Credit Agreement) in all
respects and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of the ABL/Term
Intercreditor Agreement shall govern.

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.
[________], as Pledgor
By:
 
 
Name:
 
Title:





BANK OF AMERICA, N.A., not in its individual capacity but solely as Collateral
Agent
By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





[[________], as the Issuer]
By:
 
 
Name:
 
Title:










4



--------------------------------------------------------------------------------


EXHIBIT G-1


FORM OF U.S. SECURITY AGREEMENT
[See Attached.]














--------------------------------------------------------------------------------

Page






--------------------------------------------------------------------------------







TERM LOAN SECURITY AGREEMENT
among
CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,
as
COLLATERAL AGENT
________________________________
Dated as of April 15, 2014
________________________________









--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

Page

 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
SECURITY INTERESTS
 
 
 
 
1.1
Grant of Security Interests
2


1.2
Certain Exceptions
3


1.3
Power of Attorney
5


 
 
 
 
ARTICLE II
 
 
 
 
 
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
 
2.1
Necessary Perfection Action
6


2.2
No Liens
6


2.3
Other Financing Statements
6


2.4
Chief Executive Office, Record Locations
7


2.5
Location of Inventory and Equipment
7


2.6
Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Federal Employer Identification Number; Changes Thereto; etc.
7


2.7
Trade Names; Etc.
8


2.8
Certain Significant Transactions
8


2.9
As-Extracted Collateral; Timber-to-be-Cut
8


2.10
Collateral in the Possession of a Bailee
8


2.11
Recourse
9


 
 
 
 
ARTICLE III
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
 
 
 
 
3.1
Maintenance of Records
9


3.2
Direction to Account Debtors; Contracting Parties; etc.
9


3.3
Modification of Terms; etc.
10


3.4
Collection
10


3.5
Instruments
10


3.6
Grantors Remain Liable Under Accounts
11


3.7
Grantors Remain Liable Under Contracts
11


3.8
Letter-of-Credit Rights
11


3.9
Commercial Tort Claims
11


3.10
Chattel Paper
12


3.11
Further Actions
12


 
 
 


-i-



--------------------------------------------------------------------------------

Page

 
ARTICLE IV
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
 
 
 
 
4.1
Additional Representations and Warranties
12


4.2
Infringements
13


4.3
Preservation of Trademarks
14


4.4
Maintenance of Registration
14


4.5
Prosecution of Applications
14


4.6
After-Acquired Intellectual Property
14


 
 
 
 
ARTICLE V
 
 
 
 
 
PROVISIONS CONCERNING ALL COLLATERAL
 
 
 
 
5.1
Protection of Collateral Agent’s Security
15


5.2
Warehouse Receipts Non-Negotiable
15


5.3
Additional Information
15


5.4
Further Actions
15


5.5
Financing Statements
15


 
 
 
 
ARTICLE VI
 
 
 
 
 
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
 
 
 
 
6.1
Remedies; Obtaining the Collateral Upon Default
16


6.2
Remedies; Disposition of the Collateral
17


6.3
Waiver of Claims
18


6.4
Application of Proceeds
19


6.5
Remedies Cumulative
20


6.6
Discontinuance of Proceedings
20


 
 
 
 
ARTICLE VII
 
 
 
 
 
INDEMNITY
 
 
 
 
7.1
Indemnity and Expense Reimbursement
20


7.2
Indemnity Obligations Secured by Collateral; Survival
21


 
 
 
 
ARTICLE VIII
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
9.1
Notices
27




-ii-



--------------------------------------------------------------------------------

Page

9.2
Waiver; Amendment
28


9.3
Obligations Absolute
28


9.4
Successors and Assigns
28


9.5
Headings Descriptive
29


9.6
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
29


9.7
Grantor’s Duties
30


9.8
Termination; Release
30


9.9
Counterparts
31


9.10
Severability
31


9.11
The Collateral Agent and the other Secured Creditors
31


9.12
Additional Grantors
32


9.13
ABL/Term Intercreditor Agreement.
32



ANNEX A
Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
Schedule of Inventory and Equipment Locations
ANNEX C
Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization), Jurisdiction of Organization, Location and Organizational
Identification Numbers
ANNEX D
Schedule of Trade and Fictitious Names
ANNEX E
Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Security Agreement
ANNEX F
[Reserved]
ANNEX G
Schedule of Commercial Tort Claims
ANNEX H
Schedule of Recordable Intellectual Property
ANNEX I
[Reserved]
ANNEX J
[Reserved]
ANNEX K
Notice of Grant of Security Interest in United States Trademarks
ANNEX L
Notice of Grant of Security Interest in United States Patents
ANNEX M
Notice of Grant of Security Interest in United States Copyrights






-iii-



--------------------------------------------------------------------------------

Page

SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of April 15, 2014 made by each of the undersigned
grantors (each, a “Grantor” and, together with any other entity that becomes a
grantor hereunder pursuant to Section 9.12 hereof, the “Grantors”) in favor of
Bank of America, N.A., as Collateral Agent (together with any successor
Collateral Agent, the “Collateral Agent”), for the benefit of the Secured
Creditors (as defined below). Certain capitalized terms as used herein are
defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the “Borrower”), various lenders party
thereto from time to time (the “Lenders”) and Bank of America, N.A., as
administrative agent and collateral agent (together with any successor
administrative agent or collateral agent, the “Administrative Agent”) have
entered into a Term Loan Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Term Loans to the Borrower, as
contemplated therein (the Lenders, the Administrative Agent, the Collateral
Agent and each other Agent are herein called the “Secured Creditors”);
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations;
WHEREAS, it is a condition precedent to the making of Term Loans to the Borrower
under the Credit Agreement that each Grantor shall have executed and delivered
to the Collateral Agent this Agreement; and
WHEREAS, each Grantor will obtain benefits from the incurrence of Term Loans by
the Borrower under the Credit Agreement and accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Term Loans to the Borrower;
NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:
ARTICLE I

SECURITY INTERESTS

-iv-



--------------------------------------------------------------------------------

Page

1.1    Grant of Security Interests.
(a)    As security for the prompt and complete payment or performance, as the
case may be, when due of all of the Obligations, each Grantor does hereby pledge
and grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Grantor, or in which or to which such Grantor
has any rights, in each case whether now existing or hereafter from time to time
acquired (but excluding any Excluded Collateral (as defined below)):
(i)    each and every Account;
(ii)    all cash;
(iii)    the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;
(iv)    all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);
(v)    all Commercial Tort Claims set forth on Annex H hereto or for which
notice is required to be provided pursuant to 3.9 below;
(vi)    Contracts, together with all Contract Rights arising thereunder;
(vii)    all Equipment and Fixtures;
(viii)    all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained by such Grantor with
any Person and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;
(ix)    all Documents;
(x)    all General Intangibles;
(xi)    all Goods;
(xii)    all Instruments;
(xiii)    all Intellectual Property;
(xiv)    all Inventory;
(xv)    all Investment Property;
(xvi)    all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

-v-



--------------------------------------------------------------------------------

Page

(xvii)    all Patents;
(xviii)    all Permits;
(xix)    all Supporting Obligations; and
(xx)    all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”).
(b)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral that any Grantor may acquire, or with respect to which
any Grantor may obtain rights, at any time during the term of this Agreement.
1.2    Certain Exceptions. Notwithstanding Section 1.1, no security interest is
or will be granted pursuant hereto in any right, title or interest of any
Grantor under or in (each of (a) through (o) collectively, the “Excluded
Collateral”):
(a)    any leases, licenses, Instruments, Contracts, Chattel Paper, General
Intangibles, Permits, governmental licenses, state or local franchises, charters
or authorizations or other contracts or agreements with or issued by Persons
other than the Borrower or Subsidiaries of the Borrower or an Affiliate thereof
(collectively, “Excluded Agreements”) that would otherwise be included in the
Collateral (and such Excluded Agreements shall not be deemed to constitute a
part of the Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would invalidate or result in a
violation, breach, default or termination of such Excluded Agreements or create
a right of termination in favor of, or require the consent of, any party thereto
(in each case other than the Borrower or a Subsidiary Guarantor) (in each case,
except to the extent any such violation, breach, default, termination, right or
consent would be rendered ineffective under the UCC or other applicable law);
provided, however, that a security interest in an Excluded Agreement in favor of
the Secured Creditors shall attach immediately (i) at such time as Grantor’s
grant of a security interest in such Excluded Agreement no longer results in a
violation, breach, default or termination thereof or thereunder or no longer
creates such right of termination or such right has been waived or requires such
consent or such consent has been obtained, (ii) to the extent severable, to any
portion of such Excluded Agreement that does not result in a respective
violation, breach, default, termination or right or consent thereof or
thereunder and (iii) to any proceeds or receivables of such Excluded Agreement
that are not Excluded Collateral; or
(b)    Equity Interests in any CFC or FSHCO, in each case, in excess of 65% of
the total outstanding Voting Equity Interests of such CFC or FSHCO, as
applicable, that is directly owned by such Grantor;
(c)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(d)    any rights or property to the extent that any valid and enforceable law
or

-vi-



--------------------------------------------------------------------------------

Page

regulation applicable to such rights or property prohibits the creation of a
security interest therein, except to the extent such prohibition is
unenforceable after giving effect to the applicable provisions of the UCC or
other applicable law;
(e)    those assets located outside of the United States and Canada (solely to
the extent action would be required in such other jurisdictions to obtain such
security interests);
(f)    those assets as to which the Administrative Agent and the Lead Borrower
reasonably agree in a writing to the Collateral Agent that the cost of obtaining
a security interest therein is excessive in relation to the value of the
security to be afforded thereby;
(g)    those assets as to which the grant of a security interest or Lien therein
in favor of the Secured Creditors could reasonably be expected to result in
material adverse tax consequences (including, without limitation, as a result of
the operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction), as reasonably determined in good faith by the
Borrower;
(h)     (a) any fee-owned real property with a fair market value less than
$5,000,000 and (b) all leasehold interests in real property;
(i)    any Equity Interests in (i) a joint venture or other non-Wholly-Owned
Subsidiary to the extent that granting a security interest in or Lien on such
Equity Interests is not permitted by the governing documents of such joint
venture or other non-Wholly-Owned Subsidiary or would require the consent of any
Person who owns Equity Interests in such joint venture or non-Wholly-Owned
Subsidiary which (other than any Grantor or its Subsidiaries) consent has not
been obtained, (ii) Subsidiaries that are not directly owned by a Grantor, and
(iii) Unrestricted Subsidiaries;
(j)    any margin stock;
(k)    any Vehicles and other assets subject to certificates of title (other
than to the extent such rights can be perfected by the filing of a financing
statement under the UCC);
(l)    any Letter-of-Credit Rights with a face value of less than $100,000
(other than to the extent that the security interest of the Collateral Agent
therein is perfected by the filing of financing statements under the UCC);
(m)    cash that secures any letters of credit outstanding and permitted to be
outstanding and secured pursuant to the terms of the Credit Agreement;
(n)    any Commercial Tort Claims with a value of less than $100,000; and
(o)    any of the following:
(1)    any property that would otherwise be included in the Collateral (and such
property shall not be deemed to constitute a part of the Collateral) if such
property has been sold or otherwise transferred in connection with a
sale-leaseback

-vii-



--------------------------------------------------------------------------------

Page

transaction permitted under Section 9.02(xi) of the Credit Agreement, or is
subject to any Liens permitted under Section 9.01(vii) of the Credit Agreement,
or constitutes the Proceeds or products of any property that has been so sold or
otherwise transferred, in each case in accordance with the terms of the Credit
Agreement, so long as such Proceeds or products remain subject to the Liens
referenced above in this clause (1); and
(2)    any property or asset that would otherwise be included in the Collateral
(and such property or asset shall not be deemed to constitute a part of the
Collateral) if such property or assets is subject to a Lien permitted by Section
9.01(xiv) of the Credit Agreement;
in each case pursuant to preceding clauses (o)(1) through (2), for so long as,
and to the extent that, the granting or existence of such a security interest
pursuant hereto would result in a breach, default or termination of any
agreement relating to the respective Lien or obligations secured thereby (in
each case, except to the extent any such breach, default or termination would be
rendered ineffective under the UCC or other applicable law); provided that
immediately upon repayment of the Indebtedness and/or other monetary obligation
secured by a Lien referenced in clauses (o)(1) through (2), the relevant Grantor
shall be deemed to have granted a security interest in all of its rights, title
and interests under or in such asset, Equipment or other property that is the
subject of such Lien;
provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (o) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(o)).
1.3    Power of Attorney. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney, irrevocably, with full power after the occurrence of
and during the continuance of an Event of Default (in the name of such Grantor
or otherwise) to act, require, demand, receive, compound and give acquittance
for any and all moneys and claims for moneys due or to become due to such
Grantor under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Collateral Agent may deem to be
reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.
ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Agreement, as follows:

-viii-



--------------------------------------------------------------------------------

Page

2.1    Necessary Perfection Action. The security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral for the
benefit of the Collateral Agent and the Secured Creditors is a valid security
interest and Lien upon such Grantor’s right, title and interest in and to the
Collateral. Upon (A) the filing of the UCC financing statements delivered to the
Collateral Agent for filing in the appropriate jurisdictions set forth on Annex
C, (B) the recordation of Annexes K - M in the United States Patent and
Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, as the case may be, and (C) the receipt by the
Collateral Agent of all instruments, chattel paper and certificated pledged
Equity Interests constituting Collateral in suitable form for transfer by
delivery or accompanied by instruments of transfer or assignment duly executed
in blank, such security interest and Lien shall be perfected in all of the
Collateral in which a security interest may be perfected by filing, recording or
registering a UCC financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the UCC or other applicable law in such jurisdictions and in which a
security interest may be perfected upon the receipt and recording of this
Agreement (or a short form hereof) with the United States Patent and Trademark
Office, the United States Copyright Office or the Canadian Intellectual Property
Office as the case may be; provided, however, that additional filings may be
necessary to perfect the Collateral Agent’s security interest in, and Lien on,
any Recordable Intellectual Property acquired after the date hereof.
Upon the actions taken under this Section 2.1, such security interest will be
superior to and prior to all other Liens of all other Persons (other than
Permitted Liens), and, subject to the ABL/Term Intercreditor Agreement and any
Additional Intercreditor Agreement, enforceable as such as against all other
Persons (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.
2.2    No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens), and such Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein materially adverse to the Collateral Agent.
2.3    Other Financing Statements. As of the date hereof, no Grantor has filed,
nor authorized the filing by any third party of any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Grantor will
not authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.
2.4    Chief Executive Office, Record Locations. The chief executive office of

-ix-



--------------------------------------------------------------------------------

Page

such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.5    Location of Inventory and Equipment. All Inventory and Equipment (having
a fair market value in excess of $1,000,000 with respect to Collateral
comprising Equipment only) held on the date hereof, or held at any time during
the four calendar months prior to the date hereof, by each Grantor, other than
Inventory in transit or Equipment moved in the ordinary course of business, is
located at one of the locations shown on Annex B hereto for such Grantor.
2.6    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Federal Employer Identification Number; Changes Thereto;
etc. As of the Closing Date, the exact legal name of each Grantor, the type of
organization of such Grantor, whether or not such Grantor is a Registered
Organization, the jurisdiction of organization of such Grantor, such Grantor’s
Location, the organizational identification number (if any) of such Grantor and
the Federal Employer Identification Number of such Grantor (if any), is listed
on Annex C hereto for such Grantor. Such Grantor shall not change its legal
name, its type of organization, its status as a Registered Organization (in the
case of a Registered Organization), its jurisdiction of organization, its
Location, its organizational identification number (if any) or its Federal
Employer Identification Number (if any) from that used on Annex C hereto, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Secured Debt Agreements and so long as same do
not involve (x) a Registered Organization ceasing to constitute same or (y) such
Grantor changing its jurisdiction of organization or Location from the United
States or a State thereof to a jurisdiction of organization or Location, as the
case may be, outside the United States or a State thereof) if (i) it shall have
given to the Collateral Agent written notice of each change to the information
listed on Annex C (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex C
which shall update all information contained therein for such Grantor within
five (5) Business Days of such change (or such longer period as agreed to by the
Collateral Agent) and (ii) in connection with such change or changes, it shall
take all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected to the extent described in Section
2.1 and in full force and effect. In addition, to the extent that such Grantor
does not have an organizational identification number on the date hereof and
later obtains one, such Grantor shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected to the extent described in Section
2.1 and in full force and effect.
2.7    Trade Names; Etc. Such Grantor has not and does not operate in any
jurisdiction under, or in the preceding five (5) years has not operated in any
jurisdiction under, any trade names, fictitious names or other names except its
legal name as specified in Annex C and such

-x-



--------------------------------------------------------------------------------

Page

other trade or fictitious names as are listed on Annex D hereto for such
Grantor.
2.8    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Grantor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Grantor, in each case except the
mergers and consolidations contemplated by the Transaction and the mergers and
consolidations described in Annex E hereto. With respect to any transactions so
described in Annex E hereto, the respective Grantor shall have furnished such
information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into or consolidated with such Grantor,
or was liquidated into or transferred all or substantially all of its assets to
such Grantor, and shall have furnished to the Collateral Agent such UCC lien
searches as may have been reasonably requested with respect to such Person and
its assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Grantor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.
2.9    As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Grantor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Grantor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Grantor shall
concurrently with the delivery of the next Compliance Certificate provided under
the Credit Agreement furnish the Collateral Agent with written notice thereof
(which notice shall describe in reasonable detail the As-Extracted Collateral
and/or Timber-to-be-Cut and the locations thereof) and shall take all actions as
may be deemed reasonably necessary or desirable by the Collateral Agent to
perfect the security interest of the Collateral Agent therein.
2.10    Collateral in the Possession of a Bailee. If any Inventory or other
Goods, the aggregate fair market value of which is equal to or greater than
$1,000,000, are at any time in the possession of a bailee, such Grantor shall
concurrently with the delivery of the next Compliance Certificate provided under
the Credit Agreement furnish the Collateral Agent with written notice thereof
and, if requested by the Collateral Agent after an Event of Default has occurred
and is continuing, shall use its reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of such Grantor, subject to the ABL/Term
Intercreditor Agreement. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing and upon notice from the Collateral Agent of its
intent to exercise remedies.
2.11    Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

-xi-



--------------------------------------------------------------------------------

Page

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
3.1    Maintenance of Records. Each Grantor will keep and maintain proper books
and records of its Accounts and Contracts, in which full, true and correct
entries in conformity with generally accepted accounting principles and all
Requirements of Law shall be made of all such Accounts and Contracts, and such
Grantor will make the same available on such Grantor’s premises to officers and
designated representatives of the Collateral Agent for inspection in accordance
with the terms and conditions set forth in the Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Collateral Agent, such Grantor shall, at its own cost and expense,
deliver all tangible evidence of its Accounts and Contract Rights (including,
without limitation, all documents evidencing the Accounts and all Contracts) and
such books and records to the Collateral Agent or to its representatives (copies
of which evidence and books and records may be retained by such Grantor).
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.
3.2    Direction to Account Debtors; Contracting Parties; etc. Subject to the
terms of the ABL/Term Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default, after giving notice to the relevant
Grantor of its intent to do so, if the Collateral Agent so directs any Grantor,
such Grantor agrees (i) to cause all payments on account of the Accounts and
Contracts to be made directly to the Cash Collateral Account, (ii) that the
Collateral Agent may, at its option, directly notify the obligors in its own
name or in the name of others with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (i), and (iii) that the Collateral Agent may enforce collection of any
such Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor;
provided that, (x) any failure by the Collateral Agent to give or any delay in
giving such notice to the relevant Grantor shall not affect the effectiveness of
such notice or the other rights of the Collateral Agent created by this Section
3.2 and (y) no such notice shall be required if an Event of Default of the type
described in Section 10.01(e) of the Credit Agreement has occurred and is
continuing. Subject to the terms of the ABL/Term Intercreditor Agreement,
without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Obligations in the manner provided in Section 6.4 of this
Agreement. The reasonable costs and expenses of collection (including reasonable
attorneys’ fees), whether incurred by a Grantor or the Collateral Agent, shall
be borne by the relevant Grantor. The Collateral Agent shall deliver a copy of
each notice referred to in the preceding clause (y) to the relevant Grantor,
provided that (x) the failure by the Collateral Agent to so notify such Grantor
shall not affect the effectiveness of such

-xii-



--------------------------------------------------------------------------------

Page

notice or the other rights of the Collateral Agent created by this Section 3.2
and (y) no such notice shall be required if an Event of Default of the type
described in Section 10.01(e) of the Credit Agreement has occurred and is
continuing.
3.3    Modification of Terms; etc. Except in accordance with such Grantor’s
ordinary course of business and consistent with reasonable business judgment, or
as permitted by Section 3.4 hereof or by the Credit Documents, no Grantor shall
rescind or cancel any indebtedness evidenced by any Account, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account, or interest
therein, without the prior written consent of the Collateral Agent unless such
rescissions, cancellations, modifications, adjustments, extensions, renewals,
compromises, settlements, releases, or sales would not reasonably be expected to
materially adversely affect the value of the Accounts constituting Collateral
taken as a whole. Except as otherwise permitted by the Credit Documents, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.
3.4    Collection. Each Grantor shall endeavor in accordance with historical
business practices to cause to be collected from the Account Debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default or otherwise required pursuant to the Credit
Agreement, any Grantor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Grantor finds appropriate in accordance with
reasonable business judgment, (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Grantor finds appropriate in accordance with reasonable
business judgment and (iii) any other adjustments necessary or desirable in the
Grantor’s reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by a Grantor or the Collateral Agent, shall be borne by the
relevant Grantor.
3.5    Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $100,000 individually
(other than checks and other payment instruments received and collected in the
ordinary course of business and promptly deposited into a Deposit Account), such
Grantor shall, on or prior to the date of the required delivery of the
Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof, and upon request by the
Collateral Agent (subject to the ABL/Term Intercreditor Agreement), promptly
deliver such Instrument to the Collateral Agent appropriately endorsed in blank
or to the order of the Collateral Agent, provided that, so long as no Event of
Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any Instrument received by such
Grantor in the ordinary course of business, and the Collateral Agent shall,
promptly upon request of such Grantor, make appropriate arrangements

-xiii-



--------------------------------------------------------------------------------

Page

for making any Instruments in its possession and pledged by such Grantor
available to such Grantor for purposes of presentation, collection or renewal.
If such Grantor retains possession of any Instruments pursuant to the terms
hereof, upon request of the Collateral Agent, such Instrument shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interests of Bank of America, N.A.,
as collateral agent, for the benefit of itself and certain Secured Creditors.”
3.6    Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
3.7    Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement, nor shall the Collateral Agent or
any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any
performance by any party under any Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.
3.8    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Grantor
shall, on or prior to the date of the required delivery of the Compliance
Certificate pursuant to the Credit Agreement following the creation of such
letter of credit, notify the Collateral Agent thereof and, at the request of the
Collateral Agent after an Event of Default has occurred and is continuing, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use its commercially reasonable efforts to
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement after the occurrence and
during the continuance of an Event of Default (it being understood that unless
an Event of

-xiv-



--------------------------------------------------------------------------------

Page

Default has occurred and is continuing such proceeds shall be released to such
Grantor).
3.9    Commercial Tort Claims. As of the Closing Date, no Grantor has Commercial
Tort Claims with an individual claimed value of $100,000 or more other than
those described in Annex H hereto. If any Grantor shall at any time after the
date of this Agreement hold or acquire a Commercial Tort Claim in an amount
(taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $100,000 or more, such Grantor shall, on
or prior to the date of the required delivery of the Compliance Certificate
pursuant to the Credit Agreement following such acquisition, notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein (subject to Permitted Liens) and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.
3.10    Chattel Paper. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor will promptly following any reasonable request by the
Collateral Agent, deliver all of its Tangible Chattel Paper with a value in
excess of $100,000 to the Collateral Agent, provided that, so long as no Event
of Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any Chattel Paper received by such
Grantor in the ordinary course of business, and the Collateral Agent shall,
promptly upon request of such Grantor, make appropriate arrangements for making
any Chattel Paper in its possession and pledged by such Grantor available to
such Grantor for purposes of presentation, collection or renewal. If such
Grantor retains possession of any Chattel Paper pursuant to the terms hereof,
subject to the terms of the ABL/Term Intercreditor Agreement, upon request of
the Collateral Agent, such Chattel Paper shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interests of Bank of America, N.A., as collateral agent,
for the benefit of itself and certain Secured Creditors.”
3.11    Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required relating to its Accounts, Contracts,
Instruments and other property or rights which constitute Collateral, as the
Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted; provided, that notwithstanding anything herein to the contrary, the
Grantors shall not be required to (i) take any action to perfect any security
interest in any Collateral outside of the United States and Canada or (ii) enter
into any control agreements or similar arrangements relating to any Deposit
Account; provided however, that upon the occurrence and during the continuance
of an Event of Default (each such period, “the Default Period”) and the
Discharge of the ABL Obligations (as defined in the ABL/Term Intercreditor
Agreement) in any such Default Period, the Collateral Agent, during such Default
Period (subject to the provisions of the ABL/Term Intercreditor Agreement),
shall benefit from, and shall be entitled to, the “control” granted to the ABL
Collateral Agent (as defined in the ABL/Term Intercreditor Agreement) in any
Deposit Account.

-xv-



--------------------------------------------------------------------------------

Page

ARTICLE IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
4.1    Additional Representations and Warranties. Annex H hereto sets forth a
complete and accurate list of all Recordable Intellectual Property that each
Grantor owns. Each Grantor represents and warrants that it is the sole owner of
all right, title and interest in all Recordable Intellectual Property listed in
Annex H hereto. Each Grantor further warrants that it has no knowledge of any
written third party claim received by it within the last twelve (12) months that
any such Grantor or aspect of such Grantor’s present business operations
infringes, misappropriates, dilutes or otherwise violates any Intellectual
Property of any other Person other than as has not, and would not, reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Grantor represents and warrants that no Recordable Intellectual
Property listed in Annex H hereto has been canceled or is presently being
opposed and, to such Grantor’s knowledge, all such Recordable Intellectual
Property is valid and subsisting, and such Grantor is not aware of any pending
third-party claim that any of said registrations of Recordable Intellectual
Property are invalid or unenforceable, and is not aware that there is any reason
that any of said registrations of Recordable Intellectual Property are invalid
or unenforceable, and is not aware that there is any reason that any of said
applications of Recordable Intellectual Property will not mature into
registrations, other than would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Grantor hereby
grants to the Collateral Agent an absolute power of attorney to sign, solely
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office,
any domain name registrar, the United States Copyright Office, the Canadian
Intellectual Property Office or any other governmental authority in order to
effect an assignment of all right, title and interest in any Intellectual
Property constituting Collateral, and record the same.
4.2     Infringements. Each Grantor agrees, within 60 days of the end of each
fiscal quarter, to notify the Collateral Agent in writing of the name and
address of, and to furnish such pertinent information that may be available to
such Grantor with respect to: (i) any party who such Grantor reasonably believes
is infringing, misappropriating, diluting or otherwise violating any of such
Grantor’s rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party
claiming that any Grantor or the conduct of any Grantor’s business infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property right
of any third party in any manner that would reasonably be expected to have a
Material Adverse Effect. Each Grantor further agrees to prosecute diligently in
accordance with its reasonable business judgment, any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it in any manner that would reasonably be expected to have a Material
Adverse Effect.
4.3    Preservation of Trademarks. Each Grantor agrees to use its Trademarks
that are material to such Grantor’s business in interstate commerce during the
time in which this Agreement is in effect to the extent required by the laws of
the United States or other jurisdiction, as applicable, to maintain its rights
in such Trademarks and to take all such other actions as are reasonably
necessary to preserve such Trademarks as trademarks or service marks under the
laws

-xvi-



--------------------------------------------------------------------------------

Page

of the United States or other jurisdiction, as applicable (other than any such
Trademarks that are deemed by a Grantor in its reasonable business judgment to
no longer be material to the conduct of such Grantor’s business).
4.4    Maintenance of Registration. Each Grantor shall, at its own expense,
diligently maintain all material Recordable Intellectual Property in accordance
with its reasonable business judgment, including but not limited to filing
affidavits of use and applications for renewals of registration for all of its
material registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each issued Patent or registered
Copyright, and shall pay all fees and disbursements in connection therewith and
shall not abandon any such registration, filing of affidavit of use or
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent, not to
be unreasonably withheld (other than with respect to registrations and
applications deemed by such Grantor in its reasonable business judgment to be no
longer prudent to pursue).
4.5    Prosecution of Applications. At its own expense, each Grantor, in
accordance with its reasonable business judgment, shall diligently prosecute all
material applications for (i) United States Patents listed in Annex J hereto and
(ii) Copyrights listed in Annex K hereto, in each case for such Grantor and
shall not abandon any such application prior to exhaustion of all administrative
and judicial remedies (other than applications that are no longer material or
are deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.
4.6    After-Acquired Intellectual Property. In the event that any Grantor,
either itself or through any agent, employee, licensee or designee, files an
application for or acquires any Recordable Intellectual Property following the
date hereof, then the provisions of this Agreement shall automatically apply
thereto and any such Intellectual Property (other than any Excluded Collateral)
shall automatically constitute part of the Collateral and shall be subject to
the Collateral Agent’s security interest, without further action by any party,
and such Grantor shall within 60 days of the end of each fiscal quarter execute
and deliver any and all agreements, instruments, documents and papers as
necessary to evidence and perfect the Collateral Agent’s security interest in
such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the “Writings”) are consistent with the terms
of and conditions of this Agreement and the Annexes K – M, as applicable, and
each Grantor hereby appoints the Collateral Agent as its attorney-in-fact to
execute and file such Writings, solely upon the occurrence and during the
continuance of an Event of Default and solely for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable until this Agreement is terminated.
ARTICLE V

PROVISIONS CONCERNING ALL COLLATERAL
5.1    Protection of Collateral Agent’s Security. Except as otherwise permitted
by the Secured Debt Agreements, each Grantor will do nothing to impair the
rights of the Collateral

-xvii-



--------------------------------------------------------------------------------

Page

Agent in the Collateral. Each Grantor or an affiliate on behalf of such Grantor
will at all times maintain insurance, at such Grantor’s own expense to the
extent and in the manner provided in the Secured Debt Agreements. If any Event
of Default shall have occurred and be continuing, the Collateral Agent shall, at
the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 6.4 hereof. Each
Grantor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Grantor to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Grantor.
5.2    Warehouse Receipts Non-Negotiable. To the extent practicable, each
Grantor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Grantor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).
5.3    Additional Information. Each Grantor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent.
5.4    Further Actions. Each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral; provided, that
notwithstanding anything herein to the contrary, the Grantors shall not be
required to (i) take any action to perfect any security interest in any
Collateral under the laws of any jurisdiction outside of the United States and
Canada or (ii) enter into any control agreements or similar arrangements
relating to any Deposit Account.
5.5    Financing Statements. Each Grantor agrees to deliver to the Collateral
Agent such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1. Each Grantor will pay any applicable
filing fees, recordation taxes and related expenses relating to its Collateral.
Each Grantor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Grantor where permitted by law (and
such authorization includes describing the Collateral as “all assets and all
personal property whether now owned or hereafter acquired” of such Grantor or
words of similar effect).

-xviii-



--------------------------------------------------------------------------------

Page

ARTICLE VI

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
6.1    Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the terms of the ABL/Term Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured creditor under any UCC, and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;
(iii)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 6.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(iv)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(a)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(b)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 6.2 hereof; and
(c)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(v)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive

-xix-



--------------------------------------------------------------------------------

Page

or nonexclusive basis, any Intellectual Property included in the Collateral (in
the case of Trademarks, subject to reasonable quality control and subject to
those exclusive licenses granted by Grantors in effect on the date hereof and
those granted by any Grantor hereafter to the extent permitted by the Credit
Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license, may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
(vi)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 6.4; and
(vii)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
6.2    Remedies; Disposition of the Collateral. To the extent permitted by
applicable law, if any Event of Default shall have occurred and be continuing,
then any Collateral repossessed by the Collateral Agent under or pursuant to
Section 6.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall reasonably determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned

-xx-



--------------------------------------------------------------------------------

Page

from time to time by announcement at the time and place fixed for the
disposition, and such disposition may be made at any time or place to which the
disposition may be so adjourned. To the extent permitted by any such requirement
of law, the Collateral Agent may bid for and become the purchaser (and may pay
all or any portion of the purchase price by crediting Obligations against the
purchase price) of the Collateral or any item thereof, offered for disposition
in accordance with this Section 6.2 without accountability to the relevant
Grantor. Each Grantor agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such disposition or dispositions
of all or any portion of the Collateral valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at
such Grantor’s expense.
6.3    Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:
(a)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(b)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(c)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
6.4    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent the Pledge Agreement or any
other Security Document requires proceeds of collateral under such other
Security Document to be applied in accordance with the provisions of this
Agreement, the Pledgee under, and as defined in, the Pledge

-xxi-



--------------------------------------------------------------------------------

Page

Agreement, or collateral agent under such other Security Document) upon any sale
or other disposition of the Collateral (or the collateral under the relevant
Security Document), together with all other moneys received by the Collateral
Agent hereunder (or under the relevant Security Document), in each case, as a
result of the exercise of remedies by the Collateral Agent after the occurrence
and during the continuance of an Event of Default, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (ii), (iii) and (iv) of the definition of
“Obligations”;
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent or
any of its Affiliates of the type described in clauses (iv) and (v) of the
definition of “Obligations”;
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Secured Creditors as provided in
Section 6.4(c) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Credit Document Obligations or, if the proceeds are insufficient
to pay in full all such Credit Document Obligations, its Pro Rata Share of the
amount remaining to be distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, ratably to any other then
remaining unpaid Obligations; and
(v)    fifth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iv), inclusive, and following the termination
of this Agreement pursuant to Section 9.8(a) hereof, to the relevant Grantor or
to whomever may be lawfully entitled to receive such surplus.
(b)    For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Obligations, and the
denominator of which is the then outstanding amount of all Obligations.
(c)    All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.
(d)    For purposes of applying payments received in accordance with this
Section6.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Credit Document Obligations owed to the Secured Creditors.
(e)    It is understood that the Grantors are and shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.

-xxii-



--------------------------------------------------------------------------------

Page

6.5    Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
6.6    Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
ARTICLE VII

INDEMNITY
7.1    Indemnity and Expense Reimbursement.
(a)    The terms of Section 12.01 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
7.2    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnified Person as to which such Indemnified Person has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Grantor contained in the Credit Agreement shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Term Loans made, under the Credit Agreement and the payment of all other
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.

-xxiii-



--------------------------------------------------------------------------------

Page

ARTICLE VIII

DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Borrower” shall have the meaning provided in the recitals of this Agreement.
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York. Without limiting the
foregoing, the term “Chattel Paper” shall in any event include all Tangible
Chattel Paper and all Electronic Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Compliance Certificate” shall mean a certificate delivered in accordance with
Section 8.01(d) of the Credit Agreement.
“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Grantor and one or more
additional

-xxiv-



--------------------------------------------------------------------------------

Page

parties (including, without limitation, any Swap Contracts, contracts for Bank
Products, licensing agreements and any partnership agreements, joint venture
agreements and limited liability company agreements, and settlement agreements).
“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed in Annex
H; (b) rights and privileges arising under applicable law with respect to such
copyrights; and (c) renewals and extensions thereof and amendments thereto.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.
“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and in any event, shall
include, but shall not be limited to, all machinery, equipment, furnishings,
fixtures and vehicles now or hereafter owned by any Grantor and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
“Event of Default” shall mean (x) at any time prior to the time at which all
Credit Document Obligations have been paid in full (other than unasserted
contingent indemnification obligations) and all Commitments under the Credit
Agreement have been terminated, any Event of Default under, and as defined in,
the Credit Agreement and (y) at any time thereafter, any payment default on any
of the Obligations after the expiration of any applicable grace period.
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.
“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.
“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

-xxv-



--------------------------------------------------------------------------------

Page

“Instrument” shall mean “instruments” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Intellectual Property” shall mean all: (a) intellectual property of every kind
and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information and other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing; (b) rights
corresponding to any of the foregoing throughout the world, including as
provided by international treaties or conventions, and all other rights of any
kind whatsoever accruing thereunder or pertaining thereto; (c) income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect to any of the foregoing, including damages and payments for
past and future infringements, misappropriations, or other violations thereof;
and (d) rights to sue for past, present, and future infringements,
misappropriations, or other violations of any of the foregoing, including the
right to settle suits involving claims and demands for royalties owing.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC as in effect on the date hereof in the State of New York.
“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.
“Lenders” shall have the meaning provided in the recitals of this Agreement.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Licenses” means any and all licenses, agreements, consents, orders, franchises
and similar arrangements in respect of the licensing, development, use or
disclosure of any Intellectual Property.
“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC as in effect on the date hereof in the
State of New York.
“Obligations” shall mean and include, as to any Grantor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including all “Obligations” as
defined in the Credit

-xxvi-



--------------------------------------------------------------------------------

Page

Agreement), liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Grantor or any Subsidiary thereof at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding), fees, costs and indemnities) of such Grantor owing to the
Secured Creditors, whether now existing or hereafter incurred under, arising out
of, or in connection with, the Credit Agreement and the other Credit Documents
to which such Grantor is a party (including, without limitation, in the event
such Grantor is a Guarantor, all such obligations, liabilities and indebtedness
of such Grantor under its Subsidiaries Guaranty) and the due performance and
compliance by such Grantor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obligations, liabilities and indebtedness under this clause (i), being herein
collectively called the “Credit Document Obligations”);
(ii)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(iii)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
(iv)    all amounts paid by any Indemnified Person as to which such Indemnified
Person has the right to reimbursement under the Credit Agreement; and
(v)    all amounts owing to any Agent or any of its Affiliates pursuant to any
of the Credit Documents in its capacity as such;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the UCC as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
General Intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the UCC as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the UCC as in effect from time to time in the
relevant jurisdiction.
“Patents” shall mean all: (a) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed in Annex H, and (b) reissues, continuations,

-xxvii-



--------------------------------------------------------------------------------

Page

divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein and all improvements thereto.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect in the State of New York on the date hereof and, in any event, shall also
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Grantor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority) and (iii)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
“Recordable Intellectual Property” means (i) any Patent issued by or applied for
issuance with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (ii) any Trademark registered or applied for
registration with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to any
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office.
“Registered Organization” shall have the meaning provided in the UCC as in
effect in the State of New York.
“Required Secured Creditors” shall mean at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 12.11 of the Credit
Agreement, each of the Lenders).
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Secured Debt Agreements” shall mean and include this Agreement and the other
Credit Documents.
“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware

-xxviii-



--------------------------------------------------------------------------------

Page

and documentation and materials relating thereto, together with any and all
maintenance rights, service rights, programming rights, hosting rights, test
rights, improvement rights, renewal rights and indemnification rights and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
or hereafter owned by any Grantor, or in which any Grantor has any rights.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Termination Date” shall have the meaning provided in Section 9.8(a) of this
Agreement.
“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.
“Trade Secrets” shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
similar intellectual, industrial and intangible property.
“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office and
the Canadian Intellectual Property Office that are listed in Annex H, (b) all
extensions or renewals of any of the foregoing, (c) goodwill associated
therewith or symbolized thereby, (d) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (e) rights and privileges arising
under applicable law with respect to the use of any of the foregoing.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
“Vehicles” shall mean all cars, trucks, construction and earth moving equipment
covered by a certificate of title law of any state.
“Voting Equity Interests” shall mean (i) all classes of Equity Interests
entitled to vote and (ii) any other Equity Interests treated as voting stock for
purposes of Treasury Regulation Section

-xxix-



--------------------------------------------------------------------------------

Page

1.956-2(c)(2).
ARTICLE IX

MISCELLANEOUS
9.1    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Grantor shall not be effective
until received by the Collateral Agent or such Grantor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
(a)    if to any Grantor, c/o:
Bauer Performance Sports Ltd.
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com
(b)    if to the Collateral Agent, at:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124
(c)    if to any Secured Creditor (other than the Collateral Agent), at such
address as such Secured Creditor shall have specified in the Credit Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
9.2    Waiver; Amendment. Except as provided in Sections 9.8 and 9.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any

-xxx-



--------------------------------------------------------------------------------

Page

manner whatsoever unless in writing duly signed by each Grantor directly
affected thereby (it being understood that the addition or release of any
Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors).
9.3    Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any Secured
Debt Agreement or any security for any of the Obligations; whether or not such
Grantor shall have notice or knowledge of any of the foregoing.
9.4    Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 9.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that
no Grantor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.
9.5    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
9.6    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT (EXCEPT THAT, (X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE
OTHER THAN NEW YORK, PROCEEDINGS MAY BE BROUGHT BY THE ADMINISTRATIVE AGENT OR
COLLATERAL AGENT IN THE STATE IN WHICH THE RESPECTIVE COLLATERAL IS LOCATED OR
ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING, WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE
BROUGHT IN SUCH COURT HOLDING SUCH

-xxxi-



--------------------------------------------------------------------------------

Page

BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING), OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
SUCH PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER IT. EACH SUCH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 9.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR ANY SECURED
CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER PRIOR TO THE TERMINATION DATE HAVE TO THE LAYING OF VENUE OF
ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

-xxxii-



--------------------------------------------------------------------------------

Page

9.7    Grantor’s Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
9.8    Termination; Release.
(a)    After the Termination Date, this Agreement shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors (provided that all
indemnities set forth herein including, without limitation in Section 8.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Grantor, will promptly execute and deliver to such
Grantor a proper instrument or instruments (including UCC termination statements
on form UCC-3) acknowledging the satisfaction and termination of this Agreement,
and will duly assign, transfer and deliver to such Grantor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement. As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Credit
Document Obligations have been paid in full, no Note under the Credit Agreement
is outstanding and all Term Loans thereunder have been repaid in full (excluding
any contingent indemnity obligations not then asserted).
(b)    In the event that, at any time prior to the Termination Date, any part of
the Collateral is sold or otherwise disposed of (to a Person other than a Credit
Party) in connection with a sale or disposition permitted by Section 9.02 of the
Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 12.11 of the Credit
Agreement), and the proceeds of such sale or disposition (or from such release)
are applied in accordance with the terms of the Credit Agreement, to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Grantor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Grantor
(and the Collateral at such time assigned by the respective Grantor pursuant
hereto) shall be released from this Agreement.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of such Grantor stating that the release of the
respective Collateral is permitted pursuant to such Section 9.8(b). At any time
that either the

-xxxiii-



--------------------------------------------------------------------------------

Page

Borrower or the respective Grantor desires that a Subsidiary of the Borrower
which has been released from the Subsidiaries Guaranty be released hereunder as
provided in the last sentence of Section 9.8(b), it shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of the Borrower
and the respective Grantor stating that the release of the respective Grantor
(and its Collateral) is permitted pursuant to such Section 9.8(b).
(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 9.8.
9.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
9.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.11    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 11 of the Credit
Agreement.
9.12    Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Grantor hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing and delivering to the Collateral Agent a
joinder agreement in form and substance reasonably satisfactory to the
Collateral Agent, (y) delivering supplements to Annexes A through F, inclusive,
and H through K, inclusive, hereto as are necessary to cause such Annexes to be
complete and accurate with respect to such additional Grantor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Grantor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent.

-xxxiv-



--------------------------------------------------------------------------------


9.13    ABL/Term Intercreditor Agreement. This Agreement and the other Credit
Documents are subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the ABL/Term Intercreditor Agreement and this Agreement,
the terms of ABL/Term Intercreditor Agreement shall govern. Notwithstanding
anything herein to the contrary, the Lien and security interest granted to the
Collateral Agent pursuant to any Credit Document and the exercise of any right
or remedy in respect of the Collateral by the Collateral Agent (or any Secured
Creditor) hereunder or under any other Credit Document are subject to the
provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement, this
Agreement and any other Credit Document, the terms of the ABL/Term Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties’ obligations
under the ABL/Term Intercreditor Agreement.
[Remainder of this page intentionally left blank; signature page follows]









-1-



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS INC.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
MISSION ITECH HOCKEY, INC.
By:
 
 
Name:
 
Title:






[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------




Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------


ANNEX A
to
SECURITY AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Grantor
Address(es) of Chief Executive Office
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]




[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------


ANNEX B
to
SECURITY AGREEMENT
SCHEDULE OF INVENTORY AND EQUIPMENT LOCATIONS

[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------


ANNEX C
to
SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION), JURISDICTION OF ORGANIZATION, LOCATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS


Exact Legal
Name of
Each Grantor
Type of
Organization
(or, if the
Grantor is an
Individual, so
indicate)
Registered
Organization?
(Yes/No)
Jurisdiction of
Organization
Grantor’s
Location
(for purposes
of NY UCC
§ 9-307)
Grantor’s
Organization
Identification
Number (or, if it
has none, so
indicate)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------


ANNEX D
to
SECURITY AGREEMENT
SCHEDULE OF TRADE AND FICTITIOUS NAMES
Name of Grantor
Trade and/or Fictitious Names
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]








[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------


ANNEX E
to
SECURITY AGREEMENT
DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN
ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT
Name of Grantor
Description of any Transactions as Required by Section 2.8 of the Security
Agreement
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]






[Signature Page to the Term Loan Security Agreement]



--------------------------------------------------------------------------------

 

ANNEX G
to
SECURITY AGREEMENT
DESCRIPTION OF COMMERCIAL TORT CLAIMS
Name of Grantor
Description of Commercial Tort Claim
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]

















--------------------------------------------------------------------------------

 

ANNEX H
to
SECURITY AGREEMENT
SCHEDULE OF RECORDABLE INTELLECTUAL PROPERTY
1.    Registered Trademarks:
MARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
MARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 





3.    Domain Names:
DOMAIN NAME
REGISTRATION DATA
REGISTRANT
 
 
 
 
 
 





4.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------


5.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 





6.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 





7.    Copyright Applications:
TITLE
DATE FILED
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 
 
 
 
 



8.    Exclusive Licenses:
DATE
LICENSOR
LICENSEE
TITLE
APPLICATION /
REGISTRATION NO.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






2



--------------------------------------------------------------------------------


ANNEX K
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby pledges and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at
[______________________], (the “Grantee”), for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement referred to below),
a continuing security interest in all of the right, title and interest of such
Grantor in, to and under (i) (a) all trademarks, service marks, certification
marks, domain names, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, slogans,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registrations and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
and all extensions or renewals thereof, including without limitation any of the
foregoing set forth in Schedule A hereto, (b) all goodwill associated therewith
or symbolized thereby, (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill, (d) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (e) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including damages, claims and payments for
past, present or future infringements, dilutions or other violations thereof,
and all other Proceeds

3



--------------------------------------------------------------------------------


(as such term is defined in the Security Agreement referred to below), (f)
rights to sue for past, present and future infringements, dilutions or other
violations thereof, and (g) rights corresponding thereto throughout the world,
(collectively, the “Trademark Collateral”); provided that the Trademark
Collateral shall not include any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law.
THIS GRANT is made to secure the prompt and complete payment and performance
when due of all the Obligations of the Grantor, as such term is defined in the
Security Agreement among the Grantor, the other Grantors from time to time party
thereto and the Grantee, dated as of April 15, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”). Upon
the occurrence of the Termination Date (as defined in the Security Agreement),
the Grantee shall execute, acknowledge, and deliver to the Grantor an instrument
in writing releasing the security interest in the Trademark Collateral acquired
under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

4



--------------------------------------------------------------------------------


This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]

5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:



6



--------------------------------------------------------------------------------

 

SCHEDULE A




1.    Registered Trademarks:
MARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
MARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------


ANNEX L
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby pledges and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at
[_______________________], (the “Grantee”), for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement referred to below),
a continuing security interest in all of the right, title and interest of such
Grantor in, to and under (i) (a) all industrial designs, letters patent,
certificates of inventions, all registrations and recordings thereof, and all
applications for letters patent, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including those
set forth in Schedule A hereto, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto, (c)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
and all other Proceeds (as such term is defined in the Security Agreement
referred to below), (d) rights to sue for past, present or future infringements
or other violations thereof, and (e) rights corresponding thereto throughout the
world (collectively, the “Patent Collateral”).

Annex K-2



--------------------------------------------------------------------------------


THIS GRANT is made to secure the prompt and complete payment and performance
when due of all the Obligations of the Grantor, as such term is defined in the
Security Agreement among the Grantor, the other Grantors from time to time party
thereto and the Grantee, dated as of April 15, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”).
Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Patent
Collateral acquired under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.
This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]

Annex K-3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:




SCHEDULE A
1.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 



2.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 










Annex K-4



--------------------------------------------------------------------------------


ANNEX M
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
WHEREAS, [Name of Grantor], a _______________ _____________ (the “Grantor”),
having its chief executive office at _______________, _____________, is the
owner of all right, title and interest in, to and under the United States
copyrights, copyright registrations and applications for registration set forth
in Schedule A attached hereto (“Copyrights”);
WHEREAS, Bank of America, N.A., as Collateral Agent, having its principal
offices at [_________________] (the “Grantee”), desires to acquire a security
interest in the Copyrights; and
WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of April 15, 2014, made by the Grantor, the other Grantors
from time to time party thereto and the Grantee (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”), the Grantor
hereby pledges and grants to the Grantee, for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement), a continuing
security interest in all of the right, title and interest of such Grantor in, to
and under the Copyrights.
Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantor shall execute, acknowledge and deliver to the Grantee an
instrument in writing releasing the security interest in the Copyrights acquired
under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.
This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]



Annex L-5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:
SCHEDULE A
1.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 
















Annex L-6



--------------------------------------------------------------------------------


EXHIBIT G-2


FORM OF CANADIAN SECURITY AGREEMENT
[See Attached.]












--------------------------------------------------------------------------------

Page




--------------------------------------------------------------------------------







TERM LOAN CANADIAN SECURITY AGREEMENT
among

BAUER PERFORMANCE SPORTS LTD.,
CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,
as COLLATERAL AGENT
________________________________
Dated as of April 15, 2014
________________________________







--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

Page

 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
SECURITY INTERESTS
 
 
 
 
1.1
Grant of Security Interests
2


1.2
Certain Exceptions
3


1.3
Trademarks
5


1.4
Attachment
5


1.5
Power of Attorney
6


1.6
In Addition to Other Rights; No Marshalling
6


 
 
 
 
ARTICLE II
 
 
 
 
 
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
 
2.1
Necessary Perfection Action
6


2.2
No Liens
7


2.3
Other Financing Statements
7


2.4
Chief Executive Office, Record Locations
7


2.5
Locations of Collateral
7


2.6
Legal Names; Type of Organization; Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.
7


2.7
Trade Names; Etc.
8


2.8
Certain Significant Transactions
8


2.9
Consumer Goods
8


2.10
Collateral in the Possession of a Bailee
9


2.11
Recourse
9


 
 
 
 
ARTICLE III
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
 
 
 
 
3.1
Maintenance of Records
9


3.2
Direction to Account Debtors; Contracting Parties; etc.
9


3.3
Modification of Terms; etc.
10


3.4
Collection
10


3.5
Instruments
11


3.6
Grantors Remain Liable Under Accounts
11


3.7
Grantors Remain Liable Under Contracts
11


3.8
Rights in Letters of Credit
12


3.9
Chattel Paper
12


3.10
Further Actions
12


 
 
 


-i-



--------------------------------------------------------------------------------

Page

 
ARTICLE IV
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
 
 
 
 
4.1
Additional Representations and Warranties
13


4.2
Infringements
13


4.3
Preservation of Trademarks
14


4.4
Maintenance of Registration
14


4.5
Prosecution of Applications
14


4.6
After-Acquired Intellectual Property
14


 
 
 
 
ARTICLE V
 
 
 
 
 
PROVISIONS CONCERNING ALL COLLATERAL
 
 
 
 
5.1
Protection of Collateral Agent's Security
15


5.2
Warehouse Receipts Non-Negotiable
15


5.3
Additional Information
15


5.4
Further Actions
15


5.5
Financing Statements
16


 
 
 
 
ARTICLE VI
 
 
 
 
 
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
 
 
 
 
6.1
Remedies; Obtaining the Collateral Upon Default
16


6.2
Remedies; Disposition of the Collateral
17


6.3
Remedies; Receiver
18


6.4
Waiver of Claims
18


6.5
Application of Proceeds
19


6.6
Remedies Cumulative
20


6.7
Discontinuance of Proceedings
21


 
 
 
 
ARTICLE VII
 
 
 
 
 
INDEMNITY
 
 
 
 
7.1
Indemnity and Expense Reimbursement
21


7.2
Indemnity Obligations Secured by Collateral; Survival
21


 
 
 
 
ARTICLE VIII
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
MISCELLANEOUS
 
9.1
Notices
26




-ii-



--------------------------------------------------------------------------------

Page

9.2
Waiver; Amendment
27


9.3
Obligations Absolute
27


9.4
Successors and Assigns
27


9.5
Headings Descriptive
28


9.6
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
28


9.7
Grantor's Duties
29


9.8
Termination; Release
29


9.9
Counterparts
30


9.10
Severability
30


9.11
The Collateral Agent and the other Secured Creditors
30


9.12
Additional Grantors
30


9.13
Amalgamation, Merger
31


9.14
Limitation Periods
31


9.15
ABL/Term Intercreditor Agreement
31



ANNEX A
Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
Schedule of Locations of Collateral
ANNEX C
Schedule of Legal Names, Type of Organization, Jurisdiction of Organization,
Location and Organizational Identification Numbers
ANNEX D
Schedule of Trade and Fictitious Names
ANNEX E
Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Canadian Security Agreement
ANNEX F
[Reserved]
ANNEX G
Schedule of Recordable Intellectual Property
ANNEX H
Confirmation of Security Interest in Intellectual Property




-iii-



--------------------------------------------------------------------------------

Page

CANADIAN SECURITY AGREEMENT
CANADIAN SECURITY AGREEMENT, dated as of April 15, 2014 made by each of the
undersigned grantors (each, a "Grantor" and, together with any other entity that
becomes a grantor hereunder pursuant to Section 9.12 hereof, the "Grantors") in
favour of Bank of America, N.A., as Collateral Agent (together with any
successor Collateral Agent, the "Collateral Agent"), for the benefit of the
Secured Creditors (as defined below). Certain capitalized terms as used herein
are defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the "Borrower") and various lenders
party thereto from time to time (the "Lenders") and Bank of America, N.A., as
administrative agent and collateral agent (together with any successor
administrative agent or collateral agent, the "Administrative Agent") have
entered into a Term Loan Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time, the "Credit
Agreement"), providing for the making of Term Loans to the Borrower, as
contemplated therein (the Lenders, the Administrative Agent, the Collateral
Agent and each other Agent are herein called the "Secured Creditors");
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations;
WHEREAS, it is a condition precedent to the making of Term Loans to the Borrower
under the Credit Agreement that each Grantor shall have executed and delivered
to the Collateral Agent this Agreement; and
WHEREAS, each Grantor will obtain benefits from the incurrence of Term Loans by
the Borrower under the Credit Agreement and accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Term Loans to the Borrower;
NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:
ARTICLE I

SECURITY INTERESTS

-iv-



--------------------------------------------------------------------------------

Page

1.1    Grant of Security Interests.
(a)    As security for the prompt and complete payment or performance, as the
case may be, when due of all of its Obligations, each Grantor does hereby
pledge, assign, mortgage, charge and grant to the Collateral Agent, for the
benefit of the Secured Creditors, as and by way of a fixed and specific mortgage
and charge, and grants to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in, all of its present and
after-acquired personal property, including, without limiting the foregoing, all
of its right, title and interest in, to and under all of the following personal
property and fixtures (and all rights therein), or in which or to which it has
any rights, in each case whether now existing or hereafter from time to time
acquired (but excluding any Excluded Collateral (as defined below)):
(i)    each and every Account, including all claims of any kind that such
Grantor has, including claims against the Crown and claims under insurance
policies;
(ii)    the Cash Collateral Account and all Money, Securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;
(iii)    all Chattel Paper;
(iv)    all Contracts, together with all Contract Rights arising thereunder;
(v)    all Equipment and fixtures;
(vi)    all Deposit Accounts and all Money, Securities, Instruments and other
investments deposited or required to be deposited in any of the foregoing;
(vii)    all Documents of Title;
(viii)    all Financial Assets;
(ix)    all Goods;
(x)    all Instruments;
(xi)    all Intangibles;
(xii)    all Intellectual Property
(xiii)    all Inventory;
(xiv)    all Investment Property, including shares, stock, warrants, bonds,
debentures, debenture stock and other Securities (in each case whether evidenced
by a Security Certificate or an Uncertificated Security) and Security
Entitlements, Securities Accounts, Futures Contracts and Futures Accounts;

-v-



--------------------------------------------------------------------------------

Page

(xv)    all rights in letters of credit (whether or not the respective letter of
credit is evidenced by a writing);
(xvi)    all Money;
(xvii)    all Patents;
(xviii)    all Permits;
(xix)    with respect to the foregoing, all parts, components, renewals,
substitutions and replacements of that property and all attachments, accessories
and increases, additions and Accessions to that property; and
(xx)    all Proceeds and products of any and all of the foregoing, including
property in any form derived directly or indirectly from any dealing with such
property (all of the above, the "Collateral").
(b)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral that any Grantor may acquire, or with respect to which
any Grantor may obtain rights, at any time during the term of this Agreement.
1.2    Certain Exceptions. Notwithstanding Section 1.1, no security interest is
or will be granted pursuant hereto in any right, title or interest of any
Grantor under or in (each of (a) through (o) collectively, the "Excluded
Collateral"):
(a)    any leases, licenses, Instruments, Contracts, Chattel Paper, Intangibles,
Permits, governmental licenses, provincial, territorial or local franchises,
charters or authorizations or other contracts or agreements (other than an
Account or Chattel Paper) with or issued by Persons other than the Borrower or
Subsidiaries of the Borrower or an Affiliate thereof (collectively, "Excluded
Agreements") that would otherwise be included in the Collateral (and such
Excluded Agreements shall not be deemed to constitute a part of the Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would invalidate or result in a violation, breach, default or
termination of such Excluded Agreements or create a right of termination in
favour of, or require the consent of, any party thereto (in each case other than
the Borrower or a Subsidiary Guarantor) (in each case, except to the extent any
such violation, breach, default, termination, right or consent would be rendered
ineffective under the PPSA or other applicable law); provided, however, that a
security interest in an Excluded Agreement in favour of the Secured Creditors
shall attach immediately (i) at such time as Grantor's grant of a security
interest in such Excluded Agreement no longer results in a violation, breach,
default or termination thereof or thereunder or no longer creates such right of
termination or such right has been waived or requires such consent or such
consent has been obtained, (ii) to the extent severable, to any portion of such
Excluded Agreement that does not result in a respective violation, breach,
default, termination or right or consent thereof or thereunder and (iii) to any
proceeds or receivables of such Excluded Agreement that are not Excluded
Collateral;
(b)    any Consumer Goods;

-vi-



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



(c)    any intent-to-use trademark application prior to the filing of a
"Statement of Use" or "Amendment to Allege Use" with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(d)    any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods to the extent that any valid and enforceable
law or regulation applicable to such Intangibles, Instruments, Investment
Property, Chattel Paper, Documents of Title, Money or Goods prohibit the
creation of a security interest therein, except to the extent such prohibition
is unenforceable after giving effect to the applicable provisions of the PPSA or
other applicable law;
(e)    other than Equity Interests in [Redacted – Name of Subsidiary], those
assets located outside of the United States and Canada (solely to the extent
action would be required in such other jurisdictions to obtain such security
interests);




(f)    those Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods as to which the Administrative Agent and the
Lead Borrower reasonably agree in a writing to the Collateral Agent that the
cost of obtaining a security interest therein is excessive in relation to the
value of the security to be afforded thereby;
(g)    (a) any fee-owned real property with a fair market value less than
$5,000,000 and (b) all leasehold interests in real property;
(h)    any Equity Interests in (i) a joint venture or other non-Wholly-Owned
Subsidiary to the extent that granting a security interest in or Lien on such
Equity Interests is not permitted by the governing documents of such joint
venture or other non-Wholly-Owned Subsidiary or would require the consent of any
Person who owns Equity Interests in such joint venture or non-Wholly-Owned
Subsidiary which (other than any Grantor or its Subsidiaries) consent has not
been obtained, (ii) Subsidiaries that are not directly owned by a Grantor, and
(iii) Unrestricted Subsidiaries;
(i)    any margin stock;
(j)    any motor vehicles and assets subject to certificates of title (other
than to the extent such rights can be perfected by the filing of a financing
statement under the PPSA);
(k)    cash that secures any letters of credit outstanding and permitted to be
outstanding and secured pursuant to the terms of the Credit Agreement; and
(l)    any of the following:
(1)    any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods that would otherwise be included in the

-vii-



--------------------------------------------------------------------------------

Page

Collateral (and such Intangibles, Instruments, Investment Property, Chattel
Paper, Documents of Title, Money or Goods shall not be deemed to constitute a
part of the Collateral) if such Intangibles, Instruments, Investment Property,
Chattel Paper, Documents of Title, Money or Goods have been sold or otherwise
transferred in connection with a sale-leaseback transaction permitted under
Section 9.02(xi) of the Credit Agreement, or are subject to any Liens permitted
under Section 9.01(vii) of the Credit Agreement, or constitute the Proceeds or
products of any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods that have been so sold or otherwise
transferred, in each case in accordance with the terms of the Credit Agreement,
so long as such Proceeds or products remain subject to the Liens referenced
above in this clause (1); and
(2)    any property or asset that would otherwise be included in the Collateral
(and such property or asset shall not be deemed to constitute a part of the
Collateral) if such property or assets is subject to a Lien permitted by
Section 9.01(xiv) of the Credit Agreement;
in each case pursuant to preceding clauses (l)(1) through (2), for so long as,
and to the extent that, the granting or existence of such a security interest
pursuant hereto would result in a breach, default or termination of any
agreement relating to the respective Lien or obligations secured thereby (in
each case, except to the extent any such breach, default or termination would be
rendered ineffective under the PPSA or other applicable law); provided that
immediately upon repayment of the Indebtedness and/or other monetary obligation
secured by a Lien referenced in clauses (l)(1) through (2), the relevant Grantor
shall be deemed to have granted a security interest in all of its rights, title
and interests under or in such Intangibles, Instruments, Investment Property,
Chattel Paper, Documents of Title, Money or Goods that are the subject of such
Lien;
provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (l) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(l)).
1.3    Trademarks. The security interest with respect to trademarks constitutes
a security interest in, and a charge and pledge of, such Collateral in favour of
the Collateral Agent, for the benefit of the Secured Creditors, but does not
constitute an assignment or mortgage of such Collateral to the Collateral Agent
or any Secured Creditor.
1.4    Attachment. Each Grantor has rights in its Collateral and agrees that the
Secured Creditors have given value and that the security interests created by
this Agreement are intended to attach (a) with respect to Collateral that is now
in existence, upon execution of this Agreement, and (b) with respect to
Collateral that comes into existence in the future, upon such Grantor acquiring
rights in the Collateral or the power to transfer rights in the Collateral to
the Collateral Agent. In each case, the parties do not intend to postpone the
attachment of any security interests created by this Agreement.

-viii-



--------------------------------------------------------------------------------

Page

1.5    Power of Attorney. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney, irrevocably, with full power after the occurrence of
and during the continuance of an Event of Default (in the name of such Grantor
or otherwise) to act, require, demand, receive, compound and give acquittance
for any and all moneys and claims for moneys due or to become due to such
Grantor under or arising out of the Collateral, to endorse any cheques or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Collateral Agent may deem to be
reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.
1.6    In Addition to Other Rights; No Marshalling. This Agreement is in
addition to and is not in any way prejudiced by or merged with any other
security interest or Lien now or subsequently held by the Collateral Agent in
respect of any Obligations. The Secured Creditors shall be under no obligation
to marshal in favour of the Grantors any other security interest or Lien or any
money or other property that the Secured Creditors may be entitled to receive or
may have a claim upon.
ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Agreement, as follows:
2.1    Necessary Perfection Action. The security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral for the
benefit of the Collateral Agent and the Secured Creditors is a valid security
interest and Lien upon such Grantor's right, title and interest in and to the
Collateral. Upon (A) the filing of the PPSA and UCC financing statements in the
appropriate jurisdictions set forth on Annexes A, B and C, (B) the recordation
of Annex H in the Canadian Intellectual Property Office, and (C) the receipt by
the Collateral Agent of all instruments, chattel paper and certificated pledged
Equity Interests constituting Collateral in suitable form for transfer by
delivery or accompanied by instruments of transfer or assignment duly executed
in blank, such security interest and Lien shall be perfected in all of the
Collateral in which a security interest may be perfected by filing, recording or
registering a PPSA financing statement or analogous document in Canada (or any
political subdivision thereof) and its territories and possessions pursuant to
the PPSA or other applicable law in such jurisdictions and in which a security
interest may be perfected upon the receipt and recording of this Agreement (or a
short form hereof) with the Canadian Intellectual Property Office; provided,
however, that additional filings may be necessary to perfect the Collateral
Agent's security interest in, and Lien on, any Recordable Intellectual Property
acquired after the date hereof.
Upon the actions taken under this Section 2.1, such security interest will be
superior to and prior to all other Liens of all other Persons (other than
Permitted Liens), and, subject to the ABL/Term Intercreditor Agreement and any
Additional Intercreditor Agreement, enforceable as such as against all other
Persons (except to the extent that the enforceability thereof may be limited

-ix-



--------------------------------------------------------------------------------

Page

by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.
2.2    No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens), and such Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein materially adverse to the Collateral Agent.
2.3    Other Financing Statements. As of the date hereof, no Grantor has filed,
nor authorized the filing by any third party of any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Grantor will
not authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.
2.4    Chief Executive Office, Record Locations. The chief executive office of
such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.5    Locations of Collateral. All Inventory, Equipment and other tangible
personal property (having a fair market value in excess of $100,000 with respect
to Collateral comprising Equipment only) held on the date hereof, or held at any
time during the four calendar months prior to the date hereof, by each Grantor,
other than Inventory in transit or Equipment moved in the ordinary course of
business within the jurisdictions shown on Annex B hereto, is located at one of
the locations shown on Annex B hereto for such Grantor. No Grantor shall permit
any of its Inventory, Equipment or other tangible personal property to be
located out of the jurisdictions shown on Annex B hereto for such Grantor
without providing the Collateral Agent with 10 (ten) days advance written notice
and promptly taking all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected to the extent
described in Section 2.1 and in full force and effect.
2.6    Legal Names; Type of Organization; Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. As of the Closing Date, the exact legal name of
each Grantor, the type of organization of such Grantor, the jurisdiction of
organization of such Grantor, such Grantor's Location, the organizational
identification number (if any) of such Grantor and the Federal Employer
Identification Number of such Grantor (if any), is listed on Annex C hereto for
such Grantor. Such Grantor shall not change

-x-



--------------------------------------------------------------------------------

Page

its legal name, its type of organization, its jurisdiction of organization, its
Location, its organizational identification number (if any) or its Federal
Employer Identification Number (if any) from that used on Annex C hereto, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Secured Debt Agreements and so long as same do
not involve (x) a registered organization ceasing to constitute same or (y) such
Grantor changing its jurisdiction of organization or Location from Canada or a
province or territory thereof to a jurisdiction of organization or Location, as
the case may be, outside Canada or a province or territory thereof) if (i) it
shall have given to the Collateral Agent written notice of each change to the
information listed on Annex C (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex C which shall update all information contained therein for such Grantor
within five (5) Business Days of such change (or such longer period as agreed to
by the Collateral Agent) and (ii) in connection with such change or changes, it
shall take all action reasonably requested by the Collateral Agent to maintain
the security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected to the extent described in
Section 2.1 and in full force and effect. In addition, to the extent that such
Grantor does not have an organizational identification number on the date hereof
and later obtains one, such Grantor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected to the extent described in
Section 2.1 and in full force and effect.
2.7    Trade Names; Etc. Such Grantor has not and does not operate in any
jurisdiction under, or in the preceding five (5) years has not operated in any
jurisdiction under, any trade names, fictitious names or other names except its
legal name as specified in Annex C and such other trade or fictitious names as
are listed on Annex D hereto for such Grantor.
2.8    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged, amalgamated or
consolidated with or into any Grantor, and no Person shall have liquidated into,
or transferred all or substantially all of its assets to, any Grantor, in each
case except the mergers, amalgamations and consolidations contemplated by the
Transaction and the mergers, amalgamations and consolidations described in
Annex E hereto. With respect to any transactions so described in Annex E hereto,
the respective Grantor shall have furnished such information with respect to the
Person (and the assets of the Person and locations thereof) which merged with or
into or amalgamated or consolidated with such Grantor, or was liquidated into or
transferred all or substantially all of its assets to such Grantor, and shall
have furnished to the Collateral Agent such PPSA and Bank Act (Canada) lien
searches as may have been reasonably requested with respect to such Person and
its assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Grantor by such Person).
2.9    Consumer Goods. None of the Collateral consists of Consumer Goods.
2.10    Collateral in the Possession of a Bailee. If any Inventory or other
Goods, the aggregate fair market value of which is equal to or greater than
$1,000,000, are at any time in

-xi-



--------------------------------------------------------------------------------

Page

the possession of a bailee, such Grantor shall concurrently with the delivery of
the next Compliance Certificate provided under the Credit Agreement furnish the
Collateral Agent with written notice thereof and, if requested by the Collateral
Agent after an Event of Default has occurred and is continuing, shall use its
reasonable efforts to promptly obtain an acknowledgment from such bailee, in
form and substance reasonably satisfactory to the Collateral Agent, that the
bailee holds such Collateral for the benefit of the Collateral Agent and shall
act upon the instructions of the Collateral Agent, without the further consent
of such Grantor, subject to the ABL/Term Intercreditor Agreement. The Collateral
Agent agrees with such Grantor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing and upon
notice from the Collateral Agent of its intent to exercise remedies.
2.11    Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.
ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
3.1    Maintenance of Records. Each Grantor will keep and maintain proper books
and records of its Accounts and Contracts, in which full, true and correct
entries in conformity with generally accepted accounting principles and all
Requirements of Law shall be made of all such Accounts and Contracts, and such
Grantor will make the same available on such Grantor's premises to officers and
designated representatives of the Collateral Agent for inspection in accordance
with the terms and conditions set forth in the Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Collateral Agent, such Grantor shall, at its own cost and expense,
deliver all tangible evidence of its Accounts and Contract Rights (including,
without limitation, all documents evidencing the Accounts and all Contracts) and
such books and records to the Collateral Agent or to its representatives (copies
of which evidence and books and records may be retained by such Grantor).
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.
3.2    Direction to Account Debtors; Contracting Parties; etc. Subject to the
terms of the ABL/Term Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default, after giving notice to the relevant
Grantor of its intent to do so, if the Collateral Agent so directs any Grantor,
such Grantor agrees (i) to cause all payments on account of the Accounts and
Contracts to be made directly to the Cash Collateral Account, (ii) that the
Collateral Agent may, at its option, directly notify the obligors in its own
name or in the name of others with

-xii-



--------------------------------------------------------------------------------

Page

respect to any Accounts and/or under any Contracts to make payments with respect
thereto as provided in the preceding clause (i), and (iii) that the Collateral
Agent may enforce collection of any such Accounts and Contracts and may adjust,
settle or compromise the amount of payment thereof, in the same manner and to
the same extent as such Grantor; provided that, (x) any failure by the
Collateral Agent to give or any delay in giving such notice to the relevant
Grantor shall not affect the effectiveness of such notice or the other rights of
the Collateral Agent created by this Section 3.2 and (y) no such notice shall be
required if an Event of Default of the type described in Section 10.01(e) of the
Credit Agreement has occurred and is continuing. Subject to the terms of the
ABL/Term Intercreditor Agreement, without notice to or assent by any Grantor,
the Collateral Agent may, upon the occurrence and during the continuance of an
Event of Default, apply any or all amounts then in, or thereafter deposited in,
the Cash Collateral Account toward the payment of the Obligations in the manner
provided in Section 6.5 of this Agreement. The reasonable costs and expenses of
collection (including reasonable legal fees), whether incurred by a Grantor or
the Collateral Agent, shall be borne by the relevant Grantor. The Collateral
Agent shall deliver a copy of each notice referred to in the preceding clause
(y) to the relevant Grantor, provided that (x) the failure by the Collateral
Agent to so notify such Grantor shall not affect the effectiveness of such
notice or the other rights of the Collateral Agent created by this Section 3.2
and (y) no such notice shall be required if an Event of Default of the type
described in Section 10.01(e) of the Credit Agreement has occurred and is
continuing.
3.3    Modification of Terms; etc. Except in accordance with such Grantor's
ordinary course of business and consistent with reasonable business judgment, or
as permitted by Section 3.4 hereof or by the Credit Documents, no Grantor shall
rescind or cancel any indebtedness evidenced by any Account, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account, or interest
therein, without the prior written consent of the Collateral Agent unless such
rescissions, cancellations, modifications, adjustments, extensions, renewals,
compromises, settlements, releases, or sales would not reasonably be expected to
materially adversely affect the value of the Accounts constituting Collateral
taken as a whole. Except as otherwise permitted by the Credit Documents, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.
3.4    Collection. Each Grantor shall endeavor in accordance with historical
business practices to cause to be collected from the Account Debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default or otherwise required pursuant to the Credit
Agreement, any Grantor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Grantor finds appropriate in accordance with
reasonable business judgment, (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Grantor

-xiii-



--------------------------------------------------------------------------------

Page

finds appropriate in accordance with reasonable business judgment and (iii) any
other adjustments necessary or desirable in the Grantor's reasonable business
judgment. The reasonable costs and expenses (including, without limitation,
reasonable legal fees) of collection, whether incurred by a Grantor or the
Collateral Agent, shall be borne by the relevant Grantor.
3.5    Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $100,000 individually
(other than cheques and other payment instruments received and collected in the
ordinary course of business and promptly deposited into a Deposit Account), such
Grantor shall, on or prior to the date of the required delivery of the
Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof, and upon request by the
Collateral Agent (subject to the ABL/Term Intercreditor Agreement), promptly
deliver such Instrument to the Collateral Agent appropriately endorsed in blank
or to the order of the Collateral Agent, provided that, so long as no Event of
Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any Instrument received by such
Grantor in the ordinary course of business, and the Collateral Agent shall,
promptly upon request of such Grantor, make appropriate arrangements for making
any Instruments in its possession and pledged by such Grantor available to such
Grantor for purposes of presentation, collection or renewal. If such Grantor
retains possession of any Instruments pursuant to the terms hereof, upon request
of the Collateral Agent, such Instrument shall be marked with the following
legend: "This writing and the obligations evidenced or secured hereby are
subject to the security interests of Bank of America, N.A., as collateral agent,
for the benefit of itself and certain Secured Creditors."
3.6    Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
3.7    Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement, nor shall the Collateral Agent or
any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency

-xiv-



--------------------------------------------------------------------------------

Page

of any performance by any party under any Contract, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to them or to which they may be
entitled at any time or times.
3.8    Rights in Letters of Credit. If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Grantor
shall, on or prior to the date of the required delivery of the Compliance
Certificate pursuant to the Credit Agreement following the creation of such
letter of credit, notify the Collateral Agent thereof and, at the request of the
Collateral Agent after an Event of Default has occurred and is continuing, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use its commercially reasonable efforts to
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement after the occurrence and
during the continuance of an Event of Default (it being understood that unless
an Event of Default has occurred and is continuing such proceeds shall be
released to such Grantor).
3.9     Chattel Paper. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor will promptly following any reasonable request by the
Collateral Agent, deliver all of its Chattel Paper with a value in excess of
$100,000 to the Collateral Agent, provided that, so long as no Event of Default
shall have occurred and be continuing, such Grantor may retain for collection in
the ordinary course of business any Chattel Paper received by such Grantor in
the ordinary course of business, and the Collateral Agent shall, promptly upon
request of such Grantor, make appropriate arrangements for making any Chattel
Paper in its possession and pledged by such Grantor available to such Grantor
for purposes of presentation, collection or renewal. If such Grantor retains
possession of any Chattel Paper pursuant to the terms hereof, subject to the
terms of the ABL/Term Intercreditor Agreement, upon request of the Collateral
Agent, such Chattel Paper shall be marked with the following legend: "This
writing and the obligations evidenced or secured hereby are subject to the
security interests of Bank of America, N.A., as collateral agent, for the
benefit of itself and certain Secured Creditors."
3.10     Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required relating to its Accounts, Contracts,
Instruments and other property or rights which constitute Collateral, as the
Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted; provided that notwithstanding anything herein to the contrary, the
Grantors shall not be required to (i) take any action to perfect any security
interest in any Collateral outside of the United States or Canada or (ii) enter
into any control agreement or similar arrangements relating to any Deposit
Account[; provided however, that upon the occurrence and during the continuance
of an Event of Default (each such period, "the Default Period") and the
Discharge of the ABL Obligations (as defined in the ABL/Term Intercreditor
Agreement) in any

-xv-



--------------------------------------------------------------------------------

Page

such Default Period, the Collateral Agent, during such Default Period (subject
to the provisions of the ABL/Term Intercreditor Agreement) shall benefit from,
and shall be entitled to, the "control" granted to the ABL Collateral Agent (as
defined in the ABL/Term Intercreditor Agreement) in any Deposit Account]. On
request by the Collateral Agent, the Grantors shall provide the Collateral Agent
with details of all motor vehicles which are classified as equipment of the
Grantors and all other serial numbered goods to which provisions of the PPSA or
regulations or orders under the PPSA regarding serial numbers apply, in each
case, having a fair market value in excess of $100,000.
ARTICLE IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
4.1    Additional Representations and Warranties. Annex G hereto sets forth a
complete and accurate list of all Recordable Intellectual Property that each
Grantor owns. Each Grantor represents and warrants that it is the sole owner of
all right, title and interest in all Recordable Intellectual Property listed in
Annex G hereto. Each Grantor further warrants that it has no knowledge of any
written third-party claim received by it within the last twelve (12) months that
any such Grantor or aspect of such Grantor's present business operations
infringes, misappropriates, dilutes or otherwise violates any Intellectual
Property of any other Person other than as has not, and would not, reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Grantor represents and warrants that no Recordable Intellectual
Property listed in Annex G hereto has been cancelled or is presently being
opposed and, to such Grantor's knowledge, all such Recordable Intellectual
Property is valid and subsisting, and such Grantor is not aware of any pending
third-party claim that any of said registrations of Recordable Intellectual
Property are invalid or unenforceable, and is not aware that there is any reason
that any of said registrations of Recordable Intellectual Property are invalid
or unenforceable, and is not aware that there is any reason that any of said
applications of Recordable Intellectual Property will not mature into
registrations, other than would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Grantor hereby
grants to the Collateral Agent an absolute power of attorney to sign, solely
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office,
any domain name registrar, the United States Copyright Office, the Canadian
Intellectual Property Office or any other governmental authority in order to
effect an assignment of all right, title and interest in any Intellectual
Property constituting Collateral, and record the same.
4.2     Infringements. Each Grantor agrees, within 60 days of the end of each
fiscal quarter, to notify the Collateral Agent in writing of the name and
address of, and to furnish such pertinent information that may be available to
such Grantor with respect to: (i) any party who such Grantor reasonably believes
is infringing, misappropriating, diluting or otherwise violating any of such
Grantor's rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party
claiming that any Grantor or the conduct of any Grantor's business infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property right
of any third party in any manner that would reasonably be expected to have a
Material Adverse Effect. Each Grantor further agrees to prosecute diligently in
accordance with its reasonable business judgment, any Person infringing,
misappropriating, diluting or otherwise violating any

-xvi-



--------------------------------------------------------------------------------

Page

Intellectual Property owned by it in any manner that would reasonably be
expected to have a Material Adverse Effect.
4.3    Preservation of Trademarks. Each Grantor agrees to use its Trademarks
that are material to such Grantor's business during the time in which this
Agreement is in effect to the extent required by the laws of Canada or other
jurisdiction, as applicable, to maintain its rights in such Trademarks and to
take all such other actions as are reasonably necessary to preserve such
Trademarks as trademarks or service marks under the laws of Canada or other
jurisdiction, as applicable (other than any such Trademarks that are deemed by a
Grantor in its reasonable business judgment to no longer be material to the
conduct of such Grantor's business).
4.4    Maintenance of Registration. Each Grantor shall, at its own expense,
diligently maintain all material Recordable Intellectual Property in accordance
with its reasonable business judgment, including but not limited to filing
affidavits of use and applications for renewals of registration for all of its
material registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each issued Patent or registered
Copyright, and shall pay all fees and disbursements in connection therewith and
shall not abandon any such registration, filing of affidavit of use or
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent, not to
be unreasonably withheld (other than with respect to registrations and
applications deemed by such Grantor in its reasonable business judgment to be no
longer prudent to pursue).
4.5    Prosecution of Applications. At its own expense, each Grantor, in
accordance with its reasonable business judgment, shall diligently prosecute all
material applications for (i) Canadian Patents listed in Annex G hereto and
(ii) Copyrights listed in Annex G hereto, in each case for such Grantor and
shall not abandon any such application prior to exhaustion of all administrative
and judicial remedies (other than applications that are no longer material or
are deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor's business), absent written consent of the
Collateral Agent not to be unreasonably withheld.
4.6    After-Acquired Intellectual Property. In the event that any Grantor,
either itself or through any agent, employee, licensee or designee, files an
application for or acquires any Recordable Intellectual Property following the
date hereof, then the provisions of this Agreement shall automatically apply
thereto and any such Intellectual Property (other than any Excluded Collateral)
shall automatically constitute part of the Collateral and shall be subject to
the Collateral Agent's security interest, without further action by any party,
and such Grantor shall within 60 days of the end of each fiscal quarter execute
and deliver any and all agreements, instruments, documents and papers as
necessary to evidence and perfect the Collateral Agent's security interest in
such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the "Writings") are consistent with the terms
of and conditions of this Agreement and the Annex H and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
Writings, solely upon the occurrence and during the continuance of an Event of
Default and solely for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; such power, being coupled with an interest, is
irrevocable until this Agreement is terminated.

-xvii-



--------------------------------------------------------------------------------

Page

ARTICLE V

PROVISIONS CONCERNING ALL COLLATERAL
5.1    Protection of Collateral Agent's Security. Except as otherwise permitted
by the Secured Debt Agreements, each Grantor will do nothing to impair the
rights of the Collateral Agent in the Collateral. Each Grantor or an affiliate
on behalf of such Grantor will at all times maintain insurance, at such
Grantor's own expense to the extent and in the manner provided in the Secured
Debt Agreements. If any Event of Default shall have occurred and be continuing,
the Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 6.5 hereof. Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.
5.2    Warehouse Receipts Non-Negotiable. To the extent practicable, each
Grantor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Grantor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be a "negotiable" document of title (as such term is used in Section 26(1)
of the PPSA as in effect in any relevant jurisdiction or under other relevant
law).
5.3    Additional Information. Each Grantor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent.
5.4    Further Actions. Each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral; provided, that
notwithstanding anything herein to the contrary, the Grantors shall not be
required to (i) take any action to perfect any security interest in any
Collateral under the laws of any jurisdiction outside of the United States or
Canada or (ii) enter into any control agreement or similar arrangements relating
to any Deposit Account.
5.5    Financing Statements. Each Grantor agrees to file such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and for the purpose of obtaining and preserving the full
benefits of the other rights and security contemplated hereby at least to the
extent described in Section 2.1.

-xviii-



--------------------------------------------------------------------------------

Page

Each Grantor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Grantor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Grantor where permitted by law (and such authorization includes describing
the Collateral as "all present and after-acquired personal property" of such
Grantor or words of similar effect). Each Grantor waives the right to receive a
copy of any financing statement or financing change statement that may be
registered in connection with this Agreement or any verification statement
issued with respect to a registration, if waiver is not otherwise prohibited by
law.
ARTICLE VI

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
6.1    Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the terms of the ABL/Term Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured party under any PPSA, any UCC, and such additional rights
and remedies to which a secured party is entitled under the laws in effect in
all relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor's premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;
(iii)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 6.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(iv)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(a)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;

-xix-



--------------------------------------------------------------------------------

Page

(b)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 6.2 hereof; and
(c)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(v)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Grantors in effect on the date
hereof and those granted by any Grantor hereafter to the extent permitted by the
Credit Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
(vi)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 6.5; and
(vii)    take any other action as specified in the PPSA;
it being understood that each Grantor's obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
6.2    Remedies; Disposition of the Collateral. To the extent permitted by
applicable law, if any Event of Default shall have occurred and be continuing,
then any Collateral repossessed by the Collateral Agent under or pursuant to
Section 6.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed

-xx-



--------------------------------------------------------------------------------

Page

when taken by the Collateral Agent or after any overhaul or repair at the
expense of the relevant Grantor which the Collateral Agent shall reasonably
determine to be commercially reasonable. Any such sale, lease or other
disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of the PPSA and/or such other mandatory
requirements of applicable law as may apply to the respective disposition. The
Collateral Agent may, without notice or publication, adjourn any public or
private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 6.2 without accountability to the relevant Grantor.
The Collateral Agent may also accept the Collateral in satisfaction of the
Obligations. Each Grantor agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Grantor's expense.
6.3     Remedies; Receiver. The Collateral Agent may take proceedings in any
court of competent jurisdiction for the appointment of a receiver (which term
includes a receiver and manager) of the Collateral or may by appointment in
writing appoint any person to be a receiver of the Collateral. The Collateral
Agent may remove any receiver appointed by it and appoint another in its place,
and may determine the remuneration, acting reasonably, of any receiver, which
may be paid from the proceeds of the Collateral in priority to other
Obligations. Any receiver appointed by the Collateral Agent shall, to the extent
permitted by applicable law, have all of the rights, benefits and powers of the
Collateral Agent under this Agreement, the PPSA or otherwise. Any receiver shall
be deemed the agent of the Grantors and the Collateral Agent shall not be in any
way responsible for any misconduct or negligence of any receiver.
6.4     Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT'S TAKING POSSESSION OR
THE COLLATERAL AGENT'S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:
(a)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent's gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(b)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent's rights
hereunder; and

-xxi-



--------------------------------------------------------------------------------

Page

(c)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
6.5    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent the Pledge Agreement or any
other Security Document requires proceeds of collateral under such other
Security Document to be applied in accordance with the provisions of this
Agreement, the Pledgee under, and as defined in, the Pledge Agreement, or
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral (or the collateral under the relevant Security
Document), together with all other moneys received by the Collateral Agent
hereunder (or under the relevant Security Document), in each case, as a result
of the exercise of remedies by the Collateral Agent after the occurrence and
during the continuance of an Event of Default, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (ii), (iii) and (iv) of the definition of
"Obligations";
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent or
any of its Affiliates of the type described in clauses (iv) and (v) of the
definition of "Obligations";
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Secured Creditors as provided in
Section 6.5(c) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Credit Document Obligations or, if the proceeds are insufficient
to pay in full all such Credit Document Obligations, its Pro Rata Share of the
amount remaining to be distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, ratably to any other then
remaining unpaid Obligations; and
(v)    fifth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iv), inclusive, and following the termination
of this Agreement pursuant to Section 9.8(a) hereof, to the relevant Grantor or
to whomever may be lawfully entitled to receive such surplus.

-xxii-



--------------------------------------------------------------------------------

Page

(b)    For purposes of this Agreement, "Pro Rata Share" shall mean, when
calculating a Secured Creditor's portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor's Obligations, and the
denominator of which is the then outstanding amount of all Obligations.
(c)    All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.
(d)    For purposes of applying payments received in accordance with this
Section 6.5, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Credit Document Obligations owed to the Secured Creditors.
(e)    It is understood that the Grantors are and shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.
6.6     Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable legal fees, and the amounts thereof shall be included in such
judgment.
6.7     Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

-xxiii-



--------------------------------------------------------------------------------

Page

ARTICLE VII

INDEMNITY
7.1    Indemnity and Expense Reimbursement.
(a)    The terms of Section 12.01 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
7.2    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnified Person as to which such Indemnified Person has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Grantor contained in the Credit Agreement shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Term Loans made, under the Credit Agreement and the payment of all other
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.
ARTICLE VIII

DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
"Administrative Agent" shall have the meaning provided in the recitals of this
Agreement.
"Agreement" shall mean this Canadian Security Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
"Borrower" shall have the meaning provided in the recitals of this Agreement.
"Cash Collateral Account" shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
"Collateral" shall have the meaning provided in Section 1.1(a) of this
Agreement.
"Collateral Agent" shall have the meaning provided in the first paragraph of
this Agreement.
"Compliance Certificate" shall mean a certificate delivered in accordance with
Section 8.01(d) of the Credit Agreement.
"Contract Rights" shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any

-xxiv-



--------------------------------------------------------------------------------

Page

and all other rights, interests and claims now existing or in the future arising
in connection with any or all Contracts.
"Contracts" shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, contracts
for Bank Products, licensing agreements and any partnership agreements, joint
venture agreements and limited liability company agreements, and settlement
agreements).
"Copyrights" shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished), and
all copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed on
Annex G; (b) rights and privileges arising under applicable law with respect to
such copyrights; and (c) renewals and extensions thereof and amendments thereto.
"Credit Agreement" shall have the meaning provided in the recitals of this
Agreement.
"Credit Document Obligations" shall have the meaning provided in the definition
of "Obligations" in this Article IX.
"Deposit Accounts" shall mean all deposit, demand, time, savings, cash
management, passbook or other similar accounts with a bank, credit union, trust
company, similar financial institution or other Person and all accounts and
sub-accounts relating to any of the foregoing accounts.
"Equipment" shall mean any "equipment" as such term is defined in the PPSA, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and motor vehicles now or hereafter owned by
any Grantor and any and all additions, substitutions and replacements of any of
the foregoing and all Accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
"Event of Default" shall mean (x) at any time prior to the time at which all
Credit Document Obligations have been paid in full (other than unasserted
contingent indemnification obligations) and all Commitments under the Credit
Agreement have been terminated, any Event of Default under, and as defined in,
the Credit Agreement and (y) at any time thereafter, any payment default on any
of the Obligations after the expiration of any applicable grace period.
"Grantor" shall have the meaning provided in the first paragraph of this
Agreement.
"Intellectual Property" shall mean all: (a) intellectual property of every kind
and nature, including inventions, designs, Patents, Copyrights, Licenses,
Software, Trade Secrets, Trademarks, confidential or proprietary technical and
business information and other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and Accessions to,

-xxv-



--------------------------------------------------------------------------------

Page

and books and records describing or used in connection with, any of the
foregoing; (b) rights corresponding to any of the foregoing throughout the
world, including as provided by international treaties or conventions, and all
other rights of any kind whatsoever accruing thereunder or pertaining thereto;
(c) income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect to any of the foregoing, including damages and
payments for past and future infringements, misappropriations, or other
violations thereof; and (d) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing.
"Inventory" shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all Accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor's customers, and shall specifically include all "inventory" as such term
is defined in the PPSA.
"Lenders" shall have the meaning provided in the recitals of this Agreement.
"Licenses" means any and all licenses, agreements, consents, orders, franchises
and similar arrangements in respect of the licensing, development, use or
disclosure of any Intellectual Property.
"Location" of any Grantor, shall mean such Grantor's "location" as determined
pursuant to Section 7(3) of the PPSA.
"Obligations" shall mean and include, as to any Grantor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including all "Obligations" as
defined in the Credit Agreement), liabilities and indebtedness (including,
without limitation, principal, premium, interest (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor or any Subsidiary thereof at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), fees, costs and indemnities) of such Grantor
owing to the Secured Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Grantor is a party (including, without
limitation, in the event such Grantor is a Guarantor, all such obligations,
liabilities and indebtedness of such Grantor under its Subsidiaries Guaranty)
and the due performance and compliance by such Grantor with all of the terms,
conditions and agreements contained in the Credit Agreement and in such other
Credit Documents (all such obligations, liabilities and indebtedness under this
clause (i), being herein collectively called the "Credit Document Obligations");
(ii)    any and all sums advanced by the Collateral Agent in order to preserve
the

-xxvi-



--------------------------------------------------------------------------------

Page

Collateral or preserve its security interest in the Collateral;
(iii)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable legal
fees and court costs;
(iv)    all amounts paid by any Indemnified Person as to which such Indemnified
Person has the right to reimbursement under the Credit Agreement; and
(v)    all amounts owing to any Agent or any of its Affiliates pursuant to any
of the Credit Documents in its capacity as such;
it being acknowledged and agreed that the "Obligations" shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
"Ordinary Course Transferees" shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 28 of the PPSA as in effect from time
to time in the relevant jurisdiction and (ii) any other Person who is entitled
to take free of the Lien pursuant to the PPSA as in effect from time to time in
the relevant jurisdiction.
"Patents" shall mean all: (a) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed on Annex H, and (b) reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto.
"Permits" shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
"PPSA" means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection of the priority of the
security interests created by this Agreement is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, "PPSA" means the Personal Property Security Act as in effect from time
to time in such other jurisdiction, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
"Pro Rata Share" shall have the meaning provided in Section 6.5(b) of this
Agreement.

-xxvii-



--------------------------------------------------------------------------------

Page

"Proceeds" shall mean all "proceeds" as such term is defined in the PPSA and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
"Recordable Intellectual Property" means (i) any Patent issued by or applied for
issuance with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (ii) any Trademark registered or applied for
registration with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to any
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office.
"Required Secured Creditors" shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 12.11 of the Credit
Agreement, each of the Lenders).
"Secured Creditors" shall have the meaning provided in the recitals of this
Agreement.
"Secured Debt Agreements" shall mean and include this Agreement and the other
Credit Documents.
"Software" shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
"Termination Date" shall have the meaning provided in Section 9.8(a) of this
Agreement.
"Trade Secret Rights" shall mean the rights of a Grantor in any Trade Secret it
holds.
"Trade Secrets" shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all

-xxviii-



--------------------------------------------------------------------------------

Page

similar intellectual, industrial and intangible property.
"Trademarks" shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office and
the Canadian Intellectual Property Office that are listed on Annex H, (b) all
extensions or renewals of any of the foregoing, (c) goodwill associated
therewith or symbolized thereby, (d) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (e) rights and privileges arising
under applicable law with respect to the use of any of the foregoing.
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
In addition, the following terms shall have the meanings set forth in the PPSA:
Accessions, Account, Certificated Security, Chattel Paper, Consumer Goods,
Document of Title, Financial Asset, Futures Account, Futures Contract, Goods,
Instrument, Intangible, Investment Property, Money, Security, Securities
Account, Security Entitlement, Security Certificate, and Uncertificated
Security.
ARTICLE IX

MISCELLANEOUS
9.1    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Grantor shall not be effective
until received by the Collateral Agent or such Grantor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
(a)    if to any Grantor, c/o:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com
(b)    if to the Collateral Agent, at:

-xxix-



--------------------------------------------------------------------------------

Page

Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124
(c)    if to any Secured Creditor (other than the Collateral Agent), at such
address as such Secured Creditor shall have specified in the Credit Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
9.2    Waiver; Amendment. Except as provided in Section 9.8, none of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever unless in writing duly signed by each Grantor directly
affected thereby (it being understood that the addition or release of any
Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors).
9.3    Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any Secured
Debt Agreement or any security for any of the Obligations; whether or not such
Grantor shall have notice or knowledge of any of the foregoing.
9.4    Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 9.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that
no Grantor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

-xxx-



--------------------------------------------------------------------------------

Page

9.5    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
9.6    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN. EACH
GRANTOR AGREES THAT THE COURTS OF THE PROVINCE OF ONTARIO HAVE EXCLUSIVE
JURISDICTION OVER ANY DISPUTE ARISING FROM OR IN RELATION TO THIS AGREEMENT AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY ATTORNS TO THE EXCLUSIVE
JURISDICTION OF THAT PROVINCE. EACH GRANTOR AGREES THAT THE COURTS OF THE
PROVINCE OF ONTARIO ARE THE MOST APPROPRIATE AND CONVENIENT FORUM TO SETTLE
DISPUTES AND AGREES NOT TO ARGUE TO THE CONTRARY. EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY
BE, AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 9.1 ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH
PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER PRIOR TO THE TERMINATION DATE HAVE TO THE LAYING OF VENUE OF
ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION,

-xxxi-



--------------------------------------------------------------------------------

Page

PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
9.7    Grantor's Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
9.8    Termination; Release.
(a)    After the Termination Date, this Agreement shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors (provided that all
indemnities set forth herein including, without limitation in Section 8.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Grantor, will promptly execute and deliver to such
Grantor a proper instrument or instruments (including PPSA financing change
statements or discharges) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement. As used in
this Agreement, "Termination Date" shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Credit
Document Obligations have been paid in full, no Note under the Credit Agreement
is outstanding and all Term Loans thereunder have been repaid in full (excluding
any contingent indemnity obligations not then asserted).
(b)    In the event that, at any time prior to the Termination Date, any part of
the Collateral is sold or otherwise disposed of (to a Person other than a Credit
Party) in connection with a sale or disposition permitted by Section 9.02 of the
Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 12.11 of the Credit
Agreement), and the proceeds of such sale or disposition (or from such release)
are applied in accordance with the terms of the Credit Agreement, to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Grantor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Grantor
(and the Collateral at such time assigned by the respective Grantor pursuant
hereto) shall be released from this Agreement.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.8(b),

-xxxii-



--------------------------------------------------------------------------------

Page

such Grantor shall deliver to the Collateral Agent (and the relevant sub-agent,
if any, designated hereunder) a certificate signed by a Responsible Officer of
such Grantor stating that the release of the respective Collateral is permitted
pursuant to such Section 9.8(b). At any time that either the Borrower or the
respective Grantor desires that a Subsidiary of the Borrower which has been
released from the Subsidiaries Guaranty be released hereunder as provided in the
last sentence of Section 9.8(b), it shall deliver to the Collateral Agent a
certificate signed by a Responsible Officer of the Borrower and the respective
Grantor stating that the release of the respective Grantor (and its Collateral)
is permitted pursuant to such Section 9.8(b).
(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 9.8.
9.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
9.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.11    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 11 of the Credit
Agreement.
9.12    Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Grantor hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing and delivering to the Collateral Agent a
joinder agreement in form and substance reasonably satisfactory to the
Collateral Agent, (y) delivering supplements to Annexes A through H, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Grantor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Grantor had it been
an original party to this Agreement, in each case with all documents required
above to be

-xxxiii-



--------------------------------------------------------------------------------

Page

delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.
9.13     Amalgamation, Merger. If any Grantor amalgamates or merges with one or
more other entities, the Obligations and the security interest granted to the
Collateral Agent pursuant to this Agreement shall continue as to the Obligations
and the Collateral of such Grantor at the time of amalgamation or merger, and
shall extend to the Obligations and the present and future Collateral of the
amalgamated or merged entity, and the term Grantor shall extend to the
amalgamated or merged entity, all as if the amalgamated or merged entity had
executed this Agreement as such Grantor.
9.14     Limitation Periods. To the extent that any limitation period applies to
any claim for payment of the Obligations or remedy for enforcement of the
Obligations, each Grantor agrees that: (a) any limitation period is expressly
excluded and waived entirely if permitted by applicable law; (b) if a complete
exclusion and waiver of any limitation period is not permitted by applicable
law, any limitation period is extended to the maximum length permitted by
applicable law; (c) any applicable limitation period shall not begin before an
express demand for payment of the Obligations is made in writing by the
Collateral Agent to the Grantors; (d) any applicable limitation period shall
begin afresh upon any payment or other acknowledgment of the Obligations by the
Credit Parties; and (e) this Agreement is a "business agreement" as defined in
the Limitations Act, 2002 (Ontario) if that Act applies.
9.15     ABL/Term Intercreditor Agreement. This Agreement and the other Credit
Documents are subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the ABL/Term Intercreditor Agreement and this Agreement,
the terms of ABL/Term Intercreditor Agreement shall govern. Notwithstanding
anything herein to the contrary, the Lien and security interest granted to the
Collateral Agent pursuant to any Credit Document and the exercise of any right
or remedy in respect of the Collateral by the Collateral Agent (or any Secured
Creditor) hereunder or under any other Credit Document are subject to the
provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement, this
Agreement and any other Credit Document, the terms of the ABL/Term Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties' obligations
under the ABL/Term Intercreditor Agreement.
[Remainder of this page intentionally left blank; signature pages follow]





-xxxiv-



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
BAUER PERFORMANCE SPORTS LTD.
By:
        
Name:
Title:

KBAU HOLDINGS CANADA, INC.
By:
        
Name:
Title:

BAUER HOCKEY CORP.
By:
        
Name:
Title:

BPS GREENLAND CORP.
By:
        
Name:
Title:

BPS DIAMOND SPORTS CORP.
By:
        
Name:
Title:

BAUER PERFORMANCE LACROSSE CORP.
By:
        
Name:
Title:


[Signature Page – Term Loan Canadian Security Agreement]



--------------------------------------------------------------------------------


BAUER PERFORMANCE SPORTS UNIFORMS CORP.
By:
        
Name:
Title:

8848076 CANADA CORP.
By:
        
Name:
Title:


[Signature Page – Term Loan Canadian Security Agreement]



--------------------------------------------------------------------------------




Accepted and Agreed to:
BANK OF AMERICA, N.A.,
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page – Term Loan Canadian Security Agreement]



--------------------------------------------------------------------------------


ANNEX A
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Grantor
Address(es) of Chief Executive Office
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]




[Signature Page – Term Loan Canadian Security Agreement]



--------------------------------------------------------------------------------


ANNEX B
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF LOCATIONS OF COLLATERAL












--------------------------------------------------------------------------------




ANNEX C
to
CANADIAN SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS


Exact Legal Name of
Each Grantor
Type of Organization (or, if the Grantor is an
Individual, so indicate)
Jurisdiction of
Organization
Grantor's Location
(for purposes of PPSA)
Grantor's Organization
Identification Number (or, if it
has none, so indicate)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




ANNEX D
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF TRADE AND FICTITIOUS NAMES
Name of Grantor
Trade and/or Fictitious Names
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]









--------------------------------------------------------------------------------


ANNEX E
to
CANADIAN SECURITY AGREEMENT
DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN
ONE YEAR PRIOR TO THE DATE OF THE CANADIAN SECURITY AGREEMENT
Name of Grantor
Description of any Transactions as Required by Section 2.8 of the Canadian
Security Agreement
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]











--------------------------------------------------------------------------------


ANNEX G
to
CANADIAN SECURITY AGREEMENT
SCHEDULE OF RECORDABLE INTELLECTUAL PROPERTY
1.    Registered Trademarks:
TRADEMARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
TRADEMARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 





3.    Domain Names:
DOMAIN NAME
REGISTRATION DATA
REGISTRANT
 
 
 
 
 
 







--------------------------------------------------------------------------------




4.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 





5.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 





6.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 






Annex G-2



--------------------------------------------------------------------------------


6.    Copyright Applications:
TITLE
DATE FILED
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 
 
 
 
 



7.    Exclusive Licenses:
DATE
LICENSOR
LICENSEE
TITLE
APPLICATION /
REGISTRATION NO.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Annex G-3



--------------------------------------------------------------------------------


ANNEX H
to
CANADIAN SECURITY AGREEMENT
CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL PROPERTY
TO:        CANADIAN INTELLECTUAL PROPERTY OFFICE
DATED:    ____________ ____, 20___
WHEREAS, [NAME OF GRANTOR] with principal offices at ___________________________
(the "Grantor"), is the owner of the patents, patent applications, trade-marks,
trade-mark applications, copyrights, copyright applications, industrial designs
and industrial design applications set forth in Schedule I hereto, and the
underlying goodwill associated with the business in association with which such
patents, trade-marks, copyrights and industrial designs are used (collectively,
the "Intellectual Property").
WHEREAS, pursuant to the Credit Agreement dated as of April 15, 2014 (as
amended, modified, restated and/or supplemented from time to time, the "Credit
Agreement") among, inter alia, Bauer Performance Sports Ltd., the lenders from
time to time party thereto, and Bank of America, N.A., as administrative agent,
the Grantor entered into the Canadian Security Agreement dated as of April 15,
2014 (amended, modified, restated and/or supplemented from time to time, the
"Security Agreement") in favour of Bank of America, N.A., as collateral agent
(in such capacity and together with any successors in such capacity, the
"Collateral Agent") for the benefit of the Secured Creditors (as defined in the
Security Agreement), at its offices at 901 Main Street, 14th Floor, Dallas,
Texas 75202, pursuant to which the Grantor granted a security interest in and
to, inter alia, the Intellectual Property to the Collateral Agent, for the
benefit of the Secured Creditors, to secure the payment and performance of its
obligations to the Secured Creditors, including, without limitation, its
obligations under or in connection with the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby confirms the grant under
the Security Agreement to the Collateral Agent, for the benefit of the Secured
Creditors, of a security interest in and to the Intellectual Property.
[signature page follows]






--------------------------------------------------------------------------------


In witness whereof, the Grantor has caused this Confirmation to be executed and
delivered by its duly authorized officer as of the date first set forth above.
[NAME OF GRANTOR]
By:            
Name:
Title:



Annex H-2



--------------------------------------------------------------------------------


SCHEDULE I
to
CONFIRMATION OF SECURITY INTEREST IN
INTELLECTUAL PROPERTY
TRADEMARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS






















--------------------------------------------------------------------------------


EXHIBIT G-3


FORM OF HYPOTHEC
[See Attached.]












--------------------------------------------------------------------------------

- 1 -

DEED OF HYPOTHEC AND ISSUE OF MORTGAGE BONDS
ON THE Fifteenth (15th) day of April Two Thousand Fourteen (2014)
B E F O R E Mtre William DION-BERNARD, the undersigned notary for the Province
of Québec, practising at the City of Montréal
APPEARED:
BANK OF AMERICA, N.A., a United States national banking association having a
place of business at 901 Main Street, 14th Floor, Dallas, State of Texas, USA,
75202, the person holding the power of attorney (fondé de pouvoir) of the
Bondholders (as defined below), herein acting and represented by Joëlle Girard,
its authorized representative, duly authorized for the purposes hereof in virtue
of a power of attorney, a copy of which remains Scheduled to these presents
after having been acknowledged as true and signed for identification by said
representative in the presence of the undersigned Notary.
OF THE FIRST PART
AND:
[NAME OF GRANTOR], a corporation governed by the laws of Canada, having its
registered office at 199 Bay Street, Commerce Court West, Suite 5300, Toronto,
Ontario, M5L 1B9, herein acting and represented by Howard Rosenoff, its
authorized representative, duly authorized for the purposes hereof in virtue of
a resolution of its board of directors, a certified copy, extract or duplicate
of which is Scheduled hereto after having been acknowledged as true and signed
for identification by the said representative with and in the presence of the
undersigned Notary;
OF THE SECOND PART
WHICH PARTIES DECLARED AS FOLLOWS:
WHEREAS the Grantor (as hereafter defined) has, under its governing law and
constating documents, the power to issue, re-issue, sell or pledge debt
obligations of the Grantor and to mortgage, hypothecate, pledge or otherwise
create a security interest in all or any property of the Grantor, now owned or
subsequently acquired, to secure any obligation of the Grantor, and is duly
authorized to create and issue Bonds as hereinafter provided and to secure the
same

TL





--------------------------------------------------------------------------------

- 2 -

as provided for by this Deed;
WHEREAS the Grantor is desirous of creating, issuing and securing Bonds in the
manner hereinafter set forth;
WHEREAS all necessary corporate proceedings and resolutions have been duly taken
and passed by the Grantor and all other actions have been taken to authorize the
execution by the Grantor of this Deed and the issue and securing of the Bonds in
conformity therewith;
NOW, THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS:
1.
INTERPRETATION

1.1.    TL Credit Agreement Definitions
The capitalized words and expressions used in this Deed or in any agreement,
document or instrument supplemental or ancillary hereto, unless otherwise
defined herein or unless there be something in the subject or the context
inconsistent therewith, shall have the meanings ascribed to them in the TL
Credit Agreement.
1.2.    Other Definitions
The following words and phrases, wherever used in this Deed, if any, or in any
deeds supplemental hereto, shall, unless there be something in the context
inconsistent therewith, have the following meanings:
1.2.1
“Administrative Agent”: means BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under the TL Credit Agreement, and any successor
Administrative Agent appointed in accordance with the TL Credit Agreement;

1.2.2
“Attorney”: means BANK OF AMERICA, N.A. duly appointed as fondé de pouvoir
pursuant to Section 2 hereof and its successors and assigns in the powers and
duties created hereunder;

1.2.3
“Bonds”: means the bonds to be issued hereunder and from time to time
outstanding hereunder;

1.2.4
“Bondholders” or “holders”: means the Persons for the time being entered in the
register hereinafter mentioned as holders of the Bonds and “Bondholder” means
any





--------------------------------------------------------------------------------

- 3 -

one of them;
1.2.5
“Bondholders’ Instrument”: means an instrument signed in one or more
counterparts by the Majority Bondholders;

1.2.6
“Borrower” mean Bauer Performance Sports Ltd. and its successors and assigns,
including, without limitation, any Person resulting from the amalgamation of the
Borrower with any other Person;

1.2.7
“Canadian Dollars” or “$”: means the legal currency of Canada;

1.2.8
“Canadian Security Agreement”: means the term loan Canadian security agreement
to be entered into on or about April 15, 2014 among, inter alios, the Grantor
and the Collateral Agent, as the same may be amended, modified, restated and/or
supplemented from time to time;

1.2.9
“Capital Stock”: means with respect to any Person, any and all present and
future shares in the capital stock of such Person or partnership units, trust
units or other units or interests, participations or equivalent rights in the
Person’s equity or capital, however designated and whether voting or non-voting;

1.2.10
“Cash Collateral Account”: shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Attorney
for the benefit of the Bondholders;

1.2.11
“Civil Code”: means the Civil Code of Québec;

1.2.12
“Claims”: has the meaning ascribed thereto in Section 4.1.5;

1.2.13
“Collateral Agent”: means BANK OF AMERICA, N.A., in its capacity as Collateral
Agent under the TL Credit Agreement, and any successor Collateral Agent
appointed in accordance with the TL Credit Agreement;

1.2.14
“Copyrights”: shall mean all (i) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished), and





--------------------------------------------------------------------------------

- 4 -

all copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed in Annex G
to the Canadian Security Agreement; (ii) rights and privileges arising under
applicable law with respect to such copyrights; and (iii) renewals and
extensions thereof and amendments thereto;
1.2.15
“Counsel” or “counsel”: mean a barrister, solicitor, attorney or lawyer or firm
of barristers, solicitors, attorneys or lawyers (who may be counsel to the
Grantor) acceptable to the Attorney;

1.2.16
“Deposit Accounts”: shall mean all deposit, demand, time, savings, cash
management, passbook or other similar accounts with a bank, credit union, trust
company, similar financial institution or other Person and all accounts and
sub-accounts relating to any of the foregoing accounts;

1.2.17
“Equipment”: shall have the meaning ascribed thereto in Section 4.1.7 hereof;

1.2.18
“Event of Default”: shall have the meaning ascribed thereto in Section 12.1
hereof;

1.2.19
“Excluded Property”: shall have the meaning ascribed thereto in the Canadian
Security Agreement;

1.2.20
“Grantor”: means [NAME OF GRANTOR] and its successors and assigns, including,
without limitation, any Person resulting from the amalgamation of the Grantor
with any other Person;

1.2.21
“Hypothec”: shall mean the hypothec granted in Section 4 hereof;

1.2.22
“Hypothecated Property”: means all movable and immovable property of the
Grantor, corporeal and incorporeal, tangible and intangible, present and future,
of any nature whatsoever and wheresoever situated, subjected or intended to be
subjected to the hypothec created or intended to be created herein as set out in
Section 4 hereof;





--------------------------------------------------------------------------------

- 5 -

1.2.23
“Immovables”: shall have the meaning ascribed thereto in Section 4.1.1 hereof;

1.2.24
“Intellectual Property Rights”: shall have the meaning ascribed thereto in
Section 4.1.8 hereof;

1.2.25
“Inventory”: shall have the meaning ascribed thereto in Section 4.1.4 hereof;

1.2.26
“Leases”: shall have the meaning ascribed thereto in Section 4.1.2 hereof;

1.2.27
“Lenders”: refers collectively to the Lenders under the TL Credit Agreement and
includes their respective successors and permitted assigns;

1.2.28
“Licenses”: shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property Rights;

1.2.29
“Majority Bondholders”: shall mean at any time the Bondholders that hold at
least sixty-six and two thirds percent (662/3%) in principal amount of the Bonds
then issued and outstanding hereunder;

1.2.30
“Notice to Debtors”: shall have the meaning ascribed thereto in Section 8.2
hereof;

1.2.31
“Patents”: shall mean all (i) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed in Annex G to the Canadian Security Agreement, and (ii)
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and all improvements thereto;

1.2.32
“Recordable Intellectual Property”: shall mean (i) any Patent issued by or
applied for issuance with the United States Patent and Trademark Office or the
Canadian Intellectual Property Office, (ii) any Trademark registered





--------------------------------------------------------------------------------

- 6 -

or applied for registration with the United States Patent and Trademark Office
or the Canadian Intellectual Property Office, (iii) any Copyright registered or
applied for registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to the
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office;
1.2.33
“Rent”: shall have the meaning ascribed thereto in Section 4.1.2 hereof;

1.2.34
“Restricted Agreements”: shall have the meaning ascribed thereto in Section
4.2.1 hereof;

1.2.35
“Secured Creditors”: means, collectively, the Lenders, the Attorney, the
Administrative Agent, the Collateral Agent and each other Agent;

1.2.36
“Secured Obligations”: shall have the meaning ascribed thereto in Section 6;

1.2.37
“Securities”: shall mean all Capital Stock, all bonds, debentures, bills of
exchange, promissory notes, negotiable instruments and other evidences of
indebtedness, all options, warrants, investment certificates, mutual fund units,
all other instrument or title generally called or included as a security, and
all rights with respect to the foregoing;

1.2.38
“Software”: shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing;

1.2.39
“Termination Date”: shall mean the date upon which the Total Commitment under
the TL Credit Agreement has





--------------------------------------------------------------------------------

- 7 -

been terminated and all Credit Document Obligations (as defined in the Canadian
Security Agreement) have been paid in full, no Note under the TL Credit
Agreement is outstanding and all Term Loans thereunder have been repaid in full
(excluding any contingent indemnity obligations not then asserted);
1.2.40
“this Deed”, “these presents”, “herein”, “hereby”, “hereof”, “hereunder” and
similar expressions mean or refer to this Deed and to any deed, notice or
document supplemental or complementary hereto, including any and every deed of
hypothec, application for registration, notice under article 2949 of the Civil
Code, or other instrument or charge which is supplementary or ancillary hereto
or in implementation hereof and the expression “Section” followed by a number
means and refers to the specified section of this Deed;

1.2.41
“TL Credit Agreement”: shall refer to that certain term loan credit agreement
dated as of April 15, 2014 amongst Bauer Performance Sports Ltd., as borrower,
and various lenders party thereto from time to time and Bank of America, N.A.,
as Administrative Agent and Collateral Agent, as the same may be amended,
modified, restated and/or supplemented from time to time;

1.2.42
“Trade Secrets” shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
similar intellectual, industrial and intangible property;

1.2.43
“Trademarks”: shall mean all (i) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection





--------------------------------------------------------------------------------

- 8 -

therewith, including registrations and registration applications in the United
States Patent and Trademark Office and the Canadian Intellectual Property Office
that are listed on Annex G to the Canadian Security Agreement, (ii) all
extensions or renewals of any of the foregoing, (iii) goodwill associated
therewith or symbolized thereby, (iv) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (v) rights and privileges arising
under applicable law with respect to the use of any of the foregoing; and
1.2.44
“Writings”: shall have the meaning ascribed thereto in Section 10.6 hereof.

1.3.    Gender
Words importing the singular only shall include the plural and vice-versa; words
importing the masculine gender shall include the feminine gender; and words
importing individuals shall include firms, partnerships and corporations, and
vice versa.
1.4.    Headings
The division of this Deed into Sections and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.
1.5.    Delays and calculation of delays
The delays provided hereunder are calculated simultaneously with the delays
imposed by law and are not in addition to such delays. In the calculation of any
period of delay, the period shall exclude the day from which the period
commences and the period shall include the last day thereof.
2.
APPOINTMENT OF THE FONDÉ DE POUVOIR

2.1.    Appointment of the Fondé de Pouvoir
The Grantor hereby appoints by these presents BANK OF AMERICA, N.A. to act as
fondé de pouvoir of the Bondholders, as contemplated by article 2692 of the
Civil Code, to take, receive, and hold on behalf of, and for the benefit of,
each of the Bondholders, all rights and the Hypothec created hereby as
continuing security for the payment of the Bonds from time to time issued and
outstanding hereunder, and to exercise any and all powers and rights and to




--------------------------------------------------------------------------------

- 9 -

perform any and all duties conferred upon it hereunder or by a Bondholders’
Instrument. Each Bondholder, by becoming a Bondholder, shall be deemed to have
accepted and ratified such appointment, which acceptance and ratification shall
also bind the successors and assigns of such Bondholder.
2.2.    Acceptance of Appointment
BANK OF AMERICA, N.A. hereby accepts its appointment as fondé de pouvoir and
agrees to take, receive and hold the rights and the Hypothec created hereby and
to exercise any and all powers and rights and to perform any and all duties
conferred upon it hereunder or by a Bondholders’ Instrument, all as provided in
Section 2.1.
2.3.    Subsequent Holders of Bonds
Any Person who becomes a Bondholder shall benefit from the provisions hereof and
the appointment of the Attorney as fondé de pouvoir of the Bondholders and, upon
becoming a Bondholder, irrevocably authorizes the Attorney to perform such
function. Each holder of a Bond, by its acceptance thereof (a) acknowledges that
the first issue of a Bond has been or may be purchased from the Grantor by the
Attorney, by underwriting, purchase, subscription or otherwise, and (b) waives
any right it may have under Section 32 of An Act Respecting the Special Powers
of Legal Persons (Québec).
3.
CHARACTERISTICS AND ISSUE OF BONDS

3.1.    Limit of Issue; Series
The Bonds which are authorized to be at all times outstanding hereunder and
entitled to the security hereof are limited to the aggregate principal amount of
ONE BILLION THREE HUNDRED TWENTY MILLION DOLLARS ($1,320,000,000) in lawful
money of Canada.
The Bonds may be designated generally as “25 % Mortgage Demand Bonds” and may be
referred to as the “Bonds”. The Bonds shall be payable on demand; the principal
amount from time to time outstanding on the Bonds shall bear interest from the
date of issue of the respective Bond at the rate of twenty-five percent (25%)
per annum, both before and after demand, maturity and judgment, payable on
demand; and the Bonds shall be fully registered Bonds. The Bonds issuable
hereunder may consist of Bonds having different dates of issue; may consist of
Bonds of different denominations; and may contain such variation of tenor and
effect as are incidental to




--------------------------------------------------------------------------------

- 10 -

such differences of denomination and form, including variations in the
provisions for exchange of Bonds of different forms and denominations. The Bonds
shall be numbered in any manner prescribed by the Grantor with the approval of
the Attorney.
All of the Bonds shall rank pari passu and without preference or priority one
over another on maturity or realization of the Hypothec created hereby,
notwithstanding the date of their issue or the date of their certification by
the Attorney.
3.2.    Conditions Precedent to Issue of Bonds
Bonds to the aggregate principal amount referred to in Section 3.1 hereof may
forthwith and from time to time be executed by the Grantor and certified by the
Attorney upon receipt by or deposit with the Attorney of a written order or
orders of the Grantor for the certification and delivery of Bonds, naming the
Person or Persons to whom such Bonds are to be delivered.
3.3.    Form and Signature of Bonds
3.3.1
The Bonds shall be substantially in the form set out in Section 18 hereof with
such variations and additions as may be approved by the Attorney. The Attorney
has the power to annotate any Bond in order to make the reference thereon to any
supplement to or modification of these presents. Such annotation shall be
binding upon the Grantor and the Bondholders as if forming part of the Bond’s
original wording.

3.3.2
The Bonds shall be issued as fully registered Bonds in the denominations of
$1,000 and multiples of $1,000.

3.3.3
The Bonds shall be signed by any officers or directors of the Grantor holding
office at the time of signing.

3.4.    Certification of the Bonds
No Bonds shall be issued or, if issued, shall be obligatory, or shall entitle
the holder to the benefits of this Deed, until it has been certified by or on
behalf of the Attorney substantially in the form set out in Section 18 hereof,
with such variations and additions as may be approved by the Attorney. Such
certificate on any Bond shall be conclusive evidence that such Bond is duly
issued and is a valid obligation of the Grantor. The certificate of the Attorney
signed on the Bonds shall not be construed as a representation or warranty by




--------------------------------------------------------------------------------

- 11 -

the Attorney as to the validity of this Deed or of the Bonds or their issuance
and the Attorney shall in no respect be liable or answerable for the use made of
said Bonds or any of them or the proceeds thereof. The certificate of the
Attorney signed on the Bonds shall, however, be a representation and warranty by
the Attorney that such Bonds have been duly certified by or on behalf of the
Attorney pursuant to the provisions of this Deed.
3.5.    Registration of Bonds
The Attorney shall cause to be kept a register in which shall be entered the
names and addresses of the holders of Bonds and particulars of the Bonds held by
them respectively and of all transfers of Bonds. No transfer of Bond shall be
valid unless made on the register by the registered holder or his executors or
administrators or other legal representatives or his or their attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Attorney, upon compliance with such requirements as the Attorney may prescribe;
and such transfer shall have been duly noted on such Bonds by the Attorney.
The Person in whose name any Bond shall be registered in the appropriate
register shall be deemed to be the owner thereof for all purposes.
The register referred to in this Section shall at all reasonable times during
regular business hours be open for inspection by the Grantor, by the Attorney
and by any Bondholder.
The holder of a Bond may at any time and from time to time have such Bond
transferred in accordance with this Deed at the place at which a register is
kept pursuant to the provisions of this Section, in accordance with such
reasonable regulations as the Attorney may prescribe.
The Attorney and/or the Grantor shall not be charged with notice of or be bound
to see to the execution of any trust, whether express, implied or constructive,
in respect of any Bond and may transfer in accordance with this Deed any Bond on
the direction of the holder thereof, whether named as trustee or otherwise, as
though that Person were the beneficial owner thereof.
The Attorney shall, when requested so to do in writing by the Grantor or any
Bondholder, furnish the Grantor or such Bondholder, as the case may be, with a
list of the names and addresses of the holders of Bonds showing the principal
amounts and serial numbers of such




--------------------------------------------------------------------------------

- 12 -

Bonds held by each holder.
3.6.    Persons entitled to Payment
Payment of or on account of the principal of any Bonds shall be made only to or
upon the order in writing of the Person in whose name such Bonds shall be
registered and such payment shall be a good and sufficient discharge to the
Attorney and to the Grantor for the amounts so paid.
Where Bonds are registered in more than one name, the principal moneys and
interest from time to time payable in respect thereof may be paid by cheque or
warrant payable to the order of all such holders, failing written instructions
from them to the contrary, and such payment shall be valid discharge to the
Attorney for the amounts so paid and to the Grantor.
The holder for the time being of any Bond shall be entitled to the principal
moneys and interest evidenced by such Bond, free from all equities or rights of
set-off, compensation or counter-claim between the Grantor and the original or
any intermediate holder thereof and all Persons may act accordingly and a
transferee of a Bond shall, after the appropriate form of transfer is lodged
with the Attorney and upon compliance with all other conditions in that behalf
required by this Deed or by any conditions contained in such Bond or by law, be
entitled to be entered on the register as the owner of such Bond free from all
equities or rights of set-off, compensation or counter-claim between the Grantor
and its transferor or any previous holder thereof, save in respect of equities
of which the Grantor is required to take notice by statute or by order of a
court of competent jurisdiction and save as otherwise expressly provided in this
Deed.
3.7.    Evidence of Ownership
The Grantor and the Attorney may treat the registered holder of any Bonds as the
owner thereof without actual production of such Bond for the purpose of any
request, requisition, direction, consent, instrument or other document.
3.8.    Meaning of “outstanding” and Cancellation of Bonds
Every Bond certified and delivered by the Attorney hereunder shall be deemed to
be outstanding until it shall be cancelled or delivered to the Attorney for
cancellation, provided that where a new Bond has been issued in substitution for
a Bond which has been mutilated, lost, stolen or destroyed, only such new Bond
shall be counted for the




--------------------------------------------------------------------------------

- 13 -

purpose of determining the aggregate principal amount of Bonds or series of
Bonds outstanding.
The Attorney shall note on the face of all Bonds that have been cancelled that
such Bonds have been cancelled.
3.9.    Mutilation, Loss, Theft or Destruction of Bonds
In case any of the Bonds shall become mutilated or be lost, stolen or destroyed,
the Grantor, in its discretion, may issue, and thereupon the Attorney shall
certify and deliver, a new Bond upon surrender and cancellation of the mutilated
Bond, or in the case of a lost, stolen or destroyed Bond, in lieu of and in
substitution for the same, and the substituted Bond shall be in a form approved
by the Attorney and shall be entitled to the benefits of this Deed equally with
all other Bonds without preference or priority one over another. In case of
loss, theft or destruction, the applicant for a substituted Bond shall furnish
the Grantor and the Attorney such evidence of such ownership and loss, theft or
destruction as shall be satisfactory to each of them in their discretion, and
shall also furnish indemnity satisfactory to each of them in their discretion
and shall pay all expenses incidental to the issuance of such substituted Bond.
3.10.    Exchanges of Bonds; Stamp Tax
Bonds of any denomination may be exchanged for Bonds of any other authorized
denomination or denominations, any such exchange to be for Bonds of an
equivalent aggregate principal amount remaining outstanding. Exchanges of Bonds
may be made at the offices of the Attorney where registers are maintained for
the Bonds pursuant to the provisions of this Deed.
Except as herein otherwise provided, in every case of exchange of Bonds of any
denomination or form for other Bonds and for any transfer of Bonds, the Attorney
may make a sufficient charge to reimburse it for any stamp tax or other
governmental charge required to be paid, and in addition a reasonable charge for
its services for each Bond exchanged or transferred and a reasonable charge for
every Bond issued upon such exchange or transfer, and payment of the said
charges shall be made by the party requesting such exchange or transfer as a
condition precedent thereto.
3.11.    Place of Payment
The principal of all Bonds, interest thereon and all payments which may become
payable at any time thereon, whether at maturity or




--------------------------------------------------------------------------------

- 14 -

otherwise, shall be payable to the respective registered holders thereof at the
office of the Attorney in the City of Montréal or at such address as may be
mentioned in the Bonds, without any presentment of such Bonds for payment of
interest thereon and without the necessity of any notation of any payment being
made thereon.
3.12.    Securities Transfer Legislation
All Bonds issued hereunder shall be deemed to be securities for the purposes of
securities transfer legislation, including, without limitation, the Act
respecting the transfer of securities and the establishment of security
entitlements (Québec).
3.13.    Pledge of Bonds
All or any of the Bonds issued hereunder may be pledged, hypothecated or charged
from time to time by the Grantor to secure any obligations of the Grantor or any
other Person and, when such Bonds are redelivered to the Grantor upon payment or
satisfaction of such indebtedness or obligations, such Bonds shall be cancelled
and returned to the Grantor or its counsel.
4.
HYPOTHECATED PROPERTY

4.1.    Description of Hypothecated Property
The Grantor hereby hypothecates in favour of the Attorney, for the amount
provided for in Section 5, the universality of all of its present and future
movable and immovable property, corporeal and incorporeal, tangible and
intangible, now owned or hereafter acquired, the whole including, without
limitation, the following universalities of present and future property:
4.1.1
Immovable Property

All present and future immovable property of the Grantor, and all rights of the
Grantor in any immovable property, together with all property which may be or
become incorporated therewith or permanently physically attached or joined
thereto so as to ensure the utility thereof or which is used by the Grantor for
the operation of its enterprise or the pursuit of its activities (including
heating and air conditioning apparatus and watertanks) and all other property
which becomes immovable by the effect of law, including by way of accession, and
all real rights relating to or attaching to such immovable property




--------------------------------------------------------------------------------

- 15 -

(collectively, the “Immovables”).
4.1.2
Rentals, Revenues and Leases of Immovables

All present and future leases, agreements to lease, offers to lease, options to
lease, sub-leases and other rights to occupy premises including any right of
emphyteusis, use or occupancy (“Leases”) in or of the Immovables or any part
thereof, and all present and future rents, revenues, annuities and other claims
arising out of any Leases or other rights or contracts in respect of the
Immovables, including, without limitation, any indemnity which may be payable
pursuant to the Bankruptcy and Insolvency Act or analogous legislation or
proceedings in respect of any Lease, (collectively “Rent”) and the continuing
right to demand, sue for, recover, receive, and give receipts for such Rent.
4.1.3
Insurance

Indemnities or proceeds now or hereafter payable under any present or future
contract of insurance on or in respect of the Immovables, the Rent, any of the
other Hypothecated Property.
4.1.4
Inventory

All present and future property in stock and inventory of any nature and kind of
the Grantor whether in its possession, in transit or held on its behalf,
including work in process, goods, property in reserve, raw materials, finished
goods or other materials, goods manufactured or transformed, or in the process
of being so, by the Grantor or by others, packaging materials, property held by
a third party under a lease, a leasing agreement, franchise or license agreement
or any other agreement entered into with or on behalf of the Grantor, property
evidenced by bill of lading, animals, wares, mineral substances, hydrocarbons
and other products of the soil and all fruits thereof from the time of their
extraction, as well as any other property held for sale, lease or processing in
the manufacture or transformation of property intended for sale, lease or use in
providing a product or service by the Grantor (hereinafter the “Inventory”).
Property having formed part of the Inventory which is




--------------------------------------------------------------------------------

- 16 -

alienated by the Grantor in favour of a third person but in respect of which the
Grantor has retained title pursuant to a reservation of ownership provision,
shall remain charged by the Hypothec until title is transferred; any Inventory
the ownership of which reverts to the Grantor pursuant to the resolution or
resiliation of any agreement or following its repossession is also subject to
the Hypothec.
4.1.5
Claims and Other Movable Property

4.1.5.1.
Claims, Receivables and Book Debts

All of the Grantor’s present and future claims, debts, demands and choses in
action, whatever their cause or nature (including, without limitation, all
Rent), whether or not they are certain, liquid or exigible, whether or not
evidenced by any title (and whether or not such title is negotiable), bill of
exchange or draft, whether litigious or not, whether or not they have been
previously or are to be invoiced, whether or not they constitute book debts or
trade accounts receivable, including, without limitation, all customer accounts,
accounts receivable, rights of action, demands, judgments, contract rights,
debts, tax refunds, amounts on deposit, bank accounts, the Deposit Accounts, the
Cash Collateral Account, cash, proceeds of sale, assignment or lease of any
property, rights or titles, indemnities payable under any contract of insurance
of property, of Persons, or of liability insurance, proceeds of expropriation,
any sums owing to the Grantor in connection with interest or currency exchange
contracts and other treasury or hedging instruments, management of risks or
derivative instruments existing in favour of the Grantor (SWAPS), and the
Grantor’s rights in the credit balance of accounts held for its benefit by any
financial institution or any other Person.
4.1.5.2.
Rights of Action

All of the Grantor’s rights under contract with




--------------------------------------------------------------------------------

- 17 -

third parties (including without limitation under the Leases) as well as the
Grantor’s rights of action and claims against third persons.
4.1.5.3.
Accessories

All of the hypothecs, security interests, security agreements, guarantees,
suretyships, notes, acceptances and accessories to the claims and rights
described above and other rights relating thereto (including, without
limitation, the rights of the Grantor in its capacity as seller under any
instalment sale, with respect to the claims hereby hypothecated which are the
result of such sale).
4.1.5.4.
No Exclusions

A right or a claim shall not be excluded from the Hypothecated Property by
reason of the fact that (i) the debtor thereof is domiciled outside the Province
of Québec or (ii) the debtor thereof is an Affiliate (as such term is defined in
the TL Credit Agreement) of the Grantor (regardless of the law of the
jurisdiction of its incorporation) or (iii) such right or claim is not related
to the operations of the Grantor or (iv) such right or claim is not related to
the ordinary course of business of the Grantor.
(The property referred to in this Section 4.1.5 is collectively referred to
herein as the “Claims”.)
4.1.6
Securities

All present and future Capital Stock and other Securities, including, without
limitation, all Securities issued or received in substitution, renewal, addition
or replacement of Securities, or issued or received on the purchase, redemption,
conversion, cancellation or other transformation of Securities or issued or
received by way of dividend or otherwise to holders of Securities, and all
present and future instruments, bills of lading, warehouse




--------------------------------------------------------------------------------

- 18 -

receipts, documents or other evidences of title of the Grantor.
4.1.7
Equipment and Road Vehicles

All present and future machinery, equipment, implements, furniture, appliances,
supplies, apparatus, tools, patterns, models, dies, blueprints, fittings,
furnishings, fixtures, machinery, vehicles and rolling stock of the Grantor,
including additions and accessories and spare parts (the “Equipment”).
4.1.8
Intellectual Property Rights

All of the Grantor’s present and future rights in any (i) intellectual property
of every kind and nature, including inventions, designs, Patents, Copyrights,
Licenses, Trademarks, Software, Trade Secrets, industrial design, goodwill,
invention, trade secret, know-how, plant breeders’ right, topography of
integrated circuits, confidential or proprietary technical and business
information and other data or information, software and databases and in any
other intellectual property right (registered or not) and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing; (ii) rights corresponding to
any of the foregoing throughout the world, including as provided by
international treaties or conventions, and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto; (iii) income, fruits,
revenues, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect to any of the foregoing, including damages and
payments for past and future infringements, misappropriations, or other
violations thereof; and (iv) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing (the “Intellectual Property Rights”).
4.1.9
Fruits and Revenues

All cash, profits, proceeds, fruits, dividends, rights and revenues which are or
may be produced by or declared or




--------------------------------------------------------------------------------

- 19 -

distributed with respect to the Hypothecated Property or in exchange thereof as
well as the proceeds of the Hypothecated Property, including without limitation
any property, equipment, negotiable instrument, bill, commercial paper,
security, money, compensation for expropriation remitted, given in exchange or
paid pursuant to a sale, repurchase, distribution or any other transaction with
respect to the Hypothecated Property (provided that nothing herein shall be
interpreted as permitting the Grantor to dispose of any of the Hypothecated
Property in contravention of the provisions of this Deed or the TL Credit
Agreement).
4.1.10
Records and Other Documents

All present and future titles, documents, records, data, vouchers, invoices,
accounts and other documents evidencing or related to the Hypothecated Property
described above, including, without limitation, computer programs, disks tapes
and other means of electronic communications as well as the rights of the
Grantor to recover such property from third parties, receipts, catalogues,
client lists, directories and other similar property.
4.1.11
Replacement Property

All Hypothecated Property which is acquired, transformed or manufactured after
the date of this Deed shall be charged by the Hypothec, (i) whether or not such
property has been acquired in replacement of other Hypothecated Property which
may have been alienated by the Grantor in the ordinary course of business, (ii)
whether or not such property results from a transformation, mixture or
combination of any Hypothecated Property, and (iii) in the case of Securities,
whether or not they have been issued pursuant to the purchase, redemption,
conversion or cancellation or any other transformation of the Securities charged
hereunder and without the Attorney being required to register or re-register any
notice whatsoever, the object of the Hypothec being a universality of present
and future property.
4.2.    Restricted Agreements and Excluded Property
4.2.1
To the extent that granting a hypothec in any leases,





--------------------------------------------------------------------------------

- 20 -

licences, instruments, contracts, intangibles, permits, governmental licenses,
provincial, territorial or local franchises, charters or authorizations or other
contracts or agreements (other than a Claim or a chattel paper) with or issued
by Persons other than the Borrower or Subsidiaries of the Borrower or an
Affiliate thereof (collectively, “Restricted Agreements”) would invalidate or
result in a violation, breach, default or termination of such Restricted
Agreements or create a right of termination in favour of, or require the consent
of, any party thereto (in each case other than the Borrower or a Subsidiary
Guarantor) (in each case, except to the extent any such violation, breach,
default, termination, right or consent would be rendered ineffective under the
Civil Code or other applicable law), the Hypothec herein created on any
Restricted Agreement is under the suspensive condition such that it shall only
take effect (i) at such time as Grantor’s grant of a hypothec in such Restricted
Agreement no longer results in a violation, breach, default or termination
thereof or thereunder or no longer creates such right of termination or such
right has been waived requires such consent or such consent has been obtained,
(ii) to the extent severable, in respect of any portion of such Restricted
Agreement that does not result in a respective violation, breach, default,
termination or right or consent thereof or thereunder and (iii) in respect of
any proceeds or receivables of such Restricted Agreement that are not Excluded
Property.
4.2.2
Notwithstanding anything contained herein to the contrary, the Attorney hereby
irrevocably renounces to all rights and recourses of a hypothecary creditor,
including the right to follow contemplated in Article 2700 and Article 2745 of
the Civil Code or effect a filing pursuant to Article 2949 of the Civil Code,
with respect to the Excluded Property for as long as such property remains
Excluded Property.

5.
AMOUNT OF THE HYPOTHEC

The amount for which the Hypothec is granted is a principal amount of ONE
BILLION THREE HUNDRED TWENTY MILLION DOLLARS ($1,320,000,000) in lawful money of
Canada, plus interest thereon from the date hereof at the rate of twenty-five
percent (25%) per annum, calculated semi-annually, not in advance, to secure




--------------------------------------------------------------------------------

- 21 -

the due payment of the Secured Obligations.
6.
SECURED OBLIGATIONS

The Hypothec is granted to secure the due payment of the principal of the Bonds
and all interest thereon, together with the payment of all sums due or to become
due by the Grantor under or pursuant to this Deed and the due performance and
observance by the Grantor of all obligations provided for under or pursuant to
this Deed, including all fees and expenses incurred by or on behalf of the
Attorney in the exercise of its rights and powers hereunder (collectively, the
“Secured Obligations”).
Any future obligation hereby secured shall be deemed to be one in respect of
which the Grantor has once again obligated itself hereunder according to the
provisions of article 2797 of the Civil Code.
7.
ADDITIONAL PROVISIONS PERTAINING TO THE HYPOTHEC ON RENTAL INCOME AND LEASES

With respect to any of the Immovable (which does not constitute Excluded
Property) generating Rent:
7.1.    Information regarding Leases
The Grantor shall provide the Attorney, upon request, with a list containing the
name of all tenants of any of the Immovables and details as to their leases.
7.2.    Action to Recover Rents
The Attorney shall have the right, after the occurrence and of an Event of
Default which is continuing, to bring an action for recovery of Rents provided
the Attorney impleads the Grantor, it being understood that the Attorney shall
be under no obligation to exercise such right and shall not be liable for any
loss or damage which may result from its failure not to collect such Rents. The
Attorney shall be at liberty to deduct from any Rents collected collection fees
amounting to ten percent (10%) of all collected Rents as well as any commission
usually charged by the Attorney for the collection of Rents, miscellaneous costs
and expenses (copies, service fees, legal counsel fees and others, opening
files, surveillance fees, execution fees or fees for cancellation of lease)
incurred as a result of such collection.




--------------------------------------------------------------------------------

- 22 -

8.
ADDITIONAL PROVISIONS TO THE HYPOTHEC ON CLAIMS

8.1.    Maintenance of Records
The Grantor will keep and maintain proper books and records of its Claims, in
which full, true and correct entries in conformity with generally accepted
accounting principles and all Requirements of Law shall be made of all such
Claims, and the Grantor will make the same available on its premises to officers
and designated representatives of the Attorney for inspection in accordance with
the terms and conditions set forth in the TL Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Attorney, the Grantor shall, at its own cost and expense, deliver all
tangible evidence of its Claims (including, without limitation, all documents
evidencing the Claims) and such books and records to the Attorney or to its
representatives (copies of which evidence and books and records may be retained
by the Grantor). Subject to the terms of the ABL/Term Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default and if the
Attorney so requests, the Grantor shall legend, in form and manner satisfactory
to the Attorney, the Claims, as well as books, records and documents (if any) of
the Grantor evidencing or pertaining to such Claims with an appropriate
reference to the fact that such Claims have been hypothecated and, if
applicable, assigned to the Attorney and that the Attorney has a hypothec
therein.
8.2.    Direction to Account Debtors; Contracting Parties; etc.
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, after giving
notice to the Grantor of its intent to do so, if the Attorney so directs the
Grantor, the Grantor agrees (i) to cause all payments on account of the Claims
to be made directly to the Cash Collateral Account, (ii) that the Attorney may,
at its option, directly notify the debtors of such claims in its own name or in
the name of others with respect to any Claims to make payments with respect
thereto as provided in the preceding clause (i) (a “Notice to Debtors”), and
(iii) that the Attorney may enforce collection of any such Claims and may
adjust, settle or compromise the amount of payment thereof, in the same manner
and to the same extent as the Grantor; provided that, (x) any failure by the
Attorney to give or any delay in giving such notice to the Grantor shall not
affect the effectiveness of such notice or the other rights of the Attorney
created by this Section 8.2 and (y) no such notice shall be required if an Event
of Default of the type




--------------------------------------------------------------------------------

- 23 -

described in Section 10.01(e) of the TL Credit Agreement has occurred and is
continuing. Subject to the terms of the ABL/Term Intercreditor Agreement,
without notice to or assent by the Grantor, the Attorney may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Secured Obligations in the manner provided in Section 13.10
of this Deed. The reasonable costs and expenses of collection (including
reasonable legal fees), whether incurred by the Grantor or the Attorney, shall
be borne by the Grantor. The Attorney shall deliver a copy of each Notice to
Debtors to the Grantor, provided that (i) the failure by the Attorney to so
notify the Grantor shall not affect the effectiveness of such notice or the
other rights of the Attorney created by this Section 8.2 and (ii) no such notice
shall be required if an Event of Default of the type described in Section
10.01(e) of the TL Credit Agreement has occurred and is continuing.
8.3.    Modification of Terms; etc.
Except in the Grantor’s ordinary course of business and consistent with
reasonable business judgment, or as permitted by Section 8.4 hereof or by the
Credit Documents, the Grantor shall not rescind or cancel any indebtedness
evidenced by any Claim, or modify any material term thereof or make any material
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or sell any Claim, or interest therein, without the prior written consent of the
Attorney unless such rescissions, cancellations, modifications, adjustments,
extensions, renewals, compromises, settlements, releases, or sales would not
reasonably be expected to materially adversely affect the value of the Claims
constituting Hypothecated Property taken as a whole. Except as otherwise
permitted by the TL Credit Documents, the Grantor will not do anything to impair
the rights of the Attorney in the Claims.
8.4.    Collection
The Grantor shall endeavor in accordance with historical business practices to
cause to be collected from the debtor or obligor, as the case may be, named in
each of its Claims, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures) any and all amounts owing under or on
account of such Claim, and apply forthwith upon receipt thereof all such amounts
as are so collected to the outstanding balance of such Claim. The




--------------------------------------------------------------------------------

- 24 -

Attorney hereby authorizes the Grantor to collect the Claims. Such authorization
may be withdrawn by the Attorney upon the occurrence of an Event of Default
which is continuing in accordance with what is provided for by law. Except as
otherwise directed by the Attorney after the occurrence and during the
continuation of an Event of Default or otherwise required pursuant to the TL
Credit Agreement, the Grantor may allow in the ordinary course of business as
adjustments to amounts owing under its Claims (i) an extension or renewal of the
time or times of payment, or settlement for less than the total unpaid balance,
which the Grantor finds appropriate in accordance with reasonable business
judgment, (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services or for other reasons which the
Grantor finds appropriate in accordance with reasonable business judgment and
(iii) any other adjustments necessary or desirable in the Grantor’s reasonable
business judgment. The reasonable costs and expenses (including, without
limitation, reasonable legal fees) of collection, whether incurred by the
Grantor or the Attorney, shall be borne by the Grantor.
8.5.    Claims Evidenced by Titles of Indebtedness
If the Grantor at any time holds or acquires any Claim evidenced by a title of
indebtedness constituting Hypothecated Property with a face value in excess of
$100,000 individually (other than cheques and other payment instruments received
and collected in the ordinary course of business and promptly deposited into a
Deposit Account), the Grantor shall, on or prior to the date of the required
delivery of the Compliance Certificate pursuant to the TL Credit Agreement
following such acquisition, notify the Attorney thereof, and upon request by the
Attorney (subject to the ABL/Term Intercreditor Agreement), promptly deliver
such title of indebtedness to the Attorney appropriately endorsed in blank or to
the order of the Attorney, provided that, so long as no Event of Default shall
have occurred and be continuing, the Grantor may retain for collection in the
ordinary course of business any title of indebtedness received by the Grantor in
the ordinary course of business, and the Attorney shall, promptly upon request
of the Grantor, make appropriate arrangements for making any title of
indebtedness in its possession and pledged by the Grantor available to the
Grantor for purposes of presentation, collection or renewal. If the Grantor
retains possession of any title of indebtedness pursuant to the terms hereof,
upon request of the Attorney, such title of indebtedness shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the hypothec of Bank of America, N.A.,




--------------------------------------------------------------------------------

- 25 -

as fondé de pouvoir, for the benefit of itself and certain Secured Creditors.”
8.6.    Grantor Remains Liable Under Claims
Anything herein to the contrary notwithstanding, the Grantor shall remain liable
under each of the Claims to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Claim. Neither the Attorney
nor any Bondholder shall have any obligation or liability under any Claim (or
any agreement giving rise thereto) by reason of or arising out of this Deed, nor
shall the Attorney or any Bondholder be obligated in any manner to perform any
of the obligations of the Grantor under or pursuant to any Claim (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Claim (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.
8.7.    Rights in Letters of Credit
If the Grantor is at any time a beneficiary under a letter of credit with a
stated amount of $100,000 or more, the Grantor shall, on or prior to the date of
the required delivery of the Compliance Certificate pursuant to the TL Credit
Agreement following the creation of such letter of credit, notify the Attorney
thereof and, at the request of the Attorney after an Event of Default has
occurred and is continuing, the Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Attorney, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Attorney of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Attorney to
become the transferee beneficiary of such letter of credit, with the Attorney
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Deed after the occurrence and
during the continuance of an Event of Default (it being understood that unless
an Event of Default has occurred and is continuing such proceeds shall be
released to the Grantor).




--------------------------------------------------------------------------------

- 26 -

8.8.    Further Actions
The Grantor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Attorney from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, publications, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps, including any and all actions as may be
necessary or required relating to its Claims, instruments, titles of
indebtedness and other property or rights which constitute Hypothecated
Property, as the Attorney may reasonably require for the purpose of obtaining or
preserving the full benefits of the Hypothec, rights and powers herein granted;
provided that notwithstanding anything herein to the contrary, the Grantor shall
not be required to (i) take any action to render opposable to third parties any
hypothec or security interest in Hypothecated Property outside of the United
States or Canada or (ii) enter into any control agreement or similar
arrangements relating to any Deposit Account; provided however, that upon the
occurrence and during the continuance of an Event of Default (each such period,
the “Default Period”) and the Discharge of the ABL Obligations (as defined in
the ABL/Term Intercreditor Agreement) in any such Default Period, the Attorney,
during such Default Period (subject to the provisions of the ABL/Term
Intercreditor Agreement) shall benefit from, and shall be entitled to, the
“control” granted to the ABL Collateral Agent (as defined in the ABL/Term
Intercreditor Agreement) in any Deposit Account. On request by the Attorney, the
Grantor shall provide the Attorney with details of all motor vehicles which are
classified as equipment of the Grantor and all other serial numbered goods to
which provisions of the Civil Code or regulations or orders under the Civil Code
regarding serial numbers apply, in each case, having a fair market value in
excess of $100,000.
9.
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

The Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Deed, as follows:
9.1.    To pay principal and interest
To well, duly and punctually pay or cause to be paid to every holder of every
Bond the principal thereof, premium, if any, and interest accrued thereon
(including, in case of default, interest on the amount




--------------------------------------------------------------------------------

- 27 -

in default) and all other monies payable to the Bondholders or hereunder at the
dates and places, in the currencies and in the manner mentioned herein, in the
Bonds and in any pledge thereof in favour of any Bondholders.
9.2.    Necessary Publication Action
The Hypothec is a valid hypothec upon the Grantor’s right, title and interest in
and to the Hypothecated Property. Upon the publication of the present Deed at
the Register of Personal and Movable Real Rights, the Land Register of Québec
and at the Canadian Intellectual Property Office, as the case may be, the
Hypothec will be duly opposable to third parties, provided, however, that
additional filings may be necessary to render the Hypothec created herein
opposable to third parties in any Recordable Intellectual Property and
Immovables acquired after the date hereof.
Upon the actions taken under this Section 9.2, the Hypothec will be superior to
and prior to all other Liens of all other Persons (other than Permitted Liens),
and, subject to the ABL/Term Intercreditor Agreement and any Additional
Intercreditor Agreement, enforceable as such as against all other Persons
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than a
transferee which acquires Hypothecated Property in the ordinary course of
business.
9.3.    No Liens
The Grantor is, and as to all Hypothecated Property acquired by it from time to
time after the date hereof, the Grantor will be the owner of, or otherwise have
the right to use, all Hypothecated Property free from any Lien of any Person
(other than Permitted Liens), and the Grantor shall, at its own expense, take
all commercially reasonable actions necessary to defend the Hypothecated
Property against all claims and demands of all Persons at any time claiming the
same or any interest therein materially adverse to the Attorney.
9.4.    Other Registrations
As of the date hereof, the Grantor has not filed, nor authorized the publication
or filing by any third party of any Register of Personal and Movable Real Rights
or the Land Register of Québec registration (or similar statement or instrument
of registration under the law of




--------------------------------------------------------------------------------

- 28 -

any jurisdiction) covering or purporting to cover any interest of any kind in
the Hypothecated Property (other than the registrations filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, the
Grantor will not authorize to be filed in any public office any registration (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Hypothecated Property, except
registrations published or filed or to be filed in respect of and covering the
Hypothec granted hereby or in connection with Permitted Liens.
9.5.    Domicile and Registered Office
The domicile and the registered office of the Grantor is, on the date of this
Deed, located at the address set forth in the appearance hereof. During the
period of the four calendar months preceding the date of this Deed, the domicile
and the registered office of the Grantor has not been located at any address
other than that indicated in the appearance hereof in accordance with the
immediately preceding sentence, in each case unless such other address has been
disclosed to the Attorney.
9.6.    Locations of Hypothecated Property
All Inventory, Equipment and other tangible personal property (having a fair
market value in excess of $100,000 with respect to Hypothecated Property
comprising Equipment only) held on the date hereof, or held at any time during
the four calendar months prior to the date hereof, by the Grantor, other than
Inventory in transit or Equipment moved in the ordinary course of business
within the jurisdictions shown on Annex B to the Canadian Security Agreement, is
located at one of the locations shown on Annex B to the Canadian Security
Agreement. The Grantor shall not permit any of its Inventory, Equipment or other
tangible personal property to be located out of the jurisdictions shown on Annex
B to the Canadian Security Agreement without providing the Attorney with thirty
(30) days advance written notice and promptly taking all action reasonably
requested by the Attorney to maintain the hypothec in the Hypothecated Property
intended to be granted hereby at all times fully opposable to third parties to
the extent described in Section 9.2 and in full force and effect.




--------------------------------------------------------------------------------

- 29 -

9.7.    Legal Name; Type of Organization; Jurisdiction of

    Organization; Location; Changes Thereto; etc.
As of the Closing Date, the exact legal name of the Grantor, the type of
organization of the Grantor, the jurisdiction of organization of the Grantor and
the organization identification number (if any) of the Grantor are listed on
Annex C to the Canadian Security Agreement. The Grantor shall not change its
legal name, its type of organization and its jurisdiction of organization from
that used on Annex C to the Canadian Security Agreement, and the Grantor shall
not change the location of its domicile and registered office from the address
set forth in the appearance hereof except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve the Grantor changing
its jurisdiction of organization or domicile, registered office from Canada or a
province thereof to a jurisdiction of organization or domicile, registered
office, as the case may be, outside Canada or a province thereof) if (i) it
shall have given to the Attorney written notice of each change to the
information listed on Annex C to the Canadian Security Agreement and of each
change of the location of its registered office from the address set forth in
the appearance hereof (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex C to
the Canadian Security Agreement which shall update all information contained
therein within five (5) Business Days of such change (or such longer period as
agreed to by the Attorney) and (ii) in connection with such change or changes,
it shall take all action reasonably requested by the Attorney to maintain the
Hypothec of the Attorney in the Hypothecated Property intended to be granted
hereby at all times fully opposable to third parties to the extent described in
Section 9.2 and in full force and effect.
9.8.    Trade Names; Etc.
The Grantor has not and does not operate in any jurisdiction under, or in the
preceding five (5) years has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex D to the Canadian Security Agreement and such other trade or fictitious
names as are listed on Annex D to the Canadian Security Agreement.
9.9.    Certain Significant Transactions
During the one year period preceding the date of this Deed, the




--------------------------------------------------------------------------------

- 30 -

Grantor shall not have merged, amalgamated or consolidated with or into any
Person, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, the Grantor, in each case except the
mergers, amalgamations, and consolidations contemplated by the Transaction and
the mergers, amalgamations and consolidations described in Annex E to the
Canadian Security Agreement. With respect to any transactions so described in
Annex E to the Canadian Security Agreement, the Grantor shall have furnished
such information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into or amalgamated or consolidated with
the Grantor, or was liquidated into or transferred all or substantially all of
its assets to the Grantor, and shall have furnished to the Attorney such
security searches as may have been reasonably requested with respect to such
Person and its assets, to establish that no hypothecs or Liens (excluding
Permitted Liens) continues to be opposable to third parties on the date hereof
with respect to any Person described above (or the assets transferred to the
Grantor by such Person).
9.10.    Hypothecated Property in the Possession of Bailee
If any Inventory or other tangible movable property, the aggregate fair market
value of which is equal to or greater than $1,000,000, are at any time in the
possession of a bailee or depositary, the Grantor shall concurrently with the
delivery of the next Compliance Certificate provided under the TL Credit
Agreement furnish the Attorney with written notice thereof and, if requested by
the Attorney after an Event of Default has occurred and is continuing, shall use
its reasonable efforts to promptly obtain an acknowledgment from such bailee or
depositary, in form and substance reasonably satisfactory to the Attorney, that
the bailee or depositary holds such Hypothecated Property for the benefit of the
Attorney and shall act upon the instructions of the Attorney, without the
further consent of the Grantor, subject to the ABL/Term Intercreditor Agreement.
The Attorney agrees with the Grantor that the Attorney shall not give any such
instructions unless an Event of Default has occurred and is continuing and upon
notice from the Attorney of its intent to exercise remedies.
9.11.    Recourse
This Deed is made with full recourse to the Grantor and pursuant to and upon all
the warranties, representations, covenants and agreements on the part of the
Grantor contained herein and otherwise in writing in connection herewith.




--------------------------------------------------------------------------------

- 31 -

10.
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY RIGHTS

10.1.    Additional Representations and Warranties
Annex G to the Canadian Security Agreement sets forth a complete and accurate
list of all Recordable Intellectual Property that the Grantor owns. The Grantor
represents and warrants that it is the sole owner of all right, title and
interest in all Recordable Intellectual Property listed in Annex G to the
Canadian Security Agreement. The Grantor further warrants that it has no
knowledge of any written third party claim received by it within the last twelve
(12) months that the Grantor or aspect of the Grantor’s present business
operations infringes, misappropriates, dilutes or otherwise violates any
Intellectual Property Right of any other Person other than as has not, and would
not, reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Grantor represents and warrants that no Recordable
Intellectual Property listed in Annex G to the Canadian Security Agreement has
been cancelled or is presently being opposed and, to the Grantor’s knowledge,
all such Recordable Intellectual Property is valid and subsisting, and the
Grantor is not aware of any pending third-party claim that any of said
registrations of Recordable Intellectual Property are invalid or unenforceable,
and is not aware that there is any reason that any of said registrations of
Recordable Intellectual Property are invalid or unenforceable, and is not aware
that there is any reason that any of said applications of Recordable
Intellectual Property will not mature into registrations, other than would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Grantor hereby grants to the Attorney an absolute
power of attorney and mandate to sign, solely upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
Canadian Intellectual Property Office or any other governmental authority in
order to effect an assignment of all right, title and interest in any
Intellectual Property Rights constituting Hypothecated Property, and record the
same.
10.2.    Infringements
The Grantor agrees, within 60 days of the end of each fiscal quarter, to notify
the Attorney in writing of the name and address of, and to furnish such
pertinent information that may be available to the Grantor with respect to: (i)
any party who the Grantor reasonably believes is infringing, misappropriating,
diluting or otherwise violating any of the Grantor’s rights in and to any
Intellectual Property




--------------------------------------------------------------------------------

- 32 -

Rights in any manner that would reasonably be expected to have a Material
Adverse Effect, or (ii) any party claiming that the Grantor or the conduct of
the Grantor’s business infringes, misappropriates, dilutes or otherwise violates
any intellectual property right of any third party in any manner that would
reasonably be expected to have a Material Adverse Effect. The Grantor further
agrees to prosecute diligently in accordance with its reasonable business
judgment, any Person infringing, misappropriating, diluting or otherwise
violating any Intellectual Property Right owned by it in any manner that would
reasonably be expected to have a Material Adverse Effect.
10.3.    Preservation of Trademarks
The Grantor agrees to use Trademarks that are material to the Grantor’s business
during the time in which this Deed is in effect to the extent required by the
laws of Canada or other jurisdiction, as applicable, to maintain its rights in
the Trademarks and to take all such other actions as are reasonably necessary to
preserve the Trademarks under the laws of Canada or other jurisdiction, as
applicable (other than any such Trademarks that are deemed by the Grantor in its
reasonable business judgment to no longer be material to the conduct of the
Grantor’s business).
10.4.    Maintenance of Registration
The Grantor shall, at its own expense, diligently maintain all material
Recordable Intellectual Property, in accordance with its reasonable business
judgment, including but not limited to affidavits of use and applications for
renewals of registration for all of its material registered Trademarks and
timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright, and shall pay all fees
and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Attorney, not to be unreasonably withheld (other than with
respect to registrations and applications deemed by the Grantor in its
reasonable business judgment to be no longer prudent to pursue).
10.5.    Prosecution of Applications
At its own expense, the Grantor, in accordance with its reasonable business
judgment, shall diligently prosecute all material applications for (i) Canadian
Patents listed in Annex G to the Canadian Security Agreement and (ii) Copyrights
listed in Annex G to the Canadian




--------------------------------------------------------------------------------

- 33 -

Security Agreement, and shall not abandon any such application prior to
exhaustion of all administrative and judicial remedies (other than applications
that are no longer material or are deemed by the Grantor in its reasonable
business judgment to no longer be necessary in the conduct of the Grantor’s
business), absent written consent of the Attorney not to be unreasonably
withheld.
10.6.    After-Acquired Intellectual Property
In the event that the Grantor, either itself or through any agent, mandatary,
employee, licensee or designee, files an application for or acquires any
Recordable Intellectual Property following the date hereof, then the provisions
of this Deed shall automatically apply thereto and any such Intellectual
Property Right shall automatically constitute part of the Hypothecated Property
and shall be subject to the Hypothec created hereunder, without further action
by any party, and the Grantor shall within 60 days of the end of each fiscal
quarter execute and deliver any and all agreements, instruments, documents and
papers as necessary to evidence the Attorney’s hypothec in such Recordable
Intellectual Property provided that such agreements, instruments, documents and
papers (the “Writings”) are consistent with the terms of and conditions of this
Deed and the Grantor hereby appoints the Attorney as its mandatary to execute
and file such Writings, solely upon the occurrence and during the continuance of
an Event of Default and solely for the foregoing purposes, all acts of such
mandatary being hereby ratified and confirmed.
11.
PROVISIONS CONCERNING ALL HYPOTHECATED PROPERTY

11.1.    Protection of Attorney’s Hypothec
Except as otherwise permitted by the Secured Debt Agreements (as defined in the
Canadian Security Agreement), the Grantor will not impair the rights of the
Attorney in the Hypothecated Property. The Grantor or an affiliate on behalf of
the Grantor will at all times maintain insurance, at the Grantor’s own expense
to the extent and in the manner provided in the Secured Debt Agreements. If any
Event of Default shall have occurred and be continuing, the Attorney shall, at
the time any proceeds of such insurance are distributed to the Bondholders,
apply such proceeds in accordance with Section 13.10 hereof. The Grantor assumes
all liability and responsibility in connection with the Hypothecated Property
acquired by it and the liability of the Grantor to pay the Secured Obligations
shall in no way be affected or diminished by reason of the fact that such
Hypothecated Property may be lost, destroyed, stolen, damaged or for any reason




--------------------------------------------------------------------------------

- 34 -

whatsoever unavailable to the Grantor.
11.2.    Additional Information
The Grantor will, at its own expense, from time to time upon the reasonable
request of the Attorney, promptly furnish to the Attorney such information with
respect to the Hypothecated Property (including the identity of the Hypothecated
Property or such components thereof as may have been reasonably requested by the
Attorney, the value and location of such Hypothecated Property, etc.) as may be
requested by the Attorney.
11.3.    Further Actions
The Grantor will, at its own expense and upon the reasonable request of the
Attorney, make, execute, endorse, acknowledge, file and/or deliver to the
Attorney from time to time such lists, descriptions and designations of its
Hypothecated Property, warehouse receipts, receipts in the nature of warehouse
receipts, bills of lading, documents of title, vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Hypothecated Property and other property or
rights covered by the Hypothec hereby granted, which the Attorney deems
reasonably appropriate or advisable to render the Hypothec opposable to third
parties, preserve or protect its Hypothec in the Hypothecated Property;
provided, that notwithstanding anything herein to the contrary, the Grantor
shall not be required to (i) take any action to render opposable to third
parties the Hypothec in any Hypothecated Property under the laws of any
jurisdiction outside of the United States or Canada or (ii) enter into any
control agreement or similar arrangements relating to any Deposit Account.
11.4.    Publication
The Grantor agrees to proceed to the publication of the present Deed at the
Register of Personal and Movable Real Rights, the Land Register of Québec and
the Canadian Intellectual Property Office, as the case may be, in form
reasonably acceptable to the Attorney, as the Attorney may from time to time
reasonably request to establish and maintain a valid, enforceable, opposable
hypothec in the Hypothecated Property as provided herein and for the purpose of
obtaining and preserving the full benefits of the other rights and hypothec
contemplated hereby at least to the extent described in Section 9.2. The Grantor
will pay any applicable publication fees, recordation taxes and related expenses
relating to the Hypothecated




--------------------------------------------------------------------------------

- 35 -

Property. The Grantor hereby authorizes the Attorney to proceed to the
publications referred to in this Section 11.4 without the signature of the
Grantor where permitted by law.
12.
EVENTS OF DEFAULT

12.1.
The Grantor shall be in default hereunder and the Hypothec hereby constituted
shall become enforceable, upon the occurrence, without notice or other
formality, of any one of the following events (each an “Event of Default”):

12.1.1
the occurrence of an “Event of Default” (as such term is defined in the TL
Credit Agreement); or

12.1.2
the Grantor fails to pay, on demand, any principal of or interest on the Bonds
or any other sum due hereunder.

13.
ATTORNEY’S RIGHTS IN CASE OF DEFAULT

13.1.    Exercise of rights
Subject to the terms and conditions of the ABL/Term Intercreditor Agreement, in
the event that the Hypothec hereby constituted shall have become enforceable,
the following provisions shall apply:
13.1.1
the Attorney shall, upon receipt of funding and indemnity satisfactory to the
Attorney, and a Bondholders’ Instrument, by notice in writing to the Grantor,
demand payment of the principal of and interest on all Bonds then outstanding
and other moneys secured hereby or owing by the Grantor hereunder and the same
shall forthwith be and become immediately due and payable by the Grantor to the
Attorney and the Grantor shall forthwith pay to the Attorney for the benefit of
the Bondholders all such principal, interest and other moneys. Any such payment
then made by the Grantor shall be deemed to have been made in discharge of its
obligations hereunder or under the Bonds, and any money so received by the
Attorney shall be applied in the same manner as if they were proceeds of
realization of the Hypothecated Property;

13.1.2
if the Grantor shall have failed to pay the Attorney,





--------------------------------------------------------------------------------

- 36 -

on demand, the principal of and interest on all Bonds outstanding together with
any other amounts secured hereby or owing by the Grantor hereunder, the Attorney
may, upon receipt of funding and indemnity satisfactory to the Attorney and a
Bondholders’ Instrument, proceed to realize the Hypothec created by this Deed
and to exercise any right, recourse or remedy of the Attorney and of the
Bondholders under this Deed or provided for by law, including without limitation
any of the hypothecary rights and recourses provided for under the Civil Code
and any rights or remedies provided to secured parties under any applicable
personal property (movable) security legislation;
13.1.3
no holder of Bonds shall have any right to institute any action or proceeding or
to exercise any other remedy authorized by this Deed, by law or by equity for
the purpose of enforcing payment of principal or interest or of realizing any
security, or by reason of jeopardy of security, or for the execution of any
power hereunder other than in accordance with the terms hereof, unless a
Bondholders’ Instrument shall have been tendered to the Attorney and the
Attorney shall have received funding and indemnity satisfactory to it and the
Attorney shall have failed to act within a reasonable time thereafter. In such
case, but not otherwise, any Bondholder acting on behalf of itself and all other
Bondholders shall be entitled to take proceedings such as the Attorney might
have taken pursuant to the Bondholders’ Instrument, for the equal benefit of all
Bondholders; and

13.1.4
the Attorney shall not be bound to give any notice or do or take any act, action
or proceeding by virtue of the powers conferred on it hereby unless and until it
shall have been required so to do under the terms hereof; nor shall the Attorney
be required to take notice of any default hereunder, unless and until notified
in writing of such default, which notice shall distinctly specify the default
desired to be brought to the attention of the Attorney and in the absence of any
such notice the Attorney may





--------------------------------------------------------------------------------

- 37 -

for all purposes of this indenture conclusively assume that no default has been
made in the observance or performance of any of the representations, warranties,
covenants, agreements or conditions contained herein. Any such notice shall in
no way limit any discretion herein given the Attorney to determine whether or
not the Attorney shall take action with respect to any default.
13.2.    Rights of the Attorney
Subject to the terms and conditions of the ABL/Term Intercreditor Agreement,
after the occurrence of an Event of Default which is continuing, whichever
hypothecary rights or recourses the Attorney may decide to exercise or whichever
other rights or recourses the Attorney may wish to exercise in law or in equity,
in addition to any rights provided by law, the following provisions shall apply:
13.2.1
in order to protect or to realize the value of the Hypothecated Property, the
Attorney may, in its discretion, at the Grantor’s expense;

13.2.1.1.
pursue the transformation of the Hypothecated Property or any work in process or
unfinished goods comprised in the Hypothecated Property and complete the
manufacture or processing thereof or proceed with any operations to which such
property are submitted by the Grantor in the ordinary course of its business and
acquire property for such purposes;

13.2.1.2.
alienate or dispose of any Hypothecated Property which may be obsolete, may
perish or is likely to depreciate rapidly;

13.2.1.3.
use for its benefit all information obtained while exercising its rights;

13.2.1.4.
perform any of the Grantor’s obligations or covenants hereunder;





--------------------------------------------------------------------------------

- 38 -

13.2.1.5.
exercise any right attached to the Hypothecated Property on such conditions and
in such manner, as it may determine, acting reasonably;

13.2.1.6.
take physical possession of any and all of the Hypothecated Property, and
anything found therein, with the right for that purpose to enter without legal
process upon any Hypothecated Property or any premises where the Hypothecated
Property may be found, and maintain such possession on the Grantor’s premises or
remove any or all of the Hypothecated Property to such other places as the
Attorney shall deem appropriate;

13.2.1.7.
use, without charge, any equipment, machinery, process, information, records,
computer programs and intellectual property of the Grantor;

13.2.1.8.
maintain, repair, restore or renovate, and terminate, any construction work
related to the Hypothecated Property, the whole at the Grantor’s cost;

13.2.1.9.
borrow monies or lend monies and, in such cases, the monies borrowed or lent by
the Attorney or any Lender shall bear interest at the rate then obtained or
charged by the Attorney or such Lender for such borrowing or loan; these monies
shall be reimbursed by the Grantor on demand and, until they have been repaid in
full, such monies and interest thereon shall be secured by the Hypothec and be
paid in    priority of any other sums secured hereunder;

13.2.2
the Attorney shall exercise its rights in good faith in order that, following
the exercise thereof, the Secured Obligations may be reduced, in a reasonable
manner, taking into account all





--------------------------------------------------------------------------------

- 39 -

circumstances;
13.2.3
the Attorney may, directly or indirectly, purchase or acquire any of the
Hypothecated Property;

13.2.4
the Attorney, when exercising its rights, may waive any right of the Grantor,
with or without consideration therefor;

13.2.5
the Attorney shall not be bound to take inventory, to take out insurance or to
furnish any security;

13.2.6
the Attorney shall not be bound to continue to carry on the Grantor’s enterprise
or to make the Hypothecated Property productive, or to maintain such property in
operating condition;

13.2.7
personally, or by agents, mandataries or attorneys, immediately take possession
of the Hypothecated Property or any part thereof, from the Grantor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon the Grantor’s premises where
any of the Hypothecated Property is located and remove the same and use in
connection with such removal any and all services, supplies, aids and other
facilities of the Grantor;

13.2.8
instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Claims) constituting the
Hypothecated Property to make any payment required by the terms of the
applicable agreement, instrument or other obligation directly to the Attorney
and may exercise any and all remedies of the Grantor in respect of such
Hypothecated Property;

13.2.9
sell, assign or otherwise liquidate any or all of the Hypothecated Property or
any part thereof in accordance with Section 13.3 hereof, or direct the Grantor
to sell, assign or otherwise liquidate any or all of the Hypothecated Property
or any part thereof, and, in each case, take possession of the proceeds of any
such sale or liquidation;





--------------------------------------------------------------------------------

- 40 -

13.2.10
take possession of the Hypothecated Property or any part thereof, by directing
the Grantor in writing to deliver the same to the Attorney at any reasonable
place or places designated by the Attorney, in which event the Grantor shall at
its own expense:

13.2.10.1.
forthwith cause the same to be moved to the place or places so designated by the
Attorney and there delivered to the Attorney;

13.2.10.2.
store and keep any Hypothecated Property so delivered to the Attorney at such
place or places pending further action by the Attorney as provided in Section
13.3 hereof; and

13.2.10.3.
while the Hypothecated Property shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition;

13.2.11
license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property Rights included in the Hypothecated Property (in the case
of Trademarks, subject to reasonable quality control and subject to those
exclusive licenses granted by the Grantor in effect on the date hereof and those
granted by the Grantor hereafter to the extent permitted by the TL Credit
Agreement) for such term and on such conditions and in such manner as the
Attorney shall in its sole judgment determine, it being understood that any such
license may be exercised, at the option of the Attorney, only upon the
occurrence and during the continuance of an Event of Default; provided, that any
such license shall be binding upon the Grantor notwithstanding any subsequent
cure of an Event of Default;

13.2.12
apply any monies constituting Hypothecated Property or proceeds thereof in
accordance with the provisions of Section 13.10; and





--------------------------------------------------------------------------------

- 41 -

13.2.13
take any other action as specified in the Civil Code;

it being understood that the Grantor’s obligation so to deliver the Hypothecated
Property is of the essence of this Deed and that, accordingly, upon application
to a court having jurisdiction, the Attorney shall be entitled to a decree
requiring specific performance by the Grantor of said obligation.
13.3.    Disposition of the Hypothecated Property
To the extent permitted by applicable law, if any Event of Default shall have
occurred and be continuing, then any Hypothecated Property repossessed by the
Attorney under or pursuant to Section 13.2 hereof and any other Hypothecated
Property whether or not so repossessed by the Attorney, may be sold, assigned,
leased or otherwise disposed of under one or more contracts or as an entirety,
and without the necessity of gathering at the place of sale the property to be
sold, and in general in such manner, at such time or times, at such place or
places and on such terms as the Attorney may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Hypothecated Property may be sold, leased or otherwise disposed of, in the
condition in which the same existed when taken by the Attorney or after any
overhaul or repair at the expense of the Grantor which the Attorney shall
reasonably determine to be commercially reasonable. Any such sale, lease or
other disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of the Civil Code and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Attorney may, without notice or publication, adjourn any public
or private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the Attorney
may bid for and become the purchaser (and may pay all or any portion of the
purchase price by crediting Secured Obligations against the purchase price) of
the Hypothecated Property or any item thereof, offered for disposition in
accordance with this Section 13.3




--------------------------------------------------------------------------------

- 42 -

without accountability to the Grantor. The Attorney may also accept the
Hypothecated Property in satisfaction of the Secured Obligations. The Grantor
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such disposition or dispositions of all or any
portion of the Hypothecated Property valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at the
Grantor’s expense.
13.4.    Taking in payment
If the Attorney elects to exercise its hypothecary recourse of taking in payment
the Hypothecated Property and the Grantor requires, in accordance with the
applicable provisions of the Civil Code, instead that the Attorney sell itself
or under judicial authority the Hypothecated Property on which such right is
exercised, the Grantor hereby acknowledges that the Attorney shall not be bound
to abandon its recourse of taking in payment unless, prior to the expiry of the
time period allotted for surrender, the Attorney (i) has been granted a security
which it considers satisfactory, guaranteeing that said Hypothecated Property
will be sold at a sufficiently high price to enable the principal of and
interest on the Bonds and other moneys secured hereunder to be paid in full,
(ii) has been reimbursed of all costs and expenses incurred, including all fees
of consultants and legal counsel in connection with this Deed, the Hypothec
herein and the indebtedness secured hereby, and (iii) has been advanced the
necessary sums for the sale of said Hypothecated Property; the Grantor further
acknowledges that the Attorney shall have the right to choose the type of sale
it may carry out.
13.5.    Surrender of Hypothecated Property
Upon notice by the Attorney declaring due and payable the principal of and
interest on the Bonds and all other moneys secured hereby or owing by the
Grantor hereunder, the Grantor shall surrender the Hypothecated Property to the
Attorney.
13.6.    Sale of Hypothecated Property
The Attorney may choose to sell the Hypothecated Property




--------------------------------------------------------------------------------

- 43 -

with legal warranty given by the Grantor or with complete or partial exclusion
of such warranty; the sale may also be made cash or with a term or under such
conditions determined by the Attorney; it can be cancelled in case of
non-payment of the purchase price and such Hypothecated Property may then be
resold.
13.7.    Use of premises
In order to exercise any of its rights, the Attorney may use the premises
located in the Immovables without charge from the Grantor.
13.8.    Several Administrators
Where several creditors are involved, the parties hereto waive the application
of articles 1332 to 1338 inclusively of the Civil Code.
13.9.    Waiver of Claims
Except as otherwise provided in this Deed, the Grantor hereby waives, to the
extent permitted by applicable law, notice and judicial hearing in connection
with the Attorney’s taking possession or the Attorney’s disposition of any of
the Hypothecated Property, including, without limitation, any and all prior
notice and hearing for any prejudgment remedy or remedies, and the Grantor
hereby further waives, to the extent permitted by law:
13.9.1
all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Attorney’s gross or
intentional fault (as determined by a court of competent jurisdiction in a final
and non-appealable decision);

13.9.2
all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Attorney’s rights hereunder;
and

13.9.3
all rights of redemption, appraisement, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law in order to prevent or delay
the enforcement of this Deed or the





--------------------------------------------------------------------------------

- 44 -

absolute sale of the Hypothecated Property or any portion thereof, and the
Grantor, for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws.
13.10.    Imputation of payments
Except as herein otherwise expressly provided, to the greatest extent permitted
by all applicable law, the moneys and other proceeds arising from any sale or
realization of the whole or any part of the Hypothecated Property, whether under
any sale by the Attorney or by judicial process or otherwise, together with any
other moneys or other proceeds then in the hands of the Attorney and available
for such purpose, shall be applied on account of the principal and interest of
the Bond or, at the option of the Attorney, may be held unappropriated in a
collateral account in order to provide for payment of any charge or claim
ranking prior to the Hypothec created hereunder.
13.11.    Liability of Grantor
In the case of any judicial or other proceedings to enforce the Hypothec hereby
created, the Grantor covenants and agrees with the Attorney that judgment may be
rendered against it in favour of the Bondholders or in favour of the Attorney,
as fondé de pouvoir for the Bondholders, for any amount which may remain due in
respect of the Bonds after the application payment thereof of the proceeds of
the sale of the Hypothecated Property or any part thereof.
13.12.    Cumulative remedies
Each and every right, power and remedy hereby specifically given to the Attorney
shall be in addition to every other right, power and remedy specifically given
to the Attorney under this Deed, the other Secured Debt Agreements or now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Attorney. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of the exercise of one
shall not be deemed a waiver of the right to exercise any other or others. No
delay or omission of the Attorney in the exercise of any such right, power or
remedy and no renewal or extension of any of the Secured Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver




--------------------------------------------------------------------------------

- 45 -

of any Default or Event of Default or an acquiescence thereof. No notice to or
demand on the Grantor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Attorney to any other or further action in any
circumstances without notice or demand. In the event that the Attorney shall
bring any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Attorney may recover reasonable expenses,
including reasonable legal fees, and the amounts thereof shall be included in
such judgment.
13.13.    Discontinuance of Proceedings
In case the Attorney shall have instituted any proceeding to enforce any right,
power or remedy under this Deed by taking in payment, sale or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Attorney, then and in every such
case the Grantor, the Attorney and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Hypothecated Property subject to the Hypothec created under this Deed, and
all rights, remedies and powers of the Attorney shall continue as if no such
proceeding had been instituted.
14.
CONCERNING THE ATTORNEY

By way of supplement to the provisions of law relating to fondé de pouvoir, it
is expressly agreed that:
14.1.
the Attorney shall only be accountable for reasonable diligence in the
management of its duties and rights hereunder, and shall not be liable for any
action taken or omitted by it in connection herewith unless caused by its gross
or intentional fault;

14.2.
except as otherwise provided herein, the Attorney shall, with respect to all
rights, powers and authorities vested in it, have absolute and uncontrolled
discretion as to the exercise thereof, whether in relation to the manner or as
to the mode and time for the exercise thereof, and in the absence of fraud, it
shall not be in any way responsible for any loss, costs, damages or
inconvenience that may result from the exercise or non-exercise thereof;

14.3.
the Attorney shall have the right in its discretion to proceed in its name as
Attorney hereunder to the enforcement of the Hypothec hereby constituted by any
remedy provided herein





--------------------------------------------------------------------------------

- 46 -

or by law, whether by legal proceedings or otherwise, but it shall not be bound
to do or to take any act or action in virtue of the powers conferred on it by
these presents unless and until it shall have been required to do so by way of a
Bondholders’ Instrument; the Attorney shall not be responsible or liable,
otherwise than as a fondé de pouvoir, for any debts contracted by it, for
damages to Persons or property or for salaries or non-fulfilment of contracts
during any period for which the Attorney managed the Hypothecated Property upon
entry, as herein provided, nor shall the Attorney be liable to account for
anything except actual revenues or be liable for any loss on realization or for
any default or omission for which a mortgagee in possession might be liable; the
obligation of the Attorney to commence or continue any act, action or proceeding
under this Deed shall, at the option of the Attorney, be conditional upon the
Bondholders furnishing, when required, sufficient funds to commence or continue
such action or proceeding and indemnity reasonably satisfactory to the Attorney;
14.4.
in the event of the Grantor making an authorized assignment, or a custodian,
trustee or liquidator being appointed in respect of the Grantor or its assets
under the Bankruptcy and Insolvency Act or any analogous act or proceeding, or
any legislation which replaces or supplements the foregoing, the Attorney may,
if directed to do so by a Bondholders’ Instrument, file and prove a claim, value
security and vote and act at all meetings of creditors and otherwise in
bankruptcy, insolvency or similar proceedings, as agent on behalf of the
Bondholders;

14.5.
subject to receiving sufficient funds or indemnity in accordance with Section
14.3, the Attorney shall be obliged to act and shall act and be fully protected
in acting upon a Bondholders’ Instrument in connection with any proceedings,
act, power, right, matter or thing relating to or conferred by or to be done
under this Deed; none of the provisions of this Deed shall require the Attorney
to expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties or in the exercise of any of its rights and
powers unless indemnified as aforesaid;

14.6.
the Attorney may act and rely and shall be protected in acting and relying upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order,





--------------------------------------------------------------------------------

- 47 -

letter, telecopier or other paper document believed by it to be genuine and to
have been signed, sent or presented by or on behalf of the property party or
parties;
14.7.
the Attorney may employ or retain such counsel, accountants, appraisers,
engineers or other experts or advisors as it reasonably required for the purpose
of determining and discharging its duties and administering the trusts hereunder
and may pay reasonable remuneration for all services so performed by any of
them, without taxation of costs of any counsel, and shall not be responsible for
any misconduct on the part of any of them. Any remuneration so paid by the
Attorney shall be repaid to the Attorney as Secured Obligations;

14.8.
the Attorney may act and rely and shall be protected in acting and relying in
good faith on the opinion or advice of or information obtained from any counsel,
accountant, appraiser, engineer or other expert or advisor, whether retained or
employed by the Grantor or by the Attorney, in relation to any matter arising in
the administration of the trusts hereof;

14.9.
no Person dealing with the Attorney or its agent shall be concerned to enquire
whether the Hypothec constituted hereby has become enforceable, or whether the
powers which the Attorney is purporting to exercise have become exercisable, or
whether any moneys remain due upon the Hypothec hereunder or the Bonds, or as to
the necessity or expediency of the stipulations and conditions subject to which
any sale shall be made, or otherwise as to the propriety or regularity of any
sale or of any other dealing by the Attorney with the Hypothecated Property or
any part thereof, or to see to the application of any moneys paid to the
Attorney;

14.10.
all rights of action under this Deed may be enforced by the Attorney without the
possession of the Bonds hereby secured or the production thereof; and

14.11.
the Attorney may resign from the performance of all of its functions and duties
under this Deed at any time by giving at least thirty (30) days’ prior written
notice to the Grantor and each Bondholder. Such resignation shall take effect
upon the appointment of a successor Attorney pursuant hereto. If a successor
Attorney shall not have been appointed within such thirty (30) day period by the
Majority Bondholders, the





--------------------------------------------------------------------------------

- 48 -

Attorney shall then appoint a successor Attorney who shall serve as Attorney
hereunder until such time, if any, as the Majority Bondholders appoint a
successor Attorney as provided above. The Attorney may be removed at any time
with or without cause by the Majority Bondholders, such removal to take effect
upon the appointment of a successor Attorney by the Majority Bondholders. Any
new or successor Attorney without further act shall be vested and have all
rights, powers and authorities granted to the Attorney hereunder and be subject
in all respects to the terms, conditions and provisions hereof. The resigning or
removed Attorney following payment of all outstanding fees and expenses and the
successor Attorney shall execute such assignments, agreements and other
instruments, effect such registrations and do such acts and things as they deem
appropriate or the Majority Bondholders may require in order that the successor
Attorney possess all the rights and powers and have all the duties of the
resigning or removed Attorney hereunder.
15.
BONDHOLDERS’ INSTRUMENTS

15.1.    Amendments, Waivers; etc.
The Bondholders may, by Bondholders’ Instrument, direct or authorize the
Attorney to (a) modify any of the rights of the holders of the Bonds of all or
any series against the Grantor or its undertaking and property, (b) exercise, or
refrain from exercising, any power, right, remedy or authority given by this
Deed or the Bonds, (c) waive any default on the part of the Grantor in complying
with any provision of this Deed or the Bonds either unconditionally or upon any
conditions specified in such Bondholders’ Instrument, (d) assent to any
compromise or arrangement with any creditor or creditors of the Grantor, (e)
assent to any modification of or change in or addition to the provisions of this
Deed provided however that the Attorney may decline to agree, in its discretion,
to any modification, abrogation, alteration, compromise or arrangement which
would adversely affect its rights, (f) grant any approval or consent herein
provided to be given by the Bondholders or make any determination herein
provided to be made by the Bondholders, (g) sanction any scheme of
reorganization, consolidation, merger or amalgamation of the Grantor on such
terms as may be provided in such Bondholders’ Instrument, (h) amend, alter or
repeal any previous Bondholders’ Instrument, and (i) sign such other deeds,
instruments or take such other action or refrain from taking any action as may
be specified in such Bondholders’ Instrument. Every Bondholders’ Instrument
shall be




--------------------------------------------------------------------------------

- 49 -

binding on all the Bondholders, whether signatories thereto or not, and each and
every Bondholder and the Attorney shall be bound to give effect accordingly to
every such Bondholders’ Instrument.
The Attorney may also, without the consent or concurrence of the Bondholders by
Bondholders’ Instrument, by supplemental deed or indenture or otherwise, concur
with the Grantor in making any changes or corrections in this Deed which it
shall have been advised by counsel are required for the purpose of curing or
correcting any ambiguity or defective or inconsistent provisions or clerical
omission or mistake or manifest error contained herein or in any deed or
indenture supplemental or ancillary hereto, provided that in the opinion of the
Attorney the rights of the Attorney and of the Bondholders are in no way
prejudiced thereby.
16.
INDEMNITY

16.1.    Indemnity and Expense Reimbursement
The terms of Section 12.01 of the TL Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
16.2.    Indemnity Obligations Secured by Hypothecated Property; Survival
Any amounts paid by any Indemnified Person as to which such Indemnified Person
has the right to reimbursement shall constitute Secured Obligations secured by
the Hypothecated Property. The indemnity obligations of the Grantor contained in
the TL Credit Agreement shall continue in full force and effect notwithstanding
the full payment of all of the other Obligations and notwithstanding the full
payment of all the Notes issued, and Term Loans made, under the TL Credit
Agreement and the payment of all other Secured Obligations and notwithstanding
the discharge thereof and the occurrence of the Termination Date.
17.
MISCELLANEOUS

17.1.    Notices
Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall not be effective until received by the
Attorney or the Grantor, as the case




--------------------------------------------------------------------------------

- 50 -

may be. All notices and other communications shall be in writing and addressed
as follows:
(a)    if to the Grantor, c/o:
100 Domain Drive
Exeter, New Hampshire 03833, USA
Attention: Michael Wall, Vice President
and General Counsel
Facsimile: 603-430-7332
Telephone.: 603-610-5805
E-mail: Michael.Wall@bauer.com
(b)    if to the Attorney, at:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202, USA
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
17.2.    Waiver; Amendment
Except as provided in Section 17.6, none of the terms and conditions of this
Deed may be changed, waived, modified or varied in any manner whatsoever unless
in writing duly signed by the Grantor and the Attorney (with the written consent
of the Majority Bondholders).
17.3.    Obligations Absolute
To the maximum extent permitted by applicable law, the obligations of the
Grantor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by, (a) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of the Grantor;
(b) any exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Deed or any other Secured Debt Agreement;
or (c) any amendment to or modification of any Secured Debt Agreement or




--------------------------------------------------------------------------------

- 51 -

any security for any of the Secured Obligations; whether or not the Grantor
shall have notice or knowledge of any of the foregoing.
17.4.    Successors and Assigns
This Deed shall create a continuing hypothec in the Hypothec and shall (i)
remain in full force and effect, subject to release and/or termination as set
forth in Section 17.6, (ii) be binding upon the Grantor, its successors and
assigns; provided, however, that the Grantor shall not assign any of its rights
or obligations hereunder without the prior written consent of the Attorney (with
the prior written consent of the Majority Bondholders), and (iii) enure,
together with the rights and remedies of the Attorney hereunder, to the benefit
of the Attorney and the Bondholders and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by the Grantor herein or in any certificate or other instrument
delivered by the Grantor or on its behalf under this Deed shall be considered to
have been relied upon by the Bondholders and shall survive the execution and
delivery of this Deed regardless of any investigation made by the Bondholders or
on its behalf.
17.5.    Grantor’s Duties
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that the Grantor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Hypothecated Property and
the Attorney shall not have any obligations or liabilities with respect to any
Hypothecated Property by reason of or arising out of this Deed, nor shall the
Attorney be required or obligated in any manner to perform or fulfill any of the
obligations of the Grantor under or with respect to any Hypothecated Property.
17.6.    Termination; Release
17.6.1
After the Termination Date, this Deed shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Hypothecated Property shall revert to the Grantor (provided that all indemnities
set forth herein including, without limitation in Section 16.1 hereof, shall
survive such termination) and the Attorney, at the request and expense of the
Grantor, will promptly execute and deliver to the Grantor a proper instrument or
instruments (including discharges to be published at the Register of Personal
and Movable Real





--------------------------------------------------------------------------------

- 52 -

Rights and the Land Register of Québec) acknowledging the satisfaction and
termination of this Deed, and will duly assign, transfer and deliver to the
Grantor (without recourse and without any representation or warranty) such of
the Hypothecated Property as may be in the possession of the Attorney and as has
not theretofore been sold or otherwise applied or released pursuant to this
Deed.
17.6.2
In the event that, at any time prior to the Termination Date, any part of the
Hypothecated Property is sold or otherwise disposed of (to a Person other than a
Credit Party) in connection with a sale or disposition permitted by Section 9.02
of the TL Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 12.11 of the TL
Credit Agreement), and the fruits and revenues of such sale or disposition (or
from such release) are applied in accordance with the terms of the TL Credit
Agreement, to the extent required to be so applied, the Attorney, at the request
and expense of the Grantor, will duly release from the Hypothec created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to the Grantor (without recourse and without any
representation or warranty) such of the Hypothecated Property as is then being
(or has been) so sold or otherwise disposed of, or released, and as may be in
the possession of the Attorney and has not theretofore been released pursuant to
this Deed.

17.6.3
At any time that the Grantor desires that the Attorney take any action to
acknowledge or give effect to any release of Hypothecated Property pursuant to
the foregoing Section 17.6.2, the Grantor shall deliver to the Attorney (and the
relevant nominee or mandatary, if any, designated hereunder) a certificate
signed by a Responsible Officer of the Grantor stating that the release of the
respective Hypothecated Property is permitted pursuant to such Section 17.6.2.
At any time that either the Borrower or the Grantor desires that a Subsidiary of
the Borrower which has been released from the Subsidiaries Guaranty be released
hereunder as provided in the last sentence of Section 17.6.2, it shall deliver
to the Attorney a certificate signed by a Responsible Officer of the Borrower
and the Grantor stating that the release of the Grantor (and its





--------------------------------------------------------------------------------

- 53 -

Hypothecated Property) is permitted pursuant to such Section 17.6.2.
17.6.4
The Attorney shall have no liability whatsoever to any Bondholder as the result
of any release of Hypothecated Property by it in accordance with (or which the
Attorney in the absence of gross or intentional fault believes to be in
accordance with) this Section 17.6.

17.7.    Severability
Any provision of this Deed which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
17.8.    Irrevocable Mandate
Subject to the terms of the ABL/Term Intercreditor Agreement, the Grantor hereby
constitutes and appoints the Attorney its true and lawful attorney and
mandatary, irrevocably, with full power after the occurrence of and during the
continuance of an Event of Default (in the name of the Grantor or otherwise) to
act, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due or to become due to the Grantor under or
arising out of the Hypothecated Property, to endorse any cheques or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Attorney may deem to be reasonably
necessary or advisable to protect the interests of the Bondholders.
17.9.    Additional Security
The Hypothec is hereby created in addition to and not in substitution of or in
replacement for any other Lien held or which may hereafter be held by the
Attorney and does not affect the Attorney’s rights of compensation and set-off.
17.10.    Compensation
Provided the Secured Obligations are due and exigible or the Attorney is
entitled to declare them owing and exigible, the Attorney may compensate and
set-off these obligations with any and all amounts due to it, in its capacity as
fondé de pouvoir for the Bondholders, by




--------------------------------------------------------------------------------

- 54 -

the Grantor, on any account whatsoever, whether such amount be exigible or not,
and the Attorney shall then be deemed to have exercised such right to compensate
and set-off as at the time the decision was taken by it even though the
appropriate entries have not yet been made in its records.
17.11.    Time of Essence
The mere lapse of time provided for to the Grantor to perform its obligations or
the arrival of the term shall automatically create a default, without any
obligation for the Attorney to serve any notice or prior notice to the Grantor.
17.12.    Grantor to Execute Confirmatory Deeds and Additional

    Documents
In case of any sale under the provisions of this Deed or at law, whether by the
Attorney or under judicial proceedings, the Grantor agrees that it will execute
and deliver to the purchaser on demand any instrument reasonably necessary to
confirm to the purchaser the title of the property so sold and, in case of any
such sale, the Attorney is hereby irrevocably authorized by the Grantor to
execute on its behalf and in its name any such confirmatory instrument.
Furthermore, the Grantor undertakes to sign a notice given in virtue of article
2949 of the Civil Code with regard to the Immovables where the Grantor’s
signature is necessary.
17.13.    Not a Floating Hypothec or Trust
The Hypothec is not, nor shall it be construed as, a floating hypothec within
the meaning of articles 2715 et. seq. of the Civil Code nor shall this Deed be
deemed as creating a trust within the meaning of article 1260 of the Civil Code.
17.14.    Waiver
Where the Grantor has taken an Immovable in payment for an hypothecated claim
ranking prior to the Hypothec, the Grantor waives its right to take advantage of
the provisions of Section 2771 of the Civil Code.
To the extent necessary or useful, the parties hereby waive the application of
Section 32 of an Act Respecting the Special Powers of Legal Persons, R.S.Q., c.
P-16 and of Articles 1310 and 2147 of the




--------------------------------------------------------------------------------

- 55 -

Civil Code. Each party renounces any right it may have to invoke the nullity of
the Deed, the Bond and all related security documents governed by the laws of
the Province of Québec as a result of the application of Section 32 of the Act
Respecting the Special Powers of Legal Persons (Québec) or any other applicable
law.
18.
FORM OF BONDS

The Bonds shall be in substantially the following form subject to such
alterations as may be approved by the Attorney, such approval to be conclusively
evidenced by the certification by the Attorney of Bonds with such alterations
incorporated therein:
[NAME OF GRANTOR]

(existing under the laws of [●])

CANADA

PROVINCE OF QUÉBEC

25% MORTGAGE DEMAND BOND
No. _____    Cdn $_______________
[NAME OF GRANTOR], a corporation governed by the laws of Canada (the “Grantor”),
having its registered office at [●], for value received promises, on demand, to
pay to BANK OF AMERICA, N.A., in its capacity as Collateral Agent under the TL
Credit Agreement (as defined in the Deed), or to any registered assign, at the
office of BANK OF AMERICA, N.A. located at 901 Main Street, 14th Floor, Dallas,
Texas, USA, 75202 upon presentation and surrender thereat of this Bond, the sum
of __________________ Canadian Dollars (Cdn $______) in lawful money of Canada
and to pay on demand interest thereon in like money at the same place, at an
annual rate of twenty-five percent (25%) per annum, calculated semi-annually,
from the date hereof, both before and after demand, maturity and judgment, with
interest on overdue interest at the same rate, calculated semi- annually.
This Bond is one of the 25% Mortgage Demand Bonds issued under a Deed of
Hypothec and Issue of Mortgage Bonds dated April 15, 2014 (the “Deed”) made
between [NAME OF GRANTOR], as Grantor, and BANK OF AMERICA, N.A., as fondé de
pouvoir (the “Attorney”). Reference is made to the Deed and to the deed or
deeds, if any, supplemental thereto for a statement of the property




--------------------------------------------------------------------------------

- 56 -

hypothecated and subjected to the hypothec thereunder, the nature and extent of
the security, the rights of the holder of this Bond under the same and the terms
and conditions on which the Bonds may be issued, certified and transferred.
This Bond shall not become obligatory for any purpose until it shall have been
certified by or on behalf of the Attorney for the time being under the Deed.
The holder of this Bond acknowledges and confirms by its acceptance of such Bond
that the Attorney is a person holding the power of attorney (the fondé de
pouvoir) of the holders of all Bonds issued under the Deed for the purpose of
and as provided in the Deed.
The Grantor by its signature on the one hand and the holder and any transferee
of this Bond by their acceptance of this Bond on the other hand acknowledge that
they have expressly required it to be drawn up in the English language. La
société, par sa signature, d’une part, et le détenteur et tous cessionnaires de
cette obligation par leur acceptation, d’autre part, déclarent qu’ils ont
expressément exigé qu’elle soit rédigée en langue anglaise.
IN WITNESS WHEREOF, [NAME OF GRANTOR] has caused this Bond to be signed by its
undersigned representative and to be dated the ______________ (____th) day of
________________, 20____, at the City of Montréal, Province of Québec.
[NAME OF GRANTOR]
Per:

                
Name:
Title:


FONDÉ DE POUVOIR’S CERTIFICATE
This Bond is one of the 25% Mortgage Demand Bonds within mentioned.
Date: ______________




--------------------------------------------------------------------------------

- 57 -

BANK OF AMERICA, N.A.
Per:

    
           (duly authorized)
Per:

    
           (duly authorized)


19.
GOVERNING LAW

This Deed shall be governed by and construed in accordance with the laws of the
Province of Québec and the laws of Canada applicable therein.
20.
CONFLICT; ABL/TERM INTERCREDITOR AGREEMENT

This Deed and the other Credit Documents are subject to the terms and conditions
set forth in the ABL/Term Intercreditor Agreement in all respects and, in the
event of any conflict between the terms of the ABL/Term Intercreditor Agreement
and this Deed, the terms of ABL/Term Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Attorney pursuant to any Credit Document and the exercise of any
right or remedy in respect of the Hypothecated Property by the Attorney
hereunder or a Secured Creditor under any other Credit Document are subject to
the provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement, this Deed
and any other Credit Document, the terms of the ABL/Term Intercreditor Agreement
shall govern and control with respect to the exercise of any such right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, the Grantor shall not be required hereunder or
under any Credit Document to take any action with respect to the Hypothecated
Property that is inconsistent with the Grantor’s obligations under the ABL/Term
Intercreditor Agreement.
21.
ENGLISH LANGUAGE

The parties hereby confirm their express wish that the present Deed




--------------------------------------------------------------------------------

- 58 -

and all documents and agreements directly and indirectly related thereto be
drawn up in English. Notwithstanding such express wish, the parties agree that
any of such documents and agreements or any part thereof or of this Deed may be
drawn up in French.
Les parties reconnaissent leur volonté expresse que le présent acte ainsi que
tous les documents et conventions qui s’y rattachent directement ou
indirectement soient rédigés en langue anglaise. Nonobstant telle volonté
expresse, les parties conviennent que n’importe quel desdits documents et
conventions ou toute partie de ceux-ci ou de cet acte puissent être rédigés en
français.


WHEREOF ACTE, done and passed at the City of Montréal, Province of Québec, on
the date hereinabove first mentioned and remaining of records in the office of
the undersigned Notary under minute number


The representatives of the parties declared to the said Notary to have taken
cognizance of the present deed and to have exempted the said Notary from reading
same or causing same to be read, following which the representatives of the
parties signed in the presence of the Notary and as follows:
BANK OF AMERICA, N.A.

Per:
    
Joëlle Girard
Authorized Representative



[NAME OF GRANTOR]

Per:
    
Howard Rosenoff
Authorized Representative




WILLIAM DION-BERNARD, Notary








--------------------------------------------------------------------------------


EXHIBIT H


FORM OF SUBSIDIARIES GUARANTY
[See Attached.]












--------------------------------------------------------------------------------


EXECUTION VERSION
TERM LOAN GUARANTY
TERM LOAN GUARANTY, dated as of April 15, 2014 (as amended, modified or
supplemented from time to time, this “Guaranty”), made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 26 hereof, the
“Guarantors”). Except as otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
W I T N E S S E T H :
WHEREAS, BAUER PERFORMANCE SPORTS LTD. (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”) and Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”) have entered into a Term Loan Credit Agreement, dated as
of even date herewith (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), providing for the making of Term Loans to
the Borrower as contemplated therein (the Lenders, the Collateral Agent, the
Administrative Agent and each other agent named therein are herein called the
“Secured Creditors”);
WHEREAS, each Guarantor is a Subsidiary of the Borrower;
WHEREAS, it is a condition to the making of Term Loans to the Borrower under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and
WHEREAS, each Guarantor will obtain benefits from the incurrence of Term Loans
by the Borrower under the Credit Agreement and, accordingly, desires to execute
this Guaranty in order to satisfy the condition described in the preceding
paragraph;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:
1.    Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all now existing or hereafter
arising debts, obligations, covenants, and duties of payment or performance of
every kind, matured or unmatured, direct or contingent, owing, arising, due, or
payable to any Lender, Agent or Indemnified Person by any Credit Party arising
out of the Credit Agreement or any other Credit Document (other than the
ABL/Term Intercreditor Agreement), including, without limitation, all
obligations to repay principal or interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Term
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to the




--------------------------------------------------------------------------------


Borrower or for which the Borrower is liable as indemnitor under the Credit
Documents, whether or not evidenced by any note or other instrument
(collectively, the “Guaranteed Obligations”). Each Guarantor understands, agrees
and confirms that the Secured Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against such Guarantor without proceeding
against any other Guarantor, the Borrower, any security for the Guaranteed
Obligations, or under any other guaranty (including the Credit Party Guaranty)
covering all or a portion of the Guaranteed Obligations.
2.    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower upon the occurrence in
respect of the Borrower of any of the events specified in Section 10.01(e) of
the Credit Agreement, and unconditionally and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty shall constitute a guaranty of payment, and
not of collection.
3.    The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Borrower, whether executed by such
Guarantor, any other Guarantor, any other guarantor or by any other party, and
the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation:
(a) any direction as to application of payment by the Borrower or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking
(other than payment of the Guaranteed Obligations in cash in accordance with the
terms hereof to the extent of such payment), (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, (e) any payment made
to any Secured Creditor on the indebtedness which any Secured Creditor repays
the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Secured
Creditors as contemplated in Section 6 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.
4.    The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or the Borrower and whether or not any other Guarantor, any other
guarantor or the Borrower be joined in any such action or actions. Each
Guarantor waives, to the fullest extent permitted by law, the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each Guarantor.
5.    To the fullest extent permitted under applicable law, each Guarantor
hereby waives notice of acceptance of this Guaranty and notice of any liability
to which it may apply, and waives

2



--------------------------------------------------------------------------------


promptness, diligence, presentment, demand of payment, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Administrative Agent or any other Secured Creditor against, and any other
notice to any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor or the Borrower).
6.    Any Secured Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor (except as shall be required by
applicable statute and cannot be waived), without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon or the principal amount thereof), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and the guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;
(c)    exercise or refrain from exercising any rights against the Borrower, any
other Credit Party, any Subsidiary thereof or otherwise act or refrain from
acting;
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, Borrowers or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower other than the Secured Creditors;
(f)    except as otherwise expressly required by the Security Documents, apply
any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Secured Creditors regardless of what
liabilities of the Borrower remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under
any Credit Document or any of the instruments or agreements referred to therein,
or otherwise amend, modify or supplement any of the Credit Documents or any of
such other instruments or agreements;

3



--------------------------------------------------------------------------------


(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Guaranty; and/or
(i)    take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Guarantor
from its liabilities under this Guaranty.
7.    This Guaranty is a continuing one and all liabilities to which it applies
or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies expressly specified
herein or in any other Credit Document are cumulative and not exclusive of any
rights, powers or remedies which any Secured Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Secured Creditor to any other or
further action in any circumstances without notice or demand. It is not
necessary for any Secured Creditor to inquire into the capacity or powers of the
Borrower or the officers, directors, partners or agents acting or purporting to
act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
8.    Any indebtedness of the Borrower now or hereafter owing to any Guarantor
is hereby subordinated to the Guaranteed Obligations of the Borrower to the
Secured Creditors, and such Guaranteed Obligations of such Borrower to any
Guarantor, if the Administrative Agent or the Collateral Agent, after the
occurrence and during the continuance of an Event of Default, so requests, shall
be collected, enforced and received by such Guarantor as trustee for the Secured
Creditors and be paid over to the Secured Creditors on account of the Guaranteed
Obligations of the Borrower to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or any similar provision of any other Debtor Relief Law, or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.
9.    (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to: (i)
proceed against the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other person or party; (ii) proceed against or
exhaust any security held from the Borrower, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other person or party; or (iii)
pursue any other remedy in the Secured Creditors’ power whatsoever. Each
Guarantor waives any defense based on or arising out of any defense of the
Borrower, any other Guarantor, any other guarantor of the

4



--------------------------------------------------------------------------------


Guaranteed Obligations or any other person or party other than payment in full
in cash of the Guaranteed Obligations, including, without limitation, any
defense based on or arising out of the disability of the Borrower, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other person
or party, or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full in cash of the Guaranteed Obligations. The
Secured Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Secured Creditor by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, or exercise any other right or remedy any
Secured Creditors may have against the Borrower or any other person or party, or
any security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash. Each Guarantor waives, to the fullest extent permitted
under law, any defense arising out of any such election by the Secured
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other party or any security.
(b)    Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional indebtedness. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding such circumstances or risks.
10.    The Secured Creditors agree that this Guaranty may be enforced only by
the action of the Administrative Agent or any Collateral Agent, in each case
acting upon the instructions of the Required Lenders and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent for the benefit
of the Secured Creditors upon the terms of this Guaranty. The Secured Creditors
further agree that this Guaranty may not be enforced against any director,
officer, employee, partner, member or stockholder of any Guarantor (except to
the extent such partner, member or stockholder is also a Guarantor hereunder).
11.    In order to induce the Lenders to make Term Loans to the Borrower
pursuant to the Credit Agreement, each Guarantor represents, warrants and
covenants that:
(a)    Such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction

5



--------------------------------------------------------------------------------


where the conduct of its business requires such qualification except for
failures to be so qualified which, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect.
(b)    Such Guarantor has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and each other Credit Document to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Credit Document. Such Guarantor has duly executed and delivered this Guaranty
and each other Credit Document to which it is a party, and this Guaranty and
each such other Credit Document constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
(c)    Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or Permitted Liens) upon any of the
property or assets of such Guarantor or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, credit
agreement, or any other material agreement, contract or instrument, in each case
to which such Guarantor or any of its Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject (except, in
the case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) violate any provision of the certificate or articles of
incorporation or by-laws (or equivalent organizational documents) of such
Guarantor or any of its Subsidiaries.
(d)    Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests or hypothecs created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required to be obtained or made by, or on behalf
of, any Guarantor in connection with, the execution, delivery and performance of
this Guaranty by such

6



--------------------------------------------------------------------------------


Guarantor or any other Credit Document to which such Guarantor is a party.
(e)    There are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
12.    Each Guarantor covenants and agrees that on and after the Closing Date
and until the Termination Date, such Guarantor will comply, and will cause each
of its Subsidiaries to comply, with all of the applicable provisions, covenants
and agreements contained in Articles 8 and 9 of the Credit Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that it is not in violation of any
provision, covenant or agreement contained in Articles 8 or 9 of the Credit
Agreement, so that no Default or Event of Default is caused by the actions of
such Guarantor or any of its Subsidiaries. As used in this Agreement,
“Termination Date” shall mean the date upon which the Aggregate Commitments
under the Credit Agreement have been terminated, no Note under the Credit
Agreement is outstanding and all Term Loans thereunder have been repaid in full.
13.    The Guarantors hereby jointly and severally agree to pay all reasonable
out- of-pocket costs and expenses of each Secured Creditor in connection with
the enforcement of this Guaranty (including, without limitation, the reasonable
fees and disbursements of counsels employed by each of the Secured Creditors,
consistent with the arrangements provided for in the Credit Agreement) and of
the Administrative Agent and the Collateral Agent in connection with any
amendment, waiver or consent relating hereto (including, without limitation, the
reasonable fees and disbursements of counsels employed by each of the Agents).
14.    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.
15.    Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of either the
Administrative Agent, the Collateral Agent and the Required Lenders (or, to the
extent required by Section 12.10 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the time on which all Guaranteed
Obligations have been paid in full (it being understood that the addition or
release of any Guarantor hereunder in accordance with the terms hereof or the
Credit Agreement shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released and shall
not require the consent of any Secured Creditor other than the Administrative
Agent).
16.    Each Guarantor acknowledges that an executed (or conformed) copy of each
of the Credit Documents has been made available to a senior officer of such
Guarantor and such officer is familiar with the contents thereof.
17.    In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way

7



--------------------------------------------------------------------------------


of limitation of any such rights, upon the occurrence and during the continuance
of an Event of Default (as defined in the Credit Agreement), each Secured
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured.
18.    All notices, requests, demands or other communications pursuant hereto
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company, cable company or
overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Administrative Agent or any Guarantor
shall not be effective until received by the Administrative Agent or such
Guarantor, as the case may be. All notices and other communications shall be in
writing and addressed to such party at (i) in the case of any Secured Creditor,
as provided in the Credit Agreement or (ii) in the case of any Guarantor, at:
Bauer Performance Sports Ltd. 100 Domain Drive, Exeter, NH, 03833, Attention:
Michael Wall, Vice President and General Counsel, Telephone No.: 606-610-5805,
Telecopier No.: 603-430-7332; or in any case at such other address as any of the
Persons listed above may hereafter notify the others in writing.
19.    If claim is ever made upon any Secured Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower) then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
20.    (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISIONS THAT WOULD CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY.
Any legal action or proceeding with respect to this Guaranty or any other Credit
Document to which any Guarantor is a party may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York in each case which are located in the County of New York, and, by
execution and delivery of this Guaranty, each Guarantor and each Secured
Creditor (by its

8



--------------------------------------------------------------------------------


acceptance of the benefits of this Guaranty) hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each Guarantor and each Secured Creditor
(by its acceptance of the benefits of this Guaranty) hereby further irrevocably
waives any claim that any such court lacks personal jurisdiction over it, and
agrees not to plead or claim in any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which it is a party brought in any
of the aforesaid courts that any such court lacks personal jurisdiction over
such Guarantor. Each Guarantor and each Secured Creditor (by its acceptance of
the benefits of this Guaranty) further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at its address set forth in Section 18 hereof, such
service to become effective 30 days after such mailing. Each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document to which it is a party
that such service of process was in any way invalid or ineffective. Nothing
herein shall affect the right of any such party to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against any other party in any other jurisdiction.
(b)    Each Guarantor and each Secured Party (by its acceptance of the benefits
of this Guaranty) hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.
(c)    EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
21.    In the event that a Guarantor becomes an Excluded Subsidiary or all of
the capital stock of a Guarantor is sold or otherwise disposed of or liquidated
in compliance with the requirements of Section 9.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 12.10 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to another
Credit Party) be released from this Guaranty automatically and without further
action and this Guaranty shall, as to each such Guarantor, terminate, and have
no further force or effect (it being understood and agreed that the sale of one
or more Persons that own, directly

9



--------------------------------------------------------------------------------


or indirectly, all of the capital stock of any Guarantor shall be deemed to be a
sale of such Guarantor for the purposes of this Section 21).
22.    At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty. At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been irrevocably paid
in full in cash, it being expressly recognized and agreed by all parties hereto
that any Guarantor’s right of contribution arising pursuant to this Section 22
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 22: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and
(iii) the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty shall
thereafter have no contribution obligations, or rights, pursuant to this Section
22, and at the time of any such release, if the released Guarantor had an
Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each

10



--------------------------------------------------------------------------------


of the Guarantors recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the reasonable
determination of the Required Lenders.
23.    Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar federal,
foreign, state or provincial law. To effectuate the foregoing intention, each
Guarantor and each Secured Creditor (by its acceptance of the benefits of this
Guaranty) hereby irrevocably agrees that the Guaranteed Obligations guaranteed
by such Guarantor shall be limited to such amount as will, after giving effect
to such maximum amount and all other (contingent or otherwise) liabilities of
such Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.
24.    This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.
25.    All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense (other than payment in cash of such Guaranteed
Obligations made in accordance with the terms of this Guaranty) and on the same
basis as payments are made by the Borrowers under Sections 2.10 and 4.01 of the
Credit Agreement.
26.    It is understood and agreed that any Restricted Subsidiary of the
Borrower that is required to become a party to this Guaranty after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof, or a joinder agreement in the form of Exhibit A hereto, and
delivering same to the Administrative Agent and (y) taking all actions as
specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required by the Credit Documents to be delivered to the Administrative Agent and
with all documents and actions required by the Credit Documents to be taken to
the reasonable satisfaction of the Administrative Agent.
27.    If a judgment or order is rendered by any court or tribunal for the
payment of any amount owing to the Secured Creditors under any Credit Document
or for the payment of damages in respect of any breach of any Credit Document,
or under or in respect of a judgment or order of another court or tribunal for
the payment of those amounts or damages, and the judgment or order is expressed
in a currency (the “Judgment Currency”) except the currency payable under the
relevant Credit Document (the “Agreed Currency”), each Guarantor shall indemnify
and hold the Secured Creditors harmless against any deficiency in terms of the
Agreed Currency in the amounts received by that Secured Creditor arising or
resulting from any variation as between (a) the actual

11



--------------------------------------------------------------------------------


rate of exchange at which the Agreed Currency is converted into the Judgment
Currency for the purposes of the judgment or order, and (b) the actual rate of
exchange at which that Secured Creditor is able to purchase the Agreed Currency
with the amount of the Judgment Currency actually received by that Secured
Creditor on the date of receipt. The indemnity in this Section shall constitute
a separate and independent obligation from the other obligations of the Credit
Parties under the Credit Documents and shall apply irrespective of any
indulgence granted by the Secured Creditors.
*    *    *



12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.,
as Guarantors
By:
 
 
Name:
 
Title:




[Signature Page to the Term Loan Guaranty]



--------------------------------------------------------------------------------




Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
Title:










[Signature Page to the Term Loan Guaranty]



--------------------------------------------------------------------------------


EXHIBIT A
Form of
JOINDER AGREEMENT
Reference is made to the Term Loan Credit Agreement, dated as of April 15, 2014
among BAUER PERFORMANCE SPORTS LTD. (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”) and Bank of America, N.A., as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”) have entered into a Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”).
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Term Loan Guaranty in order to
induce the Lenders to make the Term Loans to the Borrowers;
WHEREAS, pursuant to Section 8.11 of the Credit Agreement and Section 26 of the
Term Loan Guaranty, each person that is or becomes a Restricted Subsidiary of
the Borrower after the Closing Date is required to become a Guarantor under the
Credit Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing
this joinder agreement (“Joinder Agreement”) to the Term Loan Guaranty as
required by the Credit Agreement.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
1.    Guarantee. In accordance with Section 26 of the Term Lon Guaranty, the New
Guarantor by its signature below becomes a Guarantor (as defined in the Term
Loan Guaranty) under the Term Loan Guaranty with the same force and effect as if
originally named therein as a Guarantor (as defined in the Term Loan Guaranty).
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Term Loan Guaranty applicable to it as a
Guarantor, respectively, thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the date hereof. Each reference to a
Guarantor in the Credit Agreement and to a Guarantor in the Term Lon Guaranty
shall be deemed to include the New Guarantor.
3.    Severability. Any provision of this Joinder Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

A-1



--------------------------------------------------------------------------------


4.    Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 18 of the Term
Loan Guaranty.
7.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS THAT
WOULD CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY.
[Signature Pages Follow]

A-2



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
[            ],

as a Guarantor
By:
 
 
Title:





Address for Notices:











Accepted and Agreed to:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:










A-3



--------------------------------------------------------------------------------


EXHIBIT I


FORM OF SOLVENCY CERTIFICATE
[_____], 201[ ]
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Term Loan Credit Agreement dated as of April 15, 2014 (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”) among Bauer Performance Sports Ltd. (the
“Parent”), BANK OF AMERICA, N.A., as administrative agent and collateral agent,
the financial institutions from time to time party thereto as lenders and the
other parties thereto. Capitalized terms used herein without definition have the
same meanings as in the Credit Agreement.
In my capacity as chief financial officer of the Borrower, and not in my
individual or personal capacity, I believe that:
1.    Company (as used herein “Company” means the Borrower and its subsidiaries,
taken as a whole) is not now, nor will the incurrence of the obligations under
the Credit Agreement and the consummation of the Acquisition on the Closing
Date, on a pro forma basis, render Company “insolvent” as defined in this
paragraph; in this context, “insolvent” means that (i) the fair value of assets
is less than the amount that will be required to pay the total liability on
existing debts as they become absolute and matured and (ii) the present fair
salable value of assets is less than the amount that will be required to pay the
probable liability on existing debts as they become absolute and matured, (iii)
it is unable to meet its obligations as they generally become due, or (iv) it
ceases to pay its current obligations in the ordinary course of business as they
generally become due, or (v) its aggregate property is not, at a fair valuation,
sufficient, or if disposed of at a fairly conducted sale under legal process,
would not be, sufficient to enable payment of all obligations, due and accruing
due. The term “debts” as used in this Certificate includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent (to the extent any such contingent liabilities are reasonably
anticipated to become due and matured), and “values of assets” shall mean the
amount of which the assets (both tangible and intangible) in their entirety
would change hands between a willing buyer and a willing seller, with a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under compulsion to act.
2.    As of the date hereof, after giving effect to the incurrence of the
obligations under the Credit Agreement and the consummation of the Acquisition,
Company is able to pay its debts as they become absolute and mature.
3.    The incurrence of the obligations under the Credit Agreement and the
consummation of the Acquisition on the Closing Date, on a pro forma basis, will
not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by




--------------------------------------------------------------------------------


Company in light of projected financial statements and available credit
capacity, which current assumption I do not believe to be unreasonable in light
of the circumstances applicable thereto.
I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.
BAUER PERFORMANCE SPORTS LTD.
By:

Name:
Title:










2



--------------------------------------------------------------------------------


EXHIBIT J


FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 8.01(d) of
the Term Loan Credit Agreement dated as of April 15, 2014 (as amended, restated,
modified and/or supplemented from time to time, the “Term Loan Credit
Agreement”), among Bauer Performance Sports Ltd. (the “Borrower”), various
Lenders and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Terms defined in the Term Loan Credit Agreement and not otherwise defined herein
are used herein as therein defined.
1.    I am a duly elected, qualified and acting Responsible Officer of the
Borrower.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
[________] of the Borrower. The matters set forth herein are true to the best of
my knowledge after due inquiry.
3.    I have reviewed the terms of the Term Loan Credit Agreement and the other
Credit Documents and have made or caused to be made under my supervision a
review in reasonable detail of the transactions and condition of the Borrower
and its Restricted Subsidiaries during the accounting period covered by the
financial statements attached hereto as ANNEX 1 (the “Financial Statements”).
Such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence, as of the date of this Compliance Certificate, of any
condition or event which constitutes a Default or an Event of Default[, except
as set forth below and specifying the nature and extent thereof].
4.    Attached hereto as ANNEX 2 is the information required by Section 8.01(d)
of the Term Loan Credit Agreement as of the date of this Compliance Certificate.
* * *






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have executed this Compliance Certificate this ______ day
of ____________, 2012.
BAUER PERFORMANCE SPORTS LTD.
By:
 
 
Name:
 
Title: Chief Financial Officer








2



--------------------------------------------------------------------------------


EXHIBIT J
ANNEX 1


Financial Statements to be Attached









3



--------------------------------------------------------------------------------


EXHIBIT J
ANNEX 2




1.    It is hereby certified that there have been no changes to Annexes A
through D and Annex F through H, in each case of the Security Agreement, and
Annexes A through E of the Pledge Agreement, in each case since the Closing Date
or, if later, since the date of the most recent Compliance Certificate delivered
pursuant to Section 8.01(d) of the Term Loan Credit Agreement[, except as
specially set forth below]:
[______
______
______]
[All actions required to be taken by the Term Loan Credit Agreement and the
Security Documents as a result of the changes described above have been taken].




2.    [The amount of the Excess Cash Flow for the Excess Cash Flow Payment
Period ended on the Computation Date was [$__] and the amount of the payment
required pursuant to Section 5.02 of the Term Loan Credit Agreement for such
Excess Cash Flow is [$___].]










--------------------------------------------------------------------------------


EXHIBIT K


FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of the
[Assignors][Assignees] hereunder are several and not joint.] Capitalized terms
used but not defined herein shall have the meanings given to them in the Term
Loan Credit Agreement identified below (as amended, the “Term Loan Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the Term
Loan Credit Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of the [Assignor’s][respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Term Loan Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the [Assignor][respective Assignors] under the respective
Tranches identified below (including without limitation any guarantees), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the [Assignor (in its capacity as
a Lender)][ respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Term Loan Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:        ________________________________
______________________________
Assignor is[not] a Defaulting Lender]
2.    Assignee[s]:        ______________________________
______________________________






--------------------------------------------------------------------------------


[for each Assignee, indicate if an Affiliate of [identify Lender]]
3.    Borrower:        Bauer Performance Sports Ltd.
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Term Loan Credit Agreement

5.
Credit Agreement:     Term Loan Credit Agreement dated as of April 15, 2014
among Bauer Performance Sports Ltd., various Lenders and Bank of America, N.A.,
as Administrative Agent and the other agents party thereto

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Tranche Assigned
Aggregate Amount of Commitment/Term Loans for all Lenders
Amount of Commitment/ Term Loans Assigned
Percentage Assigned of Commitment/ Term Loans8
CUSIP Number
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 



[7.
Trade Date: ______________]

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:
 
 
Title:



[NAME OF ASSIGNOR]
By:
 
 
Title:




2



--------------------------------------------------------------------------------


ASSIGNEE[S]
[NAME OF ASSIGNOR]
By:
 
 
Title:



[NAME OF ASSIGNEE]
By:
 
 
Title:




3



--------------------------------------------------------------------------------




Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:


BAUER PERFORMANCE SPORTS LTD.


By: _________________________________
Title:]



4



--------------------------------------------------------------------------------




ANNEX 1
TERM LOAN CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Credit Agreement,
(ii) it meets all the requirements to be an assignee under Section 12.04(b) of
the Term Loan Credit Agreement (subject to such consents, if any, as may be
required under Section 12.04(b) of the Term Loan Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Term
Loan Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Term Loan Credit Agreement, duly completed and executed by
[the][such] Assignee and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the

5



--------------------------------------------------------------------------------


time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







6



--------------------------------------------------------------------------------


EXHIBIT L


FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
[Names(s) of Lenders(s)]
[Date]
BWAY Holding Company
c/o BWAY Corporation
8607 Roberts Drive, Suite 250
Atlanta, GA 30350-2237
Re: Incremental Term Loan Commitments
Ladies and Gentlemen:
Reference is hereby made to the Term Loan Credit Agreement, dated as of April
15, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Term Loan Credit Agreement”, the terms defined therein
being used herein as therein defined) among Bauer Performance Sports Ltd. (the
“Borrower”), various Lenders, Bank of America N.A., as Administrative Agent.
Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to the terms and conditions set forth in the Term Loan Credit
Agreement, including Section 2.16 thereof.
Each Incremental Term Loan Lender agreeing to provide an Incremental Term Loan
Commitment pursuant to this Agreement, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to this Agreement, shall
constitute Incremental Term Loans under such specified Tranche for all purposes
of the Term Loan Credit Agreement and the other Credit Documents.
Each Incremental Term Loan Lender and the Borrower further agree that, with
respect to the Incremental Term Loan Commitments provided by each Incremental
Term Loan Lender pursuant to this Agreement, each Incremental Term Loan Lender
shall receive such upfront fees, if any, as are specified in Annex I attached
hereto, which upfront fees shall be due and payable to each Incremental Term
Loan Lender upon the Agreement Effective Date (as defined below) or as otherwise
specified in said Annex I.






--------------------------------------------------------------------------------


Each Incremental Term Loan Lender party to this Agreement (i) confirms that it
has received a copy of the Term Loan Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and, to the
extent applicable, to become a Lender under the Term Loan Credit Agreement,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Term Loan
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Term Loan
Credit Agreement are required to be performed by it as a Lender, and (v) in the
case of each lending institution organized under the laws of a jurisdiction
outside the United States, attaches the applicable forms described in Section
4.04(c) of the Term Loan Credit Agreement certifying as to its entitlement to a
complete exemption from United States withholding taxes with respect to all
payments to be made under the Term Loan Credit Agreement and the other Credit
Documents. Upon the date of (i) the execution of a counterpart of this Agreement
by such Incremental Term Loan Lenders, the Administrative Agent and the
Borrower, (ii) the delivery to the Administrative Agent of a fully executed copy
(including by way of counterparts and by facsimile) hereof, (iii) the payment of
any fees required in connection herewith and (iv) the satisfaction of any
conditions precedent set forth in Section 10 of Annex I hereto (such date, the
“Agreement Effective Date”), each Incremental Term Loan Lender party hereto
agreeing to provide an Incremental Term Loan Commitment pursuant to this
Agreement (i) shall be obligated to make the Incremental Term Loans provided to
be made by it as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Term Loan Credit Agreement and (ii) to the extent
provided in this Agreement, shall have the rights and obligations of a Lender
thereunder and under the other Credit Documents. The maximum number of drawings
with respect to the Incremental Term Loan Commitments provided pursuant to this
Agreement shall be as specified in Annex I attached hereto. Furthermore, any
undrawn Incremental Term Loan Commitments provided pursuant to this Agreement
shall expire on the date specified in Annex I attached hereto.
The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby including, without limitation, any Term Loans made pursuant thereto and
(ii) all such Obligations (including any such Term Loans) shall be entitled to
the benefits of the Security Documents. You may accept this Agreement by
executing the enclosed copies in the space provided below, and returning a copy
of same to us before the close of business on __________ __, _____. If you do
not so accept this Agreement by such time, our Incremental Term Loan Commitments
set forth in this Agreement shall be deemed cancelled.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile) by
the parties hereto, this Agreement shall constitute a Credit Document and may
only be changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents

2



--------------------------------------------------------------------------------


pursuant to Section 12.11 of the Term Loan Credit Agreement.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
Very truly yours,
[NAMES OF LENDERS]
By:            
    Name:
    Title:
[OTHER INCREMENTAL TERM LOAN LENDERS]
Agreed and Accepted this ___
day of __________, ____:
BAUER PERFORMANCE SPORTS LTD.


By:        
    Name:
    Title:


BANK OF AMERICA N.A.,
as Administrative Agent


By:        
    Name:
    Title:



3



--------------------------------------------------------------------------------




Annex I
TERMS AND CONDITIONS FOR
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
1.    Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):
Name of Lender
Amount of Incremental 
Term Loan Commitment
 
 
Total
____________



2.    Designation of Tranche of Incremental Term Loan Commitments (and
Incremental Term Loans to be funded thereunder):
3.    Initial Incremental Term Loan Maturity Date:
4.    Dates for, and amounts of, Incremental Term Loan Scheduled Repayments:
5.    Rules for application of voluntary and mandatory prepayments:
6.    Minimum Borrowing amount for Incremental Term Loans:
7.    Upfront Fee; Other Fees:
8.    Interest Rates for Incremental Term Loans:
9.    Maximum number of drawings permitted with respect to the Incremental Term
Loan Commitments provided pursuant to the Incremental Term Loan Commitment
Agreement to which this Annex I is attached:
10.    Expiration date of any undrawn Incremental Term Loan Commitments provided
pursuant to the Incremental Term Loan Commitment Agreement pursuant to which
this Annex 1 is attached:





4



--------------------------------------------------------------------------------


EXHIBIT M


FORM OF ABL/TERM INTERCREDITOR AGREEMENT
[See Attached.]












--------------------------------------------------------------------------------


EXECUTION VERSION
ABL/TERM INTERCREDITOR AGREEMENT
This ABL/TERM INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
amended or restated or otherwise modified from time to time in accordance with
its terms, this “Agreement”), dated as of April 15, 2014, by and among BAUER
PERFORMANCE SPORTS LTD., a British Columbia corporation (the “Parent”), BAUER
HOCKEY CORP., a Canadian corporation (the “Lead Canadian Borrower”), BAUER
HOCKEY, INC., a Vermont corporation, (the “Lead U.S. Borrower” and, together
with the Lead Canadian Borrower, the “Lead Borrowers”), each additional
Subsidiary of the Parent party hereto from time to time as an ABL Borrower or
Guarantor, Bank of America, N.A. (“Bank of America”), as administrative agent
for the holders of the ABL Obligations (as defined below) (in such capacity,
together with its permitted successors and assigns, the “ABL Administrative
Agent”), as collateral agent for the holders of the ABL Obligations (in such
capacity, together with its permitted successors and assigns (including in
connection with any Refinancing), the “ABL Collateral Agent”), as administrative
agent for the holders of the Initial Fixed Asset Obligations (as defined below)
(in such capacity, together with its permitted successors and assigns, the
“Initial Fixed Asset Administrative Agent”) and as collateral agent for the
holders of the Initial Fixed Asset Obligations (in such capacity, together with
its permitted successors and assigns, the “Initial Fixed Asset Collateral
Agent”).
RECITALS
The Parent, the Lead Borrowers, the other borrowers party thereto (together with
the Lead Borrowers, the “ABL Borrowers”), the lenders party thereto and Bank of
America, as ABL Administrative Agent and ABL Collateral Agent have entered into
that certain asset-based revolving credit agreement, dated as of the date
hereof, providing a revolving credit facility to the ABL Borrowers (as amended,
restated, supplemented, amended and restated, replaced, Refinanced or otherwise
modified from time to time in accordance with the terms thereof, the “ABL Credit
Agreement”);
The Parent (as a borrower, the “Term Loan Borrower”), the lenders from time to
time party thereto, Bank of America, as Initial Fixed Asset Administrative Agent
and Initial Fixed Asset Collateral Agent, have entered into that certain term
loan credit agreement, dated as of the date hereof, providing a term loan
facility (as amended, restated, supplemented, amended and restated, replaced,
Refinanced or otherwise modified from time to time in accordance with the terms
thereof, the “Initial Fixed Asset Credit Agreement” and, together with the ABL
Credit Agreement, the “Credit Agreements”);
The ABL Credit Agreement and the Initial Fixed Asset Credit Agreement permit the
ABL Borrowers and the Term Loan Borrower, respectively, to incur additional
indebtedness secured by a Lien on the Collateral ranking equal to or junior to
the Lien securing the applicable Credit Agreement;
In order to induce the ABL Administrative Agent, the ABL Collateral Agent and
the ABL Lenders to enter into the ABL Credit Agreement and the Initial Fixed
Asset Administrative Agent,






--------------------------------------------------------------------------------


the Initial Fixed Asset Collateral Agent and the Initial Fixed Asset Lenders to
enter into the Initial Fixed Asset Credit Agreement, the ABL Collateral Agent
and the Initial Fixed Asset Collateral Agent have agreed to the relative
priority of their respective Liens on the Collateral and certain other rights,
priorities and interests as set forth in this Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS.
Section 1.01.    Defined Terms. As used in the Agreement, the following terms
shall have the following meanings:
“ABL Administrative Agent” has the meaning assigned to that term in the Preamble
of this Agreement.
“ABL Borrowers” has the meaning assigned to such terms on the Recitals of this
Agreement.
“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the “Secured Creditors” as defined in the U.S. ABL
Security Agreement and the “Secured Creditors” as defined in the Canadian ABL
Security Agreement.
“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.
“ABL Credit Agreement” has the meaning assigned to that term in the Recitals to
this Agreement, including, for the avoidance of doubt, any Refinancing of the
ABL Credit Agreement.
“ABL Credit Documents” means the ABL Credit Agreement, the Credit Documents (as
defined in the ABL Credit Agreement), any agreement in respect of any Secured
Bank Product Obligation (as defined in the ABL Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other ABL Obligation, and any other document or instrument executed or delivered
at any time in connection with any ABL Obligations, including any intercreditor
or joinder agreement among holders of ABL Obligations to the extent such are
effective at the relevant time, as each may be amended, restated, supplemented,
amended and restated, replaced, refinanced or otherwise modified from time to
time in accordance with the provisions of this Agreement.
“ABL Collateral Agent” has the meaning assigned to that term in the Preamble of
this Agreement.
“ABL Collateral Documents” means the Security Documents (as defined in the ABL
Credit Agreement) and any other agreement, document or instrument pursuant to
which a Lien is granted

2



--------------------------------------------------------------------------------


by any Grantor securing any ABL Obligations or under which rights or remedies
with respect to such Liens are governed.
“ABL Credit Party” means each “Credit Party” as defined in the ABL Credit
Agreement.
“ABL Default” means an “Event of Default” as defined in the ABL Credit
Agreement.
“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement.
“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
any other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or (except for
this Agreement) under which rights or remedies with respect to any such Liens
are governed.
“ABL Obligations” means all “Obligations” (as defined in the ABL Credit
Agreement) and other obligations of every nature of each Grantor from time to
time owed to any ABL Claimholder or any of its Affiliates under any ABL Credit
Document.
“ABL Priority Collateral” means the following assets of the Borrowers and the
Guarantors: (a) all accounts receivable (except to the extent constituting
proceeds of equipment, real property or intellectual property and intercompany
loans); (b) all inventory; (c) all instruments, chattel paper and other
contracts, in each case, evidencing, or substituted for, any accounts receivable
referred to in clause (a) above; (d) all guarantees, letters of credit, security
and other credit enhancements in each case for the accounts receivable; (e) all
documents of title for any inventory referred to in clause (b) above; (f) all
commercial tort claims and general intangibles in each case to the extent
relating to any of the accounts receivable referred to in clause (a) above or
inventory referred to in clause (b) above, but excluding intercompany debt and
Capital Stock; (g) all bank accounts, securities accounts (including all cash
and other funds on deposit therein, except to the extent constituting
identifiable proceeds of the Fixed Asset Priority Collateral or any such account
which holds solely such identifiable proceeds of the Fixed Asset Priority
Collateral) or Investment Property but excluding Excluded Deposit Accounts (as
defined in the ABL Credit Agreement) and any Capital Stock; (h) all tax refunds;
(i) all Supporting Obligations, Documents and books and records relating to any
of the foregoing; and (j) all substitutions, replacements, accessions, products
or proceeds (including, without limitation, insurance proceeds) of any of the
foregoing, in each case, except to the extent constituting Excluded Collateral;
provided, however, that to the extent that identifiable Proceeds of Fixed Asset
Priority Collateral are deposited or held in any Deposit Accounts or Securities
Accounts that constitute ABL Priority Collateral after an Enforcement Notice,
then (as provided in Section 3.05) such identifiable Proceeds shall be treated
as Fixed Asset Priority Collateral for purposes of this Agreement.
“ABL Standstill Period” has the meaning assigned to that term in Section
3.02(a)(i).
“ABL Security Agreements” shall mean the U.S. ABL Security Agreement and the
Canadian ABL Security Agreement.
“Access Acceptance Notice” has the meaning assigned to that term in Section
3.03(b).

3



--------------------------------------------------------------------------------


“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the ABL
Collateral Agent provides the Controlling Fixed Asset Collateral Agent with the
notice of its election to request access to any Mortgaged Premises pursuant to
Section 3.03(b) below and ends on the earliest of (a) the 180th day after the
ABL Collateral Agent obtains the ability to use, take physical possession of,
remove or otherwise control the use or access to the Collateral located on such
Mortgaged Premises following a Collateral Enforcement Action plus such number of
days, if any, after the ABL Collateral Agent obtains access to such Collateral
that it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to Collateral located on such Mortgaged Premises, (b) the
date on which all or substantially all of the ABL Priority Collateral located on
such Mortgaged Premises is sold, collected or liquidated, (c) the date on which
the Discharge of ABL Obligations has occurred and (d) the date on which the ABL
Default or the Fixed Asset Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the ABL Collateral Agent or the Controlling Fixed Asset
Collateral Agent, as applicable, or waived in writing in accordance with the
requirements of the applicable Credit Agreement.
“Additional Fixed Asset Claimholders” means, at any relevant time, the holders
of Additional Fixed Asset Obligations at that time.
“Additional Fixed Asset Collateral Agent” means, in the case of any Additional
Fixed Asset Instrument and the Additional Fixed Asset Claimholders thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Additional Fixed Asset Instrument that is named as the
Additional Fixed Asset Collateral Agent in respect of such Additional Fixed
Asset Instrument hereunder pursuant to a Joinder Agreement.
“Additional Fixed Asset Collateral Documents” means any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create a Lien on any assets
or properties of any Grantor to secure any Additional Fixed Asset Obligations
owed thereunder to any Additional Fixed Asset Claimholders or under which rights
or remedies with respect to such Liens are governed.
“Additional Fixed Asset Debt” means the principal amount of Indebtedness issued
or incurred under any Additional Fixed Asset Instrument.
“Additional Fixed Asset Documents” means any Additional Fixed Asset Instrument,
Additional Fixed Asset Collateral Document and any other Credit Document (or
equivalent term as defined in any Additional Fixed Asset Instrument) and each of
the other agreements, documents and instruments providing for or evidencing any
other Additional Fixed Asset Obligation, including any document or instrument
executed or delivered at any time in connection with any Additional Fixed Asset
Obligations, including any intercreditor or joinder agreement among the holders
of Additional Fixed Asset Obligations, to the extent such are effective at the
relevant time.
“Additional Fixed Asset Instrument” means any (a) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures,

4



--------------------------------------------------------------------------------


receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, increased, replaced or
refunded in whole or in part from time to time in accordance with each
applicable Additional Fixed Asset Instrument; provided that neither the ABL
Credit Agreement, the Initial Fixed Asset Credit Agreement nor any Refinancing
of any of the foregoing in this proviso shall constitute an Additional Fixed
Asset Instrument at any time.
“Additional Fixed Asset Obligations” means all obligations of every nature of
each Grantor from time to time owed to any Additional Fixed Asset Claimholders
or any of their respective Affiliates under any Additional Fixed Asset
Documents, whether for principal, interest, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing. “Additional Fixed Asset
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Additional Fixed Asset Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.
“Additional Fixed Asset Secured Parties” means, at any time any trustees, agents
and other representatives of the holders of any Additional Fixed Asset Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Additional Fixed Asset Document
outstanding at such time.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by agreement or otherwise.
“Agreement” has the meaning assigned to that term in the Preamble of this
Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
Winding-Up and Restructuring Act (Canada), any similar federal, state or foreign
laws, rules or regulations for the relief of debtors or any liquidation,
conservatorship, bankruptcy, reorganization, insolvency, moratorium,
rearrangement, receivership or assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of any Person and any similar
laws, rules or regulations relating to or affecting the enforcement of
creditors’ rights generally.

5



--------------------------------------------------------------------------------


“Bank Product” has the meaning assigned to that term in the ABL Credit
Agreement.
“Borrowers” shall mean the Term Loan Borrower and the ABL Borrowers (each, a
“Borrower”).
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
“Canadian ABL Security Agreement” means the Canadian ABL Security Agreement,
dated as of the date hereof, among the ABL Borrowers, each of the other grantors
from time to time party thereto and Bank of America, N.A., as collateral agent,
as it may be amended, restated, supplemented, amended and restated or otherwise
modified from time to time in accordance with its terms.
“Canadian Initial Fixed Asset Security Agreement” means the Canadian Security
Agreement, dated as of the date hereof, among the Term Loan Borrower, each of
the other grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented or otherwise modified from
time to time.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash Collateralize” has the meaning assigned to that term in the ABL Credit
Agreement.
“Cash Equivalents” means:
(a)    U.S. Dollars, Canadian Dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(b)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;
(c)    marketable general obligations issued by any state of the United States
or any province or territory of Canada or any political subdivision thereof or
any instrumentality thereof that are guaranteed by the full faith and credit of
such state, province or territory and, at the time of acquisition thereof,
having a credit rating of at least AA- (or the equivalent grade) by Moody’s or
Aa3 by S&P;
(d)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States or Canadian

6



--------------------------------------------------------------------------------


government or any agency or instrumentality of the United States or Canadian
government (provided that the full faith and credit of the United States or
Canada is pledged in support of those securities), in such case having
maturities of not more than twelve months from the date of acquisition;
(e)    certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Initial Fixed Asset Lender or ABL Lender or any commercial bank
or trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s and a
combined capital and surplus greater than $500,000,000;
(f)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (a) and (e) above
entered into with any financial institution meeting the qualifications specified
in clause (e) above;
(g)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and
(h)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition.
“Claimholders” means, collectively, the ABL Claimholders and the Fixed Asset
Claimholders.
“Collateral” means all of the assets and property of any Grantor, whether real
(or immovable), personal (or movable) or mixed, upon which a Lien has been
granted or purported to be granted pursuant to any Credit Document.
“Collateral Agents” means, collectively, (a) the ABL Collateral Agent, (b) the
Initial Fixed Asset Collateral Agent and (c) each Additional Fixed Asset
Collateral Agent.
“Collateral Enforcement Action” means, collectively or individually for one or
more of the Collateral Agents, when a ABL Default or Fixed Asset Default, as the
case may be, has occurred and is continuing, whether or not in consultation with
any other Collateral Agent, any action by any Collateral Agent to repossess or
join any Person in repossessing, or exercise or join any Person in exercising,
or institute or maintain or participate in any action or proceeding with respect
to, any remedies with respect to any Collateral or commence the judicial
enforcement of any of the rights and remedies under the Credit Documents or
under any applicable law, but in all cases (a) including, without limitation,
(i) instituting or maintaining, or joining any Person in instituting or
maintaining, any enforcement, contest, protest, attachment, collection,
execution, levy, power of sale or foreclosure action or proceeding, or other
equivalent action or proceeding with respect to any Collateral, whether under
any Credit Document or otherwise, (ii) exercising any right of set-off with
respect to any Credit Party or (iii) exercising any remedy under any Deposit
Account Control Agreement, Dominion Account, Landlord Lien Waiver and Access
Agreement (as defined in the ABL Credit Agreement) or similar agreement or
arrangement and (b) excluding the imposition of

7



--------------------------------------------------------------------------------


a default rate or late fee; provided, that notwithstanding anything to the
contrary in the foregoing, the exercise of rights or remedies by the ABL
Collateral Agent under any Deposit Account Control Agreement or Dominion Account
during a Liquidity Period (as defined in the ABL Credit Agreement) resulting
from the occurrence or continuation of a Liquidity Event (as defined in the ABL
Credit Agreement) shall not constitute a Collateral Enforcement Action under
this Agreement.
“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination.
“Controlling Additional Fixed Asset Collateral Agent” means the Additional Fixed
Asset Collateral Agent of the Series of Additional Fixed Asset Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional Fixed Asset Obligations.
“Controlling Fixed Asset Collateral Agent” means (a) until the Discharge of
Initial Fixed Asset Obligations has occurred, the Initial Fixed Asset Collateral
Agent and (b) from and after the Discharge of Initial Fixed Asset Obligations
has occurred, the Controlling Additional Fixed Asset Collateral Agent.
“Credit Documents” means, collectively, the ABL Credit Documents and the Fixed
Asset Documents.
“Credit Party” means each ABL Credit Party and each Fixed Asset Credit Party.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent and its Restricted
Subsidiaries’ operations and not for speculative purposes.
“Deposit Account” as defined in the UCC.
“Deposit Account Control Agreement” has the meaning assigned to that term in the
ABL Credit Agreement.
“DIP Financing” has the meaning assigned to that term in Section 6.01.
“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the ABL Credit
Documents and constituting ABL Obligations (other than Secured Bank Product
Obligations (as defined in the ABL Credit Agreement), and letters of credit
issued under the ABL Credit Agreement that are Cash Collateralized or
backstopped on terms reasonably satisfactory to the ABL Administrative Agent);
(b)    payment in full in cash of all other ABL Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Contingent Obligations and Secured Bank
Product Obligations (as defined in the ABL Credit

8



--------------------------------------------------------------------------------


Agreement), and letters of credit issued under the ABL Credit Agreement that are
Cash Collateralized or backstopped on terms reasonably satisfactory to the ABL
Administrative Agent);
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations; and
(d)    termination of all letters of credit issued under the ABL Credit
Agreement and constituting ABL Obligations or providing cash collateral or
backstop letters of credit acceptable to the ABL Administrative Agent in an
amount equal to 102% of the applicable outstanding reimbursement obligation (in
a manner reasonably satisfactory to the ABL Administrative Agent).
“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Fixed Asset
Documents and constituting Fixed Asset Obligations;
(b)    payment in full in cash of all other Fixed Asset Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Contingent Obligations and
obligations under any Swap Contract or Bank Product, or any comparable terms
under any other Fixed Asset Document); and
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Fixed Asset Obligations.
“Discharge of Initial Fixed Asset Obligations” means, except to the extent
otherwise expressly provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Initial Fixed
Asset Documents and constituting Initial Fixed Asset Obligations;
(b)    payment in full in cash of all other Initial Fixed Asset Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Contingent Obligations); and
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Initial Fixed Asset Obligations.
“Disposition” has the meaning assigned to that term in Section 5.01(b).
“Documents” as defined in the UCC.
“Dominion Account” has the meaning assigned to that term in the ABL Credit
Agreement.
“Enforcement Notice” means a written notice delivered, at a time when a ABL
Default or

9



--------------------------------------------------------------------------------


Fixed Asset Default has occurred and is continuing, by either (a) in the case of
a ABL Default, the ABL Collateral Agent to the Controlling Fixed Asset
Collateral Agent or (b) in the case of a Fixed Asset Default, the Controlling
Fixed Asset Collateral Agent to the ABL Collateral Agent, in each case,
announcing that an Enforcement Period has commenced, specifying the relevant
event of default, stating the current balance of the ABL Obligations or the
Fixed Asset Obligations, as applicable, and requesting prompt notification of
the current balance of the Fixed Asset Obligations or the ABL Obligations, as
applicable, owing to the noticed party.
“Enforcement Period” means the period of time following the receipt by either
the ABL Collateral Agent or the Controlling Fixed Asset Collateral Agent of an
Enforcement Notice until the earliest of (a) in the case of an Enforcement
Period commenced by the Controlling Fixed Asset Collateral Agent, the occurrence
of the Discharge of Fixed Asset Obligations, (b) in the case of an Enforcement
Period commenced by the ABL Collateral Agent, the occurrence of the Discharge of
ABL Obligations, (c) the ABL Collateral Agent or the Controlling Fixed Asset
Collateral Agent (as applicable) agrees in writing to terminate the Enforcement
Period or (d) the date on which the ABL Default or the Fixed Asset Default that
was the subject of the Enforcement Notice relating to such Enforcement Period
has been cured to the satisfaction of the ABL Collateral Agent or the
Controlling Fixed Asset Collateral Agent, as applicable, or waived in writing in
accordance with the requirements of the applicable Credit Documents.
“Excluded Collateral” has the meaning assigned to that term in the ABL Security
Agreements.
“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including each Fixed Asset Collateral Agent.
“Fixed Asset Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Fixed Asset Obligations.
“Fixed Asset Collateral Agents” means the Initial Fixed Asset Collateral Agent
and each Additional Fixed Asset Collateral Agent.
“Fixed Asset Collateral Documents” means the Initial Fixed Asset Collateral
Documents and any Additional Fixed Asset Collateral Documents.
“Fixed Asset Default” means an “Event of Default” or equivalent term (as defined
in any of the Fixed Asset Documents).
“Fixed Asset Documents” means the Initial Fixed Asset Documents and any
Additional Fixed Asset Documents.
“Fixed Asset Facility Agreement” means the Initial Fixed Asset Credit Agreement
and any Additional Fixed Asset Instrument.
“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor

10



--------------------------------------------------------------------------------


is granted to secure any Fixed Asset Obligations or (except for this Agreement)
under which rights or remedies with respect to any such Liens are governed.
“Fixed Asset Obligations” means the Initial Fixed Asset Obligations and any
Additional Fixed Asset Obligations.
“Fixed Asset Priority Collateral” means the following assets of the Borrower and
the Guarantors: (a) all shares of capital stock (or other ownership or profit
interests) held by the Borrower or any Guarantor, (b) all debt owed to the
Borrower or any Guarantor, (c) all property and assets, real and personal (other
than assets of the type constituting ABL Priority Collateral), of the Borrower
and each Guarantor, including, but not limited to, machinery and equipment, and
other goods, owned real estate, patents, trademarks, trade names, copyrights,
other intellectual property and other contract rights and (d) all proceeds and
products of the property and assets described in clauses (a), (b) and (c) above.
“Fixed Asset Secured Parties” means the Initial Fixed Asset Secured Parties and
any Additional Fixed Asset Secured Parties.
“Fixed Asset Standstill Period” has the meaning set forth in Section 3.01(a)(i).
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, for the avoidance of doubt, any
supra-national bodies such as the European Union or the European Central Bank).
“Grantors” means the Borrowers, the Parent, each other Guarantor and each other
Person that is organized under the laws of the United States of America, any
State thereof or the District of Columbia or Canada or any province or territory
thereof that has or may from time to time hereafter execute and deliver a Fixed
Asset Collateral Document or a ABL Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).
“Guarantor” means, collectively, each “Guarantor” as defined in the Initial
Fixed Asset Credit Agreement and the ABL Credit Agreement.
“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Initial Fixed Asset Credit Agreement, the ABL Credit
Agreement or any Additional Fixed Asset Instrument, as applicable.
“Initial Fixed Asset Administrative Agent” has the meaning assigned to that term
in the Preamble of this Agreement.
“Initial Fixed Asset Claimholders” means, at any relevant time, the holders of
Initial Fixed Asset Obligations at that time, including the “Secured Creditors”
as defined in the U.S. Initial Fixed Asset Security Agreement and/or the
“Secured Creditors” as defined in the Canadian Initial Fixed

11



--------------------------------------------------------------------------------


Asset Security Agreement.
“Initial Fixed Asset Collateral Documents” means the “Security Documents” (as
defined in the Initial Fixed Asset Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Initial
Fixed Asset Obligations or under which rights or remedies with respect to such
Liens are governed.
“Initial Fixed Asset Credit Agreement” has the meaning assigned to that term in
the Recitals to this Agreement.
“Initial Fixed Asset Documents” means the Initial Fixed Asset Credit Agreement,
the Initial Fixed Asset Collateral Documents and the other Credit Documents (as
defined in the Initial Fixed Asset Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Fixed Asset Obligation, including, to the extent applicable, any other
document or instrument executed or delivered at any time in connection with any
Initial Fixed Asset Obligations, including any intercreditor or joinder
agreement among holders of Initial Fixed Asset Obligations, to the extent such
are effective at the relevant time.
“Initial Fixed Asset Lenders” means “Lenders” as defined under the Initial Fixed
Asset Credit Agreement.
“Initial Fixed Asset Obligations” means all obligations of every nature of each
Grantor from time to time owed to any Initial Fixed Asset Claimholders or any of
their respective Affiliates under the Initial Fixed Asset Documents, whether for
principal, interest, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing. “Initial Fixed Asset Obligations” shall
include all interest accrued or accruing (or which would, absent commencement of
an Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Initial Fixed Asset Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.
“Initial Fixed Asset Secured Parties” means, at any time, the Initial Fixed
Asset Administrative Agent, the Initial Fixed Asset Collateral Agent, the
trustees, agents and other representatives of the holders of the Initial Fixed
Asset Obligations (including any holders of Initial Fixed Asset Obligations
pursuant to supplements executed in connection with the incurrence of additional
Indebtedness under the Initial Fixed Asset Credit Agreement), the beneficiaries
of each indemnification obligation undertaken by any Grantor under any Initial
Fixed Asset Document and each other holder of, or obligee in respect of, any
holder or lender pursuant to any Initial Fixed Asset Document outstanding at
such time.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
or any other Bankruptcy Law with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization, winding-up
or

12



--------------------------------------------------------------------------------


bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets (other than any merger or
consolidation, liquidation, windup or dissolution not involving bankruptcy that
is expressly permitted pursuant to of the terms of each ABL Credit Agreement and
each Fixed Asset Facility Agreement);
(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation, windup or
dissolution not involving bankruptcy that is expressly permitted pursuant to the
terms of each ABL Credit Agreement and each Fixed Asset Facility Agreement);
(d)    any case or proceeding seeking arrangement, adjustment, protection,
relief or composition of any debt or other property of any Grantor;
(e)    any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor; or
(f)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.
“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, Canada, multinational or foreign laws or otherwise,
including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses, Trade Secrets, Trade Secret Licenses and Internet domain
names, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Investment Property” means “investment property” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
“Joinder Agreement” means an agreement substantially in the form of Exhibit A,
or in a form otherwise acceptable to each Collateral Agent, after giving effect
to Sections 5.03 and 5.06, as applicable
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Lien” shall mean any security interest, charge, mortgage, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
hypothec, deemed or statutory trust, security conveyance, lien (statutory or
other), preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, and any lease having substantially the same effect as any
of the foregoing).
“Mortgaged Premises” means any real property which shall now or hereafter be
subject

13



--------------------------------------------------------------------------------


to a Fixed Asset Mortgage.
“New Agent” has the meaning assigned to that term in Section 5.05.
“New Debt Notice” has the meaning assigned to that term in Section 5.05.
“Non-Controlling Fixed Asset Collateral Agent” means each Fixed Asset Collateral
Agent other than the Controlling Fixed Asset Collateral Agent.
“Notice of Occupancy” has the meaning assigned to that term in Section 3.03(b).
“Parent” has the meaning set forth in the Preamble to this Agreement.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Collateral” has the meaning set forth in Section 5.04.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Fixed Asset Documents or the ABL Credit Documents, continue to
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are allowed or
allowable under the Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding.
“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest or hypothec in any Collateral is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, “PPSA” means the Personal Property Security Act as in effect from time
to time in such other jurisdiction or the Civil Code of Quebec, as applicable,
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Priority Collateral” with respect to (a) the ABL Claimholders, all ABL Priority
Collateral and (b) the Fixed Asset Claimholders, all Fixed Asset Priority
Collateral.
“Proceeds” means all “proceeds” as such term is defined in the UCC and, in any
event, shall also include, but not be limited to, (a) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Collateral Agent
or any Grantor from time to time with respect to any of the Collateral, (b) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

14



--------------------------------------------------------------------------------


“Recovery” has the meaning assigned to that term in Section 6.04.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” as defined in the UCC.
“Series” means, with respect to any Fixed Asset Obligations, each of (a) the
Initial Fixed Asset Obligations and (b) the Additional Fixed Asset Obligations
incurred pursuant to any Additional Fixed Asset Document, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Additional Fixed
Asset Collateral Agent (in its capacity as such for such Additional Fixed Asset
Obligations).
“Supporting Obligations” as defined in the UCC.
“Swap Contract” has the meaning assigned to that term in the ABL Credit
Agreement.
“Trustee” has the meaning assigned to such term in the Recitals.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
any Collateral Agent’s or any secured party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect from time to
time in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.
“U.S. ABL Security Agreement” means the ABL Security Agreement, dated as of the
date hereof, among the ABL Borrowers, each of the other grantors from time to
time party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented or otherwise modified from time to time.
“U.S. Initial Fixed Asset Security Agreement” means the U.S. Security Agreement,
dated as of the date hereof, among the Term Loan Borrower, each of the other
grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented or otherwise modified from
time to time.

15



--------------------------------------------------------------------------------


Section 1.02.    Terms Generally. The definitions of terms in this Agreement
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended in accordance with the terms of this Agreement (including in
connection with any Refinancing);
(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(c)    the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement;
(e)    all references to terms defined in the UCC in effect in the State of New
York shall have the meaning ascribed to them therein (unless otherwise
specifically defined herein); and
(f)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible (or corporeal) and
intangible (or incorporeal) assets and properties, including cash, securities,
accounts and contract rights.
ARTICLE 2
LIEN PRIORITIES.
Section 2.01.    Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Fixed Asset Obligations granted on the Collateral or of any Liens securing the
ABL Obligations granted on the Collateral and notwithstanding any provision of
any UCC or the PPSA, or any other applicable law or the ABL Loan Documents or
the Fixed Asset Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the ABL Obligations or Fixed Asset Obligations or
any other circumstance whatsoever, the ABL Collateral Agent, on behalf of itself
and/or the ABL Claimholders, and each Fixed Asset Collateral Agent, on behalf of
itself and/or the applicable Fixed Asset Claimholders, hereby each agrees that:
(a)    any Lien of the ABL Collateral Agent on the ABL Priority Collateral,
whether now or hereafter held by or on behalf of the ABL Collateral Agent or any
ABL Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to all Liens on the ABL
Priority Collateral securing any Fixed Asset Obligations and, accordingly, each
Fixed Asset

16



--------------------------------------------------------------------------------


Collateral Agent and each Fixed Asset Claimholder, as applicable, cedes priority
of rank of their respective Liens in favour of any Lien of the ABL Collateral
Agent and, as applicable, any Lien of the ABL Claimholders, in all respects
necessary to achieve the foregoing priority; and
(b)    any Lien of any Fixed Asset Collateral Agent on the Fixed Asset Priority
Collateral, whether now or hereafter held by or on behalf of such Fixed Asset
Collateral Agent, any Fixed Asset Claimholder or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to all
Liens on the Fixed Asset Priority Collateral securing any ABL Obligations and,
accordingly, the ABL Collateral Agent and each ABL Claimholder, as applicable,
cedes priority of rank of their respective Liens in favour of any Lien of each
Fixed Asset Collateral Agent and, as applicable, any Lien of the Fixed Asset
Claimholders, in all respects necessary to achieve the foregoing priority.
Section 2.02.    Prohibition on Contesting Liens. Each Fixed Asset Collateral
Agent, for itself and on behalf of each applicable Fixed Asset Claimholder, and
the ABL Collateral Agent, for itself and on behalf of each ABL Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the ABL Claimholders or any of the Fixed
Asset Claimholders in the Collateral, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any Collateral Agent or any ABL Claimholder or Fixed Asset
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.01, 3.01 and 3.02.
Section 2.03.    No New Liens. Until the Discharge of ABL Obligations and the
Discharge of Fixed Asset Obligations have occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Borrowers or any other Grantor, the parties hereto acknowledge and
agree that, except as expressly provided in any Additional Fixed Asset Document
(but only to the extent such Additional Fixed Asset Document waives the right of
the Fixed Asset Obligations to be secured by such assets or property), it is
their intention that:
(a)    there shall be no Liens on any asset or property of any Grantor to secure
any Fixed Asset Obligation unless a Lien on such asset or property also secures
the ABL Obligations;
(b)    there shall be no Liens on any asset or property of any Grantor to secure
any ABL Obligations unless a Lien on such asset or property also secures the
Fixed Asset Obligations.
To the extent any additional Liens are granted on any such asset or property as
described above, the priority of such additional Liens shall be determined in
accordance with Section 2.01. In addition, to the extent that Liens are granted
on any such asset or property to secure any Fixed Asset Obligation or ABL
Obligation, as applicable, and a corresponding Lien is not granted to secured
the ABL Obligations or Fixed Charge Obligations, as applicable, without limiting
any other rights and remedies available hereunder, the ABL Collateral Agent, on
behalf of the ABL Claimholders and each Fixed Asset Collateral Agent, on behalf
of the applicable Fixed Asset Claimholders, agree that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in

17



--------------------------------------------------------------------------------


contravention of this Section 2.03 shall be subject to Section 4.02.
Section 2.04.    Similar Liens and Agreements. The parties hereto agree that it
is their intention that, except as expressly provided in any Additional Fixed
Asset Document (but only to the extent such Additional Fixed Asset Document
waives the right of the Fixed Asset Obligations to be secured by any asset or
property), the ABL Collateral and the Fixed Asset Collateral be identical. In
furtherance of the foregoing and of Section 8.08, the parties hereto agree,
subject to the other provisions of this Agreement:
(a)    upon request by the ABL Collateral Agent or any Fixed Asset Collateral
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral and the Fixed Asset Collateral and the steps taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the ABL Credit Documents and the Fixed Asset Documents;
and
(b)    that the ABL Collateral Documents (other than the Deposit Account Control
Agreements and Dominion Accounts), taken as a whole, and the Fixed Asset
Collateral Documents (other than as expressly provided in any Additional Fixed
Asset Document), taken as a whole, shall be in all material respects the same
forms of documents other than with respect to differences to reflect the nature
of the lending arrangements and the first and second lien nature of the
Obligations thereunder with respect to the Fixed Asset Priority Collateral and
the ABL Priority Collateral.
ARTICLE 3
ENFORCEMENT.
Section 3.01.    Exercise of Remedies – Restrictions on Fixed Asset Collateral
Agents. (a) Until the Discharge of ABL Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders:
(i)    will not exercise or seek to exercise any rights or remedies with respect
to any ABL Priority Collateral (including the exercise of any right of set-off
or any right under any lockbox agreement or any control agreement with respect
to Deposit Accounts or Securities Accounts) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Controlling Fixed Asset Collateral
Agent may exercise any or all such rights or remedies after the passage of a
period of at least 180 days has elapsed since the later of: (A) the date on
which any Fixed Asset Collateral Agent declared the existence of a Fixed Asset
Default and demanded the repayment of all the principal amount of any Fixed
Asset Obligations; and (B) the date on which the ABL Collateral Agent received
notice from such Controlling Fixed Asset Collateral Agent of such declaration of
a Fixed Asset Default (the “Fixed Asset Standstill Period”); provided, further,
however, that notwithstanding anything herein to the contrary, in no event shall
any Fixed Asset Collateral Agent or any Fixed Asset Claimholder exercise any
rights or remedies with respect to the ABL Priority Collateral if,
notwithstanding the expiration of the Fixed Asset Standstill Period, the ABL
Collateral Agent or ABL Claimholders shall have commenced and be diligently
pursuing the exercise of their rights

18



--------------------------------------------------------------------------------


or remedies with respect to all or any material portion of such Collateral
(prompt notice of such exercise to be given to the Controlling Fixed Asset
Collateral Agent);
(ii)    will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the ABL Collateral Agent or any ABL
Claimholder or any other exercise by the ABL Collateral Agent or any ABL
Claimholder of any rights and remedies relating to the ABL Priority Collateral,
whether under the ABL Credit Documents or otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.01(c), will not object to the forbearance by the ABL
Collateral Agent or any of the ABL Claimholders from bringing or pursuing any
Collateral Enforcement Action;
provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the Fixed Asset Obligations of the Fixed Asset Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Article 2.
(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the ABL Collateral Agent and
the ABL Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of ABL Priority Collateral by the
respective Grantors after a ABL Default) make determinations regarding the
release, disposition, or restrictions with respect to the ABL Priority
Collateral (including, without limitation, exercising remedies under Deposit
Account Control Agreements and Dominion Accounts) without any consultation with
or the consent of any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder; provided, however, that the Lien securing the Fixed Asset
Obligations shall remain on the Proceeds (other than those properly applied to
the ABL Obligations) of such Collateral released or disposed of subject to the
relative priorities described in Article 2. In exercising rights and remedies
with respect to the ABL Priority Collateral, each Fixed Asset Collateral Agent,
for itself and on behalf of the applicable Fixed Asset Claimholders, agrees that
the ABL Collateral Agent and the ABL Claimholders may enforce the provisions of
the ABL Credit Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of the ABL Priority Collateral upon
foreclosure or other disposition, to incur expenses in connection with such sale
or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and the PPSA, as applicable, and of a secured creditor
under the Bankruptcy Laws of any applicable jurisdiction. Each Fixed Asset
Collateral Agent, for itself and on behalf of the applicable Fixed Asset
Claimholders, agrees that it will not seek, and hereby waives any right, to have
any ABL Priority Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral.

19



--------------------------------------------------------------------------------


(c)    Notwithstanding the foregoing, any Fixed Asset Collateral Agent and any
Fixed Asset Claimholder may:
(i)    file a claim or statement of interest with respect to the Fixed Asset
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(ii)    take any action in order to create, perfect, preserve or protect its
Lien on any of the Collateral; provided that such action shall not be
inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the ABL Priority Collateral, or the rights of
the ABL Collateral Agent or the ABL Claimholders to exercise remedies in respect
thereof;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Fixed
Asset Claimholders, including any claims secured by the ABL Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Fixed Asset Obligations
and the Fixed Asset Priority Collateral; and
(vi)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the Fixed Asset Standstill Period to the
extent permitted by Section 3.01(a)(i).
Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that it will not take or receive any ABL Priority
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral in
its capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred, except as expressly provided in Sections 3.01(a), 6.03(c)(i) and
this Section 3.01(c), the sole right of the Fixed Asset Collateral Agents and
the Fixed Asset Claimholders with respect to the ABL Priority Collateral is to
hold a Lien on such Collateral pursuant to the Fixed Asset Collateral Documents
for the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of ABL Obligations has occurred.

20



--------------------------------------------------------------------------------


(d)    Subject to Sections 3.01(a) and (c) and Section 6.03(c)(i):
(i)    each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that it will not, except as not
prohibited herein, take any action that would hinder any exercise of remedies
under the ABL Credit Documents or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the ABL
Priority Collateral, whether by foreclosure or otherwise;
(ii)    each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, hereby waives any and all rights it or the
applicable Fixed Asset Claimholders may have as a junior lien creditor with
respect to the ABL Priority Collateral or otherwise to object to the manner in
which the ABL Collateral Agent or the ABL Claimholders seek to enforce or
collect the ABL Obligations or the Liens on the ABL Priority Collateral securing
the ABL Obligations granted in any of the ABL Credit Documents or undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the ABL Collateral Agent or ABL Claimholders is adverse
to the interest of the Fixed Asset Claimholders; and
(iii)    each Fixed Asset Collateral Agent hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any of the Fixed Asset
Collateral Documents or any other Fixed Asset Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
ABL Collateral Agent or the ABL Claimholders with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Credit Documents.
(e)    Except as otherwise specifically set forth in Sections 3.01(a) and (d)
and 3.05, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders may
exercise rights and remedies as unsecured creditors against any Grantor and may
exercise rights and remedies with respect to the Fixed Asset Priority
Collateral, in each case, in accordance with the terms of the applicable Fixed
Asset Documents and applicable law; provided, however, that in the event that
any Fixed Asset Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Fixed Asset Obligations, such judgment Lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Obligations) as the other Liens securing the Fixed Asset
Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of payments of interest,
principal and other amounts owed in respect of the applicable Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Fixed Asset Collateral Agent or any Fixed Asset Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement of
any Lien held by any of them, in each case in contravention of this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the ABL Collateral Agent or the ABL Claimholders may have against the
Grantors under the ABL Credit Documents, other than with respect to the Fixed
Asset Priority Collateral solely to the extent expressly provided herein.

21



--------------------------------------------------------------------------------


Section 3.02.    Exercise of Remedies – Restrictions on ABL Collateral Agent.
(a) Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the ABL Collateral Agent and the ABL Claimholders:
(i)    will not exercise or seek to exercise any rights or remedies with respect
to any Fixed Asset Priority Collateral or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that the ABL Collateral Agent may exercise the rights
provided for in Section 3.03 (with respect to any Access Period) and may
exercise any or all such other rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (A) the date on which the
ABL Collateral Agent declared the existence of any ABL Default and demanded the
repayment of all the principal amount of any ABL Obligations; and (B) the date
on which the Controlling Fixed Asset Collateral Agent received notice from the
ABL Collateral Agent of such declaration of an ABL Default (the “ABL Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the ABL Collateral Agent or any ABL Claimholder
exercise any rights or remedies (other than those under Section 3.03) with
respect to the Fixed Asset Priority Collateral if, notwithstanding the
expiration of the ABL Standstill Period, the Controlling Fixed Asset Collateral
Agent shall have commenced and be diligently pursuing the exercise of their
rights or remedies with respect to all or any material portion of such
Collateral (prompt notice of such exercise to be given to the ABL Collateral
Agent);
(ii)    will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder or any other exercise by a Fixed Asset Collateral
Agent or any Fixed Asset Claimholder of any rights and remedies relating to the
Fixed Asset Priority Collateral, whether under the Fixed Asset Documents or
otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.02(c), will not object to the forbearance by any Fixed
Asset Collateral Agent or Fixed Asset Claimholders from bringing or pursuing any
Collateral Enforcement Action;
provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
the Proceeds thereof subject to the relative priorities described in Article 2.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the ABL Collateral Agent, on behalf of itself and the ABL
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Fixed Asset Priority Collateral
by the respective Grantors after a Fixed Asset Default) make determinations
regarding the release, disposition, or restrictions with respect to the Fixed
Asset Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent or any ABL Claimholder; provided, however, that the Lien
securing the ABL

22



--------------------------------------------------------------------------------


Obligations shall remain on the Proceeds (other than those properly applied to
the Fixed Asset Obligations) of such Collateral released or disposed of subject
to the relative priorities described in Article 2. In exercising rights and
remedies with respect to the Fixed Asset Priority Collateral, the ABL Collateral
Agent, on behalf of itself and the ABL Claimholders, agrees that the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders may enforce the provisions of
the Fixed Asset Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Fixed Asset Priority
Collateral upon foreclosure or other disposition, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and the PPSA, as applicable, and of
a secured creditor under the Bankruptcy Laws of any applicable jurisdiction. The
ABL Collateral Agent, for itself and on behalf of the ABL Claimholders, agrees
that it will not seek, and hereby waives any right, to have any Fixed Asset
Priority Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral.
(c)    Notwithstanding the foregoing, the ABL Collateral Agent and any ABL
Claimholder may:
(i)    file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(ii)    take any action in order to create, perfect, preserve or protect its
Lien on any of the Collateral; provided that such action shall not be
inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Priority Collateral, or the
rights of any Fixed Asset Collateral Agent or any of the Fixed Asset
Claimholders to exercise remedies in respect thereof;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Fixed Asset Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
ABL Priority Collateral; and
(vi)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the ABL Standstill Period to the extent
permitted by Section 3.02

23



--------------------------------------------------------------------------------


(a)(i).
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, agrees
that it will not take or receive any Fixed Asset Priority Collateral or any
Proceeds of such Collateral in connection with the exercise of any right or
remedy (including set-off) with respect to any such Collateral in its capacity
as a creditor in violation of this Agreement. Without limiting the generality of
the foregoing, unless and until the Discharge of Fixed Asset Obligations has
occurred, except as expressly provided in Sections 3.02(a), 3.03, 3.04,
6.03(c)(ii) and this Section 3.02(c), the sole right of the ABL Collateral Agent
and the ABL Claimholders with respect to the Fixed Asset Priority Collateral is
to hold a Lien on such Collateral pursuant to the ABL Collateral Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Fixed Asset Obligations has
occurred.
(d)    Subject to Sections 3.02(a) and (c) and Sections 3.03 and 6.03(c)(ii):
(i)    the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, agrees that the ABL Collateral Agent and the ABL Claimholders will
not, except as not prohibited herein, take any action that would hinder any
exercise of remedies under the Fixed Asset Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Fixed Asset Priority Collateral, whether by foreclosure or
otherwise;
(ii)    the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, hereby waives any and all rights it or the ABL Claimholders may
have as a junior lien creditor with respect to the Fixed Asset Priority
Collateral or otherwise to object to the manner in which the any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders seek to enforce or collect the
Fixed Asset Obligations or the Liens on the Fixed Asset Priority Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Documents
or undertaken in accordance with this Agreement, regardless of whether any
action or failure to act by or on behalf of any Fixed Asset Collateral Agent or
the Fixed Asset Claimholders is adverse to the interest of the ABL Claimholders;
and
(iii)    the ABL Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the ABL Collateral
Documents or any other ABL Credit Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Fixed Asset
Collateral Agents or the Fixed Asset Claimholders with respect to the Fixed
Asset Priority Collateral as set forth in this Agreement and the Fixed Asset
Documents.
(e)    Except as otherwise specifically set forth in Sections 3.02(a) and (d)
and 3.05, the ABL Collateral Agent and the ABL Claimholders may exercise rights
and remedies as unsecured creditors against any Grantor and may exercise rights
and remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Credit Documents and applicable law;
provided, however, that in the event that any ABL Claimholder becomes a judgment
Lien creditor in respect of Fixed Asset Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the ABL
Obligations, such judgment Lien shall be subject to the

24



--------------------------------------------------------------------------------


terms of this Agreement for all purposes (including in relation to the Fixed
Asset Obligations) as the other Liens securing the ABL Obligations are subject
to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the ABL
Collateral Agent or any ABL Claimholders of payments of interest, principal and
other amounts owed in respect of the ABL Obligations so long as such receipt is
not the direct or indirect result of the exercise by the ABL Collateral Agent or
any ABL Claimholders of rights or remedies as a secured creditor (including
set-off) or enforcement of any Lien held by any of them, in each case in
contravention of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders may have against the Grantors under the Fixed Asset
Documents, other than with respect to the ABL Priority Collateral solely to the
extent expressly provided herein.
Section 3.03.    Exercise of Remedies – Collateral Access Rights. (a) The ABL
Collateral Agent and the Fixed Asset Collateral Agents agree not to commence any
Collateral Enforcement Action until an Enforcement Notice has been given to the
other Collateral Agent. Subject to the provisions of Sections 3.01 and 3.02
above, either Collateral Agent may join in any judicial proceedings commenced by
the other Collateral Agent to enforce Liens on the Collateral; provided that
neither Collateral Agent, nor the ABL Claimholders or the Fixed Asset
Claimholders, as the case may be, shall interfere with the Collateral
Enforcement Actions of the other with respect to Collateral in which such party
has the priority Lien in accordance herewith.
(b)    If any Fixed Asset Collateral Agent, or any agent or representative of
any Fixed Asset Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, such Fixed Asset Collateral
Agent shall promptly notify the ABL Collateral Agent of that fact (such notice,
a “Notice of Occupancy”) and the ABL Collateral Agent shall, within ten (10)
Business Days thereafter, notify the Controlling Fixed Asset Collateral Agent as
to whether the ABL Collateral Agent desires to exercise access rights under this
Agreement (such notice, an “Access Acceptance Notice”), at which time the
parties shall confer in good faith to coordinate with respect to the ABL
Collateral Agent’s exercise of such access rights; provided, that it is
understood and agreed that the Fixed Asset Collateral Agents shall obtain
possession or physical control of the Mortgaged Premises in the manner provided
in the applicable Fixed Asset Collateral Documents and in the manner provided
herein. Access rights may apply to differing parcels of Mortgaged Premises at
differing times, in which case, a differing Access Period may apply to each such
property. In the event that the ABL Collateral Agent elects to exercise its
access rights as provided in this Agreement, each Fixed Asset Collateral Agent
agrees, for itself and on behalf of the applicable Fixed Asset Claimholders,
that in the event that any Fixed Asset Claimholder exercises its rights to sell
or otherwise dispose of any Mortgaged Premises, whether before or after the
delivery of a Notice of Occupancy to the ABL Collateral Agent, the Fixed Asset
Collateral Agents shall (i) provide access rights to the ABL Collateral Agent
for the duration of the Access Period in accordance with this Agreement and (ii)
if such a sale or other disposition occurs prior to the ABL Collateral Agent
delivering an Access Acceptance Notice during the time period provided therefor,
or if applicable, the expiration of the applicable Access Period, shall ensure
that the purchaser or other transferee of such Mortgaged Premises provides the
ABL Collateral Agent the opportunity to exercise its access rights, and upon
delivery of an Access Acceptance Notice to such purchaser or transferee,

25



--------------------------------------------------------------------------------


continued access rights to the ABL for the duration of the applicable Access
Period, in the manner and to the extent required by this Agreement.
(c)    Upon delivery of notice to the Controlling Fixed Asset Collateral Agent
as provided in Section 3.03(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Access Period, the ABL Collateral Agent
and its agents, representatives and designees shall have a non-exclusive right
to have access to, and a rent free right to use, the Fixed Asset Priority
Collateral for the purpose of arranging for and effecting the sale or
disposition of ABL Priority Collateral, including the production, completion,
packaging and other preparation of such ABL Priority Collateral for sale or
disposition. During any such Access Period, the ABL Collateral Agent and its
agents, representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the ABL
Priority Collateral, as well as to engage in bulk sales of ABL Priority
Collateral. The ABL Collateral Agent shall take proper care of any Fixed Asset
Priority Collateral that is used by the ABL Collateral Agent during the Access
Period and repair and replace any damage (ordinary wear-and-tear excepted)
caused by the ABL Collateral Agent or its agents, representatives or designees
and the ABL Collateral Agent shall comply with all applicable laws in connection
with its use or occupancy of the Fixed Asset Priority Collateral. The ABL
Collateral Agent and the ABL Claimholders shall (to the extent that there are
sufficient available proceeds of ABL Collateral for the purposes of paying such
indemnity) indemnify and hold harmless the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders for any injury or damage to Persons or property caused
by the acts or omissions of Persons under its control. The ABL Collateral Agent
and the Fixed Asset Collateral Agents shall cooperate and use reasonable efforts
to ensure that their activities during the Access Period as described above do
not interfere materially with the activities of the other as described above,
including the right of the Fixed Asset Collateral Agents to show the Fixed Asset
Priority Collateral to prospective purchasers and to ready the Fixed Asset
Priority Collateral for sale.
(d)    If any order or injunction is issued or stay is granted which prohibits
the ABL Collateral Agent from exercising any of its rights hereunder, then at
the ABL Collateral Agent’s option, the Access Period granted to the ABL
Collateral Agent under this Section 3.03 shall be stayed during the period of
such prohibition and shall continue thereafter for the number of days remaining
as required under this Section 3.03. If any Fixed Asset Collateral Agent shall
foreclose or otherwise sell any of the Fixed Asset Priority Collateral, such
Fixed Asset Collateral Agent will notify the buyer thereof of the existence of
this Agreement and that the buyer is acquiring the Fixed Asset Priority
Collateral subject to the terms of this Agreement.
(e)    The Fixed Asset Collateral Agents (in the case of any Additional Fixed
Asset Collateral Agent, to the extent such access rights have been granted to
such Collateral Agent) and, to the extent such rights have been granted by the
Grantors under any Initial Fixed Asset Documents, the Grantors, agree that the
ABL Collateral Agent shall have access, during the Access Period, as described
herein and each such Grantor that owns any of the Mortgaged Premises grants a
non-exclusive easement in gross over its property to permit the uses by the ABL
Collateral Agent contemplated by this Section 3.03. Each Fixed Asset Collateral
Agent consents to such easement and to the recordation of a collateral access
easement agreement, in form and substance reasonably acceptable to the
Controlling Fixed Asset Collateral Agent, in the relevant real estate records
with

26



--------------------------------------------------------------------------------


respect to each parcel of real property that is now or hereafter subject to a
Fixed Asset Mortgage. The ABL Collateral Agent agrees that upon either the
occurrence of the Discharge of ABL Obligations or the expiration of the final
Access Period with respect to any parcel of property covered by a Fixed Asset
Mortgage, it shall, upon request, execute and deliver to the Controlling Fixed
Asset Collateral Agent, or if a Discharge of Fixed Asset Obligations has
occurred, to the respective Grantor, such documentation, in recordable form, as
may reasonably be requested to terminate any and all rights with respect to such
Access Periods.
Section 3.04.    Exercise of Remedies – Intellectual Property Rights/Access to
Information. Each Fixed Asset Collateral Agent (in the case of any Additional
Fixed Asset Collateral Agent, to the extent such rights have been granted to
such Collateral Agent) and, to the extent such rights have been granted by the
Grantors under any Initial Fixed Asset Documents, each Grantor hereby grants (to
the full extent of their respective rights and interests) the ABL Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use all of the Fixed Asset Priority
Collateral constituting Intellectual Property, to complete the sale of inventory
and (b) a royalty free non-exclusive license (which will be binding on any
successor or assignee of the Intellectual Property) to use any and all
Intellectual Property, in each case, at any time in connection with its
Collateral Enforcement Action; provided, however, the royalty free, rent free
non-exclusive license and lease granted in clause (a) shall immediately expire
upon the sale, lease, transfer or other disposition of all such inventory.
Section 3.05.    Exercise of Remedies – Set Off and Tracing of and Priorities in
Proceeds. (a) The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, acknowledges and agrees that, to the extent the ABL Collateral
Agent or any ABL Claimholder exercises its rights of set-off against any
Grantors’ Deposit Accounts or Securities Accounts that contain identifiable
Proceeds of Fixed Asset Priority Collateral, a percentage of the amount of such
set-off equal to the percentage that such Proceeds bear to the total amount on
deposit in or credited to the balance of such Deposit Accounts or Securities
Accounts shall be deemed to constitute Fixed Asset Priority Collateral, which
amount shall be held and distributed pursuant to Section 4.03; provided,
however, that the foregoing shall not apply to any set-off by the ABL Collateral
Agent against any ABL Priority Collateral to the extent applied to the payment
of ABL Obligations.
(b)    Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, also agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a Deposit
Account Control Agreement or a Dominion Account that constitute ABL Priority
Collateral and then applied to the ABL Obligations shall be treated as ABL
Priority Collateral and, unless the ABL Collateral Agent has actual knowledge to
the contrary, any claim that payments made to the ABL Collateral Agent through
the Deposit Accounts and Securities Accounts that are subject to such Deposit
Account Control Agreements or Dominion Accounts, respectively, are Proceeds of
or otherwise constitute Fixed Asset Priority Collateral are waived by the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders.
(c)    The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, and each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders, further agree that prior to an issuance
of an Enforcement Notice, any Proceeds of

27



--------------------------------------------------------------------------------


Collateral, whether or not deposited in an account subject to a deposit account
control agreement or a securities account control agreement, shall not (as
between the Collateral Agents, the ABL Claimholders and the Fixed Asset
Claimholders) be treated as Proceeds of Collateral for purposes of determining
the relative priorities in the Collateral.
ARTICLE 4
PAYMENTS.
Section 4.01.    Application of Proceeds. (a) Until the Discharge of ABL
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, all ABL Priority
Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by the ABL Collateral Agent or any ABL Claimholder, shall be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the
relevant ABL Credit Documents. Upon the occurrence of the Discharge of ABL
Obligations, the ABL Collateral Agent shall deliver to the Controlling Fixed
Asset Collateral Agent any Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Controlling Fixed Asset Collateral Agent to the
Fixed Asset Obligations in such order as specified in Section 4.01(b); it being
understood that any security interest in Deposit Accounts in favor of the Fixed
Asset Obligations shall no longer exist upon the occurrence of the Discharge of
ABL Obligations.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Fixed Asset Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder, shall be applied by the Controlling Fixed Asset
Collateral Agent to the Fixed Asset Obligations in the following order: first,
to payment of that portion of the Fixed Asset Obligations constituting fees,
indemnities, expenses and other amounts payable to each Fixed Asset Collateral
Agent in its capacity as such pursuant to the terms of any Fixed Asset Document;
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Fixed Asset Claimholders pursuant to the terms of any Fixed Asset Document; and
third, to the payment in full of Fixed Asset Obligations of each Series on a
ratable basis, and with respect to the Fixed Asset Obligations of a given Series
in accordance with the terms of the terms of the applicable Fixed Asset
Documents. Upon the occurrence of the Discharge of Fixed Asset Obligations, each
Fixed Asset Collateral Agent shall deliver to the ABL Collateral Agent any
Collateral and Proceeds of Collateral held by it as a result of the exercise of
remedies in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the ABL
Collateral Documents.
Section 4.02.    Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of Fixed Asset Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence

28



--------------------------------------------------------------------------------


of Section 2.03) received by any Collateral Agent or any Fixed Asset
Claimholders or ABL Claimholders in connection with the exercise of any right or
remedy (including set-off and the right to credit bid their debt) relating to
the Collateral in contravention of this Agreement shall be segregated and held
in trust and forthwith paid over to the appropriate Collateral Agent for the
benefit of the Fixed Asset Claimholders or the ABL Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. Each Collateral Agent is hereby
authorized by the other Collateral Agent to make any such endorsements as agent
for the other Collateral Agent or any Fixed Asset Claimholders or ABL
Claimholders, as the case may be. This authorization is coupled with an interest
and is irrevocable until the Discharge of ABL Obligations and Discharge of Fixed
Asset Obligations have occurred.
Section 4.03.    Application of Payments. Subject to the other terms of this
Agreement, all payments received by (a) the ABL Collateral Agent or the ABL
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
ABL Obligations to the extent provided for in the ABL Credit Documents and (b)
the Fixed Asset Collateral Agents or the Fixed Asset Claimholders may be
applied, reversed and reapplied, in whole or in part, to the Fixed Asset
Obligations in the order set forth in Section 4.01(b).
Section 4.04.    Reinstatement. (a) To the extent any payment with respect to
any ABL Obligation (whether by or on behalf of any Grantor, as Proceeds of
security, enforcement of any right of set-off or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Fixed Asset Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the ABL Claimholders and the Fixed Asset Claimholders, be deemed
to be reinstated and outstanding as if such payment had not occurred. To the
extent that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the ABL Credit
Documents are disallowed by order of any court, including, without limitation,
by order of a Bankruptcy Court in any Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the ABL Claimholders and the Fixed
Asset Claimholders, be deemed to continue to accrue and be added to the amount
to be calculated as the “ABL Obligations”.
(b)    To the extent any payment with respect to any Fixed Asset Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of set-off or otherwise) is declared to be a fraudulent conveyance or
a preference in any respect, set aside or required to be paid to a debtor in
possession, any ABL Claimholders, receiver or similar Person, whether in
connection with any Insolvency or Liquidation Proceeding or otherwise, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the Fixed Asset
Claimholders and the ABL Claimholders, be deemed to be reinstated and
outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the Fixed Asset Documents are
disallowed by order of any court, including, without limitation, by order of a
Bankruptcy Court in any Insolvency or Liquidation Proceeding, such

29



--------------------------------------------------------------------------------


interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the Fixed Asset Claimholders and the
ABL Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “Fixed Asset Obligations”.
ARTICLE 5
OTHER AGREEMENTS.
Section 5.01.    Releases. (a) (i) If in connection with the exercise of the ABL
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.01, the ABL Collateral Agent, for itself or on behalf of any of the
ABL Claimholders, releases any of its Liens on any part of the ABL Priority
Collateral, then the Liens, if any, of each Fixed Asset Collateral Agent, for
itself or for the benefit of the Fixed Asset Claimholders, on the ABL Priority
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. Each Fixed Asset
Collateral Agent, for itself or on behalf of any such Fixed Asset Claimholders,
promptly shall execute and deliver to the ABL Collateral Agent or such Grantor
such termination statements, releases and other documents as the ABL Collateral
Agent or such Grantor may request to effectively confirm such release.
(ii)    If in connection with the exercise of the Controlling Fixed Asset
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.02, the Controlling Fixed Asset Collateral Agent, for itself or on
behalf of any of the Fixed Asset Claimholders, releases any of its Liens on any
part of the Fixed Asset Priority Collateral, then (x) the Liens, if any, of the
ABL Collateral Agent, for itself or for the benefit of the ABL Claimholders, on
the Fixed Asset Priority Collateral sold or disposed of in connection with such
exercise, shall be automatically, unconditionally and simultaneously released
and (y) the Liens, if any, of each Non-Controlling Fixed Asset Collateral Agent,
for itself or for the benefit of the applicable Fixed Asset Claimholders, on the
Fixed Asset Priority Collateral sold or disposed of in connection with such
exercise, shall be automatically, unconditionally and simultaneously released.
The ABL Collateral Agent, for itself or on behalf of any such ABL Claimholders,
and each Non-Controlling Fixed Asset Collateral Agent, for itself or on behalf
of any applicable Fixed Asset Claimholders, promptly shall execute and deliver
to the Controlling Fixed Asset Collateral Agent or such Grantor such termination
statements, releases and other documents as the Controlling Fixed Asset
Collateral Agent or such Grantor may request to effectively confirm such
release.
(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Credit Documents and the Fixed Asset Documents (other
than in connection with the exercise of the respective Collateral Agent’s rights
and remedies in respect of the Collateral as provided for in Sections 3.01 and
3.02), (i) the ABL Collateral Agent, for itself or on behalf of any of the ABL
Claimholders, releases any of its Liens on any part of the ABL Priority
Collateral, in each case other than (A) except with respect to Deposit Accounts,
in connection with the occurrence of the Discharge of ABL Obligations or (B)
after the occurrence and during the continuance of a Fixed Asset Default, then
the Liens, if any, of each Fixed Asset Collateral Agent, for itself or for the
benefit of the applicable Fixed Asset Claimholders, on such Collateral shall be
automatically, unconditionally

30



--------------------------------------------------------------------------------


and simultaneously released, and (ii) the Controlling Fixed Asset Collateral
Agent, for itself or on behalf of any of the applicable Fixed Asset
Claimholders, releases any of its Liens on any part of the Fixed Asset Priority
Collateral, in each case other than (A) in connection with the occurrence of the
Discharge of Fixed Asset Obligations or (B) after the occurrence and during the
continuance of a ABL Default, then the Liens, if any, of (x) the ABL Collateral
Agent, for itself or for the benefit of the ABL Claimholders and (y) each
Non-Controlling Fixed Asset Collateral Agent, for itself or for the benefit of
the applicable Fixed Asset Claimholders, on such Collateral (or, if such
Collateral includes the Capital Stock of any Subsidiary, the Liens on Collateral
owned by such Subsidiary) shall be automatically, unconditionally and
simultaneously released. The ABL Collateral Agent and each Fixed Asset
Collateral Agent, each for itself and on behalf of any such ABL Claimholders or
Fixed Asset Claimholders, as the case may be, promptly shall execute and deliver
to the other Collateral Agents or such Grantor such termination statements,
releases and other documents as the other Collateral Agents or such Grantor may
request to effectively confirm such release.
(c)    Until the Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations have occurred, the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, and each Fixed Asset Collateral Agent, for itself and on
behalf of the applicable Fixed Asset Claimholders, as the case may be, hereby
irrevocably constitutes and appoints the other Collateral Agents and any officer
or agent of the other Collateral Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the other Collateral Agent or such holder or in the
Collateral Agent’s own name, from time to time in such Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.01, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Section
5.01, including any endorsements or other instruments of transfer or release.
(d)    Until the Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations have occurred, to the extent that the Collateral Agents or the ABL
Claimholders or the Fixed Asset Claimholders (i) have released any Lien on
Collateral and such Lien is later reinstated or (ii) obtain any new Liens from
any Grantor, then each other Collateral Agent, for itself and for the ABL
Claimholders or applicable Fixed Asset Claimholders, as the case may be, shall
be granted a Lien on any such Collateral, subject to the lien priority
provisions of this Agreement.
Section 5.02.    Insurance. (a) Unless and until the Discharge of ABL
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the ABL Credit Documents, each Fixed Asset Collateral Agent, for
itself and on behalf of the applicable Fixed Asset Claimholders agrees, that (i)
in accordance with the terms of the applicable Credit Documents, the ABL
Collateral Agent shall have the sole and exclusive right to adjust settlement
for any insurance policy covering the ABL Priority Collateral in the event of
any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such
Collateral; (ii) in accordance with the terms of the applicable Credit
Documents, all Proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) if in respect of such Collateral
and to the extent required by the ABL Credit Documents shall be paid to the ABL
Collateral Agent for the benefit of the ABL Claimholders pursuant to the terms
of the ABL Credit Documents (including, without limitation, for purposes of cash
collateralization of

31



--------------------------------------------------------------------------------


letters of credit) and thereafter, to the extent no ABL Obligations are
outstanding, and subject to the rights of the Grantors under the Fixed Asset
Documents, to the Fixed Asset Collateral Agents for the benefit of the Fixed
Asset Claimholders to the extent required under the Fixed Asset Collateral
Documents and then, to the extent no Fixed Asset Obligations are outstanding, to
the owner of the subject property, such other Person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct, and (iii) if any
Fixed Asset Collateral Agent or any Fixed Asset Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Proceeds over to the ABL Collateral Agent in accordance with
the terms of Section 4.02.
(b)    Unless and until the Discharge of Fixed Asset Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Fixed Asset
Documents, the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, and each Fixed Asset Collateral Agent other than the Controlling
Fixed Asset Collateral Agent, for itself and on behalf of the applicable Fixed
Asset Claimholders, each agrees that (i) in accordance with the terms of the
applicable Credit Documents, the Controlling Fixed Asset Collateral Agent, for
itself and on behalf of the Fixed Asset Claimholders shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the Fixed
Asset Priority Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Collateral; (ii) in accordance with the terms of
the applicable Credit Documents, all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Fixed Asset
Documents shall be paid to the Fixed Asset Collateral Agents for the benefit of
the Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Documents
and thereafter, to the extent no Fixed Asset Obligations are outstanding, and
subject to the rights of the Grantors under the ABL Credit Documents, to the ABL
Collateral Agent for the benefit of the ABL Claimholders to the extent required
under the ABL Collateral Documents and then, to the extent no ABL Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) in accordance with the terms of the applicable Credit
Documents, if the ABL Collateral Agent or any ABL Claimholders shall, at any
time, receive any Proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such Proceeds over to the Controlling Fixed Asset Collateral
Agent in accordance with the terms of Section 4.02.
(c)    To effectuate the foregoing, the Collateral Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder. To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Priority Collateral, such Proceeds shall first be applied to repay the ABL
Obligations (to the extent required pursuant to the ABL Credit Agreement) and
then be applied, to the extent required by the Fixed Asset Documents, to the
Fixed Asset Obligations.
Section 5.03.    Amendments to ABL Credit Documents and Fixed Asset Documents;
Refinancing. (a) The Fixed Asset Documents may be amended, amended and restated,
replaced,

32



--------------------------------------------------------------------------------


supplemented or otherwise modified in accordance with their terms and the Fixed
Asset Obligations may be Refinanced, in each case, without notice to, or the
consent of the ABL Collateral Agent or the ABL Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt, or their
respective agent or representative on the behalf of such holders, bind
themselves in a writing addressed to the ABL Collateral Agent and any other
existing Collateral Agents to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall not contravene any
provision of this Agreement.
(b)    The ABL Credit Documents may be amended, amended and restated, replaced,
supplemented or otherwise modified in accordance with their terms and the ABL
Credit Agreement may be Refinanced, in each case, without notice to, or the
consent of any Fixed Asset Collateral Agent or the Fixed Asset Claimholders, all
without affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt, or their
respective agent or representative on the behalf of such holders, bind
themselves in a writing addressed to the Fixed Asset Collateral Agents to the
terms of this Agreement and any such amendment, supplement, modification or
Refinancing shall not contravene any provision of this Agreement.
(c)    On or after any Refinancing, and the receipt of notice thereof, which
notice shall include the identity of a new or replacement Collateral Agent or
other agent serving the same or similar function, each existing Collateral Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as the Parent or such new or
replacement Collateral Agent may reasonably request in order to provide to such
new or replacement Collateral Agent the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Intercreditor Agreement.
(d)    The ABL Collateral Agent and each Fixed Asset Collateral Agent shall each
use good faith efforts to notify the other parties hereto of any written
amendment or modification to any ABL Loan Document or any Fixed Asset Document,
as applicable, but the failure to do so shall not create a cause of action
against the party failing to give such notice or create any claim or right on
behalf of any third party.
Section 5.04.    Bailees for Perfection. (a) Each Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC or PPSA, as
applicable, (such Collateral being the “Pledged Collateral”) as collateral agent
for the ABL Claimholders or the Fixed Asset Claimholders, as the case may be,
and as bailee for the other Collateral Agents (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the purpose of
perfecting the security interest granted under the ABL Credit Documents and the
Fixed Asset Documents, respectively, subject to the terms and conditions of this
Section 5.04.
(b)    No Collateral Agent shall have any obligation whatsoever to the other
Collateral Agents, to any ABL Claimholder, or to any Fixed Asset Claimholder to
ensure that the Pledged Collateral is genuine or owned by any of the Grantors or
to preserve rights or benefits of any Person

33



--------------------------------------------------------------------------------


except as expressly set forth in this Section 5.04. The duties or
responsibilities of the respective Collateral Agents under this Section 5.04
shall be limited solely to holding the Pledged Collateral as bailee in
accordance with this Section 5.04 and delivering the Pledged Collateral upon an
occurrence of the Discharge of ABL Obligations or Discharge of Fixed Asset
Obligations, as the case may be, as provided in paragraph (d) below.
(c)    No Collateral Agent acting pursuant to this Section 5.04 shall have by
reason of the ABL Credit Documents, the Fixed Asset Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Collateral
Agent, or any ABL Claimholders or any Fixed Asset Claimholders.
(d)    Upon the occurrence of the Discharge of ABL Obligations or the Discharge
of Fixed Asset Obligations, as the case may be, the Collateral Agent under the
debt facility which has been discharged shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements and without
recourse or warranty, first, to the other Collateral Agent (for the avoidance of
doubt, in the case of the Discharge of ABL Obligations, to the Controlling Fixed
Asset Collateral Agent) to the extent the other Obligations (other than
Contingent Obligations) remain outstanding, and second, to the applicable
Grantor to the extent no ABL Obligations or Fixed Asset Obligations, as the case
may be, remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). Each Collateral Agent further
agrees, to the extent that any other Obligations (other than applicable
Contingent Obligations) remain outstanding, to take all other commercially
reasonable action as shall be reasonably requested by the other Collateral
Agent, at the sole cost and expense of the Credit Parties, to permit such other
Collateral Agent to obtain, to the extent required by the applicable ABL Credit
Documents or Fixed Asset Documents, for the benefit of the ABL Claimholders or
Fixed Asset Claimholders, as applicable, a first-priority interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.
(e)    Subject to the terms of this Agreement, (i) until the Discharge of ABL
Obligations has occurred, the ABL Collateral Agent shall be entitled to deal
with the Pledged Collateral or Collateral within its “control” in accordance
with the terms of this Agreement and other ABL Credit Documents, but only to the
extent that such Collateral constitutes ABL Priority Collateral, as if the Liens
of the Fixed Asset Collateral Agents and Fixed Asset Claimholders did not exist
and (ii) until the Discharge of Fixed Asset Obligations has occurred, the
Controlling Fixed Asset Collateral Agent shall be entitled to deal with the
Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other Fixed Asset Documents, but only to the extent
that such Collateral constitutes Fixed Asset Priority Collateral, as if the
Liens of the ABL Collateral Agent and ABL Claimholders did not exist. In
furtherance of the foregoing, promptly following the occurrence of the Discharge
of ABL Obligations, unless a New Debt Notice in respect of new ABL Credit
Documents shall have been delivered as provided in Section 5.05 below, the ABL
Collateral Agent hereby agrees to deliver, at the cost and expense of the Credit
Parties, to each bank and securities intermediary, if any, that is counterparty
to a deposit account control agreement or securities account control agreement,
as applicable, written notice as contemplated in such deposit account control
agreement or securities account control agreement, as applicable, directing such
bank or securities intermediary, as applicable, to comply with the instructions
of the Controlling Fixed Asset Collateral Agent, unless the Discharge of Fixed
Asset Obligations has occurred (as

34



--------------------------------------------------------------------------------


certified to the ABL Collateral Agent by the Parent), in which case, such
deposit account control agreement or securities account control agreement, as
the case may be, shall be terminated.
(f)    Notwithstanding anything in this Agreement to the contrary:
(i)    each of the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, agrees that any requirement under any ABL Collateral Document that
any Grantor deliver any Collateral that constitutes Fixed Asset Priority
Collateral to the ABL Collateral Agent, or that requires any Grantor to vest the
ABL Collateral Agent with possession or “control” (as defined in the UCC or the
PPSA, as applicable) of any Collateral that constitutes Fixed Asset Priority
Collateral, in each case, shall be deemed satisfied to the extent that, prior to
the occurrence of the Discharge of Fixed Asset Obligations (other than
Contingent Obligations), such Collateral is delivered to the Controlling Fixed
Asset Collateral Agents, or the Controlling Fixed Asset Collateral Agents shall
have been vested with such possession or (unless, pursuant to the UCC or the
PPSA, as applicable, control may be given concurrently to the ABL Collateral
Agent and the Controlling Fixed Asset Collateral Agent) “control”, in each case,
subject to the provisions of Section 5.04; and
(ii)    each of the Fixed Asset Collateral Agents, for itself and on behalf of
the applicable Fixed Asset Claimholders, agrees that any requirement under any
Fixed Asset Collateral Document that any Grantor deliver any Collateral that
constitutes Fixed Asset Priority Collateral to such Fixed Asset Collateral
Agent, or that requires any Grantor to vest such Fixed Asset Collateral Agent
with possession or “control” (as defined in the UCC or the PPSA, as applicable)
of any Collateral that constitutes Fixed Asset Priority Collateral, in each
case, shall be deemed satisfied to the extent that, prior to the occurrence of
the Discharge of Initial Fixed Asset Obligations (other than Contingent
Obligations), such Collateral is delivered to the Controlling Fixed Asset
Collateral Agent, or the Controlling Fixed Asset Collateral Agent shall have
been vested with such possession or (unless, pursuant to the UCC or the PPSA, as
applicable), control may be given concurrently to the applicable Fixed Asset
Collateral Agent and the Controlling Fixed Asset Collateral Agent) “control”, in
each case, subject to the provisions of Section 5.04.
Section 5.05.    When Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations Deemed to Not Have Occurred. If in connection with the Discharge of
ABL Obligations or the Discharge of Fixed Asset Obligations, any Borrower
substantially concurrently enters into any Refinancing of any ABL Obligation or
Fixed Asset Obligation, as the case may be, which Refinancing is permitted by
both the Fixed Asset Documents and the ABL Credit Documents, in each case, to
the extent such documents will remain in effect following such Refinancing, then
such Discharge of ABL Obligations or the Discharge of Fixed Asset Obligations,
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken pursuant to this
Agreement as a result of the occurrence of such Discharge of ABL Obligations or
Discharge of Fixed Asset Obligations, as applicable) and, from and after the
date on which the New Debt Notice is delivered to the appropriate Collateral
Agents in accordance with the next sentence, the obligations under such
Refinancing shall automatically be treated as ABL Obligations or Fixed Asset
Obligations for all purposes of this Agreement, including for purposes

35



--------------------------------------------------------------------------------


of the Lien priorities and rights in respect of Collateral set forth herein, and
the ABL Collateral Agent or applicable Fixed Asset Collateral Agent, as the case
may be, under such new ABL Credit Documents or new Fixed Asset Documents shall
be the ABL Collateral Agent or a Fixed Asset Collateral Agent for all purposes
of this Agreement. Upon receipt of a notice (the “New Debt Notice”) stating that
a Borrower has entered into new ABL Credit Documents or new Fixed Asset
Documents (which notice shall include a complete copy of the relevant new
documents and provide the identity of the new collateral agent, such agent, the
“New Agent”), the other Collateral Agents shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as such Borrower or such New Agent shall reasonably request in order to provide
to the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to any New
Agent that is the Controlling Fixed Asset Collateral Agent at such time any
Pledged Collateral (that is Fixed Asset Priority Collateral, in the case of a
New Agent that is the agent under any new Fixed Asset Documents or that is ABL
Priority Collateral, in the case of a New Agent that is the agent under any new
ABL Credit Documents) held by it together with any necessary endorsements (or
otherwise allow the New Agent to obtain control of such Pledged Collateral). The
New Agent shall agree in a writing addressed to the other Collateral Agents for
the benefit of the ABL Claimholders or the Fixed Asset Claimholders, as the case
may be, to be bound by the terms of this Agreement. If the new ABL Obligations
under the new ABL Credit Documents or the new Fixed Asset Obligations under the
new Fixed Asset Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the other Obligations, then, unless and to
the extent such Collateral is not required to be granted under the applicable
Additional Fixed Asset Documents, the other Obligations shall be secured at such
time by a second priority Lien on such assets to the same extent provided in the
ABL Credit Documents, the Fixed Asset Collateral Documents and this Agreement.
Section 5.06.    Additional Fixed Asset Debt. The Parent and the other
applicable Grantors will be permitted to designate as an additional holder of
Fixed Asset Obligations hereunder each Person who is, or who becomes or who is
to become, the registered holder of any Additional Fixed Asset Debt incurred by
the Parent or such Grantor after the date of this Agreement in accordance with
the terms of all applicable Additional Fixed Asset Documents. Upon the issuance
or incurrence of any such Additional Fixed Asset Debt:
(a)    The Parent shall deliver to the Fixed Asset Collateral Agents and the ABL
Collateral Agent of an officers’ certificate stating that the Parent or such
Grantor intends to enter into an Additional Fixed Asset Instrument and
certifying that the issuance or incurrence of Additional Fixed Asset Debt under
such Additional Fixed Asset Instrument is permitted by the ABL Credit Documents
and each applicable Additional Fixed Asset Documents;
(b)    the administrative agent or trustee and collateral agent for such
Additional Fixed Asset Debt shall execute and deliver to the Collateral Agents a
Joinder Agreement pursuant to which it becomes a Fixed Asset Collateral Agent
hereunder, the Additional Fixed Asset Debt in respect of which such Person is a
Fixed Asset Collateral Agent constitutes Fixed Asset Obligations and the related
Additional Fixed Asset Claimholders become subject hereto and bound hereby as
Fixed Asset Claimholders;

36



--------------------------------------------------------------------------------


(c)    the Fixed Asset Collateral Documents in respect of such Additional Fixed
Asset Debt shall be subject to, and shall comply with, Sections 2.03 and 2.04 of
this Agreement; and
(d)    each existing Collateral Agent shall promptly enter into such documents
and agreements (including amendments or supplements to this Intercreditor
Agreement) as the Parent or the Additional Fixed Asset Collateral Agent for such
Additional Fixed Asset Debt may reasonably request in order to provide to them
the rights, remedies and powers and authorities contemplated hereby, in each
consistent in all respects with the terms of this Intercreditor Agreement.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Parent or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Credit Document.
ARTICLE 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS.
Section 6.01.    Finance Issues. Until the Discharge of ABL Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Priority Collateral on which the ABL Collateral Agent or any
other creditor has a Lien or to permit any Grantor to obtain financing, whether
from the ABL Claimholders or any other Person (whether or not secured by any ABL
Priority Collateral) under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”) then each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, agrees that it
will raise no objection to such Cash Collateral use or DIP Financing so long as
such Cash Collateral use or DIP Financing meet the following requirements: (i)
the Fixed Asset Collateral Agents and the Fixed Asset Claimholders retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
interests in the Fixed Asset Priority Collateral, and (ii) the terms of the DIP
Financing (A) do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (B) do not expressly require the liquidation of the Collateral prior
to a default under the DIP Financing documentation or Cash Collateral order, and
(C) do not require that any Lien of the Fixed Asset Collateral Agents on the
Fixed Asset Priority Collateral be subordinated to or pari passu with the Lien
on the Fixed Asset Priority Collateral securing such DIP Financing. To the
extent the Liens securing the ABL Obligations are subordinated to or pari passu
with such DIP Financing which meets the requirements of clauses (i) through (ii)
above, each Fixed Asset Collateral Agent will subordinate its Liens in the ABL
Priority Collateral to the Liens securing such DIP Financing (and all
Obligations relating thereto) and will not request adequate protection or any
other relief in connection therewith (except, as expressly agreed by the ABL
Collateral Agent or to the extent permitted by Section 6.03).
Section 6.02.    Relief from the Automatic Stay. (a) Until the Discharge of ABL
Obligations has occurred, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, agrees that none of them shall seek
(or support any other Person seeking) relief from

37



--------------------------------------------------------------------------------


the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the ABL Priority Collateral, without the prior written consent of
the ABL Collateral Agent, unless a motion for adequate protection permitted
under Section 6.03 has been denied by the bankruptcy court.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, agrees that none
of them shall seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Fixed Asset Priority Collateral (other than to the extent such
relief is required to exercise its rights under Section 3.03), without the prior
written consent of the Controlling Fixed Asset Collateral Agent, unless a motion
for adequate protection permitted under Section 6.03 has been denied by the
bankruptcy court.
Section 6.03.    Adequate Protection. (a) Each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, agrees that none
of them shall contest (or support any other Person contesting):
(i)    any request by the ABL Collateral Agent or the ABL Claimholders for
adequate protection with respect to the ABL Priority Collateral; provided that
(A) such adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute ABL Priority Collateral and (B) if such additional
assets or property shall also constitute Fixed Asset Priority Collateral, (1) a
Lien shall have been created in favor of the Fixed Asset Claimholders in respect
of such Collateral and (2) the Lien in favor of the ABL Claimholders shall be
subordinated to the extent set forth in this Agreement; or
(ii)    any objection by the ABL Collateral Agent or the ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Collateral Agent or the
ABL Claimholders claiming a lack of adequate protection; provided that if the
ABL Collateral Agent is granted adequate protection in the form of additional
collateral, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
may seek or request adequate protection in the form of Lien on such additional
collateral; it being understood and agreed that (A) if such additional
collateral shall also constitute Fixed Asset Priority Collateral, the Lien on
such additional collateral in favor of the ABL Collateral Agent shall be
subordinate to the Lien on such additional collateral in favor of the Fixed
Asset Collateral Agents and (B) if such additional collateral shall also
constitute ABL Priority Collateral, the Lien on such additional collateral in
favor of the ABL Collateral Agent shall be senior to the Lien on such additional
collateral in favor of the Fixed Asset Collateral Agents, in each case with
respect to the foregoing clauses (A) and (B), to the extent required by this
Agreement.
(b)    The ABL Collateral Agent, on behalf of itself and the ABL Claimholders,
agrees that none of them shall contest (or support any other Person contesting):
(i)    any request by the Controlling Fixed Asset Collateral Agent for adequate
protection with respect to the Fixed Asset Priority Collateral; provided that
(A) such adequate protection claim shall not seek the creation of any Lien over
additional assets or property

38



--------------------------------------------------------------------------------


of any Grantor other than with respect to assets or property that constitute
Fixed Asset Collateral and (B) if such additional assets or property shall also
constitute ABL Priority Collateral, (1) a Lien shall have been created in favor
of the ABL Claimholders in respect of such Collateral and (2) the Lien in favor
of the Fixed Asset Claimholders shall be subordinated to the extent set forth in
this Agreement; or
(ii)    any objection by the Controlling Fixed Asset Collateral Agent to any
motion, relief, action or proceeding based on the Controlling Fixed Asset
Collateral Agent claiming a lack of adequate protection; provided that if the
Fixed Asset Collateral Agents are granted adequate protection in the form of
additional collateral, the ABL Collateral Agent and the ABL Claimholders may
seek or request adequate protection in the form of Lien on such additional
collateral; it being understood and agreed that (A) if such additional
collateral shall also constitute ABL Priority Collateral, the Lien on such
additional collateral in favor of the Fixed Asset Collateral Agents shall be
subordinate to the Lien on such additional collateral in favor of the ABL
Collateral Agent and (B) if such additional collateral shall also constitute
Fixed Asset Priority Collateral, the Lien on such additional collateral in favor
of the Fixed Asset Collateral Agents shall be senior to the Lien on such
additional collateral in favor of the ABL Collateral Agent, in each case with
respect to the foregoing clauses (A) and (B), to the extent required by this
Agreement.
(c)    Notwithstanding the foregoing provisions in this Section 6.03, in any
Insolvency or Liquidation Proceeding:
(i)    if the ABL Claimholders (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral of the Credit Parties (even if such collateral is not of a type which
would otherwise have constituted ABL Priority Collateral) in connection with any
Cash Collateral use or DIP Financing, then the Controlling Fixed Asset
Collateral Agent, on behalf of itself or any of the Fixed Asset Claimholders,
may seek or request adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the ABL Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Fixed Asset Collateral Agents on ABL
Priority Collateral;
(ii)    if the Fixed Asset Claimholders (or any subset thereof) are granted
adequate protection with respect to the Fixed Asset Priority Collateral in the
form of additional collateral of the Credit Parties (even if such collateral is
not of a type which would otherwise have constituted Fixed Asset Priority
Collateral) in connection with any Cash Collateral use or DIP Financing, then
the ABL Collateral Agent, on behalf of itself or any of the ABL Claimholders,
may seek or request adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the Fixed Asset Obligations and such
Cash Collateral use or DIP Financing (and all Obligations relating thereto) on
the same basis as the other Liens of the ABL Collateral Agent on Fixed Asset
Priority Collateral;
(iii)    in the event the ABL Collateral Agent, on behalf of itself or any of
the ABL

39



--------------------------------------------------------------------------------


Claimholders, seeks or requests adequate protection in respect of ABL Priority
Collateral and such adequate protection is granted in the form of additional
collateral of the Credit Parties (even if such collateral is not of a type which
would otherwise have constituted ABL Priority Collateral), then the ABL
Collateral Agent, on behalf of itself and any of the ABL Claimholders, agrees
that the Fixed Asset Collateral Agents may also be granted a Lien on the same
additional collateral as security for the Fixed Asset Obligations and for any
Cash Collateral use or DIP Financing provided by the Fixed Asset Claimholders,
and each Fixed Asset Collateral Agent, on behalf of itself and any of the
applicable Fixed Asset Claimholders, agrees that any Lien on such additional
collateral securing the Fixed Asset Obligations shall be subordinated to the
Liens on such collateral securing the ABL Obligations, any such use of Cash
Collateral or any such DIP Financing provided by the Fixed Asset Claimholders
(and all Obligations relating thereto) and to any other Liens granted to the
Fixed Asset Claimholders as adequate protection, all on the same basis as the
other Liens of the Fixed Asset Collateral Agents on ABL Priority Collateral; and
(iv)    in the event any Fixed Asset Collateral Agent, on behalf of itself or
any of the Fixed Asset Claimholders, seeks or requests adequate protection in
respect of Fixed Asset Priority Collateral and such adequate protection is
granted in the form of additional collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted Fixed Asset
Priority Collateral), then each Fixed Asset Collateral Agent, on behalf of
itself and any of the Fixed Asset Claimholders, agrees that the ABL Collateral
Agent may also be granted a Lien on the same additional collateral as security
for the ABL Obligations and for any Cash Collateral use or DIP Financing
provided by the ABL Claimholders, and the ABL Collateral Agent, on behalf of
itself and any of the ABL Claimholders, agrees that any Lien on such additional
collateral securing the ABL Obligations shall be subordinated to the Liens on
such collateral securing the Fixed Asset Obligations, any such use of cash
Collateral or any such DIP Financing provided by the ABL Claimholders (and all
Obligations relating thereto) and to any other Liens granted to the ABL
Claimholders as adequate protection, all on the same basis as the other Liens of
the ABL Collateral Agent on Fixed Asset Priority Collateral.
(d)    Except as otherwise expressly set forth in this Article 6 or in
connection with the exercise of remedies with respect to (i) the ABL Priority
Collateral, nothing herein shall limit the rights of the Fixed Asset Collateral
Agents or the Fixed Asset Claimholders from seeking adequate protection with
respect to their rights in the Fixed Asset Priority Collateral in any Insolvency
or Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Fixed Asset Priority
Collateral, nothing herein shall limit the rights of the ABL Collateral Agent or
the ABL Claimholders from seeking adequate protection with respect to their
rights in the ABL Priority Collateral in any Insolvency or Liquidation
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).
Section 6.04.    Avoidance Issues. If any ABL Claimholder or Fixed Asset
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of ABL Obligations or the Fixed Asset Obligations, as the case
may be (a “Recovery”), then such ABL Claimholders or Fixed Asset

40



--------------------------------------------------------------------------------


Claimholders shall be entitled to a reinstatement of ABL Obligations or the
Fixed Asset Obligations, as the case may be, with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.
Section 6.05.    Post-Petition Interest. (a) No Fixed Asset Collateral Agent nor
any Fixed Asset Claimholder shall oppose or seek to challenge any claim by the
ABL Collateral Agent or any ABL Claimholder for allowance in any Insolvency or
Liquidation Proceeding of ABL Obligations consisting of Post-Petition Interest,
fees or expenses to the extent of the value of the Lien securing any ABL
Claimholder’s claim, without regard to the existence of the Lien of the Fixed
Asset Collateral Agent on behalf of the Fixed Asset Claimholders on the
Collateral.
(b)    Neither the ABL Collateral Agent nor any other ABL Claimholder shall
oppose or seek to challenge any claim by any Fixed Asset Collateral Agent or any
Fixed Asset Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Fixed Asset Obligations consisting of Post-Petition Interest, fees
or expenses to the extent of the value of the Lien securing any Fixed Asset
Claimholder’s claim, without regard to the existence of the Lien of the ABL
Collateral Agent on behalf of the ABL Claimholders on the Collateral.
Section 6.06.    Waiver – 1111(b)(2) Issues. (a) Each Fixed Asset Collateral
Agent, for itself and on behalf of the applicable Fixed Asset Claimholders,
waives any claim it may hereafter have against any ABL Claimholder arising out
of the election of any ABL Claimholder of the application of Section 1111(b)(2)
of the Bankruptcy Code or out of any grant of a security interest in connection
with the ABL Priority Collateral in any Insolvency or Liquidation Proceeding.
(b)    The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, waives any claim it may hereafter have against any Fixed Asset
Claimholder arising out of the election of any Fixed Asset Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code or out of any grant of
a security interest in connection with the Fixed Asset Priority Collateral in
any Insolvency or Liquidation Proceeding.
Section 6.07.    Separate Grants of Security and Separate Classification. (a)
Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the ABL Collateral Agent, for itself and on behalf
of the ABL Claimholders, acknowledges and agrees that the grants of Liens
pursuant to the ABL Collateral Documents and the Fixed Asset Collateral
Documents constitute separate and distinct grants of Liens, and because of,
among other things, their differing rights in the Collateral, the Fixed Asset
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. In furtherance of the foregoing, the Fixed
Asset Collateral Agent, each for itself and on behalf of the applicable Fixed
Asset Claimholders, and the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, each agrees that the Fixed Asset Claimholders and the ABL
Claimholders will vote as separate classes in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding and that no
Collateral Agent nor any Claimholder will seek to vote with the other as a
single class in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding.

41



--------------------------------------------------------------------------------


(b)    To further effectuate the intent of the parties as provided in this
Section 6.07, if it is held that the claims of the Fixed Asset Claimholders and
the ABL Claimholders in respect of the Fixed Asset Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders and the ABL Collateral Agent, for itself and
on behalf of the ABL Claimholders, hereby acknowledges and agrees that, subject
to 2.01 and 4.01, all distributions shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Fixed Asset Collateral (with the effect being that, to the extent that the
aggregate value of the Fixed Asset Collateral is sufficient (for this purpose
ignoring all claims held by the ABL Claimholders), the Fixed Asset Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the Fixed Asset Documents, arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding)
before any distribution is made in respect of the claims held by the ABL
Claimholders, with the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, hereby acknowledging and agreeing to turn over to the Controlling
Fixed Asset Collateral Agent, for itself and on behalf of the Non-Controlling
Fixed Asset Collateral Agent and the Fixed Asset Claimholders, amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the ABL Claimholders).
(c)    To further effectuate the intent of the parties as provided in this
Section 6.07, if it is held that the claims of the Fixed Asset Claimholders and
the ABL Claimholders in respect of the ABL Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders and the ABL Collateral Agent, for itself and
on behalf of the ABL Claimholders, hereby acknowledges and agrees that, subject
to Sections 2.01 and 4.01, all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the ABL Collateral (with the effect being that, to the extent that
the aggregate value of the ABL Collateral is sufficient (for this purpose
ignoring all claims held by the Fixed Asset Claimholders), the ABL Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the ABL Credit Agreement, arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding)
before any distribution is made in respect of the claims held by the Fixed Asset
Claimholders, with each Fixed Asset Collateral Agent, for itself and on behalf
of the applicable Fixed Asset Claimholders, hereby acknowledging and agreeing to
turn over to the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Fixed Asset Claimholders).
(d)    Notwithstanding anything in the foregoing to the contrary, each Fixed
Asset Collateral Agent and the Fixed Asset Claimholders, on the one hand, and
the ABL Collateral Agent and the ABL Claimholders, on the other hand, shall
retain the right to vote and otherwise act in any Insolvency or Liquidation
Proceeding (including the right to vote to accept or reject any plan of

42



--------------------------------------------------------------------------------


reorganization) to the extent not inconsistent with the provisions hereof.
Section 6.08.    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency or
Liquidation Proceeding and all converted or succeeding cases in respect thereof.
The relative rights of Claimholders in or to any distributions from or in
respect of any Collateral or Proceeds of Collateral shall continue after the
commencement of any Insolvency Proceeding. Accordingly, the provisions of this
Agreement (including, without limitation, Section 2.01 hereof) are intended to
be and shall be enforceable as a subordination agreement within the meaning of
Section 510(a) of the Bankruptcy Code.
Section 6.09.    Sales. Subject to Sections 3.01(c)(v) and 3.02(c)(v) and 3.03,
each Collateral Agent agrees that it will consent, and will not object or
oppose, or support any party in opposing, a motion to dispose of any Priority
Collateral of the other party free and clear of any Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite ABL Claimholders under the
ABL Credit Agreement or Fixed Asset Claimholders under the applicable Fixed
Asset Documents, as the case may be, have consented to such disposition of their
respective Priority Collateral, such motion does not impair, subject to the
priorities set forth in this Agreement, the rights of such party under Section
363(k) of the Bankruptcy Code (so long as the right of any Fixed Asset
Claimholder to offset its claim against the purchase price for any ABL Priority
Collateral exists only after the ABL Obligations have been paid in full in cash,
and so long as the right of any ABL Claimholder to offset its claim against the
purchase price for any Fixed Asset Priority Collateral exists only after the
Fixed Asset Obligations have been paid in full in cash), and the terms of any
proposed order approving such transaction provide for the respective Liens to
attach to the proceeds of the Priority Collateral that is the subject of such
disposition, subject to the Lien priorities in Section 2.01 and the other terms
and conditions of this Agreement. Each Fixed Asset Collateral Agent and the ABL
Collateral Agent further agrees that it will not oppose, or support any party in
opposing, the right of the other party to credit bid under Section 363(k) of the
Bankruptcy Code, subject to the provision of the immediately preceding sentence.
ARTICLE 7
RELIANCE; WAIVERS, ETC.
Section 7.01.    Reliance. Other than any reliance on the terms of this
Agreement, the ABL Collateral Agent, on behalf of itself and the ABL
Claimholders under its ABL Credit Documents, acknowledges that it and such ABL
Claimholders have, independently and without reliance on any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such ABL Credit Documents and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the ABL Credit Agreement or this
Agreement. Other than any reliance on the terms of this Agreement, each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, acknowledges that it and the Fixed Asset Claimholders have,
independently and without reliance on the ABL Collateral Agent or any ABL
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Fixed
Asset Documents and be bound by the terms of this Agreement and they will
continue to make their own

43



--------------------------------------------------------------------------------


credit decision in taking or not taking any action under the Fixed Asset
Documents or this Agreement.
Section 7.02.    No Warranties or Liability. The ABL Collateral Agent, on behalf
of itself and the ABL Claimholders under the ABL Credit Documents, acknowledges
and agrees that no Fixed Asset Collateral Agent nor any Fixed Asset Claimholder
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Fixed Asset Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the Fixed Asset Documents in
accordance with law and the Fixed Asset Documents, as they may, in their sole
discretion, deem appropriate. Each Fixed Asset Collateral Agent, on behalf of
itself and the applicable Fixed Asset Claimholders, acknowledges and agrees that
neither the ABL Collateral Agent nor any ABL Claimholder has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
ABL Credit Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided in this Agreement,
the ABL Collateral Agent and the ABL Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
ABL Credit Documents in accordance with law and the ABL Credit Documents, as
they may, in their sole discretion, deem appropriate. No Fixed Asset Collateral
Agent nor any Fixed Asset Claimholders shall have any duty to the ABL Collateral
Agent or any of the ABL Claimholders, and the ABL Collateral Agent and the ABL
Claimholders shall have no duty to any Fixed Asset Collateral Agent or any of
the Fixed Asset Claimholders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the ABL Credit
Documents and the Fixed Asset Documents), regardless of any knowledge thereof
which they may have or be charged with.
Section 7.03.    No Waiver of Lien Priorities. (a) No right of the Collateral
Agents, the ABL Claimholders or the Fixed Asset Claimholders to enforce any
provision of this Agreement or any ABL Credit Document or Fixed Asset Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by such
Collateral Agents, ABL Claimholders or Fixed Asset Claimholders or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the ABL Credit Documents or any of the Fixed Asset Documents,
regardless of any knowledge thereof which the Collateral Agents or the ABL
Claimholders or Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors under the ABL Credit Documents and
Fixed Asset Documents and subject to the provisions of Sections 2.03, 2.04 and
5.03), the Collateral Agents, the ABL Claimholders and the Fixed Asset
Claimholders may, at any time and from time to time in accordance with the ABL
Credit Documents and Fixed Asset Documents and/or applicable law, without the
consent of, or notice to, the other Collateral Agent or the ABL Claimholders or
the Fixed Asset Claimholders (as the case may be), without incurring any
liabilities to such Persons and without

44



--------------------------------------------------------------------------------


impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Agents or any rights or remedies under any of the ABL Credit
Documents or the Fixed Asset Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;
(iii)    settle or compromise any Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against any security or any Grantor or any other Person, elect any remedy and
otherwise deal freely with any Grantor.
(c)    Except as otherwise provided herein, the ABL Collateral Agent, on behalf
of itself and the ABL Claimholders, also agrees that the Fixed Asset
Claimholders and the Fixed Asset Collateral Agents shall have no liability to
the ABL Collateral Agent or any ABL Claimholders, and the ABL Collateral Agent,
on behalf of itself and the ABL Claimholders, hereby waives any claim against
any Fixed Asset Claimholder or any Fixed Asset Collateral Agent, arising out of
any and all actions which the Fixed Asset Claimholders or any Fixed Asset
Collateral Agent may take or permit or omit to take with respect to:
(i)    the Fixed Asset Documents;
(ii)    the collection of the Fixed Asset Obligations; or
(iii)    the foreclosure upon, or sale, liquidation or other disposition of, any
Fixed Asset Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, agrees
that the Fixed Asset Claimholders and the Fixed Asset Collateral Agents have no
duty to them in respect of the maintenance or preservation of the Fixed Asset
Priority Collateral, the Fixed Asset Obligations or otherwise.

45



--------------------------------------------------------------------------------


(d)    Except as otherwise provided herein, each Fixed Asset Collateral Agent,
on behalf of itself and the applicable Fixed Asset Claimholders, also agrees
that the ABL Claimholders and the ABL Collateral Agent shall have no liability
to the Fixed Asset Collateral Agents or any Fixed Asset Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, hereby waives any claim against any ABL Claimholder or the ABL
Collateral Agent, arising out of any and all actions which the ABL Claimholders
or the ABL Collateral Agent may take or permit or omit to take with respect to:
(i)    the ABL Credit Documents;
(ii)    the collection of the ABL Obligations; or
(iii)    the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Collateral.
Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that the ABL Claimholders and the ABL Collateral
Agent have no duty to them in respect of the maintenance or preservation of the
ABL Priority Collateral, the ABL Obligations or otherwise.
(e)    Until the Discharge of Fixed Asset Obligations has occurred, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Fixed Asset Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.
(f)    Until the Discharge of ABL Obligations has occurred, each Fixed Asset
Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
Section 7.04.    Obligations Unconditional. All rights, interests, agreements
and obligations of the ABL Collateral Agent and the ABL Claimholders and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Credit Documents or any
Fixed Asset Documents;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Fixed Asset Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Credit

46



--------------------------------------------------------------------------------


Document or any Fixed Asset Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Fixed Asset
Obligations or any guaranty thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the any Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the ABL Collateral
Agent, the ABL Obligations, any ABL Claimholder, the Fixed Asset Collateral
Agent, the Fixed Asset Obligations or any Fixed Asset Claimholder in respect of
this Agreement.
ARTICLE 8
MISCELLANEOUS.
Section 8.01.    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Credit Document or any Fixed
Asset Document, the provisions of this Agreement shall govern and control.
Section 8.02.    Effectiveness; Continuing Nature of this Agreement;
Severability. This Agreement shall become effective when executed and delivered
by the parties hereto. This is a continuing agreement of lien subordination and
the ABL Claimholders and Fixed Asset Claimholders may continue, at any time and
without notice to any Collateral Agent, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor in reliance
hereon. Each of the Collateral Agents, on behalf of itself and the ABL
Claimholders or the Fixed Asset Claimholders, as the case may be, hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Consistent with, but not in limitation of, the preceding sentence,
each Collateral Agent, on behalf of the applicable Claimholders, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for any Grantor (as the case may be) in any Insolvency
or Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect:
(a)    with respect to the ABL Collateral Agent, the ABL Claimholders and the
ABL Obligations has occurred, on the date the Discharge of ABL Obligations has
occured, subject to the rights of the ABL Claimholders under Section 6.04; and
(b)    with respect to the Fixed Asset Collateral Agents, the Fixed Asset
Claimholders and

47



--------------------------------------------------------------------------------


the Fixed Asset Obligations, on the date the Discharge of Fixed Asset
Obligations has occurred, subject to the rights of the Fixed Asset Claimholders
under Section 6.04.
Section 8.03.    Amendments; Waivers. No amendment, modification or waiver of
any of the provisions of this Agreement by any Fixed Asset Collateral Agent or
the ABL Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, no Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that such amendment, modification or
waiver (i) adversely affects or impairs its rights hereunder, under the Fixed
Asset Documents or under the ABL Credit Documents or (ii) imposes any additional
obligation or liability upon it.
Section 8.04.    Information Concerning Financial Condition of the Grantors and
their Subsidiaries. The ABL Collateral Agent and the ABL Claimholders, on the
one hand, and the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the ABL Obligations or the
Fixed Asset Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Fixed Asset Obligations. Neither the
ABL Collateral Agent and the ABL Claimholders, on the one hand, nor the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders, on the other hand,
shall have any duty to advise the other of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that either the ABL Collateral Agent or any of the ABL Claimholders, on the one
hand, or any Fixed Asset Collateral Agent and the Fixed Asset Claimholders, on
the other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:
(c)    to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(d)    to provide any additional information or to provide any such information
on any subsequent occasion;
(e)    to undertake any investigation; or
(f)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
Section 8.05.    Subrogation. (a) With respect to the value of any payments or
distributions in cash, property or other assets that any of the Fixed Asset
Claimholders or any Fixed Asset Collateral Agent pays over to the ABL Collateral
Agent or the ABL Claimholders under the terms of this Agreement, the Fixed Asset
Claimholders and Fixed Asset Collateral Agents shall be

48



--------------------------------------------------------------------------------


subrogated to the rights of the ABL Collateral Agent and the ABL Claimholders;
provided, however, that, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of ABL Obligations has occurred. The Grantors
acknowledge and agree that, to the extent permitted by applicable law, the value
of any payments or distributions in cash, property or other assets received by
any Fixed Asset Collateral Agent or the Fixed Asset Claimholders that are paid
over to the ABL Collateral Agent or the ABL Claimholders pursuant to this
Agreement shall not reduce any of the Fixed Asset Obligations.
(b)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the ABL Claimholders or the ABL Collateral
Agent pays over to any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders under the terms of this Agreement, the ABL Claimholders and the ABL
Collateral Agent shall be subrogated to the rights of the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders; provided, however, that, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, hereby agrees
not to assert or enforce all such rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Fixed Asset Obligations
has occurred. The Grantors acknowledge and agree that, to the extent permitted
by applicable law, the value of any payments or distributions in cash, property
or other assets received by the ABL Collateral Agent or the ABL Claimholders
that are paid over to the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders pursuant to this Agreement shall not reduce any of the ABL
Obligations.
Section 8.06.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT THAT, IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY,
ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT SHALL BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF

49



--------------------------------------------------------------------------------


THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS
THE CASE MAY BE, AT ITS ADDRESS SET FORTH BELOW EACH PARTY’S NAME ON EXHIBIT B
HERETO, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY
HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
Section 8.07.    Notices. All notices to the Fixed Asset Claimholders and the
ABL Claimholders permitted or required under this Agreement shall also be sent
to the Fixed Asset Collateral Agents and the ABL Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States or Canadian mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile or telex, or three Business Days
after depositing it in the United States or Canadian mail with postage prepaid
and properly addressed. For the purposes hereof, the

50



--------------------------------------------------------------------------------


addresses of the parties hereto shall be as set forth below each party’s name on
Exhibit B hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
Section 8.08.    Further Assurances. The ABL Collateral Agent, on behalf of
itself and the ABL Claimholders under the ABL Credit Documents, and each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders under the Fixed Asset Documents, and the Grantors, agree that each
of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Parent, ABL Collateral Agent or any Fixed Asset Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
Section 8.09.    Binding on Successors and Assigns. This Agreement shall be
binding upon the ABL Collateral Agent, the ABL Claimholders, the Fixed Asset
Collateral Agents, the Fixed Asset Claimholders and their respective successors
and assigns.
Section 8.10.    Specific Performance. Each of the ABL Collateral Agent and each
Fixed Asset Collateral Agent may demand specific performance of this Agreement.
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Collateral
Agent or the ABL Claimholders or any Fixed Asset Collateral Agent or the Fixed
Asset Claimholders, as the case may be.
Section 8.11.    Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
Section 8.12.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
Section 8.13.    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
Section 8.14.    No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Collateral Agents, the ABL Claimholders and the Fixed Asset Claimholders.
Nothing in this Agreement shall impair, as between the Grantors and the ABL
Collateral Agent and the ABL Claimholders, or as between the Grantors and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders, the obligations
of the Grantors to pay principal,

51



--------------------------------------------------------------------------------


interest, fees and other amounts as provided in the ABL Credit Documents and the
Fixed Asset Documents, respectively.
Section 8.15.    Provisions to Define Relative Rights. The provisions of this
Agreement are and are intended for the purpose of defining the relative rights
of the ABL Collateral Agent and the ABL Claimholders on the one hand and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders on the other
hand. Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the ABL Obligations
and the Fixed Asset Obligations as and when the same shall become due and
payable in accordance with their terms.
Section 8.16.    Further Intercreditors. In the event that any Grantor incurs
any obligations secured by a Lien on any Collateral that is junior to the Fixed
Asset Obligations and the ABL Obligations, then the ABL Collateral Agent, the
Initial Fixed Asset Collateral Agent, the Controlling Fixed Asset Collateral
Agent and each Additional Fixed Asset Collateral Agent shall enter into an
intercreditor agreement with the agent or trustee for the secured parties with
respect to such secured obligation to reflect the relative lien priorities of
such parties with respect to the Collateral and governing the relative rights,
benefits and privileges as among such parties in respect of the Collateral,
including as to application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral, in each
case so long as (a) such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement (including regarding the designation and authority of the
Controlling Fixed Asset Collateral Agent), the ABL Credit Documents or the Fixed
Asset Documents and (b) the form and substance of such intercreditor agreement
is otherwise reasonably acceptable to the ABL Collateral Agent, the Initial
Fixed Assets Collateral Agents, the Controlling Fixed Assets Collateral Agents,
as applicable.
Each party hereto agrees that the ABL Claimholders (as among themselves) and the
Fixed Asset Claimholders (as among themselves) may each enter into intercreditor
agreements (or similar arrangements) governing the rights, benefits and
privileges as among the ABL Claimholders or the Fixed Asset Claimholders, as the
case may be, in respect of the Collateral, this Agreement, the ABL Credit
Documents or the applicable Fixed Asset Documents, as the case may be, including
as to the application of proceeds of the Collateral, voting rights, control of
the Collateral and waivers with respect to the Collateral, in each case so long
as the terms thereof do not violate or conflict with the provisions of this
Agreement, the other ABL Credit Documents and Fixed Asset Documents, as the case
may be. If any such intercreditor agreement (or similar arrangement) is entered
into, the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement, any ABL Credit Document or Fixed
Asset Document, and the provisions of this Agreement and the ABL Credit
Documents and Fixed Asset Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms hereof and thereof, including to give effect to any intercreditor
agreement (or similar arrangement)).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



52



--------------------------------------------------------------------------------





53



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
BANK OF AMERICA, N.A., as Initial Fixed Asset Administrative Agent and Initial
Fixed Asset Collateral Agent
By:
 
 
Name:
 
Title:






[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as ABL Administrative Agent and ABL Collateral Agent
By:
 
 
Name:
 
Title:




[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------




Acknowledged and Agreed to by:
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.
8848076 CANADA CORP.
By:
 
 
Name:
 
Title:








[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------


Exhibit A
[FORM OF] JOINDER AGREEMENT NO. [  ] dated as of [  ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of April 15, 2014 (the “Intercreditor
Agreement”), among Bauer Performance Sports Ltd., a Canadian corporation (the
“Parent”), Bauer Hockey Corp., a Canadian corporation (the “Lead Canadian
Borrower”), Bauer Hockey, Inc., a Vermont corporation, (the “Lead U.S. Borrower”
and, together with the Lead Canadian Borrower, the “Lead Borrowers”), each
additional Subsidiary of the Parent party hereto from time to time as a Borrower
or Guarantor, Bank of America, N.A. as ABL Administrative Agent and ABL
Collateral Agent under the ABL Credit Agreement and [Bank of America, N.A.], as
[Initial Fixed Asset Administrative Agent and as Initial Fixed Asset Collateral
Agent under the Initial Fixed Asset Credit Agreement and] Controlling Fixed
Asset Collateral Agent and the Additional Fixed Asset Collateral Agents from
time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.
B.     As a condition to the ability of the Parent to incur Additional Fixed
Asset Debt after the date of the Intercreditor Agreement and to secure such
Additional Fixed Asset Debt with the Lien and to have such Additional Fixed
Asset Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Fixed Asset Collateral Documents, the [collateral agent] in
respect of such Additional Fixed Asset Debt is required to become an Additional
Fixed Asset Collateral Agent under, and such Additional Fixed Asset Debt and the
Fixed Asset Claimholders in respect thereof are required to become subject to
and bound by, the Intercreditor Agreement. Section 5.06(b) of the Intercreditor
Agreement provides that such collateral agent may become a Fixed Asset
Collateral Agent under, and such Additional Fixed Asset Debt and such Fixed
Asset Claimholders may become subject to and bound by, the Intercreditor
Agreement, pursuant to the execution and delivery by the New Additional Fixed
Asset Collateral Agent (as defined below) of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.06 of the Intercreditor Agreement. The undersigned collateral agent
(the “New Additional Fixed Asset Collateral Agent”) is executing this Joinder
Agreement in accordance with the requirements of the applicable Additional Fixed
Asset Documents.
Accordingly, the ABL Collateral Agent, the Controlling Fixed Asset Collateral
Agent and the New Additional Fixed Asset Collateral Agent agree as follows:
SECTION 1.     In accordance with Section 5.06(b) of the Intercreditor
Agreement, the New Additional Fixed Asset Collateral Agent by its signature
below becomes a Fixed Asset Collateral Agent under, and the related Additional
Fixed Asset Debt and Additional Fixed Asset Claimholders become subject to and
bound by, the Intercreditor Agreement with the same force and effect as if the
New Additional Fixed Asset Collateral Agent had originally been named therein as
a Fixed Asset Collateral Agent, and the New Additional Fixed Asset Collateral
Agent, on behalf of itself and such Fixed Asset Claimholders, hereby agrees to
all the terms and provisions of the Intercreditor Agreement applicable to it as
a Fixed Asset Collateral Agent and to the Fixed Asset Claimholders that it
represents as Fixed Asset Claimholders. Each reference to a “Fixed Asset
Collateral Agent” or “Additional Fixed Asset Collateral Agent” in the
Intercreditor Agreement shall be deemed to

A-1



--------------------------------------------------------------------------------


include the New Additional Fixed Asset Collateral Agent. The Intercreditor
Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Additional Fixed Asset Collateral Agent represents and
warrants to the ABL Collateral Agent, the Controlling Fixed Asset Collateral
Agent and the other Claimholders that (i) it has full power and authority to
enter into this Joinder Agreement, in its capacity as [agent] [trustee], (ii)
this Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, (iii) the Additional Fixed Asset Documents
relating to such Additional Fixed Asset Debt provide that, upon the New
Additional Fixed Asset Collateral Agent’s entry into this Joinder Agreement, the
Fixed Asset Claimholders in respect of such Fixed Asset Debt will be subject to
and bound by the provisions of the Intercreditor Agreement as Fixed Asset
Claimholders and (iv) the applicable Additional Fixed Asset Claimholders and the
Collateral with respect to such Additional Fixed Asset Debt have agreed to be
bound by the terms and conditions of the Intercreditor Agreement.
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
the ABL Collateral Agent and the Controlling Fixed Asset Collateral Agent shall
have received a counterpart of this Joinder Agreement that bears the signature
of the New Additional Fixed Asset Collateral Agent. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic method shall be effective as delivery of a manually signed
counterpart of this Joinder Agreement.
SECTION 4.     Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
SECTION 5.     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.     In case any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Additional Fixed Asset
Collateral Agent shall be given to it at the address set forth below its
signature hereto.
SECTION 8.     The Parent agrees to reimburse the ABL Collateral Agent and the
Controlling Fixed Asset Collateral Agent for their respective reasonable
out-of-pocket expenses in connection

A-2



--------------------------------------------------------------------------------


with this Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for the ABL Collateral Agent and the Controlling Fixed
Asset Collateral Agent.

A-3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Additional Fixed Asset Collateral Agent, the ABL
Collateral Agent and the Controlling Fixed Asset Collateral Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.
[NAME OF NEW ADDITIONAL FIXED ASSET COLLATERAL AGENT as [●] for the holders of
[●]
By:
 
 
Name:
 
Title:



Address for notices:
    
    
Attention of:     
Telecopy:     




BANK OF AMERICA, N.A., as ABL Collateral Agent
By:
 
 
Name:
 
Title:





[●],
as Controlling Fixed Asset Collateral Agent
By:
 
 
Name:
 
Title:




A-4



--------------------------------------------------------------------------------




Acknowledged and Agreed to by:
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.


By:
 
 
Name:
 
Title:








A-5



--------------------------------------------------------------------------------




Schedule I to the
Joinder Agreement to the
Intercreditor Agreement
Grantors
[●]











A-6



--------------------------------------------------------------------------------


Exhibit B
Notice Addresses
ABL Collateral Agent:
Bank of America, N.A.
Gregory Kress
Senior Vice President
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Phone: (617) 346-1181
Email: gregory.kress@baml.com
Fax Number: (312) 453-4396


Grantors:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Phone: 603-610-5805
E-mail: Michael.Wall@bauer.com
Fax Number: 603-430-7332


Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124





B-1

